

 
EXHIBIT 10.1
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.  SUCH PORTIONS ARE DESIGNATED “[***].”


EXECUTION VERSION





 
AMENDED AND RESTATED
 
CREDIT AND GUARANTY AGREEMENT
 
dated as of March 2, 2011
 
among
 
PHILLIPS-VAN HEUSEN CORPORATION, as U.S. Borrower,
 
TOMMY HILFIGER B.V., as Foreign Borrower,
 
CERTAIN SUBSIDIARIES OF PHILLIPS-VAN HEUSEN CORPORATION,
 
as Guarantors,
 
VARIOUS LENDERS,
 
BARCLAYS CAPITAL,
 
as Lead Arranger,
 
BARCLAYS CAPITAL, CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES
INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and RBC CAPITAL
MARKETS, as Joint Lead Bookrunners,
 
BARCLAYS BANK PLC,
 
as Administrative Agent and Collateral Agent,
 
DEUTSCHE BANK SECURITIES INC., as Syndication Agent,
 
and
 
BANK OF AMERICA, N.A., CREDIT SUISSE SECURITIES (USA) LLC and ROYAL BANK OF
CANADA,
 
as Co-Documentation Agents
 


________________________________________________________
 
Senior Secured Credit Facilities
 
________________________________________________________
 



 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Page
ARTICLE I. DEFINITIONS AND INTERPRETATION
2
Section 1.01
Definitions
2
Section 1.02
Accounting Terms
64
Section 1.03
Interpretation, Etc.
64
Section 1.04
Exchange Rates; Currency Equivalents.
65
Section 1.05
Dutch Terms
66
     
ARTICLE II. LOANS AND LETTERS OF CREDIT
67
Section 2.01
Term Loans
67
Section 2.02
Revolving Loans
69
Section 2.03
Swing Line Loans
73
Section 2.04
Issuance of Letters of Credit and Purchase of Participations Therein
76
Section 2.05
Pro Rata Shares; Availability of Funds; Affiliates
84
Section 2.06
Use of Proceeds
85
Section 2.07
Evidence of Debt; Register; Notes
85
Section 2.08
Interest on Loans
86
Section 2.09
Conversion/Continuation
89
Section 2.10
Default Interest
89
Section 2.11
Fees
90
Section 2.12
Scheduled Payments/Commitment Reductions
92
Section 2.13
Voluntary Prepayments/Commitment Reductions
95
Section 2.14
Mandatory Prepayments/Commitment Reductions
98
Section 2.15
Application of Prepayments/Reductions; Application of Proceeds of Collateral
100
Section 2.16
General Provisions Regarding Payments
102
Section 2.17
Ratable Sharing
104
Section 2.18
Making or Maintaining Eurocurrency Rate Loans
104
Section 2.19
Increased Costs; Capital Adequacy
106
Section 2.20
Taxes; Withholding, Etc.
107
Section 2.21
Obligation to Mitigate
110
Section 2.22
Defaulting Lenders
111
Section 2.23
Removal or Replacement of a Lender
111
Section 2.24
Incremental Facilities
113
Section 2.25
Appointment of Borrower Representative
115
Section 2.26
Ancillary Facilities.
115
     
ARTICLE III. CONDITIONS PRECEDENT
119
Section 3.01
Restatement Date
119
Section 3.02
Conditions to Each Credit Extension
123
     


 
 

--------------------------------------------------------------------------------

 



ARTICLE IV. REPRESENTATIONS AND WARRANTIES
124
Section 4.01
Organization; Structure Chart; Requisite Power and Authority; Qualification
124
Section 4.02
Equity Interests and Ownership
124
Section 4.03
Due Authorization
124
Section 4.04
No Conflict
125
Section 4.05
Governmental Consents
125
Section 4.06
Binding Obligation
125
Section 4.07
Historical Financial Statements
125
Section 4.08
Projections
126
Section 4.09
No Material Adverse Change
126
Section 4.10
Adverse Proceedings, Etc.
126
Section 4.11
Payment of Taxes
126
Section 4.12
Properties
127
Section 4.13
Environmental Matters
127
Section 4.14
No Defaults
128
Section 4.15
Governmental Regulation
128
Section 4.16
Margin Stock
128
Section 4.17
Employee Benefit Plans
128
Section 4.18
Solvency
129
Section 4.19
Compliance with Statutes, Etc.
129
Section 4.20
Disclosure
129
Section 4.21
Intellectual Property
130
Section 4.22
Ranking; Security
131
Section 4.23
Centre of Main Interests and Establishments
132
Section 4.24
Dutch Loan Parties
132
Section 4.25
Shares
132
     
ARTICLE V. AFFIRMATIVE COVENANTS
132
Section 5.01
Financial Statements and Other Reports
133
Section 5.02
Existence
137
Section 5.03
Payment of Taxes and Claims
137
Section 5.04
Maintenance of Properties
137
Section 5.05
Insurance
137
Section 5.06
Books and Records; Inspections
138
Section 5.07
Lenders’ Calls
138
Section 5.08
Compliance with Material Contractual Obligations and Laws
138
Section 5.09
Environmental
138
Section 5.10
Maintenance of Ratings.
140
Section 5.11
Intellectual Property
140
Section 5.12
Subsidiaries
141
Section 5.13
Additional Material Real Estate Assets
143
Section 5.14
Additional Collateral
144
Section 5.15
Interest Rate Protection
145
Section 5.16
Further Assurances
145
Section 5.17
Foreign Bank Accounts and Cash held by Foreign Group Member
145


 
| ||
 
ii

--------------------------------------------------------------------------------

 



Section 5.18
Guarantor Coverage Test
146
     
ARTICLE VI. NEGATIVE COVENANTS
146
Section 6.01
Indebtedness
147
Section 6.02
Liens
150
Section 6.03
Designation of Subsidiaries
154
Section 6.04
Restricted Payments
155
Section 6.05
Restrictions on Subsidiary Distributions; No Further Negative Pledges
157
Section 6.06
Investments
158
Section 6.07
Financial Covenants
159
Section 6.08
Fundamental Changes; Disposition of Assets; Acquisitions
161
Section 6.09
Disposal of Subsidiary Interests
163
Section 6.10
Sales and Lease-Backs
164
Section 6.11
Transactions with Shareholders and Affiliates
164
Section 6.12
Conduct of Business
165
Section 6.13
Amendments or Waivers of Organizational Documents and Certain Other Documents
165
Section 6.14
Fiscal Year
165
Section 6.15
Centre of Main Interests and Establishments
166
Section 6.16
Limitation in Relation to German Loan Parties
166
Section 6.17
UK Defined Benefit Pension Plan
167
Section 6.18
Financial Assistance
167
     
ARTICLE VII. GUARANTY
167
Section 7.01
Guaranty of the Obligations
167
Section 7.02
Limitation on Liability; Contribution by Guarantors
168
Section 7.03
Payment by Guarantors
169
Section 7.04
Liability of Guarantors Absolute
170
Section 7.05
Waivers by Guarantors
172
Section 7.06
Guarantors’ Rights of Subrogation, Contribution, Etc.
172
Section 7.07
Subordination of Other Obligations
173
Section 7.08
Continuing Guaranty
175
Section 7.09
Authority of Guarantors or the Borrowers
175
Section 7.10
Financial Condition of the Borrowers
175
Section 7.11
Bankruptcy, Etc.
175
Section 7.12
Discharge of Guaranty Upon Sale of Guarantor
176
Section 7.13
German Guarantor Limitations.
176
Section 7.14
Dutch Guarantor Limitations
179
Section 7.15
Subordination of the Guaranteed Obligations
179
     
ARTICLE VIII. EVENTS OF DEFAULT
179
Section 8.01
Events of Default
179
     
ARTICLE IX. AGENTS
183
Section 9.01
Appointment of Agents
183
Section 9.02
Powers and Duties
184


 
| ||
 
iii

--------------------------------------------------------------------------------

 



Section 9.03
General Immunity
185
Section 9.04
Agents Entitled to Act as Lender
187
Section 9.05
Lenders’ Representations, Warranties and Acknowledgment
187
Section 9.06
Right to Indemnity
187
Section 9.07
Successor Administrative Agent, Collateral Agent and Swing Line Lender
188
Section 9.08
Security Documents and Guaranty
190
Section 9.09
Withholding Taxes
192
Section 9.10
Administrative Agent May File Proofs of Claim
192
Section 9.11
Administrative Agent’s “Know Your Customer” Requirements
193
Section 9.12
German Collateral Agent
193
Section 9.13
Certain Canadian Matters
194
Section 9.14
Parallel Debt
195
.
   
ARTICLE X. MISCELLANEOUS
197
Section 10.01
Notices
197
Section 10.02
Expenses
199
Section 10.03
Indemnity
200
Section 10.04
Set-Off
201
Section 10.05
Amendments and Waivers
201
Section 10.06
Successors and Assigns; Participations
205
Section 10.07
Independence of Covenants, Etc
209
Section 10.08
Survival of Representations, Warranties and Agreements
209
Section 10.09
No Waiver; Remedies Cumulative
209
Section 10.10
Marshalling; Payments Set Aside
210
Section 10.11
Severability
210
Section 10.12
Obligations Several; Independent Nature of Lenders’ Rights
210
Section 10.13
Table of Contents and Headings
211
Section 10.14
APPLICABLE LAW
211
Section 10.15
CONSENT TO JURISDICTION
211
Section 10.16
WAIVER OF JURY TRIAL
211
Section 10.17
Confidentiality
212
Section 10.18
Usury Savings Clause
213
Section 10.19
Counterparts
213
Section 10.20
Effectiveness; Entire Agreement; No Third Party Beneficiaries
214
Section 10.21
PATRIOT Act
214
Section 10.22
“Know Your Customer” Checks
214
Section 10.23
Electronic Execution of Assignments
215
Section 10.24
No Fiduciary Duty
215
Section 10.25
Judgment Currency
215
Section 10.26
Ancillary Borrowers
216
Section 10.27
Amendment and Restatement
216
Section 10.28
Reaffirmation of Guaranty.
216
Section 10.29
Consent to U.S. Borrower Name Change
217


 
| ||
 
iv

--------------------------------------------------------------------------------

 

SCHEDULES:                      1.01(a)   Tranche A Term Loan Commitments
1.01(b)  Tranche B Term Loan Commitments
1.01(c)   Revolving Commitments
1.01(d)   Notice Addresses
1.01(e)   Agreed Security Principles
1.01(f)    Mandatory Costs
1.01(g)   Material Companies
1.01(h)   Foreign Guarantors
1.01(i)     Existing Canadian Letters of Credit
1.01(j)     Existing Foreign Letters of Credit
1.01(k)    Existing U.S. Letters of Credit
3.01(c)    Structure Chart
3.01(g)    Closing Date Mortgaged Properties
4.02          Equity Interests and Ownership
4.12          Real Estate Assets
4.21          Intellectual Property
5.12(b)     Excluded Subsidiaries
6.01          Certain Indebtedness
6.02          Certain Liens
6.05          Certain Restrictions on Subsidiaries
6.06          Certain Investments
6.08(d)     Certain Asset Sale
6.11          Certain Affiliate Transactions




EXHIBITS:                           A-1           Borrowing Notice
A-2           Conversion/Continuation Notice
A-3           Issuance Notice
A-4           Restatement Date Conversion Notice
B-1           Tranche A Term Loan Note
B-2           Tranche B Term Loan Note
B-3           Revolving Loan Note
B-4           Swing Line Note
B-5           Incremental Term Loan Note
C-1           Compliance Certificate
C-2           Guarantor Coverage Certificate
D              Certificate re Non-Bank Status
E-1           Restatement Date Certificate
E-2           Solvency Certificate
F-1           Guarantor Counterpart Agreement
F-2           Ancillary Borrower Counterpart Agreement
G              [Intentionally Omitted]
H              Mortgage
I                Landlord Waiver and Consent Agreement
J               Joinder Agreement
K              U.S. Reaffirmation Agreement

 
| ||
 
v

--------------------------------------------------------------------------------

 

L           U.S. Pledge Reaffirmation  Agreement
M           U.S. CKI Reaffirmation Agreement

 
| ||
 
vi

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of March 2,
2011, is entered into by and among PHILLIPS-VAN HEUSEN CORPORATION, a Delaware
corporation (the “U.S. Borrower”), TOMMY HILFIGER B.V., a Dutch private limited
liability company with its corporate seat in Amsterdam, The Netherlands (the
“Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
CERTAIN SUBSIDIARIES OF THE U.S. BORROWER, as Guarantors, the Lenders party
hereto from time to time, and BARCLAYS BANK PLC (“Barclays Bank”), as
Administrative Agent (together with its permitted successors in such capacity,
the “Administrative Agent”) and as Collateral Agent (together with its permitted
successors in such capacity, the “Collateral Agent”), with DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as Syndication Agent (together with its permitted
successors in such capacity, the “Syndication Agent”), and BANK OF AMERICA, N.A.
(“BANA”), CREDIT SUISSE SECURITIES (USA) LLC (“CS Securities”) and ROYAL BANK OF
CANADA (“Royal Bank”), as Co-Documentation Agents (the
“Co-Documentation Agents”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals have the respective meanings
set forth for such terms in Section 1.01 hereof;
 
WHEREAS, pursuant to that certain Credit and Guaranty Agreement, dated as of May
6, 2010 (as amended by that certain First Amendment to Credit and Guaranty
Agreement, dated as of July 26, 2010, the “Original Credit Agreement”), by and
among the Borrowers, certain subsidiaries of the U.S. Borrower as guarantors,
the lenders party thereto from time to time (the “Original Lenders”) and
Barclays Bank, as administrative agent and collateral agent, with DBSI, as
syndication agent, and CS Securities, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPF&S”) (as successor by merger to Banc of America Securities
LLC) and Royal Bank, as co-documentation agents, the Original Lenders have
extended certain credit facilities to the Borrowers;
 
WHEREAS, the Borrowers have requested that the Original Credit Agreement be
amended and restated on the Restatement Date as set forth herein, which
amendment and restatement shall become effective upon the Restatement Date;
 
WHEREAS, effective as of the Restatement Date, the credit facilities outstanding
under this Agreement shall consist of (i) $640,000,000 aggregate principal
amount of U.S. Tranche A Term Loans, (ii) €86,757,741 aggregate principal amount
of Foreign Tranche A Term Loans, (iii) $400,000,000 aggregate principal amount
of U.S. Tranche B Term Loans, (iv) €260,273,223 aggregate principal amount of
Foreign Tranche B Term Loans, (v) up to $265,000,000 aggregate principal amount
of U.S. Revolving Commitments, (vi) up to $10,000,000 aggregate principal amount
of Canadian Revolving Commitments and (vii) up to €132,275,132 aggregate
principal amount of Foreign Revolving Commitments;
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and
 

 
 

--------------------------------------------------------------------------------

 

that this Agreement amend and restate in its entirety the Original Credit
Agreement and re-evidence the “Obligations” (under, and as defined in, the
Original Credit Agreement) outstanding on the Restatement Date as contemplated
hereby; and
 
WHEREAS, all Obligations are and shall continue to be secured by all Collateral
on which a Lien is granted to the Collateral Agent pursuant to any Loan
Document.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Original Credit Agreement, and the Original Credit Agreement is hereby
amended and restated in its entirety as follows:
 
ARTICLE I.
 
DEFINITIONS AND INTERPRETATION
 
Section 1.01                           Definitions
 
.  The following terms used herein, including in the preamble, recitals,
exhibits and schedules hereto, shall have the following meanings:
 
“2020 Notes” means the 7.375% senior unsecured notes due 2020 issued by the U.S.
Borrower pursuant to the 2020 Notes Indenture.
 
“2020 Notes Documents” means the 2020 Notes, the 2020 Notes Indenture and all
other instruments, agreements and other documents evidencing or governing the
2020 Notes or providing for any guarantee or other right in respect thereof.
 
“2020 Notes Indenture” means that certain Indenture dated as of the Original
Closing Date, between the U.S. Borrower and U.S. Bank National Association, as
trustee.
 
“2023 Debentures” means the 7-3/4% debentures due 2023 issued by the U.S.
Borrower pursuant to the 2023 Debentures Indenture.
 
“2023 Debentures Indenture” means that certain Indenture dated as of November 1,
1993, between the U.S. Borrower and the 2023 Debentures Trustee.
 
“2023 Debentures Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the Original Closing Date between the U.S. Borrower, the
Collateral Agent and The Bank of New York Mellon, as trustee under the 2023
Debentures Indenture.
 
“2023 Debentures Obligations” means all obligations of every nature of any Group
Member under or with respect to the 2023 Debentures.
 
“2023 Debentures Trustee” means The Bank of New York, as trustee under the 2023
Debentures Indenture, and its successors in such capacity.
 
“Acceptable Bank” means (i) any bank or financial institution that has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A or
higher by S&P or Fitch or A2 or higher by Moody’s or a comparable rating from an
internationally recognized credit rating agency or (ii) any bank that is credit
insured by a United States, United Kingdom, Swiss,
 

 
2

--------------------------------------------------------------------------------

 

Danish, Japanese or Canadian or member state of the European Union government
agency (including the Federal Deposit Insurance Company in the United States).
 
“Acquired Business” means Tommy Hilfiger B.V., a Dutch limited liability
company, which was acquired by the U.S. Borrower pursuant to the Acquisition.
 
“Acquired Permitted CapEx Amount” has the meaning set forth in Section 6.07(c).
 
“Acquisition” means that certain acquisition pursuant to the Acquisition
Agreement whereby the U.S. Borrower acquired all of the equity interests of
Tommy Hilfiger U.S.A., Inc. and the Acquired Business on the Original Closing
Date.
 
“Acquisition Agreement” means that certain Purchase Agreement, dated as of March
15, 2010, by and among the U.S. Borrower, Seller, the Acquired Business and the
other parties thereto.
 
 “Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Group Member in exchange for, or as
part of, or in connection with, any Permitted Acquisition, whether paid in cash
or by exchange of Equity Interests or of properties or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business.
 
“Additional Assets” means (a) any property, plant or equipment used in any
business in which any Group Member was engaged on the Original Closing Date and
any extension of such businesses consistent with industry developments and any
business ancillary, complementary or related to any of the foregoing, (b) the
Equity Interests of a Person that becomes a Subsidiary as a result of the
acquisition of such Equity Interests by (including by merger or consolidation
with or into) any Group Member or (c) Equity Interests constituting a minority
interest in any Person that at such time is a Subsidiary.
 
 “Adjusted Eurocurrency Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurocurrency Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/16 of 1.00%) (i) (a) the rate per annum (rounded to the nearest 1/100 of
1.00%) equal to the rate determined by the Administrative Agent to be the
applicable Screen Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in the relevant currency,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (b) in the event the rates referenced in
the preceding clause (a) are not available, the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the offered quotation rate to first class banks
in the London interbank market by the Administrative Agent for deposits (for
delivery on the first day of the relevant period) in such currency of amounts in
same day funds comparable to
 

 
3

--------------------------------------------------------------------------------

 

the principal amount of the applicable Loan of the Administrative Agent, in its
capacity as a Lender, for which the Adjusted Eurocurrency Rate is then being
determined with maturities comparable to such period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve
Requirement.  Notwithstanding the foregoing, with respect to any determination
of the Adjusted Eurocurrency Rate with respect to Tranche B Term Loans, the
Adjusted Eurocurrency Rate shall not be less than 0.75% per annum.
 
“Administrative Agent” has the meaning specified in the preamble hereto.
 
“Adverse Proceeding” means any action, suit or proceeding at law or in equity
or, to the knowledge of any Authorized Officer of any Borrower, any hearing
(whether administrative, judicial or otherwise), investigation before or by any
Governmental Authority or arbitration (whether or not purportedly on behalf of
any Group Member) against or affecting any Group Member or any property of any
Group Member.
 
“Affected German Guarantor” has the meaning set forth in Section 7.13(a).
 
“Affected Lender” has the meaning set forth in Section 2.18(b).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10.0% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting Securities or by contract or otherwise;
provided, that no Agent or Lender shall be deemed to be an Affiliate of any Loan
Party.
 
“Agent” means each of the Administrative Agent, the Syndication Agent, the
Collateral Agent and the Co-Documentation Agents.
 
“Agent Affiliates” has the meaning set forth in Section 10.01(b)(iii).
 
“Aggregate Amounts Due” has the meaning set forth in Section 2.17.
 
“Aggregate Payments” has the meaning set forth in Section 7.02(b).
 
“Agreed Security Principles” means the security principles applicable to Foreign
Loan Parties as set forth on Schedule 1.01(e).
 
“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of March 2, 2011, as it may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Agreement Currency” has the meaning set forth in Section 10.25.
 

 
4

--------------------------------------------------------------------------------

 

“ALTA” means American Land Title Association, and any successor thereto.
 
“Ancillary Borrower” means, with respect to an Ancillary Facility, any Borrower
or any Group Member that shall have acceded as a Borrower to this Agreement and
become a Borrower under the Ancillary Facility pursuant to Section 10.26.
 
“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Foreign Revolving Commitment Period.
 
“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the Euro Equivalent of the maximum amount of Approved
Currency which that Ancillary Lender has agreed (whether or not subject to
satisfaction of conditions precedent) to make available from time to time under
an Ancillary Facility and which has been authorized as such under Section 2.26,
to the extent that amount is not cancelled or reduced under this Agreement or
the Ancillary Documents relating to that Ancillary Facility.
 
“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.
 
“Ancillary Facility” means any ancillary facility made available by any
Ancillary Lender in accordance with Section 2.26.
 
“Ancillary Lender” means each Lender (or Affiliate of a Lender) that makes
available an Ancillary Facility in accordance with Section 2.26.
 
“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force, the aggregate of the Euro Equivalent of
the following amounts outstanding under such Ancillary Facility: (a) the
principal amount under each overdraft facility and on-demand short term loan
facility (net of any credit balances on any account of any Borrower of an
Ancillary Facility with the Ancillary Lender making available such Ancillary
Facility to the extent that the credit balances are freely available to be set
off by such Ancillary Lender against liabilities owed to it by that Borrower
under such Ancillary Facility); (b) the face amount of each guaranty, bond and
letter of credit under such Ancillary Facility and (c) the amount fairly
representing the aggregate exposure (excluding interest and similar charges) of
such Ancillary Lender under each other type of accommodation provided under such
Ancillary Facility, in each of clauses (a) through (c), as determined by such
Ancillary Lender, acting reasonably in accordance with its normal banking
practice and in accordance with the relevant Ancillary Document.
 
“Applicable Margin” means (i) (a) with respect to U.S. Tranche B Term Loans that
are Eurocurrency Rate Loans, 2.75% per annum, (b) with respect to U.S. Tranche B
Term Loans that are Base Rate Loans, 1.75% per annum and (c) with respect to
Foreign Tranche B Term Loans, 3.00% per annum, (ii) with respect to Tranche A
Term Loans and Revolving Loans that are Eurocurrency Rate Loans, (a) from the
Restatement Date until the date of delivery of the Compliance Certificate and
the financial statements for the Fiscal Quarter during which the Restatement
Date occurs, a percentage, per annum, determined by reference to the following
table as if the Leverage Ratio then in effect were 2.50:1.00, and (b)
thereafter, a percentage, per
 

 
5

--------------------------------------------------------------------------------

 

annum, determined by reference to the Leverage Ratio in effect from time to time
as set forth below:
 
Leverage Ratio
Applicable Margin for U.S. Tranche A Term Loans and  U.S. Revolving Loans and
Canadian Revolving Loans that are Eurocurrency Rate Loans
Applicable Margin for Foreign Tranche A Term Loans and Foreign Revolving Loans
>2.50:1.00
2.50%
2.75%
<2.50:1.00
 >2.00:1.00
2.25%
2.50%
<2.00:1.00
2.00%
2.25%



and (iii) with respect to Swing Line Loans and U.S. Tranche A Term Loans and
Revolving Loans that are Base Rate Loans or Canadian Prime Rate Loans, an amount
equal to (a) the Applicable Margin for U.S. Tranche A Term Loans that are
Eurocurrency Rate Loans as set forth in clause (ii)(a) or (ii)(b) above, as
applicable, minus (b) 1.00% per annum.  No change in the Applicable Margin for
Tranche A Term Loans and Revolving Loans shall be effective until three (3)
Business Days after the date on which the Administrative Agent has received the
applicable financial statements and a Compliance Certificate pursuant to
Section 5.01(c) calculating the Leverage Ratio.  At any time the Borrower
Representative has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(c), the Applicable Margin
for Tranche A Term Loans and Revolving Loans shall be determined as if the
Leverage Ratio were in excess of 2.50:1.00.  Promptly following receipt of the
applicable information under Section 5.01(c), the Administrative Agent shall
give each Lender telefacsimile or telephonic notice (confirmed in writing) of
the Applicable Margin for Tranche A Term Loans and Revolving Loans in effect
from such date.  In the event that any financial statement or certificate
delivered pursuant to Section 5.01 is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for Tranche A Term Loans and Revolving Loans for any period
(an “Applicable Period”) than the Applicable Margin for Tranche A Term Loans and
Revolving Loans applied for such Applicable Period, then (i) the Borrower
Representative shall immediately deliver to the Administrative Agent a correct
certificate required by Section 5.01 for such Applicable Period, (ii) the
Applicable Margin for Tranche A Term Loans and Revolving Loans shall be
recalculated with the Leverage Ratio at the corrected level and (iii) each
applicable Borrower shall immediately pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for Tranche A Term Loans and Revolving Loans for such Applicable
Period.  Nothing in this definition shall limit the right of the Administrative
Agent or any Lender under Section 2.10 or Article VIII and the provisions of
this definition shall survive the termination of this Agreement.
 

 
6

--------------------------------------------------------------------------------

 

“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.
 
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  The rate of
interest on Eurocurrency Rate Loans shall be adjusted automatically on and as of
the effective date of any change in the Applicable Reserve Requirement.
 
“Applicable Revolving Commitment Fee Percentage” means (a) from the Restatement
Date until the date of delivery of the Compliance Certificate and the financial
statements for the Fiscal Quarter during which the Restatement Date occurs, a
percentage, per annum, determined by reference to the following table as if the
Leverage Ratio then in effect were 2.50:1.00, and (b) thereafter, a percentage,
per annum, determined by reference to the Leverage Ratio in effect from time to
time as set forth below:
 
Leverage Ratio
Applicable Revolving Commitment Fee Percentage for U.S. Revolving Loans and
Canadian Revolving Loans
Applicable Revolving Commitment Fee Percentage for Foreign Revolving Loans
>2.50:1.00
0.75%
1.10%
<2.50:1.00
 >2.00:1.00
0.50%
1.00%
<2.00:1.00
0.50%
0.90%



 
No change in the Applicable Revolving Commitment Fee Percentage shall be
effective until three (3) Business Days after the date on which the
Administrative Agent has received the applicable financial statements and a
Compliance Certificate pursuant to Section 5.01(c) calculating the Leverage
Ratio.  At any time the Borrower Representative has not submitted to the
Administrative Agent the applicable information as and when required under
Section 5.01(c), the Applicable Revolving Commitment Fee Percentage shall be
determined as if the Leverage Ratio were in excess of 2.50:1.00.  Promptly
following receipt of the applicable information under Section 5.01(c), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Revolving Commitment Fee Percentage in
effect from such date.  In the event that any financial statement or certificate
delivered pursuant to Section 5.01 is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Revolving Commitment Fee Percentage for any Applicable Period than
the Applicable Revolving Commitment Fee Percentage applied for such Applicable
Period, then (i) the Borrower Representative shall immediately deliver to the
Administrative Agent a correct certificate required by Section 5.01 for such
Applicable Period, (ii) the Applicable Revolving Commitment Fee Percentage shall
be recalculated with the
 

 
7

--------------------------------------------------------------------------------

 

Leverage Ratio at the corrected level and (iii) each applicable Borrower shall
immediately pay to the Administrative Agent the accrued additional fees owing as
a result of such increased Applicable Revolving Commitment Fee Percentage for
such Applicable Period.  Nothing in this definition shall limit the right of the
Administrative Agent or any Lender under Section 2.10 or Article VIII and the
provisions of this definition shall survive the termination of this Agreement.
 
“Appointer” has the meaning set forth in Section 9.13.
 
“Approved Currency” means each of Dollars, Euros, Canadian Dollars or any Other
Foreign Currency.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.01(b).
 
“Arranger” means Barclays Capital, in its capacity as lead arranger.
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than (a) any Loan Party or (b) any Restricted Subsidiary
in the ordinary course of business), in one transaction or a series of
transactions, of all or any part of any Group Member’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of the U.S. Borrower’s Subsidiaries, other
than (i) inventory (or other assets) sold, leased, licensed out or otherwise
disposed of in the ordinary course of business, (ii) sales, leases, licenses out
or other dispositions of worn out, obsolete, scrap or surplus assets or assets
no longer useful in the conduct of the business of any Group Member, in each
case, in the ordinary course of business and (iii) sales, leases, licenses out
or other dispositions of other assets for aggregate consideration of less than
$7,500,000 with respect to any transaction or series of related transactions.
 
 “Assignment Agreement” means an assignment agreement in the form agreed to by
the Administrative Agent and the Lenders on the Original Closing Date, with such
amendments or modifications solely to reflect market practice as may be approved
in writing by the Administrative Agent.
 
“Assignment Effective Date” has the meaning set forth in Section 10.06(b).
 
“Attributable Indebtedness” means, in respect of any Sale and Lease-Back, as at
the time of determination, the present value (discounted at the interest rate
borne by the 2020 Notes, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the Capital Lease
included in such Sale and Lease-Back (including any period for which such
Capital Lease has been extended).
 

 
8

--------------------------------------------------------------------------------

 

“Auditor’s Determination” has the meaning set forth in Section 7.13(f).
 
“Authorized Officer” means, as applied to any Person, the chairman of the board
(if an officer), principal executive officer, president or any corporate vice
president (or the equivalent thereof), principal financial officer, principal
accounting officer or any director of such Person. Unless otherwise specified,
an Authorized Officer shall refer to an Authorized Officer of the Borrower
Representative.
 
“Available Amount” means, as of any date, the sum, without duplication, of: (i)
the aggregate cumulative amount of any Consolidated Excess Cash Flow to the
extent not otherwise required to be applied pursuant to Section 2.14(d),
beginning with the Fiscal Year ending January 30, 2011, (ii) the Net Cash
Proceeds received after the Original Closing Date and on or prior to the date of
such determination of the Available Amount, of any sale of Equity Interests by,
or capital contribution to, the U.S. Borrower (which, in the case of any such
sale of Equity Interests, are not Disqualified Equity Interests and are not
issued in connection with the Original Closing Date Transactions), and (iii) an
amount equal to any returns (including dividends, interest, distributions,
returns on principal, profits on sale, repayments, income and similar amounts)
actually received in cash and Cash Equivalents by any Loan Party in respect of
any Investments made or owned pursuant to Section 6.06(m), less, the sum of any
Available Amount used to make (w) Restricted Payments pursuant to Section
6.04(f) and 6.04(g), (x) Investments permitted by Section 6.06(m) and (y) below
par purchases of Term Loans in accordance with Section 2.13(c).  For the
avoidance of doubt, any Net Cash Proceeds from the sale of Equity Interests or
any cash returns received in respect of any Investment pursuant to Section
6.06(m)(ii) or (n)(ii) received by any Group Member shall not be included in the
Available Amount to the extent such Net Cash Proceeds or cash returns are
utilized to make Restricted Payments pursuant to Section 6.04(f)(ii) or
Investments pursuant to Section 6.06(m)(ii) or (n)(ii), as applicable, which are
not specifically tied to the Available Amount.
 
“BANA” has the meaning specified in the preamble hereto.
 
“Bank Guarantee” means a direct guaranty issued for the account of the Foreign
Borrower pursuant to this Agreement by an Issuing Bank, in form acceptable to
such Issuing Bank, ensuring that a liability of the Foreign Borrower acceptable
to such Issuing Bank and owing to a third party will be met.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.
 
“Barclays Bank” has the meaning specified in the preamble hereto.
 
“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank.
 
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00%,  and (iii) the Adjusted Eurocurrency Rate
that would be payable on such day for a Eurocurrency Rate Loan with a one-month
Interest Period plus 1.00%.  Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on
 

 
9

--------------------------------------------------------------------------------

 

the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.  Notwithstanding the foregoing, with respect to
any determination of the Base Rate with respect to Tranche B Term Loans, the
Base Rate shall not be less than 1.75% per annum.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Board of Directors” means with respect to any Person, the board of directors,
the board of managers or similar governing body of such Person, or if such
Person is owned and/or managed by a single entity, the board of directors or
similar governing body of such entity.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Bookrunners” means each of Barclays Capital, CS Securities, DBSI, MLPF&S and
RBC Capital Markets in its capacity as joint lead bookrunner.
 
“Borrower Representative” means the U.S. Borrower in its capacity as
representative of the other Borrowers as set forth in Section 2.25.
 
“Borrowers” means the Persons identified as the “Borrowers” in the preamble
hereto or any other Person that may accede to this Agreement as an Ancillary
Borrower hereunder.
 
“Borrowing Notice” means a notice substantially in the form of Exhibit A-1.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Principal Office with
respect to the Obligations denominated in Dollars is located and:
 
(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;
 
(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer which
utilizes a single shared platform and which was launched on 19 November 2007
(TARGET 2) payment system (or, if such payment system ceases to be operative,
such other payment system (if any) determined by the Administrative Agent to be
a suitable replacement) is open for the settlement of payments in Euro;
 

 
10

--------------------------------------------------------------------------------

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency;
 
(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency;
 
(e)           if such day relates to any interest rate settings, funding,
disbursement, settlements and payments in Canadian Dollars, means any day other
than a Saturday, Sunday or other day on which commercial banks in Toronto,
Ontario are authorized or required by law to close; and
 
(f)           if such day relates to any actions, omissions or obligations
pursuant to Section 7.13, means any day other than a Saturday, Sunday or other
day on which banks in Düsseldorf, Germany, are closed.
 
“Canadian Dollars” means the lawful money of Canada.
 
“Canadian Issuing Bank” means an Issuing Bank that has agreed to issue Canadian
Letters of Credit.
 
“Canadian Letter of Credit” means any commercial or standby letter of credit
issued or to be issued by an Issuing Bank for the account of the U.S. Borrower
or any of its Subsidiaries pursuant to Section 2.04(a)(iii) of this Agreement,
and any letter of credit listed on Schedule 1.01(i) issued and outstanding as of
the Restatement Date.  Each such letter of credit listed on Schedule 1.01(i)
shall be deemed to constitute a Canadian Letter of Credit and a Letter of Credit
issued hereunder on the Restatement Date for all purposes under this Agreement
and the other Loan Documents.
 
“Canadian Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b)
the aggregate unused amount of the Canadian Revolving Commitments then in
effect.
 
“Canadian Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the Dollar Equivalent of the maximum aggregate amount which is, or at
any time thereafter may become, available for drawing under all Canadian Letters
of Credit then outstanding, and (ii) the Dollar Equivalent of the aggregate
amount of all drawings under Canadian Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the U.S. Borrower.
 
“Canadian Loan Party” means any Loan Party organized under the laws of Canada or
any province or territory thereof.
 

 
11

--------------------------------------------------------------------------------

 

“Canadian Prime Rate” means, at any time, the greater of (i) the average of the
rates of interest per annum equal to the per annum rate of interest quoted,
published and commonly known in Canada as the “prime rate” or which Royal Bank
of Canada establishes at its main office in Toronto, Ontario as the reference
rate of interest in order to determine interest rates for loans in Canadian
Dollars to its Canadian borrowers, adjusted automatically with each quoted or
published change in such rate, all without the necessity of any notice to the
U.S. Borrower or any other Person and (ii) the sum of (x) the average of the
rates per annum for Canadian Dollar bankers’ acceptances having a term of one
month that appears on the Reuters Screen CDOR Page as of 10:00 a.m. (Toronto
time) on the date of determination, as reported by the Administrative Agent (and
if such screen is not available, any successor or similar service as may be
selected by the Administrative Agent), and (y) 1.00%.
 
“Canadian Prime Rate Loans” means Loans for which the applicable rate of
interest is based upon the Canadian Prime Rate.
 
“Canadian Reaffirmation Agreement” means a Canadian law governed reaffirmation
agreement, substantially similar to the form of U.S. Reaffirmation Agreement.
 
“Canadian Refunded Swing Line Loans” has the meaning set forth in Section
2.03(b)(iv).
 
“Canadian Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Canadian Revolving Loan and to acquire participations in
Canadian Letters of Credit and Swing Line Loans hereunder and “Canadian
Revolving Commitments” means such commitments of all Lenders in the
aggregate.  The amount of each Lender’s Canadian Revolving Commitment, if any,
is set forth on Schedule 1.01(c) or in the applicable Assignment Agreement or
Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Canadian Revolving Commitments as of the Restatement Date is $10,000,000.
 
“Canadian Revolving Commitment Period” means the period from the Restatement
Date to but excluding the Canadian Revolving Commitment Termination Date.
 
“Canadian Revolving Commitment Termination Date” means the earliest to occur of
(i) January 31, 2016, (ii) the date the Canadian Revolving Commitments are
permanently reduced to zero pursuant to Section 2.13(b) or 2.14 and (iii) the
date of the termination of the Canadian Revolving Commitments pursuant to
Section 8.01.
 
“Canadian Revolving Exposure” means, with respect to any Lender as of any date
of determination, (i) prior to the termination of the Canadian Revolving
Commitments, that Lender’s Canadian Revolving Commitment; and (ii) after the
termination of the Canadian Revolving Commitments, the sum of (a) the Dollar
Equivalent of the aggregate outstanding principal amount of the Canadian
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the Dollar
Equivalent of the aggregate Canadian Letter of Credit Usage in respect of all
Canadian Letters of Credit issued by such Issuing Bank (net of any
participations by Lenders in such Canadian Letters of Credit),  (c) the Dollar
Equivalent of the aggregate amount of all participations by that Lender in any
outstanding Canadian Letters of Credit or any unreimbursed
 

 
12

--------------------------------------------------------------------------------

 

drawing under any Canadian Letter of Credit, (d) in the case of the Canadian
Swing Line Lender, the aggregate outstanding principal amount of all Canadian
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations therein by that Lender in any
outstanding Canadian Swing Line Loans.
 
“Canadian Revolving Loan” means Loans made by a Lender in respect of its
Canadian Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(c)
and/or Section 2.24.
 
“Canadian Security Documents” means (i) the Ontario law governed general
security agreements entered into by Tommy Hilfiger Canada Inc. and Tommy
Hilfiger Retail Canada, Inc.; (ii) the Quebec law governed deeds of hypothec,
bonds, delivery orders and bond pledges entered into by Tommy Hilfiger Canada
Inc. and Tommy Hilfiger Retail Canada Inc., (iii) the New York law governed
share pledge agreements over the shares in Tommy Hilfiger Canada Inc. entered
into by Tomcan Investments Inc. as pledgor; and (iv) the Canadian Reaffirmation
Agreement.
 
“Canadian Swing Line Lender” means Barclays Bank in its capacity as the Canadian
Swing Line Lender hereunder, together with its permitted successors and assigns
in such capacity.
 
“Canadian Swing Line Loan” means a Loan made by the Canadian Swing Line Lender
to the U.S. Borrower pursuant to Section 2.03(a)(ii).
 
“Canadian Swing Line Sublimit” means the lesser of (i) $5,000,000 and (ii) the
aggregate unused amount of Canadian Revolving Commitments then in effect.
 
 “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash Collateralize” means either (a) the delivery of cash to the Collateral
Agent as security for the payment of Obligations in respect of Letters of Credit
in an amount equal to 102.0% of the aggregate face amount of such outstanding
Letters of Credit or (b) the delivery to the applicable Issuing Bank of a
customary back-to-back letter of credit in an amount equal to 102.0% of the
aggregate face amount of the outstanding Letters of Credit issued by such
Issuing Bank.  “Cash Collateralization” has a correlative meaning.
 
 “Cash Equivalents” means, as at any date of determination, any of the
following: (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United States or Canadian
Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States or Canada, in
each case maturing within one year after such date; (ii) marketable direct
obligations issued by any state or province of the United States of America or
Canada, as the case may be, or any political subdivision of any such state,
province or any public instrumentality thereof, in each case maturing within one
year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s or the equivalent
rating from any other internationally recognized rating agency; (iii)
certificates of
 

 
13

--------------------------------------------------------------------------------

 

deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia or Canada that (a) is at least “adequately capitalized” (as defined in
the regulations of its primary Federal banking regulator), (b) has Tier 1
capital (as defined in such regulations) of not less than $500,000,000 and (c)
has a rating of at least AA- from S&P and Aa3 from Moody’s or the equivalent
rating from any other internationally recognized rating agency; and (iv) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000 and (c) has the
highest rating obtainable from either S&P or Moody’s or the equivalent rating
from any other internationally recognized rating agency; provided, that, in the
case of any Investment by a Subsidiary that is not a U.S. Subsidiary, “Cash
Equivalents” shall also include: (x) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), in each case maturing within a
year after such date, (y) investments of the type and maturity described in
clauses (i) through (iv) above of Subsidiaries that are not U.S. Subsidiaries,
which Investments have ratings described in such clauses or equivalent ratings
from comparable foreign rating agencies and (z) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this definition (including this proviso).
 
“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including automated clearinghouse transfer services) and other
cash management services entered into with a Lender Counterparty.
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit D.
 
“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired beneficial
ownership or control of 35.0% or more on a fully diluted basis of the voting
interest in the Equity Interests of the U.S. Borrower or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
Board of Directors of the U.S. Borrower, (ii) the majority of the seats (other
than vacant seats) on the Board of Directors of the U.S. Borrower cease to be
occupied by Continuing Directors, (iii) the U.S. Borrower shall cease to own,
directly or indirectly, 100% of the Equity Interests of the Foreign Borrower or
(iv) any “change of control” (or similar event, however denominated) shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness of any Borrower.
 
“China JV” means that certain joint venture that the U.S. Borrower (or any of
its Subsidiaries) and certain other persons may form after the Original Closing
Date to operate and use the Tommy Hilfiger brands or brands of the U.S. Borrower
in the People’s Republic of China and, in certain circumstances, Hong Kong.
 
“CK Distribution” means a CK Distribution as such term is defined in the CKI
Intercreditor Agreement.
 

 
14

--------------------------------------------------------------------------------

 

“CK Letter Agreement” means that certain letter agreement, dated April 7, 2010
by and between the U.S. Borrower and Mr. Calvin Klein.
 
“CKI” means Calvin Klein, Inc., a New York corporation.
 
“CKI Affiliates” means CK Service Corp. and any Person that becomes or has
become a Subsidiary of CKI or CK Service Corp. after the Original Closing Date.
 
“CKI Amount” means, for any period, the Design Services Purchase Payments, as
defined in and paid or payable by any Group Member to Mr. Calvin Klein or the
Klein heirs for such period pursuant to the CKI Stock Purchase Agreement.
 
“CKI and Debenture Obligations” means the “First Lien Obligations” as defined in
the CKI Intercreditor Agreement.
 
“CKI Blockage Event” means the commencement of a Blockage Period, as defined in
the CKI Intercreditor Agreement.
 
“CKI Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., as
collateral agent under the CKI Security Agreement, and its successors in such
capacity.
 
“CKI Documents” means the CKI Stock Purchase Agreement, the CKI Security
Agreement, the CKI Pledgor Guarantees and the CKI Intercreditor Agreement
 
“CKI Intercreditor Agreement” means that certain Intercreditor Agreement dated
May 6, 2010, among the Collateral Agent and the CKI Collateral Agent, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof.
 
“CKI Liquidated Damages Amount” means the Liquidated Damages Amount as such term
is defined in the CKI Stock Purchase Agreement as of the Original Closing Date.
 
“CKI Obligations” means all obligations of every nature of the U.S. Borrower,
CKI and the CKI Affiliates under or with respect to the CKI Documents.
 
“CKI Pledgor Guarantees” means the Pledgor Guarantees, as the same may be
amended, restated, supplemented or otherwise modified from time to time, into
which each of CKI and CK Service Corp. has entered, and certain CKI Affiliates
may enter from time to time after the Original Closing Date, pursuant to which
CKI and CK Service Corp. and, if any, the CKI Affiliates party thereto have
guaranteed the payment in full of the U.S. Borrower’s obligations under the CKI
Stock Purchase Agreement.
 
“CKI Related Assets Pledge and Security Agreement” means the CKI Related Assets
Pledge and Security Agreement, dated as of the Original Closing Date, among U.S.
Borrower, CKI and the CKI Affiliates in favor of the Collateral Agent, as it may
be amended, restated, supplemented or otherwise modified from time to time.
 

 
15

--------------------------------------------------------------------------------

 

 “CKI Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of the Original Closing Date, among the U.S.
Borrower, CKI, the CKI Affiliates, the CKI Collateral Agent and Mr. Calvin
Klein, pursuant to which a First Priority Lien shall have been granted to the
CKI Collateral Agent on the Equity Interests in CKI and the CKI Affiliates and
on any other assets of CKI and the CKI Affiliates named therein, to secure the
CKI Obligations as it may be amended, restated, supplemented or otherwise
modified from time to time.
 
“CKI Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
December 17, 2002, among the U.S. Borrower, CKI, the CKI Affiliates and the
sellers named therein, as it may be amended, restated, supplemented or otherwise
modified from time to time.
 
“CKI Trust” means the trust established pursuant to the Delaware Business Trust
Act, as amended, and the CKI Trust Agreement.
 
“CKI Trust Agreement” means the Trust Agreement dated as of March 14, 1994,
between CKI and Wilmington Trust Company, relating to the CKI Trust, and the
other agreements related thereto.
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having U.S. Tranche A Term Loan Exposure, (b) Lenders
having Foreign Tranche A Term Loan Exposure, (c) Lenders having U.S. Tranche B
Term Loan Exposure, (d) Lenders having Foreign Tranche B Term Loan Exposure, (e)
Lenders having U.S. Revolving Exposure (including the U.S. Swing Line Lender),
(f) Lenders having Foreign Revolving Exposure, (g) Lenders having Canadian
Revolving Exposure (including the Canadian Swing Line Lender) and (h) Lenders
having Incremental Term Loan Exposure of each applicable Series, and (ii) with
respect to Loans, each of the following classes of Loans: (a) U.S. Tranche A
Term Loans, (b) Foreign Tranche A Term Loans, (c) U.S. Tranche B Term Loans, (d)
Foreign Tranche B Term Loans, (e) U.S. Revolving Loans (including U.S. Swing
Line Loans), (f) Foreign Revolving Loans, (g) Canadian Revolving Loans
(including Canadian Swing Line Loans) and (h) each Series of Incremental Term
Loans.
 
“Closing Date Mortgaged Property” means each Real Estate Asset listed on
Schedule 3.01(g).
 
“Co-Documentation Agents” has the meaning specified in the preamble hereto.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.
 
“Collateral Agent” has the meaning specified in the preamble hereto.
 
“Commitment” means any Revolving Commitment or Term Loan Commitment.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
 

 
16

--------------------------------------------------------------------------------

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrowers dated as of January 31, 2011.
 
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Group on a consolidated basis equal to (i) Consolidated Net Income, plus, to
the extent reducing Consolidated Net Income, the sum, without duplication, of
amounts for (a) consolidated interest expense, (b) provisions for taxes based on
income, profits or capital, (c) total depreciation expense, (d) total
amortization expense, (e) other non-cash charges (including, without limitation,
any non-cash charges related to writing up inventory in connection with the
Acquisition, but excluding any non-cash charge to the extent that it represents
an accrual of or reserve for cash expenditures in any future period), (f) net
cash charges associated with or related to any contemplated restructurings
related to the Acquisition in an aggregate amount not to exceed $90,000,000, (g)
all amounts in respect of extraordinary, unusual or non-recurring losses,
expenses or charges (including, without limitation, (A) restructuring charges
(other than those described in clause (f)), (B) any fees, expenses or charges
relating to plant shutdowns and discontinued operations, (C) acquisition
integration costs and (D) any expenses or charges relating to any offering of
Equity Interests, Permitted Acquisition, or any Investment or Indebtedness
permitted under this Agreement, in each case under this clause (D), whether or
not successful), (h) any financial advisory fees, accounting fees, legal fees
and other similar advisory and consulting fees and related out-of-pocket
expenses incurred by any Group Member as a result of the Acquisition, in an
aggregate amount not to exceed $55,000,000, (i) with respect to any four-Fiscal
Quarter measurement period ending on or prior to the end of the eighth full
Fiscal Quarter following the Original Closing Date, the amount of cost savings
and other operating improvements and synergies projected by the U.S. Borrower in
good faith to be realized as a result of the Acquisition (calculated on a pro
forma basis as though such cost savings and other operating improvements and
synergies had been realized on the first day of such period), without
duplication of the amount of actual benefits realized during such period from
such actions to the extent already included in the Consolidated Net Income for
such period, in an aggregate amount not to exceed $40,000,000, (j) losses on
agreements with respect to Hedge Agreements and any related tax gains, in each
case incurred in connection with or as a result of the Acquisition, and (k)
non-cash losses on agreements with respect to Hedge Agreements, minus, (ii) to
the extent included in calculating Consolidated Net Income, the sum of (a) all
amounts in respect of extraordinary, unusual or nonrecurring gains, (b) gains on
agreements with respect to Hedge Agreements and any related tax gains, in each
case incurred in connection with or as a result of the Acquisition, (c) non-cash
gains on agreements with respect to Hedge Agreements, (d) cash payments made
during such period with respect to non-cash charges that were added back
pursuant to clause (e) above in a prior period, and (e) other non-cash gains
increasing Consolidated Net Income for such period (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period).  For the avoidance of doubt,
Consolidated Adjusted EBITDA shall be calculated to exclude any gain resulting
from any debt repurchase (including, for the avoidance of doubt, repurchases of
Loans under Section 2.13(c) or repurchases of the 2023 Debentures).
 
In addition, for purposes of making the calculation referred to above,
acquisitions (including the Acquisition), Investments, dispositions, mergers,
consolidations, operational improvements and discontinued operations (as
determined in accordance with GAAP) that have been made by any Group Member,
including through mergers or consolidations and including
 

 
17

--------------------------------------------------------------------------------

 

any related financing transactions, during the relevant period or subsequent to
such period and on or prior to the date of such calculation (the “relevant
transaction”), shall be deemed to have occurred on the first day of the relevant
period and (without duplication of the pro forma adjustments provided for in the
immediately preceding paragraph with respect to the Acquisition) such
calculation shall be made giving pro forma effect to any cost savings and other
operating improvements and synergies in connection with such relevant
transaction (without duplication of actual benefits realized during such period
from the same) that are (a) factually supportable and determined in good faith
by the U.S. Borrower, as certified in an officer’s certificate signed by an
Authorized Officer and (b) do not exceed the actual cost savings expected in
good faith to be realized by the Group over the twelve-month period following
such relevant transaction.
 
 “Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Group during such period determined on a consolidated basis
that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the consolidated statement
of cash flows of the Group; provided, that Consolidated Capital Expenditures
shall not include any expenditures (i) for replacements and substitutions for
fixed assets, capital assets or equipment to the extent made with Net Cash
Proceeds invested pursuant to Section 2.14(a) or Section 2.14(b) or (ii) which
constitute a Permitted Acquisition permitted under Section 6.08.
 
“Consolidated Cash Interest Expense” means, for any period, total interest
expense payable in cash in such period (including that portion attributable to
Capital Leases in accordance with GAAP and capitalized interest) of the Group on
a consolidated basis with respect to all outstanding Indebtedness of the Group
(net of cash interest income), excluding, however, any one time financing fees
(to the extent included in such Person’s consolidated interest expense for such
period).
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Group on a consolidated basis that may properly be classified as
current assets in conformity with GAAP, excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Group on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current
portion of long term debt.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
 
(i) the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income, (b) to the extent reducing Consolidated Net Income, the
sum, without duplication, of amounts for non-cash charges reducing Consolidated
Net Income, including for depreciation and amortization (excluding any such
non-cash charge to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period) and (c) the Consolidated Working Capital
Adjustment, minus
 

 
18

--------------------------------------------------------------------------------

 

(ii) the sum, without duplication, of (a) the amounts for such period paid in
cash of (1) scheduled repayments of Indebtedness to the extent actually made
(excluding for the avoidance of doubt, repayments of revolving loans or swing
line loans except to the extent the related revolving commitments are
permanently reduced in connection with such repayments and any purchases (or
repayments in connection therewith) of Loans pursuant to Section 2.13(c)) and
scheduled repayments of obligations under Capital Leases (excluding any interest
expense portion thereof), (2) Consolidated Capital Expenditures, and (3) to the
extent actually declared, Restricted Payments permitted by Section 6.04(d), and
(b) other non-cash gains increasing Consolidated Net Income for such period
(excluding any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash gain in any prior period).
 
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Group on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP, minus (ii) (a) the income (or loss)
of any Person (other than a Group Member) in which any other Person (other than
a Group Member) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to any Group Member by such
Person during such period, (b) to the extent included in net income, the income
(or loss) of any Person accrued prior to the date it becomes a Group Member or
is merged into or consolidated with the Group or that Person’s assets are
acquired by any Group Member, (c) the income of any Subsidiary of the U.S.
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax non-cash gains (or losses) attributable to Asset
Sales or returned surplus assets of any Pension Plan, (e) the CKI Amount and the
Itochu Amount to the extent not already reducing net income; provided that, if
during any period, the U.S. Borrower or any of its Subsidiaries repays the
Itochu Amount in whole, then for such period, the excess of the amount of such
amounts repaid over the regularly scheduled payment of the Itochu Amount for
such period shall not reduce net income, and (f) (to the extent not included in
clauses (a) through (e) above) any net extraordinary gains or net extraordinary
losses.  For the avoidance of doubt, cash amounts used by the Borrowers to make
purchases of debt (including purchases of Loans under Section 2.13(c) and
purchases of the 2023 Debentures) shall not reduce Consolidated Net Income, nor
will any non-cash gain associated with the cancellation of such purchased debt
increase Consolidated Net Income.
 
“Consolidated Total Assets” means as of any date of determination, the total
assets of the Group, determined in accordance with GAAP, as set forth on the
consolidated balance sheet of the U.S. Borrower as of such date.
 
“Consolidated Total Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of the Group (or, if
higher, the par value or stated face amount of all such Indebtedness (other than
zero coupon Indebtedness) determined on a consolidated basis in accordance with
GAAP, exclusive of any contingent liability in respect of any Letter of Credit,
plus (b) to the extent not included in clause (a), Indebtedness relating to
securitization of receivables generated by the Group (whether or not such
Indebtedness is on the balance sheet of the Group).  For the avoidance of doubt,
Consolidated Total Debt will be calculated to exclude all Indebtedness of the
Group to ITOCHU
 

 
19

--------------------------------------------------------------------------------

 

Corporation pursuant to the Itochu Agreement or otherwise related to such
agreement and all Indebtedness of the Group pursuant to the CKI Documents.
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Group over Consolidated Current
Liabilities of the Group.
 
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.
 
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Equity
Interests of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation with respect thereto) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.
 
“Continuing Directors” means individuals who on the Original Closing Date
constituted the Board of Directors of the U.S. Borrower (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the U.S. Borrower was approved by a vote of a
majority of the directors of the U.S. Borrower then still in office who were
either directors on the Original Closing Date or whose election or nomination
for election was previously so approved).
 
“Continuing Canadian Revolving Lender” means, with respect to Original Canadian
Revolving Commitments, an Original Lender that (i) is party to the Original
Credit Agreement immediately prior to the Restatement Date, (ii) has received
notice from the Arranger that it has been allocated a portion of the Canadian
Revolving Commitments and (iii) has delivered a Restatement Date Conversion
Notice to the Arranger electing to convert its Original Canadian Revolving
Commitments into Canadian Revolving Commitments.
 
“Continuing Foreign Revolving Lender” means, with respect to Original Foreign
Revolving Commitments, an Original Lender that (i) is party to the Original
Credit Agreement immediately prior to the Restatement Date, (ii) has received
notice from the Arranger that it has been allocated a portion of the Foreign
Revolving Commitments and (iii) has delivered a
 

 
20

--------------------------------------------------------------------------------

 

Restatement Date Conversion Notice to the Arranger electing to convert its
Original Foreign Revolving Commitments into Foreign Revolving Commitments.
 
“Continuing Foreign Tranche A Lender” means, with respect to Original Foreign
Tranche A Term Loans, an Original Lender that (i) is party to the Original
Credit Agreement immediately prior to the Restatement Date, (ii) has received
notice from the Arranger that it has been allocated a portion of the Foreign
Tranche A Term Loan Commitments and (iii) has delivered a Restatement Date
Conversion Notice to the Arranger electing to convert its Original Foreign
Tranche A Term Loans into Foreign Tranche A Term Loans.
 
“Continuing Foreign Tranche B Lender” means, with respect to Original Foreign
Tranche B Term Loans, an Original Lender that (i) is party to the Original
Credit Agreement immediately prior to the Restatement Date, (ii) has received
notice from the Arranger that it has been allocated a portion of the Foreign
Tranche B Term Loan Commitments and (iii) has delivered a Restatement Date
Conversion Notice to the Arranger electing to convert its Original Foreign
Tranche B Term Loans into Foreign Tranche B Term Loans.
 
“Continuing Lender” means a Continuing U.S. Tranche A Lender, a Continuing U.S.
Tranche B Lender, a Continuing Foreign Tranche A Lender, a Continuing Foreign
Tranche B Lender, a Continuing U.S. Revolving Lender, a Continuing Foreign
Revolving Lender and/or a Continuing Canadian Revolving Lender, as applicable.
 
“Continuing U.S. Revolving Lender” means, with respect to Original U.S.
Revolving Commitments, an Original Lender that (i) is party to the Original
Credit Agreement immediately prior to the Restatement Date, (ii) has received
notice from the Arranger that it has been allocated a portion of the U.S.
Revolving Commitments and (iii) has delivered a Restatement Date Conversion
Notice to the Arranger electing to convert its Original U.S. Revolving
Commitments into U.S. Revolving Commitments.
 
“Continuing U.S. Tranche A Lender” means, with respect to Original U.S. Tranche
A Term Loans, an Original Lender that (i) is party to the Original Credit
Agreement immediately prior to the Restatement Date, (ii) has received notice
from the Arranger that it has been allocated a portion of the U.S. Tranche A
Term Loan Commitments and (iii) has delivered a Restatement Date Conversion
Notice to the Arranger electing to convert its Original U.S. Tranche A Term
Loans into U.S. Tranche A Term Loans.
 
“Continuing U.S. Tranche B Lender” means, with respect to Original U.S. Tranche
B Term Loans, an Original Lender that (i) is party to the Original Credit
Agreement immediately prior to the Restatement Date, (ii) has received notice
from the Arranger that it has been allocated a portion of the U.S. Tranche B
Term Loan Commitments and (iii) has delivered a Restatement Date Conversion
Notice to the Arranger electing to convert its Original U.S. Tranche B Term
Loans into U.S. Tranche B Term Loans.
 
 “Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 

 
21

--------------------------------------------------------------------------------

 

“Contributing Guarantors” has the meaning set forth in Section 7.02(b).
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
 
“Copyrights” has the meaning set forth in the U.S. Pledge and Security
Agreement.
 
“Corresponding Debt” means, in respect of a Loan Party, its Foreign
Corresponding Debt or its U.S. Corresponding Debt.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F-1 or Exhibit F-2, as applicable, delivered by a Loan Party pursuant
to Section 5.12 or by an Ancillary Borrower pursuant to Section 10.26.
 
“Covenant Transaction” has the meaning set forth in Section 1.04(c).
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
 
“Crown” means the government of Canada, any provincial or territorial government
therein and any of their political subdivisions.
 
 “CS Securities” has the meaning specified in the preamble hereto.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk of the Group and not for speculative purposes.
 
“DBSI” has the meaning specified in the preamble hereto.
 
“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, examinership,
reorganization or similar debtor relief laws of the United States or other
Relevant Jurisdiction from time to time in effect and affecting the rights of
creditors generally.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 2.10.
 

 
22

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within three (3) Business Days of the date required to
be funded by it hereunder, (b) notified the Borrower Representative, the
Administrative Agent or any Lender in writing, or has otherwise indicated
through a public statement, that it does not intend to comply with its funding
obligations hereunder and generally under agreements in which it commits to
extend credit, (c) failed, within three Business Days after receipt of a written
request from the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Commitments, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, examiner, liquidator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof; provided that if the
Borrower Representative, the Administrative Agent, the applicable Swing Line
Lender and the applicable Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash
Collateralization of Letters of Credit and/or Swing Line Loans), that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the obligations of the Swing Line Lender
and/or the Issuing Bank and the funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to Section 2.22),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
“Defaulting Revolving Lender” has the meaning set forth in Section 2.22.
 
“Designated Gross Amount” has the meaning set forth in Section 2.26(b)(ii).
 
“Designated Net Amount” has the meaning set forth in Section 2.26(b)(ii).
 

 
23

--------------------------------------------------------------------------------

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for scheduled payments of dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior Payment in Full of all
Obligations.
 
“Dollar Equivalent” means, with respect to an amount denominated in Dollars,
such amount, and with respect to an amount denominated in any other Approved
Currency, the equivalent in Dollars of such amount determined at the Exchange
Rate on the applicable Valuation Date.  In making the determination of the
Dollar Equivalent for purposes of determining the aggregate available Canadian
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which any U.S. Borrower requests the
extension of credit for such Credit Date pursuant to the provisions of this
Agreement.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Dutch Loan Party” means any Loan Party incorporated in The Netherlands.
 
“Dutch Security” means the Collateral that is the subject of any Security
Document governed by the laws of The Netherlands.
 
“Dutch Security Documents” means, in relation to each applicable Dutch Loan
Party (or (a) in the case of a share pledge, each shareholder of the applicable
Dutch Loan Party, or (b) in case of a pledge of an Intellectual Property Asset
registered in The Netherlands (or, in respect of any trademark or design, the
Benelux), the Loan Party that is the holder of that Intellectual Property
Asset): (i) Dutch law notarial deeds of pledge of shares over the shares in each
Dutch Loan Party as well as the updated shareholders' register in which the
pledge of shares has been registered; (ii) Dutch law disclosed deeds of pledge
of bank accounts as well as fully executed notices to the respective account
banks; (iii) Dutch law disclosed deeds of pledge of intercompany receivables as
well as fully executed notices to the respective debtors; (iv) Dutch law
disclosed deeds of pledge of insurance receivables as well as fully executed
notices to the respective debtors; (v) Dutch law undisclosed deeds of pledge of
third party receivables (other than receivables subject to any Lien interest
pursuant to another Security Document); (vi) Dutch law undisclosed deeds of
pledge over movable assets; (vii) Dutch law notarial deeds of mortgage over any
Real Estate Assets located in The Netherlands; and (viii) Dutch law deed of
pledge over any Intellectual Property Assets registered in The Netherlands (or,
in respect of any trademark or design, the Benelux).
 

 
24

--------------------------------------------------------------------------------

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund, European
Credit Management Limited (ECM) programmes or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
that neither any Loan Party nor any Affiliate thereof, nor any Defaulting
Lender, shall be an Eligible Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Group or any of their respective ERISA
Affiliates or with respect to which the Group or any of their respective ERISA
Affiliates has or would reasonably be expected to have liability, contingent or
otherwise, under ERISA.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, (iii) in connection with any Hazardous Material, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Group Member or any Facility.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a
 

 
25

--------------------------------------------------------------------------------

 

member; and (iii) any member of an affiliated service group within the meaning
of Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of any Group Member
shall continue to be considered an ERISA Affiliate of such Group Member within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of such Group Member and with respect to liabilities arising
after such period for which such Group Member could be liable under the Internal
Revenue Code or ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by a regulation in effect on the Original Closing Date); (ii) the failure
to meet the minimum funding standard of Sections 412 or 430 of the Internal
Revenue Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA) or the failure to make by its due date a
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) a determination by the Pension Plan’s actuary that
any Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (v) a determination under and
in accordance with said sections that any Multiemployer Plan is, or is expected
to be, in “critical” or “endangered” status under Section 432 of the Internal
Revenue Code or Section 305 of ERISA; (vi) the withdrawal by any Group Member or
any of its ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
any Group Member or any of its Affiliates pursuant to Section 4063 or 4064 of
ERISA; (vii) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which is reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (viii) the imposition of liability on
any Group Member or any of its ERISA Affiliates pursuant to Section 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA; (ix)
the withdrawal of any Group Member or any of its ERISA Affiliates in a complete
or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA)
from any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Group Member or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (x) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or Section 303(k) of ERISA or a
violation of Section 436 of the Internal Revenue Code with respect to any
Pension Plan; (xi) the occurrence of any Foreign Plan Event or (xii) any other
event or condition with respect to an Employee Benefit Plan with respect to
which any Group Member is likely to incur liability other than in the ordinary
course.
 
 “Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member
 

 
26

--------------------------------------------------------------------------------

 

states, being in part legislative measures to implement the European and
Monetary Union as contemplated in the Treaty on European Union.
 
“Euro Equivalent” means, with respect to an amount denominated in Euros, such
amount, and with respect to an amount denominated in Dollars or any Other
Foreign Currency, the equivalent in Euros of such amount determined at the
Exchange Rate on the applicable Valuation Date.  In making the determination of
the Euro Equivalent for purposes of determining the aggregate available Foreign
Revolving Commitments on any Credit Date, the Administrative Agent shall use the
Exchange Rate in effect at the date on which the Foreign Borrower requests the
extension of credit for such Credit Date pursuant to the provisions of this
Agreement.
 
“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate.
 
“Event of Default” means any of the conditions or events set forth in Section
8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Exchange Rate” means the rate at which any currency (the “Original Currency”)
may be exchanged into Dollars, Euros or another currency (the “Exchanged
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (London, England time) on such date.  In the event that such rate
does not appear on the Reuters screen, the “Exchange Rate” with respect to such
Original Currency into such Exchanged Currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower Representative or, in
the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such Original Currency are
then being conducted, at or about 11:00 a.m., local time, on such date for the
purchase of the Exchanged Currency, with such Original Currency for delivery two
Business Days later; provided, that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Excluded Taxes” means (i) any Tax imposed on the overall net income of a Person
(or franchise tax or minimum tax imposed in lieu thereof) by the jurisdiction in
which that Person is organized or in which that Person’s principal office
(and/or, in the case of a Lender, its applicable lending office) is located or
with which that Person has a present or former connection (other than any
connection arising solely from the acquisition and holding of any Loan and/or
Commitment (including entering into or being a party to this Agreement), the
receipt of payments relating thereto, and/or the exercise of rights and remedies
under this Agreement or any other Loan Document); (ii) with respect to any
Lender to a U.S. Loan (other than a Lender that becomes a Lender pursuant to
Section 2.23), any Tax imposed pursuant to the laws of the United States of
America or any political subdivision thereof or therein that would apply if any
payment were made under any of the Loan Documents to such Lender on the day such
Lender becomes a Lender (or designates a new lending office), except to the
extent such
 

 
27

--------------------------------------------------------------------------------

 

Lender’s assignor (or such Lender, when it designates a new lending office) was
entitled to receive additional amounts pursuant to Section 2.20; (iii) with
respect to any Lender, any withholding Tax that is imposed on any payment to
such Lender on the day that such Lender becomes a Lender (or designates a new
lending office) by any jurisdiction, excluding any jurisdiction (other than the
United States of America or any political subdivision thereof, which shall be
governed by clause (ii) hereof) that would not have imposed such Tax but for the
fact that any of the Loan Parties is organized or has its principal office
located in such jurisdiction, or has a present or former connection with, or
makes or causes to be made any payment under any Loan Document through, such
jurisdiction on behalf of any Loan Party, except to the extent such Lender’s
assignor (or such Lender, when it designates a new lending office) was entitled
to receive additional amounts pursuant to Section 2.20; (iv) any Tax that is
attributable to a Lender’s failure to comply with Section 2.20(c) of this
Agreement or (v) any U.S. federal Tax imposed by reason of a Lender’s failure to
comply with the requirements of Sections 1471 through 1474 of the Code and any
regulations promulgated thereunder (the “FATCA”).
 
“Existing Credit Facilities Indebtedness” means (i) Indebtedness and other
obligations outstanding under that certain Second Amended and Restated Credit
Agreement, dated as of July 10, 2007, among the U.S. Borrower and certain of its
Subsidiaries, as borrowers or guarantors, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, the lenders party thereto and the
other agents party thereto, as amended prior to the Original Closing Date and
(ii) the Existing Tommy Facilities.
 
“Existing Notes” means the U.S. Borrower’s 8-1/8% Senior Notes due 2013 issued
pursuant to that certain Indenture dated as of May 5, 2003 between the U.S.
Borrower and U.S. Bank, National Association, as trustee and the U.S. Borrower’s
7-1/4% Senior Notes due 2011 issued pursuant to that certain Indenture dated as
of February 18, 2004 between the U.S. Borrower and U.S. Bank National
Association, as trustee.
 
“Existing Tommy Facilities” means that certain (i) Senior Facilities Agreement,
dated as of April 27, 2006, as amended and restated on May 9, 2006, among the
Acquired Business (formerly known as Elmira 1 B.V.) and certain Subsidiaries of
the Acquired Business, as borrowers or guarantors, Citibank International PLC,
as agent for certain financial institutions party thereto as lenders, and the
other parties thereto and (ii) Mezzanine Facilities Agreement, dated as of April
28, 2006, as amended and restated on May 9, 2006, among the Acquired Business
(formerly known as Elmira 1 B.V.) and certain Subsidiaries of the Acquired
Business, as guarantors, Credit Suisse, London Branch, as agent for certain
financial institutions party thereto as lenders, and the other parties thereto.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Group Member or any of its predecessors or Affiliates.
 
“Fair Share” has the meaning set forth in Section 7.02(b).
 
“Fair Share Contribution Amount” has the meaning set forth in Section 7.02(b).
 
“FATCA” has the meaning set forth in the definition of “Excluded Taxes”.
 

 
28

--------------------------------------------------------------------------------

 

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.
 
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (i) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent, in its  capacity
as a Lender, on such day on such transactions as determined by the
Administrative Agent.
 
 “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
principal financial officer of the U.S. Borrower that such financial statements
fairly present, in all material respects, the financial condition of the Group
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.
 
“Financial Plan” has the meaning set forth in Section 5.01(h).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Group ending on the Sunday closest to
February 1 of each calendar year.
 
“Fitch” means Fitch, Inc.
 
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
 
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
 
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
 

 
29

--------------------------------------------------------------------------------

 

“Foreign Borrower” has the meaning specified in the preamble hereto.
 
“Foreign Collateral Perfection Certificate” means a certificate to be provided
in respect of foreign Collateral, in a form reasonably acceptable to the
Administrative Agent.
 
“Foreign Contributing Guarantors” has the meaning set forth in Section 7.02(b).
 
“Foreign Corresponding Debt” has the meaning set forth in Section 9.14(a)(i).
 
“Foreign Currency Equivalent” means, with respect to an amount denominated in
Canadian Dollars or any Other Foreign Currency, such amount, and with respect to
an amount denominated in Dollars or Euros, the equivalent in Canadian Dollars or
such Other Foreign Currency of such amount determined at the Exchange Rate on
the applicable Valuation Date.
 
“Foreign Guaranteed Obligations” has the meaning set forth in Section 7.01(b).
 
“Foreign Guarantor” means any Guarantor that is not a U.S. Guarantor.
 
“Foreign Issuing Bank” means an Issuing Bank that has agreed to issue Foreign
Letters of Credit.
 
“Foreign Law Partnership Pledge Agreement” means the Dutch law governed deed of
pledge of partnership interests in Trumpet C.V. by, inter alios, BassNet, Inc.
and PVH Prince C.V. Holding Corporation, as pledgors, in support of the Foreign
Guaranteed Obligations.
 
“Foreign Law Security Documents” means each of the Dutch Security Documents, the
German Security Documents, the Canadian Security Documents and each Foreign Law
Partnership Pledge Agreement.
 
“Foreign Letter of Credit” means any Bank Guarantee or any commercial or standby
letter of credit issued or to be issued by an Issuing Bank for the account of
the Foreign Borrower or any of its Subsidiaries pursuant to Section 2.04(a)(ii)
of this Agreement, and any letter of credit listed on Schedule 1.01(j) issued
and outstanding as of the Restatement Date.  Each such letter of credit listed
on Schedule 1.01(j) shall be deemed to constitute a Foreign Letter of Credit and
a Letter of Credit issued hereunder on the Restatement Date for all purposes
under this Agreement and the other Loan Documents.
 
 “Foreign Letter of Credit Sublimit” means the lesser of (a) €75,585,790 and (b)
the aggregate unused amount of the Foreign Revolving Commitments then in effect.
 
“Foreign Letter of Credit Usage” means, as at any date of determination, the sum
of (i) the Euro Equivalent of the maximum aggregate amount which is, or at any
time thereafter may become, available for drawing under all Foreign Letters of
Credit then outstanding, and (ii) the Euro Equivalent of the aggregate amount of
all drawings under Foreign Letters of Credit honored by an Issuing Bank and not
theretofore reimbursed by or on behalf of the Foreign Borrower.
 

 
30

--------------------------------------------------------------------------------

 

“Foreign Loan” means a Foreign Tranche A Term Loan, a Foreign Tranche B Term
Loan and/or a Foreign Revolving Loan.
 
“Foreign Loan Party” means any Loan Party other than a U.S. Loan Party.
 
“Foreign Obligations” means the Obligations in respect of any Foreign Loan and
any other Obligations of the Foreign Borrower and Foreign Guarantors.
 
“Foreign Obligations Secured Parties” means the Agents, Lenders, Issuing Banks,
the Lender Counterparties and the Ancillary Lenders in respect of any Foreign
Obligations, and shall include, without limitation, all former Agents, Lenders,
Issuing Banks, Lender Counterparties and Ancillary Lenders to the extent that
any Foreign Obligations owing to such Persons were incurred while such Persons
were Agents, Lenders, Issuing Banks, Lender Counterparties or Ancillary Lenders
and such Foreign Obligations have not been paid or satisfied in full.
 
“Foreign Offer” has the meaning set forth in Section 2.13(c).
 
“Foreign Offer Loans” has the meaning set forth in Section 2.13(c).
 
“Foreign Parallel Debt” means, in respect of a Foreign Loan Party, any amount
which that Foreign Loan Party owes to the Collateral Agent under Section 9.14.
 
“Foreign Plan” shall mean any Employee Benefit Plan, program, policy,
arrangement or agreement maintained or contributed to by any Foreign Loan Party
or any of their respective Subsidiaries with respect to employees employed
outside the United States.
 
“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice from a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, in each case which is
reasonably likely to result, directly or indirectly, in material liability to a
Loan Party, (d) the incurrence of any material liability by any Loan Party or
any their respective Subsidiaries under applicable law on account of the
complete or partial termination of such Foreign Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by any Loan
Party or any of their respective Subsidiaries, or the imposition on any Loan
Party or any of their respective Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law.
 
“Foreign Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Foreign Revolving Loan and to acquire participations in
Foreign Letters of Credit hereunder, as reduced by the amount of any Ancillary
Commitment, and “Foreign Revolving Commitments” means such commitments of all
Lenders in the aggregate.  The
 

 
31

--------------------------------------------------------------------------------

 

amount of each Lender’s Foreign Revolving Commitment, if any, is set forth on
Schedule 1.01(c) or in the applicable Assignment Agreement or Joinder Agreement,
as applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the Foreign Revolving Commitments as
of the Restatement Date is €132,275,132.
 
“Foreign Revolving Commitment Period” means the period from the Restatement Date
to but excluding the Foreign Revolving Commitment Termination Date
 
“Foreign Revolving Commitment Termination Date” means the earliest to occur of
(i) January 31, 2016, (ii) the date the Foreign Revolving Commitments are
permanently reduced to zero pursuant to Section 2.13(b) or 2.14 and (iii) the
date of the termination of the Foreign Revolving Commitments pursuant to Section
8.01.
 
“Foreign Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Foreign Revolving
Commitments, that Lender’s Foreign Revolving Commitment; and (ii) after the
termination of the Foreign Revolving Commitments, the sum of (a) the Euro
Equivalent of the aggregate outstanding principal amount of the Foreign
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the Euro
Equivalent of the aggregate Foreign Letter of Credit Usage in respect of all
Foreign Letters of Credit issued by such Issuing Bank (net of any participations
by Lenders in such Foreign Letters of Credit), (c) the Euro Equivalent of the
aggregate amount of all participations by that Lender in any outstanding Foreign
Letters of Credit or any unreimbursed drawing under any Foreign Letter of Credit
and (d) the Euro Equivalent of the aggregate amount of all amounts borrowed from
such Lender under any Ancillary Facility pursuant to Section 2.26.
 
“Foreign Revolving Loan” means Loans made by a Lender in respect of its Foreign
Revolving Commitment to the Foreign Borrower pursuant to Section 2.02(b) and/or
Section 2.24.
 
“Foreign Subsidiary” means (i) any Restricted Subsidiary that is not organized
under the laws of the United States, any State thereof or the District of
Columbia (other than any such Subsidiary that is treated as a partnership or
disregarded as an entity separate from its owner for U.S. federal tax purposes
and all of whose partners or whose owner (as the case may be) is (or are)
treated as a domestic corporation(s) for U.S. federal tax purposes) and (ii) any
Restricted Subsidiary of a Subsidiary described in clause (i).
 
“Foreign Tranche A Term Loan” means a Tranche A Term Loan denominated in Euros
and made by a Lender to the Foreign Borrower pursuant to Section 2.01(a)(i)(B)
or Section 2.01(a)(ii)(B).
 
“Foreign Tranche A Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Foreign Tranche A Term Loan and “Foreign Tranche A Term
Loan Commitments” means such commitments of all Lenders in the aggregate.  The
amount of each Lender’s Foreign Tranche A Term Loan Commitment, if any, is set
forth on Schedule 1.01(a) or in the applicable Assignment Agreement, subject to
any adjustment or
 

 
32

--------------------------------------------------------------------------------

 

reduction pursuant to the terms and conditions hereof.  The aggregate amount of
the Foreign Tranche A Term Loan Commitments as of the Restatement Date is
€86,757,741.
 
“Foreign Tranche A Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Foreign
Tranche A Term Loans of such Lender; provided, that at any time prior to the
making of the Foreign Tranche A Term Loans, the Foreign Tranche A Term Loan
Exposure of any Lender shall be equal to such Lender’s Foreign Tranche A Term
Loan Commitment.
 
“Foreign Tranche B Term Loan” means a Tranche B Term Loan denominated in Euros
and made by a Lender to the Foreign Borrower pursuant to Section 2.01(a)(i)(D)
or Section 2.01(a)(ii)(D).
 
“Foreign Tranche B Term Loan Commitment” means the commitment of a Lender to
make or otherwise fund a Foreign Tranche B Term Loan and “Foreign Tranche B Term
Loan Commitments” means such commitments of all Lenders in the aggregate.  The
amount of each Lender’s Foreign Tranche B Term Loan Commitment, if any, is set
forth on Schedule 1.01(b) or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Foreign Tranche B Term Loan Commitments as of the
Restatement Date is €260,273,223.
 
“Foreign Tranche B Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the Foreign
Tranche B Term Loans of such Lender; provided, that at any time prior to the
making of the Foreign Tranche B Term Loans, the Foreign Tranche B Term Loan
Exposure of any Lender shall be equal to such Lender’s Foreign Tranche B Term
Loan Commitment.
 
“FQ1”, “FQ2”, “FQ3” and “FQ4” mean, when used with a numerical year designation,
the first, second, third or fourth Fiscal Quarters, respectively, of the
designated Fiscal Year of any Borrower (e.g., FQ4 2010 means the fourth Fiscal
Quarter of a Borrower’s 2010 Fiscal Year, which ends January 30, 2011).
 
“Funding Guarantor” has the meaning set forth in Section 7.02(b).
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.
 
“German Group Member” has the meaning set forth in Section 6.16(a).
 
“German Loan Party” means any Loan Party incorporated in Germany.
 
“German Restatement Confirmation Documents” means each of the two German law
governed confirmation agreements in which the relevant German Loan Parties and
the Collateral Agent agree:
 
(i)           in notarial form that the security created under the documents
listed under (i) through (iii) of the definition of German Security Documents
shall remain valid and
 

 
33

--------------------------------------------------------------------------------

 

enforceable and shall secure the obligations under the Original Credit Agreement
as amended and restated by this Agreement; and
 
(ii)           in non-notarial form that the security created under the
documents listed under (iv) through (vi) of the definition of German Security
Documents shall remain valid and enforceable and shall secure the obligations
under the Original Credit Agreement as amended and restated by this Agreement.
 
“German Security” means the Collateral that is the subject of any Security
Document governed by the laws of Germany.
 
“German Security Documents” means:
 
(i)           the German law governed share pledge agreements over the shares in
T.H. Deutschland GmbH, Tommy Hilfiger Footwear Europe GmbH and Hilfiger Stores
GmbH entered into by, inter alios, Hilfiger Holdings Germany GmbH & Co. KG as
pledgor;
 
(ii)           the German law governed share pledge agreement over the shares in
Hilfiger Beteiligungsgesellschaft mbH, entered into by, inter alios, Tommy
Hilfiger Europe B.V. as pledgor;
 
(iii)           the German law governed interest pledge agreement over the
interests in Hilfiger Holdings Germany GmbH & Co. KG, entered into by, inter
alios, Tommy Hilfiger Europe B.V. and Hilfiger Beteiligungsgesellschaft mbH as
pledgors;
 
(iv)           the German law governed account pledge agreements entered into
by, inter alios, Tommy Hilfiger Footwear Europe GmbH, Hilfiger Stores GmbH,
Hilfiger Holdings Germany GmbH & Co. KG, Hilfiger Beteiligungsgesellschaft mbH
and T.H. Deutschland GmbH as pledgor;
 
(v)           the German law governed global assignment agreements entered into
by, inter alios, Tommy Hilfiger Footwear Europe GmbH, Hilfiger Stores GmbH,
Hilfiger Holdings Germany GmbH & Co KG, Hilfiger Beteiligungsgesellschaft mbH
and T.H. Deutschland GmbH as assignor;
 
(vi)           the German law governed security transfer agreements over fixed
and current assets entered into by, inter alios, Tommy Hilfiger Footwear Europe
GmbH, Hilfiger Stores GmbH, Hilfiger Holdings Germany GmbH & Co. KG, Hilfiger
Beteiligungsgesellschaft mbH and T.H. Deutschland GmbH as transferor; and
 
(vii)           the German Restatement Confirmation Documents.
 
 “Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
 

 
34

--------------------------------------------------------------------------------

 

instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
 
“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.
 
“Group” means, collectively, the U.S. Borrower and its Restricted Subsidiaries;
provided that, as used in Sections 5.01(a) and (b) with respect to the financial
statements required to be delivered thereunder, it shall mean the U.S. Borrower
and its consolidated Subsidiaries in accordance with GAAP.
 
“Group Member” means any of the U.S. Borrower or any of its Restricted
Subsidiaries.
 
“Group Member Adjusted EBITDA” means, for any period for any Group Member, the
amount of Consolidated Adjusted EBITDA attributable to such Group Member for
such period, calculated on an unconsolidated basis and by excluding all
intercompany items (provided that, for the purpose of the determination of a
Material Company solely as such term is used in Section 8.01(f), (g), (h) or
(l), Group Member Adjusted EBITDA shall be calculated on a consolidated basis
for such Group Member and its Subsidiaries).
 
“Group Member Assets” means, for any Group Member, as of any date of
determination, the total assets of such Group Member, determined in accordance
with GAAP, calculated on an unconsolidated basis and by excluding all
intercompany items (provided that, for the purpose of the determination of a
Material Company solely as such term is used in Section 8.01(f), (g), (h) or
(l), Group Member Assets shall be calculated on a consolidated basis for such
Group Member and its Subsidiaries).
 
“Guaranteed Obligations” has the meaning set forth in Section 7.01(b).
 
“Guarantor” means (i) with respect to the Obligations of the U.S. Borrower, each
U.S. Subsidiary and (ii) with respect to the Obligations of the Foreign
Borrower, (v) the U.S. Borrower, (w) each U.S. Subsidiary, (x) any other
Borrower (other than the U.S. Borrower), (y) each Foreign Subsidiary set forth
on Schedule 1.01(h) and (z) each other Foreign Subsidiary guaranteeing the
Obligations of the Foreign Borrower after the Original Closing Date.  For the
avoidance of doubt, no Foreign Guarantor shall guarantee the Obligations of the
U.S. Borrower or any other U.S. Loan Party.
 
“Guarantor Coverage Certificate” means a Guarantor Coverage Certificate
substantially in the form of Exhibit C-2.
 
“Guaranty” means the guaranty of each Guarantor set forth in Article VII.
 
“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated
 

 
35

--------------------------------------------------------------------------------

 

by any Governmental Authority or which may or could pose a hazard to human
health and safety or to the indoor or outdoor environment, including petroleum,
petroleum products, asbestos, urea formaldehyde, radioactive materials,
polychlorinated biphenyls and toxic mold.
 
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements of the Acquired Business” means as of the
Restatement Date, (i) audited special purpose consolidated financial statements
of the Acquired Business for the Fiscal Years ended March 31, 2008 and 2009 and
an unqualified audit report relating thereto; (ii) audited special purpose
consolidated financial statements of the Acquired Business for the Fiscal Years
ended March 31, 2007 and 2008 and an unqualified audit report relating thereto;
(iii) unaudited special purpose consolidated interim financial statements of the
Acquired Business for the nine months ended December 31, 2009, and (iii)
unaudited financial statements of the Acquired Business for the twelve-month
period ended December 31, 2009.
 
“Historical Financial Statements of the U.S. Borrower” means as of the
Restatement Date, (i) audited consolidated financial statements of the U.S.
Borrower consisting of balance sheets as of February 1, 2009 and January 31,
2010 and income statements and statements of stockholders' equity and cash flows
for Fiscal Years 2007, 2008 and 2009 and an unqualified audit report relating
thereto and (ii) unaudited financial statements of the U.S. Borrower for the
nine months ended October 31, 2010.
 
“IFRS” has the meaning set forth in Section 4.07.
 
“Increased Amount Date” has the meaning set forth in Section 2.24.
 
“Increased-Cost Lender” has the meaning set forth in Section 2.23.
 
“Incremental Revolving Commitments” has the meaning set forth in Section 2.24.
 
“Incremental Revolving Loan” has the meaning set forth in Section 2.24.
 
“Incremental Revolving Loan Lender” has the meaning set forth in Section 2.24.
 
“Incremental Term Loan” has the meaning set forth in Section 2.24.
 
“Incremental Term Loan Commitments” has the meaning set forth in Section 2.24.
 

 
36

--------------------------------------------------------------------------------

 

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.
 
“Incremental Term Loan Lender” has the meaning set forth in Section 2.24.
 
“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.
 
“Incremental Term Loan Note” means a promissory note in the form of Exhibit B-5,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
 “Incurrence Test” means that, as of the applicable test date, the Leverage
Ratio as of such date, based on Consolidated Adjusted EBITDA for the most
recently ended period of four consecutive Fiscal Quarters of the Group for which
internal financial statements are available and Consolidated Total Debt as of
the applicable test date, shall be 3.00:1.00 or less.
 
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a capitalized liability on a
balance sheet in conformity with GAAP; (iii) obligations evidenced by bonds,
debentures, notes or other similar instruments; (iv) any obligation owed for all
or any part of the deferred purchase price of property or services (excluding
trade accounts payable and accrued expenses in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person and any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument in each case to the extent
that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP; (v) all indebtedness secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person (provided that if the recourse to
such Person in respect of such indebtedness is limited solely to the property
subject to such Lien, the amount of such indebtedness shall be deemed to be the
fair market value (as determined in good faith by such Person) of the property
subject to such Lien or the amount of such indebtedness if less); (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii)
Disqualified Equity Interests, (viii) the net payments that such Person would
have to make in the event of any early termination, on the date Indebtedness of
such Person is being determined, in respect of any exchange traded or over the
counter derivative transaction, including any Interest Rate Agreement and any
Currency Agreement, in each case, whether entered into for hedging or
speculative purposes; provided, that in no event shall obligations under any
derivative transaction be deemed “Indebtedness” for any purpose under Section
6.07 or for the purpose of calculating the Incurrence Test or Leverage Ratio
unless such obligations relate to a derivatives transaction which has been
terminated, (ix) the full outstanding balance of trade receivables,
 

 
37

--------------------------------------------------------------------------------

 

notes or other instruments sold with full recourse in a factoring or similar
transaction, other than in any such case any thereof sold solely for purposes of
collection of delinquent accounts and (x) any Contingent Liability with respect
to the foregoing.  The Indebtedness of any Person shall include the Indebtedness
of any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
 “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including any of the foregoing in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Group Member, its Affiliates or any other Person, whether or
not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any fee or engagement letter delivered by any Agent or any
Lender to the U.S. Borrower with respect to the transactions contemplated by
this Agreement; (iii) any Environmental Claim relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership,
or practice of any Group Member; or (iv) any Loan or the use of proceeds
thereof.
 
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning set forth in Section 10.03(a).
 
“Installment” has the meaning set forth in Section 2.12(a).
 
“Installment Date” has the meaning set forth in Section 2.12(a).
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws or otherwise, including without
limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses (as
each such term is defined in the U.S. Pledge and Security Agreement), and the
right to sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all
 

 
38

--------------------------------------------------------------------------------

 

Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.
 
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.
 
“Intellectual Property Security Agreements” has the meaning set forth in the
U.S. Pledge and Security Agreement and the CKI Related Assets Pledge and
Security Agreement, as applicable.
 
“Intercreditor Agreements” means the CKI Intercreditor Agreement and the 2023
Debentures Intercreditor Agreement.
 
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal-Quarter period
then ended to (ii) Consolidated Cash Interest Expense for such
four-Fiscal-Quarter period.
 
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan (including any Swing Line Loan) or any Canadian Prime Rate Loan (including
any Canadian Swing Line Loan), each March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Restatement Date and the final maturity date of such Loan; and (ii) any Loan
that is a Eurocurrency Rate Loan, the last day of each Interest Period
applicable to such Loan; provided, that in the case of each Interest Period of
longer than three (3) months “Interest Payment Date” shall also include each
date that is three (3) months, or an integral multiple thereof, after the
commencement of such Interest Period.
 
“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one-, two-, three- or six-months (or, if available to all of
the Lenders, nine or twelve months and for the first twenty-eight (28) days
following the Restatement Date, such other period as the Administrative Agent
and the Borrower Representative shall agree), as selected by the Borrowers in
the applicable Borrowing Notice or Conversion/Continuation Notice, (i)
initially, commencing on the Credit Date or Conver­sion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, that (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
in respect of a Eurocurrency Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Term Loans shall extend beyond such Class’s Term Loan Maturity Date; and (d)
no Interest Period with respect to any portion of any Class of Revolving Loans
shall extend beyond such Class’s Revolving Commitment Termination Date.
 

 
39

--------------------------------------------------------------------------------

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging
agreement  or other similar agreement or arrangement, each of which is for the
purpose of hedging the interest rate exposure associated with the operations of
the Group and not for speculative purposes.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
any Group Member of, or of a beneficial interest in, any of the Securities of
any other Person (other than a Loan Party); (ii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contributions by any Group Member to any other Person
(other than a Loan Party), including all Indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business and (iii) all
investments consisting of any exchange traded or over the counter derivative
transaction, including any Interest Rate Agreement and Currency Agreement,
whether entered into for hedging or speculative purposes.  The amount of any
Investment of the type described in clauses (i) and (ii) shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
 
“Issuance Notice” means a notice substantially in the form of Exhibit A-3.
 
“Issuing Bank” means each of Barclays Bank PLC, Bank of America, N.A., JPMorgan
Chase Bank, N.A. and ABN AMRO Bank N.V., as Issuing Bank hereunder and any other
Lender that has notified the Administrative Agent that it has agreed to a
request by the Borrower Representative to become an Issuing Bank hereunder with
respect to U.S. Letters of Credit, Foreign Letters of Credit or Canadian Letters
of Credit, as applicable, together with their respective permitted successors
and assigns in such capacity. Unless otherwise specified, in respect of any
Letters of Credit, “Issuing Bank” shall refer to the applicable Issuing Bank
which has issued such Letter of Credit. An Issuing Bank may perform its
obligations hereunder through any applicable branch thereof and such branch
shall be treated as the applicable Issuing Bank where applicable.
 
“Itochu Agreement” means that certain Stockholders’ Agreement, dated as of
December 27, 2007, among ITOCHU Corporation, Tommy Hilfiger B.V. (as successor
by merger to Tommy Hilfiger Group B.V.), Tommy Hilfiger Japan Corporation and
certain other parties signatory thereto.
 

 
40

--------------------------------------------------------------------------------

 

“Itochu Amount” means, for any period, the payments paid or payable by any Group
Member for such period pursuant to the Itochu Agreement.
 
“Itochu Guarantee” means that certain Guarantee, dated as of January 23, 2008,
by ABN AMRO Bank N.V. (as successor by merger to Fortis Bank (Nederland) N.V.)
of certain obligations of Tommy Hilfiger B.V. (as successor by merger to Tommy
Hilfiger Group B.V.) under the Itochu Agreement for the benefit of ITOCHU
Corporation.
 
“Itochu Obligations” means all obligations of any nature of any Subsidiary of
the U.S. Borrower under or with respect to the Itochu Guarantee, the Itochu
Agreement and the preferred shares of Tommy Hilfiger Japan Corporation.
 
“Japanese Yen” means the lawful currency of Japan.
 
“Joinder Agreement” means an agreement substantially in the form of Exhibit J.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.
 
“Judgment Currency” has the meaning set forth in Section 10.25.
 
“Landlord Consent” means, with respect to any Leasehold Property for which a
landlord’s consent is required prior to a Loan Party’s granting of a Mortgage on
such Leasehold Property, a letter, certificate or other instrument in writing
from the lessor under the related lease, pursuant to which, among other things,
the landlord consents to the granting of a Mortgage on such Leasehold Property
by the Loan Party tenant, such Landlord Consent to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion and sufficient
for the Collateral Agent to obtain a Title Policy with respect to such Mortgage.
 
 “Landlord Personal Property Collateral Access Agreement” means a Landlord
Waiver and Consent Agreement substantially in the form of Exhibit I with such
amendments or modifications as may be approved by the Collateral Agent.
 
“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any lease with respect to retail
store locations and any such leasehold interest designated from time to time by
the Collateral Agent in its sole discretion as not being required to be included
in the Collateral.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.  Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swing Line Lender.
 
“Lender Counterparty” means each Person counterparty to a Hedge Agreement, Cash
Management Agreement or Treasury Transaction (who is (or at the time such Hedge
Agreement, Cash Management Agreement or Treasury Transaction was entered into,
was) a
 

 
41

--------------------------------------------------------------------------------

 

Lender, an Agent or an Affiliate of any thereof (including, for the avoidance of
doubt, any Person who is an Agent or a Lender (and any Affiliate thereof) as of
the Original Closing Date or the Restatement Date but subsequently, whether
before or after entering into a Hedge Agreement, Cash Management Agreement or
Treasury Transaction, ceases to be an Agent or a Lender, as the case may be).
 
“Letter of Credit” means a U.S. Letter of Credit, a Canadian Letter of Credit
and/or a Foreign Letter of Credit, as applicable.
 
“Letter of Credit Sublimit” means the U.S. Letter of Credit Sublimit, the
Canadian Letter of Credit Sublimit or the Foreign Letter of Credit Sublimit, as
applicable.
 
“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal-Quarter period ending on such date.
 
“Lien” means any lien, mortgage, pledge, assignment or transfer for security
purpose, security interest, charge or similar encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
(or extended title) retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.
 
“Loan” means a Tranche A Term Loan, a Tranche B Term Loan, a Revolving Loan, a
Swing Line Loan and an Incremental Term Loan, which (i) in the case of Loans
denominated in Dollars, may be a Base Rate Loan or a Eurocurrency Rate Loan,
(ii) in the case of Loans denominated in Euros or an Other Foreign Currency,
shall be a Eurocurrency Rate Loan and (iii) in the case of Loans denominated in
Canadian Dollars, may be a Canadian Prime Rate Loan or a Eurocurrency Rate Loan.
 
“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, the Intercreditor Agreements, each Joinder Agreement, any accession
or joinder agreement to the 2023 Debentures Intercreditor Agreement, any
documents or certificates executed by the Borrowers in favor of any Issuing Bank
relating to Letters of Credit, any Ancillary Document, and all other documents,
instruments or agreements executed and delivered by a Loan Party for the benefit
of any Agent, any Issuing Bank or any Lender in connection herewith on or after
the Original Closing Date.
 
“Loan Party” means each Borrower and each Guarantor.
 
“Management Determination” has the meaning set forth in Section 7.13(f).
 
“Mandatory Costs” means the % rate per annum calculated by the Administrative
Agent in accordance with Schedule 1.01(f) hereto.
 
“Margin Stock” has the meaning given in Regulation U of the Board of Governors
as in effect from time to time.
 

 
42

--------------------------------------------------------------------------------

 

“Market Disruption” means any Interest Rate Determination Date on which (i) the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), with respect to any
Eurocurrency Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurocurrency Rate, or (ii) before the close of business
in London on such Interest Rate Determination Date, the Administrative Agent
receives notifications from a Lender or Lenders (whose aggregate exposure in
respect of any Class of Loans exceeds 50% of that Class of Loans)  that the cost
to it of obtaining matching deposits in the London interbank market would be in
excess of the Adjusted Eurocurrency Rate.
 
“Material Adverse Effect” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (i) the
business, assets, operations or financial condition of the Group (other than any
Securitization Subsidiary) taken as a whole; (ii) the ability of any Loan Party
to fully and timely perform its Obligations; (iii) the legality, validity,
binding effect or enforceability against the Loan Parties of the Loan Documents
in a manner which would be prejudicial to the interests of the Secured Parties
taken as a whole; or (iv) the rights and remedies available to, or conferred
upon, any Agent and any Lender or any other Secured Party under any Loan
Document in any manner that would be prejudicial to the interests of the Secured
Parties, taken as a whole.
 
“Material Company” means (i) any Loan Party, (ii) any Group Member that is
listed in Schedule 1.01(g) or (iii) any Group Member that has (x) Group Member
Adjusted EBITDA or (y) Group Member Assets representing, respectively, 5% or
more of Consolidated Adjusted EBITDA or Consolidated Total Assets.  For this
purpose:
 
(a)           the (i) Group Member Adjusted EBITDA and (ii) Group Member Assets
will be determined from its financial statements upon which the latest audited
financial statements of the Group have been based;
 
(b)           if a Subsidiary becomes a Group Member after the date on which the
latest audited financial statements of the Group have been prepared, the
(i) Group Member Adjusted EBITDA or (ii) Group Member Assets of that Subsidiary
will be determined from its latest financial statements;
 
(c)           the (i) Consolidated Adjusted EBITDA and (ii) Consolidated Total
Assets will be determined from its latest audited financial statements, adjusted
(where appropriate), in the case of Consolidated Adjusted EBITDA, taking into
account pro forma adjustments of the type described in the definition of
“Consolidated Adjusted EBITDA” and, in the case of Consolidated Total Assets, to
reflect the assets of any company or business subsequently acquired or disposed
of; and
 
(d)           if a Material Company disposes of all or substantially all of its
assets to another Group Member, it will immediately cease to be a Material
Company and the other Group Member (if it is not already) will immediately
become a Material Company.
 

 
43

--------------------------------------------------------------------------------

 

 “Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit or, for the avoidance of doubt, any CKI Obligations) of any one or more
of the Borrowers or any Subsidiary in an individual principal amount (or Net
Mark-to-Market Exposure) of $50,000,000 or more.
 
“Material Intellectual Property” means any Intellectual Property included in the
Collateral that is material to the business of any Group Member.
 
“Material Real Estate Asset” means any Real Estate Asset in respect of which a
Loan Party has an ownership interest with a fair market value in excess of
$10,000,000 as of the date of the acquisition thereof, but excluding all
Leasehold Properties (i) that are retail store locations, (ii) with respect to
which the aggregate payments under the terms of the applicable lease are less
than $10,000,000 per annum or whose termination dates under the terms of the
applicable lease are not greater than 5 years after the date of the acquisition
thereof, (iii) that, by the terms of their respective leases are prohibited
from, or the respective landlord does not otherwise grant consent to, recording
a Record Document, or (iv) with respect to which, notwithstanding the U.S.
Borrower’s commercially reasonable efforts to secure a Landlord Consent pursuant
to the terms of Section 5.13(c), such Landlord Consent shall not be forthcoming
from the applicable Landlord.
 
“MLPF&S” has the meaning specified in the recitals hereto.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Mortgage” means one or more instruments of mortgage or leasehold mortgage
substantially in the form of Exhibit H, as it may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Group for the applicable Fiscal Quarter or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate.
 
“Net Assets” has the meaning set forth in Section 7.13(h).
 
“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to:  (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by any Group Member from such Asset Sale, minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale,
including (1) taxes paid or payable as a result thereof including transfer taxes
and income or gains taxes payable as a result of any gain recognized in
connection with such Asset Sale, (2) payment of the outstanding principal amount
of, premium or penalty, if
 

 
44

--------------------------------------------------------------------------------

 

any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, (3) a reasonable reserve
established in accordance with GAAP retained by the applicable Group Member,
including, without limitation for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representa­tions and
warranties to purchaser in respect of such Asset Sale undertaken by any Group
Member in connection with such Asset Sale, (4) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees incurred in connection therewith and (5) in case of any such Asset Sale
occurring in a jurisdiction other than the United States, the amount of all
taxes paid (or reasonably estimated to be payable) by the Group Members that are
directly attributable to the distribution of such cash proceeds from such
jurisdiction or to the repatriation of such cash proceeds into the United States
or The Netherlands, but only to the extent the Group Members have used
commercially reasonable efforts to reduce or eliminate such taxes, including by
electing to prepay Loans in such a manner that would result in the lowest
possible amount of such taxes; (b) (i) any cash payments or proceeds received by
any Group Member (1) under any casualty insurance policy in respect of a covered
loss thereunder or (2) as a result of the taking of any assets of any Group
Member by any Person pursuant to the power of eminent domain, condemnation or
otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (1) any actual and reasonable
costs incurred by any Group Member in connection with the adjustment or
settlement of any claims of such Group Member in respect thereof, (2) any bona
fide direct costs incurred in connection with any sale of such assets as
referred to in preceding clause (i)(2), including income taxes payable as a
result of any gain recognized in connection therewith and (3) in case of any
such event occurring in a jurisdiction other than the United States, the amount
of all taxes paid (or reasonably estimated to be payable) by the Group Members
that are directly attributable to the distribution of such cash proceeds from
such jurisdiction or to the repatriation of such cash proceeds into the United
States or The Netherlands, but only to the extent the Group Members have used
commercially reasonable efforts to reduce or eliminate such taxes, including by
electing to prepay Loans in such a manner that would result in the lowest
possible amount of such taxes; (c) with respect to any issuance or incurrence of
Indebtedness (other than in connection with a Qualified Securitization
Financing) or any sale of Equity Interests, the cash proceeds thereof, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses; and (d) with
respect to any issuance or incurrence of Indebtedness in connection with a
Qualified Securitization Financing, the cash proceeds thereof, net of any
related Securitization Fees and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, received directly or
indirectly from time to time in connection with such Qualified Securitization
Financing from Persons that are not Securitization Subsidiaries, including any
such cash proceeds received in connection with an increase in the outstanding
program or facility amount with respect to such Qualified Securitization
Financing, but excluding any cash collections from the Securitization Assets
backing such Qualified Securitization Financing that are reinvested (or deemed
to be reinvested) by such Persons in additional Securitization Assets without
any increase in the Indebtedness outstanding in connection with such Qualified
Securitization Financing.
 

 
45

--------------------------------------------------------------------------------

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (viii) of the definition thereof.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).
 
“Non-Consenting Lender” has the meaning set forth in Section 2.23.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.20(c).
 
“Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note, an
Incremental Term Loan Note, a Revolving Loan Note or a Swing Line Note.
 
“Notice” means a Borrowing Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
 
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Secured Parties, under any Loan
Document, Hedge Agreement, Cash Management Agreement or Treasury Transaction
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Loan Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Loan Party for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.
 
“Offer” has the meaning set forth in Section 2.13(c).
 
“Offer Loans” has the meaning set forth in Section 2.13(c).
 
“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, its by-laws, any memorandum of incorporation or
other constitutional documents, (ii) with respect to any limited partnership,
its certificate of limited partnership and its partnership agreement, (iii) with
respect to any general partnership, its partnership agreement and (iv) with
respect to any limited liability company, its certificate of incorporation or
formation (and any amendments thereto), certificate of incorporation on change
of name (if any), its memorandum and articles of association (if any), its
articles of organization (if any), the shareholders’ list (if any) and its
limited liability company agreement or operating agreement.  In the event any
term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of
 

 
46

--------------------------------------------------------------------------------

 

state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
“Original Canadian Revolving Commitments” means Canadian Revolving Commitments
under, and as defined in, the Original Credit Agreement.
 
“Original Closing Date” means May 6, 2010.
 
“Original Closing Date Transactions” means the Acquisition, the refinancing of
the Existing Credit Facilities Indebtedness, the tender for and satisfaction and
discharge of the Existing Notes, the issuance of the 2020 Notes, the entry into
the Original Credit Agreement and the initial extensions of credit under the
Original Credit Agreement on the Original Closing Date, the issuance by the U.S.
Borrower, in connection with the Acquisition, of common equity to the public
market or to private investors, and the issuance of common equity of the U.S.
Borrower to the Seller as required by the terms of the Acquisition Agreement.
 
“Original Credit Agreement” has the meaning specified in the recitals hereto.
 
“Original Foreign Revolving Commitments” means Foreign Revolving Commitments
under, and as defined in, the Original Credit Agreement.
 
“Original Foreign Tranche A Term Loans” means Foreign Tranche A Term Loans
under, and as defined in, the Original Credit Agreement.
 
“Original Foreign Tranche B Term Loans” means Foreign Tranche B Term Loans
under, and as defined in, the Original Credit Agreement.
 
“Original Lenders” has the meaning specified in the recitals hereto.
 
“Original Revolving Loans” means the Revolving Loans made under the Original
Credit Agreement outstanding immediately prior to the Restatement Date, if any.
 
“Original Term Loans” means the Original U.S. Tranche A Term Loans, the Original
U.S. Tranche B Term Loans, the Original Foreign Tranche A Term Loans and the
Original Foreign Tranche B Term Loans made under the Original Credit Agreement
outstanding immediately prior to the Restatement Date.
 
“Original U.S. Revolving Commitments” means U.S. Revolving Commitments under,
and as defined in, the Original Credit Agreement.
 
“Original U.S. Tranche A Term Loans” means U.S. Tranche A Term Loans under, and
as defined in, the Original Credit Agreement.
 
“Original U.S. Tranche B Term Loans” means U.S. Tranche B Term Loans under, and
as defined in, the Original Credit Agreement.
 
“Other Foreign Currencies” means Japanese Yen and Pounds Sterling.
 

 
47

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
 
“Parallel Debt” means, in respect of a Loan Party, its Foreign Parallel Debt or
its U.S. Parallel Debt.
 
“Participant Register” has the meaning set forth in Section 10.06(g)(iv).
 
“Patents” has the meaning set forth in the U.S. Pledge and Security Agreement.
 
“PATRIOT Act” has the meaning set forth in Section 3.01(p).
 
“Payment in Full” or “Paid in Full” means the payment in full of all Obligations
(other than obligations under Hedge Agreements, Cash Management Agreements or
Treasury Transactions not yet due and payable and contingent obligations not yet
due and payable) and cancellation, expiration or Cash Collateralization of all
Letters of Credit and termination of all Commitments to lend under this
Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Section 302 or Section 303 of ERISA.
 
“Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal or mixed
property of each U.S. Loan Party.
 
“Permitted Acquisition” means any acquisition by the U.S. Borrower and/or any of
its Wholly-Owned Restricted Subsidiaries of, or any transaction that results in
the U.S. Borrower and/or any of its Wholly-Owned Restricted Subsidiaries owning,
whether by purchase, merger, exclusive inbound license, transfer of rights under
Copyright or otherwise, all or substantially all of the assets of, all of the
Equity Interests of, or a business line or unit or a division of, any Person;
provided, that:
 
(a)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
 
(b)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
 
(c)           in the case of the acquisition of Equity Interests, all of the
Equity Interests (except for any such Securities in the nature of directors’
qualifying shares required pursuant to
 

 
48

--------------------------------------------------------------------------------

 

applicable law) acquired or otherwise issued by such Person or any newly formed
Subsidiary of the U.S. Borrower in connection with such acquisition shall be
owned 100.0% by the Loan Parties;
 
(d)           the Group shall be in compliance with the financial covenants set
forth in Section 6.07(a) and (b) on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended;
 
(e)           the acquisition shall not result in the Group acquiring any
interest, direct or indirect, in any Loan; and
 
(f)           in the case of an acquisition involving consideration in excess of
$25,000,000, the Borrower Representative shall have delivered to the
Administrative Agent at least five (5) Business Days prior to such acquisition,
a Compliance Certificate evidencing compliance with Sections 6.07(a) and 6.07(b)
as required under clause (d) above.
 
“Permitted Capital Expenditure Amount” has the meaning set forth in Section
6.07(c).
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(ii) (A) such modification, refinancing, refunding, renewal or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness being modified, refinanced, refunded, renewed or
extended and (y) the date that is 90 days after the final maturity date of the
Term Loans, and (B) has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the earlier of (x) the
Indebtedness being modified, refinanced, refunded, renewed or extended and (y)
the Term Loans; (iii) at the time thereof, no Default or Event of Default shall
have occurred and be continuing; (iv) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended and (v) the obligors in respect of such Indebtedness being modified,
refinanced, refunded, renewed or extended are the obligors thereon and to the
extent an additional obligor would otherwise be permitted to incur such
Indebtedness under another provision of Section 6.01, such additional obligor
may be an obligor thereon.
 
“Permitted Sale and Lease-Back” has the meaning set forth in Section 6.10.
 

 
49

--------------------------------------------------------------------------------

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” has the meaning set forth in Section 5.01(n).
 
“Pounds Sterling” means the lawful currency of the United Kingdom.
 
“Prime Rate” means the rate of interest publicly announced from time to time by
the Administrative Agent as its prime rate in effect at its principal office in
New York City.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  The
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.
 
“Principal Office” means, for each of the Administrative Agent, each Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” which, in the
case of the Administrative Agent, may include one or more separate offices with
respect to Approved Currencies as set forth on Schedule 1.01(d), or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrowers, the Administrative
Agent and each Lender.
 
“Projections” has the meaning set forth in Section 4.08.
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loans of any Lender, as the context
requires, the percentage obtained by dividing (x) (1) the U.S. Tranche A Term
Loan Exposure of that Lender by (2) the aggregate U.S. Tranche A Term Loan
Exposure of all Lenders or (y) (1) the Foreign Tranche A Term Loan Exposure of
that Lender by (2) the aggregate Foreign Tranche A Term Loan Exposure of all
Lenders; (ii) with respect to all payments, computations and other matters
relating to all of the Tranche B Term Loans of any Lender, as the context
requires, the percentage obtained by dividing (x) (1) the U.S. Tranche B Term
Loan Exposure of that Lender by (2) the aggregate U.S. Tranche B Term Loan
Exposure of all Lenders or (y) (1) the Foreign Tranche B Term Loan Exposure of
that Lender by (2) the aggregate Foreign Tranche B Term Loan Exposure of all
Lenders; (iii) with respect to all payments, computations and other matters
relating to the Revolving Commitment or Revolving Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender, as the
context requires, the percentage obtained by dividing (x) (1) the U.S. Revolving
Exposure of that Lender by (2) the aggregate U.S. Revolving Exposure of all
Lenders, (y) (1) the Foreign Revolving Exposure of that Lender by (2) the
aggregate Foreign Revolving Exposure of all Lenders or (z) (1) the Canadian
Revolving Exposure of that Lender by (2) the aggregate Canadian Revolving
Exposure of all Lenders; and (iv) with respect to all payments, computations,
and other matters relating to Incremental Term Loan Commitments or Incremental
Term Loans of a particular Series, the percentage obtained by dividing (x) the
Incremental Term Loan Exposure of that Lender with respect to that Series by (y)
the aggregate Incremental Term Loan Exposure of all Lenders with respect to that
Series.
 

 
50

--------------------------------------------------------------------------------

 

For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (i) an amount equal to the sum of the Tranche A
Term Loan Exposure, the Tranche B Term Loan Exposure, the Revolving Exposure and
the Incremental Term Loan Exposure of that Lender, by (ii) an amount equal to
the sum of the aggregate Tranche A Term Loan Exposure, the aggregate Tranche B
Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
Incremental Term Loan Exposure of all Lenders.
 
“Qualified Securitization Financing” means any transaction or series of
transactions entered into by a Group Member  pursuant to which such Group
Member, sells, conveys, contributes, assigns, grants an interest in or otherwise
transfers to a Securitization Subsidiary, Securitization Assets (and/or grants a
security interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary funds the acquisition of such Securitization Assets (i) with cash,
(ii) through the issuance to such Group Member of Seller’s Retained Interests or
an increase in such Seller’s Retained Interests, and/or (iii) with proceeds from
the sale, pledge or collection of Securitization Assets.
 
“Real Estate Asset” means, at any time of determination, any interest (fee or
leasehold) then owned by any Loan Party in any real property.
 
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.
 
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrances of the affected
real property.
 
“Refunded Swing Line Loans” has the meaning set forth in Section 2.03(b)(iv).
 
“Register” has the meaning set forth in Section 2.07(b).
 
“Regulation” has the meaning set forth in Section 4.23.
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.
 
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
 

 
51

--------------------------------------------------------------------------------

 

“Reimbursement Date” has the meaning set forth in Section 2.04(d)(i).
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Relevant Jurisdiction” means, in relation to a Loan Party: (i) its jurisdiction
of organization; (ii) any jurisdiction where any asset subject to or intended to
be subject to the Security Documents to be created by it is situated; and (iii)
any jurisdiction where it conducts its business.
 
“Relevant Restrictive Covenants” has the meaning set forth in Section 6.16(a).
 
“Replacement Lender” has the meaning set forth in Section 2.23.
 
“Required Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Tranche B Term Loan Exposure, Incremental Term Loan Exposure
and/or Revolving Exposure and representing more than 50.0% of the sum of (i) the
aggregate Tranche A Term Loan Exposure of all Lenders, (ii) the aggregate
Tranche B Term Loan Exposure of all Lenders, (iii) the aggregate Revolving
Exposure of all Lenders and (iv) the aggregate Incremental Term Loan Exposure of
all Lenders.
 
“Required Prepayment Date” has the meaning set forth in Section 2.15(c).
 
“Restatement Date” means the date on which the conditions set forth in Section
3.01 are satisfied or waived.
 
“Restatement Date Ancillary Facilities” means (i) that facility made available
to the Foreign Borrower, Tommy Hilfiger B.V. and Tommy Hilfiger Europe B.V.
pursuant to that certain Ancillary Facility Agreement, dated as of the Original
Closing Date, among the Foreign Borrower, Tommy Hilfiger B.V. (as successor by
merger to Tommy Hilfiger Group B.V.), Tommy Hilfiger Europe B.V. and ABN AMRO
Bank N.V. (as successor by merger to Fortis Bank (Nederland) N.V.) and (ii) that
facility made available to Tommy Hilfiger Europe B.V. pursuant to that certain
Continuing Agreement for Standby and Documentary Letters of Credit and Demand
Guarantees, dated as of January 14, 2011, among Tommy Hilfiger Europe B.V.,
Deutsche Bank AG New York Branch and Deutsche Bank Trust Company Americas.
 
“Restatement Date Certificate” means a Restatement Date Certificate
substantially in the form of Exhibit E-1.
 

 
52

--------------------------------------------------------------------------------

 

“Restatement Date Conversion Notice” means, with respect to any applicable
Lender, a conversion notice substantially in the form of Exhibit A-4.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of any Group Member now
or hereafter outstanding, except (x) a dividend payable solely in shares of
Equity Interests (other than Disqualified Equity Interests) and (y) for the
avoidance of doubt, any dividend equivalent paid in respect of restricted stock
units issued by the U.S. Borrower pursuant to the 2006 Stock Incentive Plan, as
it may be amended, restated, supplemented or otherwise modified from time to
time, or any successor plan thereto; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of any Group Member now or
hereafter outstanding, except any such payment, purchase or acquisition payable
solely in shares of Equity Interests (other than Disqualified Equity Interests);
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of any
Group Member now or hereafter outstanding, (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, the 2020 Notes and (v) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement or similar payment with respect to Subordinated
Indebtedness (other than if such Subordinated Indebtedness is owed by the U.S.
Borrower to any Restricted Subsidiary or owed by any Restricted Subsidiary to
the U.S. Borrower or any other Restricted Subsidiary and, with respect to
amounts owing to Restricted Subsidiaries that are not Loan Parties, in the
ordinary course of business).
 
“Restricted Subsidiary” means any Subsidiary of the U.S. Borrower other than an
Unrestricted Subsidiary.
 
“Revolving Commitment” means a U.S. Revolving Commitment, a Canadian Revolving
Commitment and/or a Foreign Revolving Commitment, as applicable.
 
“Revolving Commitment Period” means the U.S. Revolving Commitment Period, the
Canadian Revolving Commitment Period or the Foreign Revolving Commitment Period,
as applicable.
 
“Revolving Commitment Termination Date” means the U.S. Revolving Commitment
Termination Date, the Canadian Revolving Commitment Termination Date or the
Foreign Revolving Commitment Termination Date, as applicable.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, the sum of such Lender’s U.S. Revolving Exposure, Canadian
Revolving Exposure and Foreign Revolving Exposure.
 
“Revolving Loan” means a U.S. Revolving Loan, a Canadian Revolving Loan and/or a
Foreign Revolving Loan, as applicable.
 

 
53

--------------------------------------------------------------------------------

 

“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B-3, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Royal Bank” has the meaning specified in the preamble hereto.
 
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.
 
“Sale and Lease-Back” has the meaning set forth in Section 6.10.
 
“Screen Rate” means, in relation to a Loan denominated in Dollars or Other
Foreign Currency, the British Bankers’ Association Interest Settlement Rate for
the relevant currency and Interest Period, in relation to a Loan denominated in
Canadian Dollars, the British Bankers’ Association Canadian Dollar Rate for the
relevant Interest Period and in relation to a Loan denominated in Euros, the
percentage rate per annum determined by the Banking Federation of the European
Union for the relevant period, in each case, displayed on the appropriate page
of the Reuters screen. If the agreed page is replaced or service ceases to be
available, the Administrative Agent may specify another page or service
displaying the appropriate rate.
 
“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.
 
“Secured Parties” means the Agents, Lenders, Issuing Banks, the Lender
Counterparties and the Ancillary Lenders and shall include, without limitation,
all former Agents, Lenders, Issuing Banks, Lender Counterparties and Ancillary
Lenders to the extent that any Obligations owing to such Persons were incurred
while such Persons were Agents, Lenders, Issuing Banks, Lender Counterparties or
Ancillary Lenders and such Obligations have not been paid or satisfied in full.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Securitization Assets” means any accounts receivable owed to a Group Member
(whether now existing or arising or acquired in the future) arising in the
ordinary course of business from the sale of goods or services, all collateral
securing such accounts receivable, all contracts and contract rights and all
guarantees or other obligations in respect of such accounts receivable, all
proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are
 

 
54

--------------------------------------------------------------------------------

 

customarily granted in connection with securitizations of accounts receivable
and which are sold, conveyed, contributed, assigned, pledged or otherwise
transferred by such Group Member to a Securitization Subsidiary.
 
“Securitization Fees” means, with respect to any Qualified Securitization
Financing, distributions or payments made, or fees paid, directly or by means of
discounts with respect to any Indebtedness issued or sold in connection with
such Qualified Securitization Financing, to a Person that is not a
Securitization Subsidiary in connection with such Qualified Securitization
Financing.
 
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant with respect to such Securitization Assets, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off set, counterclaim or other dilution of any kind as a
result of any action taken by, any failure to take action by or any other event
relating to the seller, but in each case, not as a result of such receivable
being or becoming uncollectible for credit reasons.
 
 “Securitization Subsidiary” means a wholly owned Subsidiary of the U.S.
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which any Group Member makes an Investment and to
which such Group Member transfers, contributes, sells, conveys or grants a
security interest in Securitization Assets) that engages in no activities other
than in connection with the acquisition and/or financing of Securitization
Assets of the Group, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person (as provided below) as a Securitization Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by any Group Member, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates any Group Member, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset (other than
Securitization Assets) of any Group Member, other than another Securitization
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which no Group Member, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than (i) the applicable receivables purchase agreements and related
agreements, in each case, having reasonably customary terms, or (ii) on terms
which the U.S. Borrower reasonably believes to be no less favorable to the
applicable Group Member than those that might be obtained at the time from
Persons that are not Affiliates of the Group and (c) to which no Group Member
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.  Any such designation by the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person shall be evidenced to the Administrative Agent by delivery to the
Administrative Agent of a certified copy of the resolution of the Board of
Directors of the U.S. Borrower (or a duly authorized committee thereof) or such
other Person
 

 
55

--------------------------------------------------------------------------------

 

giving effect to such designation and a certificate executed by an Authorized
Officer certifying that such designation complied with the foregoing conditions.
 
 “Security Documents” means the U.S. Security Agreements, the Mortgages, the
Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, each Foreign Law Security Document, if
any, and all other instruments, documents and agreements delivered by any Loan
Party pursuant to this Agreement or any of the other Loan Documents in order to
grant to the Collateral Agent, for the benefit of Secured Parties, a Lien on any
assets or property of that Loan Party as security for all or certain of the
Obligations, including UCC financing statements and amendments thereto and
filings with the United States Patent and Trademark Office and the United States
Copyright Office.
 
“Seller” means, collectively, Tommy Hilfiger Holding S.a.r.l., a Luxembourg
limited liability company, and Tommy Hilfiger Corporation, a British Virgin
Islands corporation.
 
“Seller’s Retained Interest” means the debt or equity interests held by any
Group Member in a Securitization Subsidiary to which Securitization Assets have
been transferred, including any such debt or equity received as consideration
for or as a portion of the purchase price for the Securitization Assets
transferred, or any other instrument through such Group Member has rights to or
receives distributions in respect of any residual or excess interest in the
Securitization Assets.
 
“Senior Secured Debt” means, at any date of determination, an amount equal to
(x) Consolidated Total Debt as of such date, minus (y) the aggregate outstanding
principal amount of any unsecured Indebtedness as of such date.
 
“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Senior Secured Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal-Quarter period ending on such date.
 
“Series” has the meaning set forth in Section 2.24.
 
“Series A Preferred Stock” means the Series A Convertible Preferred Stock of the
U.S. Borrower issued and outstanding as of the Original Closing Date.
 
“Software” means computer software of whatever kind or purpose, including code,
tools, developers kits, utilities, graphical user interfaces, menus, images,
icons, and forms, and all software stored or contained therein or transmitted
thereby, and related documentation.
 
“Solvency Certificate” means a Solvency Certificate of the principal financial
officer of the Borrower Representative substantially in the form of Exhibit E-2.
 
“Solvent” means, with respect to the Group on a consolidated basis, that as of
the date of determination, (a) the sum of such Group’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Group’s present assets; (b) such Group’s capital is not unreasonably small in
relation to its business as of the date of determination; and (c) such Group has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at
 

 
56

--------------------------------------------------------------------------------

 

maturity or otherwise).  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
 “Standard Securitization Undertakings” means representations, warranties,
covenants, Securitization Repurchase Obligations and indemnities entered into by
any Group Member that are reasonably customary in accounts receivable
securitization transactions.
 
“Subordinated Foreign Intercompany Obligations” has the meaning set forth in
Section 7.07(b).
 
“Subordinated Indebtedness” means, with respect to the Obligations, any
Indebtedness of any Loan Party that is by its terms subordinated in right of
payment to any of the Obligations.
 
“Subordinated U.S. Intercompany Obligations” has the meaning set forth in
Section 7.07(a).
 
 “Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that for purposes of Article IV and V, no Securitization
Subsidiary shall be considered a Subsidiary of the U.S. Borrower; provided,
further, that, notwithstanding anything contained herein or otherwise, for
purposes of this Agreement and any other Loan Document, the CKI Trust shall not
be considered a Subsidiary of the U.S. Borrower; and provided, further, that
unless the context otherwise requires, a Subsidiary shall mean a direct or
indirect Subsidiary of the U.S. Borrower.
 
“Swing Line Lender” means each of the Canadian Swing Line Lender and the U.S.
Swing Line Lender.
 
“Swing Line Loan” means a Canadian Swing Line Loan or a U.S. Swing Line Loan, as
applicable.
 
“Swing Line Note” means a promissory note substantially in the form of
Exhibit B-4, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Syndication Agent” has the meaning set forth in the preamble.
 

 
57

--------------------------------------------------------------------------------

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed.
 
“Term Lenders” means the Lenders having Tranche A Term Loan Exposure, Tranche B
Exposure and Incremental Term Loan Exposure of each applicable Series.
 
“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan and an
Incremental Term Loan.
 
“Term Loan Commitment” means the Tranche A Term Loan Commitment, the Tranche B
Term Loan Commitment or the Incremental Term Loan Commitment of a Lender, and
“Term Loan Commitments” means such commitments of all Lenders.
 
“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date and the Incremental Term Loan Maturity Date of
any Series of Incremental Term Loans.
 
“Terminated Lender” has the meaning set forth in Section 2.23.
 
“TH Acknowledgment and Consent” means that certain Irrevocable Acknowledgment
and Consent Agreement dated as of May 8, 2006 among Mr. Tommy Hilfiger, Tommy
Hilfiger Licensing LLC, Tommy Hilfiger U.S.A., Inc. and Elmira (BVI) Unlimited
(as the same shall have been amended, restated, supplemented or modified prior
to the Original Closing Date).
 
“TH Documents” means the TH Employment Agreements and the TH Acknowledgment and
Consent.
 
“TH Employment Agreements” means (i) that certain Amended and Restated
Employment Agreement dated as of May 9, 2006 between Tommy Hilfiger U.S.A., Inc.
and Mr. Tommy Hilfiger (as the same shall have been amended, restated,
supplemented or modified prior to the Original Closing Date) and (ii) that
certain Employment Agreement dated as of May 9, 2006 between the Acquired
Business and Mr. Tommy Hilfiger (as the same shall have been amended, restated,
supplemented or modified prior to the Original Closing Date).
 
“Title Company” has the meaning set forth in Section 5.13(d).
 
“Title Policy” has the meaning set forth in Section 5.13(d).
 
“Total Utilization of Canadian Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the sum of (i) the aggregate principal
amount of all outstanding Canadian Revolving Loans (other than Canadian
Revolving Loans made for the purpose of repaying any Refunded Swing Line Loans
or reimbursing the applicable Issuing Bank for any amount drawn under any
Canadian Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Canadian Swing Line Loans and (iii) the Canadian
Letter of Credit Usage.
 

 
58

--------------------------------------------------------------------------------

 

“Total Utilization of Foreign Revolving Commitments” means, as at any date of
determination, the Euro Equivalent of the sum of (i) the aggregate principal
amount of all outstanding Foreign Revolving Loans (other than Foreign Revolving
Loans made for the purpose of reimbursing the applicable Issuing Bank for any
amount drawn under any Foreign Letter of Credit, but not yet so applied) and
(ii) the Foreign Letter of Credit Usage.
 
“Total Utilization of U.S. Revolving Commitments” means, as at any date of
determination, the Dollar Equivalent of the sum of (i) the aggregate principal
amount of all outstanding U.S. Revolving Loans (other than U.S. Revolving Loans
made for the purpose of repaying any Refunded Swing Line Loans or reimbursing
the applicable Issuing Bank for any amount drawn under any U.S. Letter of
Credit, but not yet so applied), (ii) the aggregate principal amount of all
outstanding U.S. Swing Line Loans and (iii) the U.S. Letter of Credit Usage.
 
“Trademarks” has the meaning set forth in the U.S. Pledge and Security
Agreement.
 
“Tranche A Term Loan” means a U.S. Tranche A Term Loan and/or a Foreign Tranche
A Term Loan, as applicable.
 
“Tranche A Term Loan Commitment” means a U.S. Tranche A Term Loan Commitment
and/or a Foreign Tranche A Term Loan Commitment, as applicable.
 
“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the sum of such Lender’s Foreign Tranche A Term Loan Exposure
and U.S. Tranche A Term Loan Exposure.
 
“Tranche A Term Loan Maturity Date” means the earlier of (i) January 31, 2016
and (ii) with respect to the Foreign Tranche A Term Loans or the U.S. Tranche A
Term Loans, as applicable, the date on which all such Tranche A Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.
 
“Tranche A Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Tranche B Term Loan” means a U.S. Tranche B Term Loan and/or a Foreign Tranche
B Term Loan, as applicable.
 
“Tranche B Term Loan Commitment” means a U.S. Tranche B Term Loan Commitment
and/or a Foreign Tranche B Term Loan Commitment, as applicable.
 
“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the sum of such Lender’s Foreign Tranche B Term Loan Exposure
and U.S. Tranche B Term Loan Exposure.
 
“Tranche B Term Loan Maturity Date” means the earlier of (i) May 6, 2016 and
(ii) with respect to the Foreign Tranche B Term Loans or the U.S. Tranche B Term
Loans, as
 

 
59

--------------------------------------------------------------------------------

 

applicable, the date on which all such Tranche B Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
 
“Tranche B Term Loan Note” means a promissory note substantially in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price and not for speculative purposes.
 
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan, a Eurocurrency Rate Loan or a Canadian Prime Rate Loan and (ii)
with respect to Swing Line Loans, a Base Rate Loan or a Canadian Prime Rate
Loan.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation, including personal property security legislation in Canada) as in
effect in any applicable jurisdiction.
 
“UCP” means, with respect to any commercial Letter of Credit, the “Uniform
Customs and Practice for Documentary Credits” published by the International
Chamber of Commerce as Publication No. 600 (or such later version thereof as may
be in effect at the time of issuance of such commercial Letter of Credit).
 
“UK” means the United Kingdom.
 
“Unrestricted Subsidiary” means any Subsidiary of the U.S. Borrower designated
by the Board of Directors of the U.S. Borrower (or a duly authorized committee
thereof) as an Unrestricted Subsidiary pursuant to Section 6.03 hereof
subsequent to the Original Closing Date, and any Subsidiary formed or acquired
by an Unrestricted Subsidiary following such Unrestricted Subsidiary’s
designation.
 
“Up-Stream or Cross-Stream Security” has the meaning set forth in Section
7.13(a).
 
“U.S. Borrower” has the meaning specified in the preamble hereto.
 
“U.S. CKI Reaffirmation Agreement” means the CKI Reaffirmation Agreement,
substantially in the form attached as Exhibit M, as it may be amended, restated,
supplemented or otherwise modified from time to time.
 
“U.S. Contributing Guarantors” has the meaning set forth in Section 7.02(b).
 
“U.S. Corresponding Debt” has the meaning set forth in Section 9.14(a)(ii).
 
“U.S. Guaranteed Obligations” has the meaning set forth in Section 7.01(a).
 

 
60

--------------------------------------------------------------------------------

 

“U.S. Grantor” has the meaning specified in the U.S. Pledge and Security
Agreement or the CKI Related Assets Pledge and Security Agreement, as
applicable.
 
“U.S. Guarantor” means each Guarantor that is a U.S. Subsidiary.
 
“U.S. Issuing Bank” means an Issuing Bank that has agreed to issue U.S. Letters
of Credit.
 
“U.S. Lender” has the meaning set forth in Section 2.20(c).
 
“U.S. Letter of Credit” means any commercial or standby letter of credit issued
or to be issued by an Issuing Bank for the account of the U.S. Borrower or any
of its Subsidiaries pursuant to Section 2.04(a)(i) of this Agreement, and any
letter of credit listed on Schedule 1.01(k) issued and outstanding as of the
Restatement Date.  Each such letter of credit listed on Schedule 1.01(k) shall
be deemed to constitute a U.S. Letter of Credit and a Letter of Credit issued
hereunder on the Restatement Date for all purposes under this Agreement and the
other Loan Documents.
 
“U.S. Letter of Credit Sublimit” means the lesser of (a) $220,000,000 and (b)
the aggregate unused amount of the U.S. Revolving Commitments then in effect.
 
“U.S. Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all U.S. Letters of Credit then outstanding, and
(ii) the aggregate amount of all drawings under U.S. Letters of Credit honored
by an Issuing Bank and not theretofore reimbursed by or on behalf of the U.S.
Borrower.
 
 “U.S. Loan” means a U.S. Tranche A Term Loan, a U.S. Tranche B Term Loan,
and/or a U.S. Revolving Loan, as applicable.
 
“U.S. Loan Party” means the U.S. Borrower and each U.S. Guarantor.
 
“U.S. Offer” has the meaning set forth in Section 2.13(c).
 
“U.S. Offer Loans” has the meaning set forth in Section 2.13(c).
 
“U.S.-Owned DRE” means any entity that (A) is disregarded as an entity separate
from its owner for U.S. federal tax purposes and is directly owned by the U.S.
Borrower or a U.S. Subsidiary or (B) is treated as a partnership for U.S.
federal tax purposes and all of the partners of which are domestic corporations
for U.S. federal tax purposes, and, in the case of clause (A) or (B), that
directly owns Equity Interests in a Foreign Subsidiary and does not own any
significant asset other than Equity Interests and Securities of Foreign
Subsidiaries.
 
“U.S. Parallel Debt” means in respect of a Loan Party (other than a Foreign Loan
Party), any amount which that Loan Party owes to the Collateral Agent under
Section 9.14.
 
“U.S. Pledge Agreement” means the U.S. Pledge Agreement dated as of the Original
Closing Date, executed by the U.S. Borrower and certain U.S. Guarantors (other
than
 

 
61

--------------------------------------------------------------------------------

 

CKI and the CKI Affiliates), as it may be amended, restated, supplemented or
otherwise modified from time to time, pursuant to which  certain U.S. Loan
Parties pledge shares in the stock of Foreign Subsidiaries in support of the
Foreign Obligations.
 
“U.S. Pledge and Security Agreement” means the U.S. Pledge and Security
Agreement dated as of the Original Closing Date, executed by the U.S. Borrower
and each U.S. Guarantor (other than CKI and the CKI Affiliates), as it may be
amended, restated, supplemented or otherwise modified from time to time.
 
“U.S. Pledge Reaffirmation Agreement” means the U.S. Pledge Reaffirmation
Agreement, substantially in the form attached as Exhibit L, as it may be
amended, restated, supplemented or otherwise modified from time to time.
 
“U.S. Reaffirmation Agreement” means the U.S. Reaffirmation  Agreement
substantially in the form attached as Exhibit K, as it may be amended, restated,
supplemented or otherwise modified from time to time.
 
“U.S. Refunded Swing Line Loans” has the meaning set forth in Section
2.03(b)(iv).
 
“U.S. Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any U.S. Revolving Loan and to acquire participations in U.S.
Letters of Credit and Swing Line Loans hereunder and “U.S. Revolving
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s U.S. Revolving Commitment, if any, is set forth on Schedule
1.01(c) or in the applicable Assignment Agreement or Joinder Agreement, as
applicable, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the U.S. Revolving Commitments as of
the Restatement Date is $265,000,000.
 
“U.S. Revolving Commitment Period” means the period from the Restatement Date to
but excluding the U.S. Revolving Commitment Termination Date
 
“U.S. Revolving Commitment Termination Date” means the earliest to occur of (i)
January 31, 2016, (ii) the date the U.S. Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14 and (iii) the date of the
termination of the U.S. Revolving Commitments pursuant to Section 8.01.
 
“U.S. Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the U.S. Revolving Commitments,
that Lender’s U.S. Revolving Commitment; and (ii) after the termination of the
U.S. Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the U.S. Revolving Loans of that Lender, (b) in the case of an Issuing
Bank, the aggregate U.S. Letter of Credit Usage in respect of all U.S. Letters
of Credit issued by such Issuing Bank (net of any participations by Lenders in
such U.S. Letters of Credit), (c) the aggregate amount of all participations by
that Lender in any outstanding U.S. Letters of Credit or any unreimbursed
drawing under any U.S. Letter of Credit, (d) in the case of the U.S. Swing Line
Lender, the aggregate outstanding principal amount of all U.S. Swing Line Loans
(net of any participations therein by other Lenders), and (e) the aggregate
amount of all participations therein by that Lender in any outstanding U.S.
Swing Line Loans.
 

 
62

--------------------------------------------------------------------------------

 

“U.S. Revolving Loan” means Loans made by a Lender in respect of its U.S.
Revolving Commitment to the U.S. Borrower pursuant to Section 2.02(a) and/or
Section 2.24.
 
“U.S. Security Agreements” means the U.S. Pledge and Security Agreement, the
U.S. Pledge Agreement, the CKI Related Assets Pledge and Security Agreement, the
U.S. Reaffirmation Agreement, the U.S. Pledge Reaffirmation Agreement and the
U.S. CKI Reaffirmation Agreement.
 
“U.S. Subsidiary” means any Restricted Subsidiary other than a Foreign
Subsidiary.
 
“U.S. Swing Line Lender” means Barclays Bank in its capacity as the U.S. Swing
Line Lender hereunder, together with its permitted successors and assigns in
such capacity.
 
“U.S. Swing Line Loan” means a Loan made by the U.S. Swing Line Lender to the
U.S. Borrower pursuant to Section 2.03(a)(i).
 
“U.S. Swing Line Sublimit” means the lesser of (i) $25,000,000 and (ii) the
aggregate unused amount of U.S. Revolving Commitments then in effect.
 
“U.S. Tranche A Term Loan” means a Tranche A Term Loan denominated in Dollars
and made by a Lender to the U.S. Borrower pursuant to Section 2.01(a)(i)(A) or
Section 2.01(a)(ii)(A).
 
“U.S. Tranche A Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund a U.S. Tranche A Term Loan and “U.S. Tranche A Term Loan
Commitments” means such commitments of all Lenders in the aggregate.  The amount
of each Lender’s U.S. Tranche A Term Loan Commitment, if any, is set forth on
Schedule 1.01(a) or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the U.S. Tranche A Term Loan Commitments as of the
Restatement Date is $640,000,000.
 
“U.S. Tranche A Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the U.S. Tranche A
Term Loans of such Lender; provided, that at any time prior to the making of the
U.S. Tranche A Term Loans, the U.S. Tranche A Term Loan Exposure of any Lender
shall be equal to such Lender’s U.S. Tranche A Term Loan Commitment.
 
“U.S. Tranche B Term Loan” means a Tranche B Term Loan denominated in Dollars
and made by a Lender to the U.S. Borrower pursuant to Section 2.01(a)(i)(C) or
Section 2.01(a)(ii)(C).
 
“U.S. Tranche B Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund a U.S. Tranche B Term Loan and “U.S. Tranche B Term Loan
Commitments” means such commitments of all Lenders in the aggregate.  The amount
of each Lender’s U.S. Tranche B Term Loan Commitment, if any, is set forth on
Schedule 1.01(b) or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the U.S. Tranche B Term Loan Commitments as of the
Restatement Date is $400,000,000.
 
“U.S. Tranche B Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the U.S. Tranche B
Term Loans of such Lender; provided, that at any time prior to the making of the
U.S. Tranche B Term Loans, the U.S. Tranche B Term Loan Exposure of any Lender
shall be equal to such Lender’s U.S. Tranche B Term Loan Commitment.
 
“Valuation Date” means (i) the date two (2) Business Days prior to the making,
continuing or converting of any Revolving Loan or the date of issuance or
continuation of any Letter of Credit and (ii) any other date designated by the
Administrative Agent or Issuing Bank.

 
63

--------------------------------------------------------------------------------

 

 
 
“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.15(c).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
 
“Wholly-Owned Restricted Subsidiary” means, with respect to any Person, any
other Person all of the Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable law) are owned by such Person directly and/or through
other wholly-owned Restricted Subsidiaries of such Person.
 
Section 1.02                           Accounting Terms
 
.  Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
by the Borrower Representative to Lenders pursuant to Section 5.01(a) and
5.01(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.01(d), if applicable).  Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements of the U.S. Borrower;
provided that in the event of any change in accounting principles or policies
with respect to inventory valuation (x) from the last in, first out method to
the first in, first out or weighted average cost method, (y) from the weighted
average cost method to the first in, first out method or (z) from the first in,
first out method to the weighted average cost method, such calculations shall
utilize those accounting principles or policies with respect to inventory
valuation in effect at the time such calculations are made; provided, further,
that if a change in GAAP would materially change the calculation of the
financial covenants, standards or terms of this Agreement, (i) the Borrower
Representative shall provide prompt notice of such change to the Administrative
Agent and (ii) the Borrower Representative or the Administrative Agent may
request that such calculations continue to be made in accordance with GAAP
without giving effect to such change (in which case the Borrower Representative,
the Administrative Agent and the Lenders agree to negotiate in good faith to
amend the provisions hereof to eliminate the effect of such change in GAAP, but
until such amendment is entered into, the calculations shall be made in
accordance with those used to prepare the Historical Financial Statements of the
U.S. Borrower without giving effect to such change).
 
Section 1.03                           Interpretation, Etc.
 
  Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.  References
herein to any Article, Section, Schedule or Exhibit shall be to an Article, a
Section, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided.  The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or

 
64

--------------------------------------------------------------------------------

 

 matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Securities, accounts and contract
rights.  The terms lease and license shall include sub-lease and sub-license, as
applicable.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  Except as otherwise
expressly provided herein or therein, any reference in this Agreement or any
other Loan Document to any agreement, document or instrument shall mean such
agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Loan Document.
 
Section 1.04                           Exchange Rates; Currency Equivalents.
 
(a)           The Administrative Agent or the Issuing Bank, as applicable, shall
determine the Exchange Rates as of each Valuation Date to be used for
calculating Euro Equivalent and Dollar Equivalent amounts of Credit Extensions
and amounts outstanding hereunder denominated in other Approved
Currencies.  Such Exchange Rates shall become effective as of such Valuation
Date and shall be the Exchange Rates employed in converting any amounts between
the applicable currencies until the next Valuation Date to occur.  Except for
purposes of financial statements delivered by the Borrower Representative
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be the
Dollar Equivalent of such currency as so determined by the Administrative Agent
or the Issuing Bank, as applicable.
 
(b)           Whenever in this Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or a Canadian
Prime Rate Loan or the issuance, amendment or extension of a Letter of Credit,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars or Euros, but such borrowing, Eurocurrency Rate Loan, Canadian Prime
Rate Loan or Letter of Credit is denominated in another Approved Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar or Euro
amount (rounded to the nearest unit of such other Approved Currency, with 0.5 or
a unit being rounded upward), as determined by the Administrative Agent or the
Issuing Bank, as the case may be.
 
(c)           Notwithstanding the foregoing, for purposes of determining
compliance with Sections 5.17, 6.01, 6.02, 6.04, 6.06, 6.07(c), 6.08 and 6.10,
(i) with respect to any amount of cash on deposit, Indebtedness, Investment,
Restricted Payment, Lien, Asset Sale or Attributable Indebtedness (each, a
“Covenant Transaction”) in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Covenant Transaction is incurred or
made, and (ii) with respect to any Covenant Transaction incurred or made in
reliance on a provision that makes reference to a percentage of Consolidated
 

 
65

--------------------------------------------------------------------------------

 

 Total Assets, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in the amount of Consolidated Total Assets
occurring after the time such Covenant Transaction is incurred or made in
reliance on such provision.
 
(d)           For purposes of determining compliance with the Leverage Ratio,
the amount of any Indebtedness denominated in any currency other than Dollars
will be converted into Dollars based on the relevant currency exchange rate in
effect on the date of the financial statements on which the applicable
Consolidated Adjusted EBITDA is calculated.  For purposes of determining
compliance with Sections 5.17, 6.01, 6.02, 6.04, 6.06, 6.07(c), 6.08 and 6.10,
with respect to the amount of any Covenant Transaction in a currency other than
Dollars, such amount (i) if incurred or made in reliance on a fixed Dollar
basket, will be converted into Dollars based on the relevant currency exchange
rate in effect on the Original Closing Date, and (ii) if incurred in reliance on
a percentage basket, will be converted into Dollars based on the relevant
currency exchange rate in effect on the date such Covenant Transaction is
incurred or made and such percentage basket will be measured at the time such
Covenant Transaction is incurred or made.
 
(e)           For the avoidance of doubt, in the case of a Loan denominated in
an Approved Currency other than Dollars, except as expressly provided herein,
all interest and fees shall accrue and be payable thereon based on the actual
amount outstanding in such Approved Currency (without any translation into the
Dollar Equivalent thereof).
 
Section 1.05                           Dutch Terms
 
.  In this Agreement, where it relates to a Dutch Loan Party, a reference to:
 
(a)           a necessary action to authorize where applicable, includes without
limitation: any action requires to comply with the Dutch Works Councils Act (Wet
op de ondernemingsraden);
 
(b)           gross negligence means grove schuld;
 
(c)           a Lien includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), right of retention (recht
van retentie), right to reclaim goods (recht van reclame), and, in general, any
right in rem, created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht);
 
(d)           willful misconduct means opzet;
 
                (e)           a dissolution includes a Dutch entity being
dissolved (ontbonden);
 
(f)           a moratorium includes surseance van betaling and granted a
moratorium includes surseance verleend;
 
(g)           any step or procedure taken in connection with insolvency
proceedings includes a Dutch entity having filed a notice under section 36 of
the 1990 Dutch Tax Collection Act (Invorderingswet 1990);
 
(h)           a receiver includes a curator;

 
66

--------------------------------------------------------------------------------

 

 
(i)           an administrator includes a bewindvoerder; and
 
(j)           an attachment includes a beslag.
 
ARTICLE II.
 
LOANS AND LETTERS OF CREDIT
 
Section 2.01                           Term Loans
 
.
 
(a)           Loan Commitments.
 
(i)           Conversion of Original Term Loans.  Subject to the terms and
conditions hereof:
 
 
(A)
each Continuing U.S. Tranche A Lender severally agrees that the Original U.S.
Tranche A Term Loans made by such Continuing Lender shall remain outstanding to
the extent of (but not in excess of) such Continuing Lender’s U.S. Tranche A
Term Loan Commitment on and after the Restatement Date as, and shall be deemed
converted into, “U.S. Tranche A Term Loans” made pursuant to this Agreement, and
such Continuing Lender’s Original U.S. Tranche A Term Loans shall to the extent
so converted cease to exist as Original U.S. Tranche A Term Loans on the
Restatement Date;

 
 
(B)
each Continuing Foreign Tranche A Lender severally agrees that the Original
Foreign Tranche A Term Loans made by such Continuing Lender shall remain
outstanding to the extent of (but not in excess of) such Continuing Lender’s
Foreign Tranche A Term Loan Commitment on and after the Restatement Date as, and
shall be deemed converted into, “Foreign Tranche A Term Loans” made pursuant to
this Agreement, and such Continuing Lender’s Original Foreign Tranche A Term
Loans shall to the extent so converted cease to exist as Original Foreign
Tranche A Term Loans on the Restatement Date;

 
(C)           each Continuing U.S. Tranche B Lender severally agrees that the
Original U.S. Tranche B Term Loans made by such Continuing Lender shall remain
outstanding to the extent of (but not in excess of) such Continuing Lender’s
U.S. Tranche B Term Loan Commitment on and after the Restatement Date as, and
shall be deemed converted into, “U.S. Tranche B Term Loans” made pursuant to
this Agreement, and such Continuing Lender’s Original U.S. Tranche B Term Loans
shall to the extent so converted cease to exist as Original U.S. Tranche B Term
Loans on the Restatement Date; and

 
67

--------------------------------------------------------------------------------

 

 
 
(D)
each Continuing Foreign Tranche B Lender severally agrees that the Original
Foreign Tranche B Term Loans made by such Continuing Lender shall remain
outstanding to the extent of (but not in excess of) such Continuing Lender’s
Foreign Tranche B Term Loan Commitment on and after the Restatement Date as, and
shall be deemed converted into, “Foreign Tranche B Term Loans” made pursuant to
this Agreement, and such Continuing Lender’s Original Foreign Tranche B Term
Loans shall to the extent so converted cease to exist as Original Foreign
Tranche B Term Loans on the Restatement Date.

 
Each Original Term Loan of a Continuing Lender so converted pursuant to this
Section 2.01(a)(i) shall be deemed to satisfy, dollar for dollar, such
Continuing Lender’s obligation to make its respective analogous Term Loans on
the Restatement Date.  Such Original Term Loans as converted shall, on and after
the Restatement Date, have all of the rights and benefits of the respective Term
Loans as set forth in this Agreement and the other Loan Documents.
 
(ii)           New Term Loans.  Subject to the terms and conditions hereof, each
Lender (including any Continuing Lender solely to the extent that its Term Loan
Commitment with respect to any Class exceeds its converted Term Loans of such
Class) severally agrees to make, on the Restatement Date:
 
 
(A)
a U.S. Tranche A Term Loan to the U.S. Borrower in an amount equal to such
Lender’s U.S. Tranche A Term Loan Commitment;

 
 
(B)
a Foreign Tranche A Term Loan to the Foreign Borrower in an amount equal to such
Lender’s Foreign Tranche A Term Loan Commitment;

 
 
(C)
a U.S. Tranche B Term Loan to the U.S. Borrower in an amount equal to such
Lender’s U.S. Tranche B Term Loan Commitment; and

 
 
(D)
a Foreign Tranche B Term Loan to the Foreign Borrower in an amount equal to such
Lender’s Foreign Tranche B Term Loan Commitment.

 
(iii)           The Borrowers may make only one borrowing under each of the
Tranche A Term Loan Commitments and Tranche B Term Loan Commitments which shall
be on the Restatement Date.  Any amount borrowed under this Section 2.01(a) and
subsequently repaid or prepaid may not be reborrowed.  Subject to Sections
2.13(a) and 2.14, all amounts owed hereunder with respect to the Tranche A Term
Loans and the Tranche B Term Loans shall be paid in full no later than the
Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date,
respectively.  Each Lender’s Tranche A Term Loan Commitments and Tranche B Term
Loan Commitments shall terminate immediately and without further action on the
Restatement Date after giving

 
68

--------------------------------------------------------------------------------

 

 effect to the conversion or funding of such Lender’s Tranche A Term Loan
Commitments and Tranche B Term Loan Commitments on such date.
 
(b)           Borrowing Mechanics for Term Loans.
 
(i)           The Borrower Representative shall deliver to the Administrative
Agent a fully executed Borrowing Notice no later than one (1) Business Day prior
to the Restatement Date.  Promptly upon receipt by the Administrative Agent of
such Borrowing Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing.
 
(ii)           Each Lender shall make its Tranche A Term Loans and/or Tranche B
Term Loans, as the case may be, available to the Administrative Agent not later
than 12:00 p.m. (New York City time) and, with respect to Foreign Tranche B Term
Loans and Foreign Tranche A Term Loans, 12:00 p.m. (London time) on the
Restatement Date, by wire transfer of same day funds in Dollars or Euros, as the
case may be, at the Principal Office designated by the Administrative Agent (or
provide the Administrative Agent with a Restatement Date Conversion Notice with
respect to its Original Term Loans in lieu of such funding requirement).  Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of the Term Loans available to the
applicable Borrower on the Restatement Date by causing an amount of same day
funds in Dollars or Euros, as applicable, equal to the proceeds of all such
Loans received by the Administrative Agent from Lenders to be credited to the
account of the applicable Borrower at the Principal Office designated by the
Administrative Agent or to such other account as may be designated in writing to
the Administrative Agent by the applicable Borrower.
 
Section 2.02                           Revolving Loans
 
.
 
(a)           U.S. Revolving Commitments.  During the U.S. Revolving Commitment
Period, subject to the terms and conditions hereof, each Lender severally agrees
to make U.S. Revolving Loans to the U.S. Borrower in an aggregate amount up to
but not exceeding such Lender’s U.S. Revolving Commitment; provided, that after
giving effect to the making of any U.S. Revolving Loans in no event shall the
Total Utilization of U.S. Revolving Commitments exceed the U.S. Revolving
Commitments then in effect.  Loans in respect of the U.S. Revolving Commitments
shall be drawn in Dollars.  Amounts borrowed pursuant to this Section 2.02(a)
may be repaid and reborrowed during the applicable Revolving Commitment
Period.  Each Lender’s U.S. Revolving Commitments shall expire on the U.S.
Revolving Commitment Termination Date and all U.S. Revolving Loans and all other
amounts owed hereunder with respect to the U.S. Revolving Loans and the U.S.
Revolving Commitments shall be paid in full no later than such date.
 
(b)           Foreign Revolving Commitments.  During the Foreign Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Foreign Revolving Loans to the Foreign Borrower in an
aggregate amount up to but not exceeding such Lender’s Foreign Revolving
Commitment; provided, that after giving effect to the making of any Foreign
Revolving Loans in no event shall the Total Utilization of Foreign
 

 
69

--------------------------------------------------------------------------------

 

Revolving Commitments exceed the Foreign Revolving Commitments then in
effect.  Loans in respect of the Foreign Revolving Commitments may be drawn in
Euros, Japanese Yen or Pounds Sterling, as specified in the Borrowing
Notice.  Amounts borrowed pursuant to this Section 2.02(b) may be repaid and
reborrowed during the applicable Revolving Commitment Period.  Each Lender’s
Foreign Revolving Commitments shall expire on the Foreign Revolving Commitment
Termination Date and all Foreign Revolving Loans and all other amounts owed
hereunder with respect to the Foreign Revolving Loans and the Foreign Revolving
Commitments shall be paid in full no later than such date.  Subject to the terms
of this Agreement and the Ancillary Documents, an Ancillary Lender may make
available an Ancillary Facility to the Foreign Borrower or an Ancillary Borrower
in place of all or part of its Foreign Revolving Commitments.
 
(c)           Canadian Revolving Commitments. During the Canadian Revolving
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Canadian Revolving Loans to the U.S. Borrower in an
aggregate amount up to but not exceeding such Lender’s Canadian Revolving
Commitment; provided, that after giving effect to the making of any Canadian
Revolving Loans in no event shall the Total Utilization of Canadian Revolving
Commitments exceed the Canadian Revolving Commitments then in effect.  Loans in
respect of the Canadian Revolving Commitments may be drawn in Dollars or
Canadian Dollars.  Amounts borrowed pursuant to this Section 2.02(c) may be
repaid and reborrowed during the applicable Revolving Commitment Period.  Each
Lender’s Canadian Revolving Commitments shall expire on the Canadian Revolving
Commitment Termination Date and all Canadian Revolving Loans and all other
amounts owed hereunder with respect to the Canadian Revolving Loans and the
Canadian Revolving Commitments shall be paid in full no later than such date.
 
(d)           Conversion of Original Revolving Commitments and Revolving
Loans.  Subject to the terms and conditions hereof:
 
(i)           each Continuing U.S. Revolving Lender severally agrees that the
Original U.S. Revolving Commitment and, if outstanding, any Original Revolving
Loans thereunder of such Continuing Lender shall remain outstanding to the
extent of (but not in excess of) such Continuing Lender’s U.S. Revolving
Commitment on and after the Restatement Date as, and shall be deemed converted
into, a “U.S. Revolving Commitment” and “U.S. Revolving Loans”, respectively,
made pursuant to this Agreement, and such Continuing Lender’s Original U.S.
Revolving Commitment and, if outstanding, any Original Revolving Loans shall to
the extent so converted cease to exist as an Original U.S. Revolving Commitment
and Original Revolving Loans on the Restatement Date;
 
(ii)           each Continuing Foreign Revolving Lender severally agrees that
the Original Foreign Revolving Commitment and, if outstanding, any Original
Revolving Loans thereunder of such Continuing Lender shall remain outstanding to
the extent of (but not in excess of) such Continuing Lender’s Foreign Revolving
Commitment on and after the Restatement Date as, and shall be deemed converted
into, a “Foreign Revolving Commitment” and “Foreign Revolving Loans”,
respectively, made pursuant to this Agreement, and such Continuing Lender’s
Original Foreign Revolving Commitment and, if outstanding, any Original
Revolving Loans shall to the extent so converted cease to exist as an Original
Foreign Revolving Commitment and Original Revolving Loans on the Restatement
Date; and

 
70

--------------------------------------------------------------------------------

 

 
(iii)           each Continuing Canadian Revolving Lender severally agrees that
the Original Canadian Revolving Commitment and, if outstanding, any Original
Revolving Loans thereunder of such Continuing Lender shall remain outstanding to
the extent of (but not in excess of) such Continuing Lender’s Canadian Revolving
Commitment on and after the Restatement Date as, and shall be deemed converted
into, a “Canadian Revolving Commitment” and “Canadian Revolving Loans”,
respectively, made pursuant to this Agreement, and such Continuing Lender’s
Original Canadian Revolving Commitment and, if outstanding, any Original
Revolving Loans shall to the extent so converted cease to exist as an Original
Canadian Revolving Commitment and Original Revolving Loans on the Restatement
Date.
 
(e)           Borrowing Mechanics for Revolving Loans.
 
(i)           Except pursuant to Section 2.04(d), (x) U.S. Revolving Loans that
are Base Rate Loans and Canadian Revolving Loans that are Base Rate Loans or
Canadian Prime Rate Loans shall be made in a minimum amount of $5,000,000 (or,
with regard to Loans denominated in Canadian Dollars, the applicable Foreign
Currency Equivalent) and integral multiples of $1,000,000 (or, with regard to
Loans denominated in Canadian Dollars, the applicable Foreign Currency
Equivalent) in excess of that amount, (y) U.S. Revolving Loans and Canadian
Revolving Loans that are Eurocurrency Rate Loans shall be in a minimum amount of
$1,000,000 (or, with regard to Loans denominated in Canadian Dollars, the
applicable Foreign Currency Equivalent) and integral multiples of $1,000,000
(or, with regard to Loans denominated in Canadian Dollars, the applicable
Foreign Currency Equivalent) in excess of that amount and (z) Foreign Revolving
Loans shall be in a minimum amount of €1,000,000 (or, with regard to Loans
denominated in Other Foreign Currencies, the applicable Foreign Currency
Equivalent) and integral multiples of €1,000,000 (or, with regard to Loans
denominated in Other Foreign Currencies, the applicable Foreign Currency
Equivalent) in excess of that amount.
 
(ii)           Whenever the U.S. Borrower desires that Lenders make Revolving
Loans to it, it shall deliver to the Administrative Agent a fully executed and
delivered Borrowing Notice no later than 10:00 a.m. (New York City time) (x) at
least three (3) Business Days in advance of the proposed Credit Date in the case
of a Eurocurrency Rate Loan denominated in Dollars or Canadian Dollars and (y)
at least one Business Day in advance of the proposed Credit Date in the case of
a Revolving Loan that is a Base Rate Loan denominated in Dollars or a Revolving
Loan that is a Canadian Prime Rate Loan denominated in Canadian
Dollars.  Whenever the Foreign Borrower desires that Lenders make Foreign
Revolving Loans, it shall deliver to the Administrative Agent a fully executed
and delivered Borrowing Notice no later than 10:00 a.m. (London, England time)
at least three (3) Business Days in advance of the proposed Credit Date.  Except
as otherwise provided herein, a Borrowing Notice for a Revolving Loan that is a
Eurocurrency Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and the applicable Borrower shall be bound to make a
borrowing in accordance therewith.
 

 
71

--------------------------------------------------------------------------------

 

 
(iii)           Notice of receipt of each Borrowing Notice in respect of U.S.
Revolving Loans or Canadian Revolving Loans, together with the amount of each
Lender’s Pro Rata Share thereof, if any, together with the applicable interest
rate, shall be provided by the Administrative Agent to each applicable Lender by
telefacsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by 10:00 a.m. (New York City time)) not later
than 2:00 p.m. (New York City time) on the same day as the Administrative
Agent’s receipt of such Notice from the U.S. Borrower.  Each Lender shall make
the amount of its U.S. Revolving Loan or Canadian Revolving Loan, as applicable,
available to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in the
requested Approved Currency, at the Principal Office designated by the
Administrative Agent.
 
(iv)           Notice of receipt of each Borrowing Notice in respect of Foreign
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 10:00 a.m. (London, England time)) not later than 2:00
p.m. (London, England time) on the same day as the Administrative Agent’s
receipt of such Notice from the applicable Foreign Borrower.  Each Lender shall
make the amount of its Foreign Revolving Loan available to the Administrative
Agent not later than 12:00 p.m. (London, England time) on the applicable Credit
Date by wire transfer of same day funds in the requested Approved Currency, at
the Principal Office designated by the Administrative Agent.
 
(v)           Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of Revolving Loans available to the applicable Borrower on the
applicable Credit Date by causing an amount of same day funds in the requested
Approved Currency equal to the proceeds of all such Revolving Loans received by
the Administrative Agent from Lenders to be credited to the account of the
applicable Borrower at the Principal Office designated by the Administrative
Agent or such other account as may be designated in writing to the
Administrative Agent by the applicable Borrower or the Borrower Representative.
 
(vi)           To the extent that any Original Revolving Loans are outstanding
on the Restatement Date, subject to the satisfaction of the conditions precedent
set forth in Article III, to the extent necessary to allocate each Revolving
Loan of the same Class ratably in accordance with their Revolving Commitments
after giving effect to any conversions pursuant to Section 2.02(d) and the
receipt of new Revolving Commitments as required by Article III, (a) each of the
Lenders with Revolving Commitments of the same Class shall assign to each other
Lender with Revolving Commitments of such Class, and each of such Lenders shall
purchase from each of such other Lenders, at the principal amount thereof
(together with accrued interest, if any), such interests in the applicable
Revolving Loans outstanding on the Restatement Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by Lenders with Revolving Commitments of the same
Class ratably in accordance with their Revolving Commitments after giving effect
to the Restatement.
 

 
72

--------------------------------------------------------------------------------

 

 
Section 2.03                           Swing Line Loans
 
.
 
(a)           Swing Line Loans Commitments.
 
(i)           From time to time during the U.S. Revolving Commitment Period,
subject to the terms and conditions hereof, the U.S. Swing Line Lender hereby
agrees to make U.S. Swing Line Loans to the U.S. Borrower in the aggregate
amount up to but not exceeding the U.S. Swing Line Sublimit; provided, that
after giving effect to the making of any U.S. Swing Line Loan, in no event shall
the Total Utilization of U.S. Revolving Commitments exceed the U.S. Revolving
Commitments then in effect.  Amounts borrowed pursuant to this Section
2.03(a)(i) may be repaid and reborrowed during the U.S. Revolving Commitment
Period.  The U.S. Swing Line Lender’s Revolving Commitment shall expire on the
U.S. Revolving Commitment Termination Date.  All U.S. Swing Line Loans and all
other amounts owed hereunder with respect to the U.S. Swing Line Loans shall be
paid in full on the earlier of (i) the date which is three days after the
incurrence thereof and (ii) the U.S. Revolving Commitment Termination Date; and
 
(ii)           From time to time during the Canadian Revolving Commitment
Period, subject to the terms and conditions hereof, the Canadian Swing Line
Lender hereby agrees to make Canadian Swing Line Loans to the U.S. Borrower in
the aggregate amount up to but not exceeding the Canadian Swing Line Sublimit;
provided, that after giving effect to the making of any Canadian Swing Line
Loan, in no event shall the Total Utilization of Canadian Revolving Commitments
exceed the Canadian Revolving Commitments then in effect.  Amounts borrowed
pursuant to this Section 2.03(a)(ii) may be repaid and reborrowed during the
Canadian Revolving Commitment Period.  The Canadian Swing Line Lender’s Canadian
Revolving Commitment shall expire on the Canadian Revolving Commitment
Termination Date.  All Canadian Swing Line Loans and all other amounts owed
hereunder with respect to the Canadian Swing Line Loans shall be paid in full on
the earlier of (i) the date which is three days after the incurrence thereof and
(ii) the Canadian Revolving Commitment Termination Date.
 
(b)           Borrowing Mechanics for Swing Line Loans.
 
(i)           Swing Line Loans shall be made in a minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.
 
                                (ii)           Whenever the U.S. Borrower
desires that the U.S. Swing Line Lender make a U.S. Swing Line Loan, the U.S.
Borrower shall deliver to the Administrative Agent a Borrowing Notice no later
than 10:30 a.m. (New York City time) on the proposed Credit Date.  Whenever the
U.S. Borrower desires that the Canadian Swing Line Lender make a Canadian Swing
Line Loan, the U.S. Borrower shall deliver to the Administrative Agent a
Borrowing Notice no later than 10:00 a.m. (New York City time) on the proposed
Credit Date.

 
73

--------------------------------------------------------------------------------

 

 
(iii)           The applicable Swing Line Lender shall make the amount of its
Swing Line Loan available to the Administrative Agent not later than 1:00 p.m.
(New York City time) on the applicable Credit Date by wire transfer of same day
funds in Dollars or Canadian Dollars, at the Administrative Agent’s Principal
Office.  Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of such Swing Line Loans available to the U.S. Borrower promptly upon
receipt from such Swing Line Lender on the applicable Credit Date by causing an
amount of same day funds in Dollars or Canadian Dollars equal to the proceeds of
all such Swing Line Loans received by the Administrative Agent from the
applicable Swing Line Lender to be credited to the account of the U.S. Borrower
at the Administrative Agent’s Principal Office, or to such other account as may
be designated in writing to the Administrative Agent by the U.S. Borrower.
 
(iv)           With respect to any Swing Line Loans which have not been
voluntarily prepaid by the U.S. Borrower pursuant to Section 2.13(a) or repaid
pursuant to clause (a) above, the applicable Swing Line Lender may at any time
in its sole and absolute discretion, deliver to the Administrative Agent (with a
copy to the U.S. Borrower), no later than 11:00 a.m. (New York City time) at
least one Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Borrowing Notice given by the U.S. Borrower) requesting
that (x) with regard to any U.S. Swing Line Loan, each Lender holding a U.S.
Revolving Commitment make U.S. Revolving Loans that are Base Rate Loans to the
U.S. Borrower on such Credit Date in an amount equal to the amount of such U.S.
Swing Line Loans (the “U.S. Refunded Swing Line Loans”) outstanding on the date
such notice is given which the U.S. Swing Line Lender requests Lenders to
prepay, and (y) with regard to any Canadian Swing Line Loan, each Lender holding
a Canadian Revolving Commitment make Canadian Revolving Loans that are Base Rate
Loans or Canadian Prime Rate Loans, as applicable, to the U.S. Borrower on such
Credit Date in an amount equal to the amount of such Canadian Swing Line Loans
(the “Canadian Refunded Swing Line Loans” and, together with the U.S. Refunded
Swing Line Loans, the “Refunded Swing Line Loans”) outstanding on the date such
notice is given which the Canadian Swing Line Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by the Lenders other than the applicable
Swing Line Lender shall be immediately delivered by the Administrative Agent to
the applicable Swing Line Lender (and not to the U.S. Borrower) and applied to
repay a corresponding portion of the applicable Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the applicable Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by the applicable Swing Line Lender to the
U.S. Borrower, and such portion of the Swing Line Loans deemed to be so paid
shall no longer be outstanding as Swing Line
 

 
74

--------------------------------------------------------------------------------

 

Loans and shall no longer be due under the applicable Swing Line Note of the
applicable Swing Line Lender but shall instead constitute part of the applicable
Swing Line Lender’s outstanding Revolving Loans to the U.S. Borrower and shall
be due under the applicable Revolving Loan Note issued by the U.S. Borrower to
the applicable Swing Line Lender. If any portion of any such amount paid (or
deemed to be paid) to the applicable Swing Line Lender should be recovered by or
on behalf of the U.S. Borrower from the applicable Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.
 
(v)           If for any reason Revolving Loans are not made pursuant to Section
2.03(b)(iv) in an amount sufficient to repay any amounts owed to the applicable
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the third Business Day after demand for payment thereof by the applicable Swing
Line Lender, (x) each Lender holding a U.S. Revolving Commitment shall be deemed
to, and hereby agrees to, have purchased a participation in such outstanding
U.S. Swing Line Loans in an amount equal to its Pro Rata Share of the applicable
unpaid amount together with accrued interest thereon, and (y) each Lender
holding a Canadian Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Canadian Swing Line Loans
in an amount equal to its Pro Rata Share of the applicable unpaid amount
together with accrued interest thereon. Upon one Business Day’s notice from the
applicable Swing Line Lender, each Lender holding a U.S. Revolving Commitment or
a Canadian Revolving Commitment, as applicable, shall deliver to the applicable
Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of such Swing
Line Lender. In order to evidence such participation each Lender holding such a
Revolving Commitment agrees to enter into a participation agreement at the
request of the applicable Swing Line Lender in form and substance reasonably
satisfactory to the applicable Swing Line Lender.  In the event any Lender
holding such a Revolving Commitment fails to make available to the applicable
Swing Line Lender the amount of such Lender’s participation as provided in this
paragraph, the applicable Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three (3)
Business Days at the rate customarily used by the applicable Swing Line Lender
for the correction of errors among banks and thereafter at the Base Rate or the
Canadian Prime Rate, as applicable.
 
(vi)           Notwithstanding anything contained herein to the contrary, (1)
each Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to Section 2.03(b)(iv) and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Swing Line Lender, any Loan Party or any other Person for
any reason whatsoever; (B) the occurrence or continuation of a Default or Event
of Default; (C) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party; (D)
any breach of this Agreement or any other Loan Document by any party thereto; or
(E)
 

 
75

--------------------------------------------------------------------------------

 

any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing; provided, that such obligations of each Lender are subject
to the condition that the applicable Swing Line Lender had not received prior
notice from the U.S. Borrower or the Required Lenders that any of the conditions
under Section 3.02 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans were not satisfied at the time such Refunded Swing
Line Loans or unpaid Swing Line Loans were made; and (2) no Swing Line Lender
shall be obligated to make any Swing Line Loans (A) if it has elected not to do
so after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under Section
3.02 to the making of such Swing Line Loan have been satisfied or waived by the
Required Lenders or (C) at a time when any Lender is a Defaulting Revolving
Lender with U.S. Revolving Commitments or Canadian Revolving Commitments, as
applicable, unless the applicable Swing Line Lender has entered into
arrangements satisfactory to it and the U.S. Borrower to eliminate the
applicable Swing Line Lender’s risk with respect to the Defaulting Revolving
Lender’s participation in such Swing Ling Loan, including by the U.S. Borrower
cash collateralizing such Defaulting Revolving Lender’s Pro Rata Share of the
outstanding Swing Line Loans.
 
Section 2.04                           Issuance of Letters of Credit and
Purchase of Participations Therein
 
.
 
(a)           Letters of Credit.
 
(i)           During the U.S. Revolving Commitment Period, subject to the terms
and conditions hereof, each U.S. Issuing Bank agrees to issue U.S. Letters of
Credit for the account of the U.S. Borrower or any Restricted Subsidiary thereof
in the aggregate amount up to but not exceeding the U.S. Letter of Credit
Sublimit; provided, that (i) each U.S. Letter of Credit shall be denominated in
Dollars; (ii) the stated amount of each U.S. Letter of Credit shall not be less
than $2,000 or such lesser amount as is acceptable to the applicable Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of U.S. Revolving Commitments exceed the U.S. Revolving Commitments
then in effect; (iv) after giving effect to such issuance, in no event shall the
U.S. Letter of Credit Usage exceed the U.S. Letter of Credit Sublimit then in
effect; (v) in no event shall any standby U.S. Letter of Credit have an
expiration date later than the earlier of (1) the U.S. Revolving Commitment
Termination Date and (2) the date which is one year from the date of issuance of
such standby Letter of Credit; and (vi) in no event shall any commercial U.S.
Letter of Credit have an expiration date later than the earlier of (1) the U.S.
Revolving Commitment Termination Date and (2) the date which is 180 days from
the date of issuance of such commercial Letter of Credit.
 
(ii)           During the Foreign Revolving Commitment Period, subject to the
terms and conditions hereof, each Foreign Issuing Bank agrees to issue Foreign
Letters of Credit for the account of the Foreign Borrower or any Restricted
Subsidiary thereof in the aggregate amount up to but not exceeding the Foreign
Letter of Credit Sublimit; provided, that (i) each Foreign Letter of Credit
shall be denominated in Euros, Japanese Yen or Pounds Sterling; (ii) the stated
amount of each Foreign Letter of Credit shall not be less than €1500 (or the
applicable Foreign Currency Equivalent) or such lesser amount as is acceptable
to the applicable Issuing Bank; (iii) after giving effect to such issuance, in
no event shall the Total Utilization of Foreign Revolving Commitments exceed the
 

 
76

--------------------------------------------------------------------------------

 

Foreign Revolving Commitments then in effect; (iv) after giving effect to such
issuance, in no event shall the Foreign Letter of Credit Usage exceed the
Foreign Letter of Credit Sublimit then in effect; (v) in no event shall any
standby Foreign Letter of Credit have an expiration date later than the earlier
of (1) the Foreign Revolving Commitment Termination Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; and (vi)
in no event shall any commercial Foreign Letter of Credit have an expiration
date later than the earlier of (1) the Foreign Revolving Commitment Termination
Date and (2) the date which is 180 days from the date of issuance of such
commercial Letter of Credit.
 
(iii)           During the Canadian Revolving Commitment Period, subject to the
terms and conditions hereof, each Canadian Issuing Bank agrees to issue Canadian
Letters of Credit for the account of the U.S. Borrower or any Restricted
Subsidiary thereof in the aggregate amount up to but not exceeding the Canadian
Letter of Credit Sublimit; provided, that (i) each Canadian Letter of Credit
shall be denominated in Dollars or Canadian Dollars; (ii) the stated amount of
each Canadian Letter of Credit shall not be less than $2,000 (or the applicable
Foreign Currency Equivalent) or such lesser amount as is acceptable to the
applicable Issuing Bank; (iii) after giving effect to such issuance, in no event
shall the Total Utilization of Canadian Revolving Commitments exceed the
Canadian Revolving Commitments then in effect; (iv) after giving effect to such
issuance, in no event shall the Canadian Letter of Credit Usage exceed the
Canadian Letter of Credit Sublimit then in effect; (v) in no event shall any
standby Canadian Letter of Credit have an expiration date later than the earlier
of (1) the Canadian Revolving Commitment Termination Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; and (vi)
in no event shall any commercial Canadian Letter of Credit have an expiration
date later than the earlier of (1) the Canadian Revolving Commitment Termination
Date and (2) the date which is 180 days from the date of issuance of such
commercial Letter of Credit.
 
Subject to the foregoing, (i) an Issuing Bank may agree that a standby Letter of
Credit shall automatically be extended for one or more successive periods not to
exceed one year each; provided, that no Issuing Bank shall extend any such
Letter of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time such Issuing Bank must elect to allow
such extension; (ii) if the applicable Issuing Bank and the Administrative Agent
each consent in their sole discretion, the expiration date on any Letter of
Credit may extend beyond the applicable Revolving Commitment Termination Date;
provided, that if any such Letter of Credit is outstanding or the expiration
date is extended to a date after the date that is five (5) Business Days prior
to the applicable Revolving Commitment Termination Date, the applicable Borrower
shall Cash Collateralize such Letter of Credit on or prior to the date that is
five (5) Business Days prior to the applicable Revolving Commitment Termination
Date; and (iii) in the event that any Lender is a Defaulting Revolving Lender,
the applicable Issuing Bank shall not be required to issue any Letter of Credit
under the applicable Revolving Commitment unless such Issuing Bank has entered
into arrangements satisfactory to it and the applicable Borrower to eliminate
such Issuing Bank’s risk with respect to the participation in Letters of Credit
of the Defaulting Revolving Lender, including by cash collateralizing such
Defaulting Revolving Lender’s Pro Rata Share of the applicable Letter of Credit
Usage.  Notwithstanding the foregoing, Barclays Bank shall have no obligation to
issue commercial Letters of Credit unless separately agreed to by Barclays Bank
and the Borrower Representative.
 

 
77

--------------------------------------------------------------------------------

 

(b)           Notice of Issuance.
 
(i)           Whenever the U.S. Borrower or any Restricted Subsidiary thereof
desires the issuance of a Letter of Credit, the U.S. Borrower shall (x) in the
case of standby Letters of Credit, deliver to the Administrative Agent and the
applicable Issuing Bank an Issuance Notice (or such other notice as may be
agreed by such Issuing Bank) no later than 12:00 p.m. (New York City time) at
least three (3) Business Days in advance of the proposed date of issuance, or
such shorter period as may be agreed to by the Issuing Bank in any particular
instance and (y) in the case of commercial Letters of Credit, deliver to the
applicable Issuing Bank an application therefor on the proposed date of
issuance. Such Issuance Notice shall specify if such Letter of Credit is
requested under the U.S. Revolving Commitments or the Canadian Revolving
Commitments.  Upon satisfaction or waiver of the conditions set forth in Section
3.02, the Issuing Bank shall issue the requested Letter of Credit only in
accordance with the Issuing Bank’s standard operating procedures.  Upon the
issuance of any U.S. Letter of Credit or amendment or modification to a U.S.
Letter of Credit, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender with a
U.S. Revolving Commitment, of such issuance, or amendment or modification and
the amount of such Lender’s respective participation in such U.S. Letter of
Credit pursuant to Section 2.04(e). Upon the issuance of any Canadian Letter of
Credit or amendment or modification to a Canadian Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender with a Canadian Revolving Commitment, of
such issuance, amendment or modification to such Canadian Letter of Credit and
the amount of such Lender’s respective participation in such Canadian Letter of
Credit pursuant to Section 2.04(e).
 
(ii)           Whenever the Foreign Borrower or any Restricted Subsidiary
thereof desires the issuance of a Letter of Credit, the Foreign Borrower or the
Borrower Representative shall (x) in the case of standby Letters of Credit,
deliver to the Administrative Agent and the applicable Issuing Bank an Issuance
Notice (or such other notice as may be agreed by such Issuing Bank) no later
than 12:00 p.m. (London, England time) at least three (3) Business Days in
advance of the proposed date of issuance, or such shorter period as may be
agreed to by the Issuing Bank in any particular instance and (y) in the case of
commercial Letters of Credit, deliver to the applicable Issuing Bank an
application therefor on the proposed date of issuance.  Upon satisfaction or
waiver of the conditions set forth in Section 3.02, the Issuing Bank shall issue
the requested Letter of Credit only in accordance with the Issuing Bank’s
standard operating procedures.  Upon the issuance of any Foreign Letter of
Credit or amendment or modification to a Foreign Letter of Credit, the Issuing
Bank shall promptly notify the Administrative Agent and each Lender with a
Foreign Revolving Commitment of such issuance, or amendment or modification and
the amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.04(e).
 
(c)           Responsibility of the Issuing Bank With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the applicable Issuing Bank shall
be responsible only to examine the
 

 
78

--------------------------------------------------------------------------------

 

documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.  As between the Borrowers and the
applicable Issuing Bank, each Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by the applicable
Issuing Bank by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, the Issuing Bank shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of the Issuing Bank’s rights or powers hereunder.  Without limiting the
foregoing and in furtherance thereof, no action taken or omitted by an Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith and in the
absence of gross negligence or willful misconduct (as determined by a final,
non-appealable judgment of a court of competent jurisdiction), shall give rise
to any liability on the part of such Issuing Bank to any Borrower; provided that
the foregoing shall not be construed to excuse such Issuing Bank from liability
to the Borrowers to the extent of any direct damages suffered by the Borrowers
or any of their Subsidiaries that are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have been caused by such
Issuing Bank’s gross negligence or willful misconduct.
 
(d)           Reimbursement by the Borrowers of Amounts Drawn or Paid Under
Letters of Credit.
 
(i)           In the event an Issuing Bank has determined to honor a drawing
under a U.S. Letter of Credit or Canadian Letter of Credit, it shall immediately
notify the U.S. Borrower and the Administrative Agent, and the U.S. Borrower
shall reimburse the applicable Issuing Bank on or before the Business Day
immediately following the date on which such notice is received by the U.S.
Borrower (the “Reimbursement Date”) in an amount in the Approved Currency in
which such Letter of Credit was issued and in same day funds equal to the amount
of such honored drawing; provided, that anything contained herein to the
contrary notwithstanding, (x) unless the U.S. Borrower shall have notified the
Administrative Agent and the applicable Issuing Bank prior to 10:00 a.m. (New
York City time) on the Reimbursement Date that the U.S. Borrower intends to
reimburse the applicable Issuing Bank for the amount of such honored drawing
with funds other than the proceeds of Revolving Loans, the Borrower
Representative shall be
 

 
79

--------------------------------------------------------------------------------

 

deemed to have given a timely Borrowing Notice to the Administrative Agent
requesting (A) in the case of a U.S. Letter of Credit, Lenders with U.S.
Revolving Commitments to make U.S. Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing and (B) in the case of a Canadian Letter of Credit, Lenders with
Canadian Revolving Commitments to make Canadian Revolving Loans that are
Canadian Prime Rate Loans or Base Rate Loans, as applicable, on the
Reimbursement Date in an amount in Canadian Dollars or Dollars, as applicable,
equal to the amount of such honored drawing (provided that, in respect of any
honored drawing in an amount less than $250,000 (or the Canadian Dollar
equivalent), the U.S. Borrower shall reimburse the applicable Issuing Bank for
such amount in cash and shall not be entitled to reimburse such drawing in
accordance with this clause (x)) and (y) subject to satisfaction or waiver of
the conditions specified in Section 3.02, (A) Lenders with U.S. Revolving
Commitments shall, on the Reimbursement Date for any U.S. Letter of Credit, make
U.S. Revolving Loans that are Base Rate Loans in the amount of such honored
drawing and (B) Lenders with Canadian Revolving Commitments shall, on the
Reimbursement Date for any Canadian Letter of Credit, make Canadian Revolving
Loans that are Canadian Prime Rate Loans or Base Rate Loans, as applicable, in
an amount of such honored drawing, in each case, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the applicable Issuing
Bank for the amount of such honored drawing; provided, further, that if for any
reason proceeds of Revolving Loans are not received by the applicable Issuing
Bank on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the U.S. Borrower shall reimburse the Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received.
 
(ii)           In the event the Issuing Bank has determined to honor a drawing
under a Foreign Letter of Credit, it shall immediately notify the applicable
Foreign Borrower and the Administrative Agent, and the applicable Foreign
Borrower shall reimburse the Issuing Bank on or before the Reimbursement Date in
an amount in the Approved Currency in which such Letter of Credit was issued and
in same day funds equal to the amount of such honored drawing; provided, that
anything contained herein to the contrary notwithstanding, (i) unless the
applicable Foreign Borrower shall have notified the Administrative Agent and the
Issuing Bank prior to 10:00 a.m. (London, England time) on the Reimbursement
Date that the Foreign Borrower intends to reimburse the Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, the Borrower Representative shall be deemed to have given a timely
Borrowing Notice to the Administrative Agent requesting Lenders with Foreign
Revolving Commitments to make Foreign Revolving Loans that are Eurocurrency Rate
Loans with an Interest Period of one month on the Reimbursement Date in an
amount in the applicable Approved Currency equal to the amount of such honored
drawing (provided that, in respect of any honored drawing in an amount less than
€250,000, the Foreign Borrower shall reimburse the applicable Issuing Bank for
such amount in cash and shall not be entitled to reimburse such drawing in
accordance with this clause (i)), and (ii) subject to satisfaction or waiver of
the conditions specified in Section 3.02, Lenders with Foreign Revolving
Commitments shall, on the Reimbursement Date for any Foreign Letter of Credit,
make Foreign Revolving Loans that are Eurocurrency Rate Loans with an Interest
Period of one month in the amount of such honored drawing, the proceeds of which
shall be applied directly by the
 

 
80

--------------------------------------------------------------------------------

 

Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; provided, further, that if for any reason proceeds of Foreign
Revolving Loans are not received by the Issuing Bank on the Reimbursement Date
in an amount equal to the amount of such honored drawing, the applicable Foreign
Borrower shall reimburse the Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Foreign Revolving Loans, if any, which are so received.
 
Nothing in this Section 2.04(d) shall be deemed to relieve any Lender with a
Revolving Commitment from its obligation to make Revolving Loans on the terms
and conditions set forth herein, and each Borrower shall retain any and all
rights it may have against any such Lender resulting from the failure of such
Lender to make such Revolving Loans under this Section 2.04(d).
 
(e)           Lenders’ Purchase of Participations in Letters of
Credit.  Immediately upon the issuance of each U.S. Letter of Credit, each
Lender having a U.S. Revolving Commitment shall be deemed to have purchased, and
hereby agrees to irrevocably purchase, from the applicable Issuing Bank a
participation in such U.S. Letter of Credit and any drawings honored thereunder
in an amount equal to such Lender’s Pro Rata Share (with respect to the U.S.
Revolving Commitments) of the maximum amount which is or at any time may become
available to be drawn thereunder.  Immediately upon the issuance of each
Canadian Letter of Credit, each Lender having a Canadian Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the applicable Issuing Bank a participation in such Canadian Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Pro Rata Share (with respect to the Canadian Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder.  Immediately upon the issuance of each Foreign Letter of Credit,
each Lender having a Foreign Revolving Commitment shall be deemed to have
purchased, and hereby agrees to irrevocably purchase, from the applicable
Issuing Bank a participation in such Foreign Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Foreign Revolving Commitments) of the maximum amount which is or
at any time may become available to be drawn thereunder.  In the event that the
applicable Borrower shall fail for any reason to reimburse the applicable
Issuing Bank as provided in Section 2.04(d), such Issuing Bank shall promptly
notify each Lender with an applicable Revolving Commitment of the unreimbursed
amount of such honored drawing and of such Lender’s respective participation
therein based on such Lender’s Pro Rata Share of the applicable Revolving
Commitments.  Each Lender with a U.S. Revolving Commitment shall make available
to the applicable Issuing Bank an amount equal to its respective participation,
in Dollars and in same day funds, at the office of the Issuing Bank specified in
such notice, not later than 12:00 p.m. (New York City time) on the first
Business Day (under the laws of the jurisdiction in which such office of the
Issuing Bank is located) after the date notified by the Issuing Bank.  Each
Lender with a Canadian Revolving Commitment shall make available to the
applicable Issuing Bank an amount equal to its respective participation, in
Dollars or Canadian Dollars, as applicable, and in same day funds, at the office
of the Issuing Bank specified in such notice, not later than 12:00 p.m. (New
York City time) on the first Business Day (under the laws of the jurisdiction in
which such office of the Issuing Bank is located) after the date notified by the
Issuing Bank.  Each Lender with a Foreign Revolving Commitment shall make
available to
 

 
81

--------------------------------------------------------------------------------

 

the applicable Issuing Bank an amount equal to its respective participation, in
Euros or such Other Foreign Currency, as applicable, and in same day funds, at
the office of the Issuing Bank specified in such notice, not later than 12:00
p.m. (London, England time) on the first Business Day (under the laws of the
jurisdiction in which such office of the Issuing Bank is located) after the date
notified by the Issuing Bank.  In the event that any Lender with a U.S.
Revolving Commitment, Canadian Revolving Commitment or Foreign Revolving
Commitment, as applicable, fails to make available to the applicable Issuing
Bank on such Business Day the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.04(e), the applicable Issuing
Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three (3) Business Days at the rate
customarily used by the Issuing Bank for the correction of errors among banks
and thereafter, in respect of U.S. Letters of Credit, at the Base Rate, in
respect of Canadian Letters of Credit denominated in Canadian Dollars, at the
Canadian Prime Rate, in respect of Canadian Letters of Credit denominated in
Dollars, at the Base Rate, and in respect of Foreign Letters of Credit, at the
Eurocurrency Rate for an Interest Period of one month.  In the event the
applicable Issuing Bank shall have been reimbursed by other Lenders pursuant to
this Section 2.04(e) for all or any portion of any drawing honored by the
Issuing Bank under a Letter of Credit, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under this Section 2.04(e) with
respect to such honored drawing such Lender’s Pro Rata Share (with respect to
the applicable Revolving Commitments) of all payments subsequently received by
the applicable Issuing Bank from the applicable Borrower in reimbursement of
such honored drawing when such payments are received.  Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Schedule 1.01(d) or at such other address as such Lender may request.
 
(f)           Obligations Absolute.  The obligation of (i) the U.S. Borrower to
reimburse each applicable Issuing Bank for drawings honored under the U.S.
Letters of Credit or Canadian Letters of Credit issued by it and to repay any
U.S. Revolving Loans or Canadian Revolving Loans made by Lenders pursuant to
Section 2.04(d), (ii) the Foreign Borrower to reimburse the Issuing Bank for
drawings honored under the Foreign Letters of Credit issued by it to the Foreign
Borrower and to repay any Foreign Revolving Loans made by Lenders pursuant to
Section 2.04(d) and (iii) the Lenders under Section 2.04(e), in each case shall
be unconditional and irrevocable and shall be paid strictly in accordance with
the terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense or other right which
any Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), Issuing Bank, Lender or any other Person or, in the case of a
Lender, against any Borrower, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or one of its Subsidiaries and the beneficiary
for which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the applicable Issuing Bank under any
Letter of Credit against presentation of a draft or other document which does
not substantially comply with the terms of such Letter of Credit; (v) any
adverse change in the business, general affairs, assets, liabilities,
operations, management, condition (financial or otherwise), stockholders’
equity, results of operations or
 

 
82

--------------------------------------------------------------------------------

 

value of any Loan Party; (vi) any breach hereof or any other Loan Document by
any party thereto; (vii) the fact that an Event of Default or a Default shall
have occurred and be continuing; or (viii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; provided that in
each case payment by the Issuing Bank under the applicable Letter of Credit
shall not have been determined by a final, non-appealable judgment of a court of
competent jurisdiction to have constituted gross negligence, bad faith or
willful misconduct of the Issuing Bank under the circumstances in question.
 
(g)           Indemnification.  Without duplication of any obligation of the
Borrowers under Section 10.02 or 10.03, in addition to amounts payable as
provided herein, each Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Bank from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) which any Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by such Issuing Bank for the account of such Borrower, other
than as a result of (1) the gross negligence, bad faith or willful misconduct of
the Issuing Bank or (2) the dishonor by the Issuing Bank of a demand for payment
made in compliance with the provisions hereunder or under the Letter of Credit,
in each case, as determined by a final, non-appealable judgment of court of
competent jurisdiction, or (ii) the failure of such Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.
 
(h)           Resignation and Removal of Issuing Bank.  An Issuing Bank may
resign as Issuing Bank upon 60 days prior written notice to the Administrative
Agent, the Lenders and the Borrower Representative.  An Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank (provided that no consent of the
replaced Issuing Bank will be required if the replaced Issuing Bank has no
Letters of Credit or reimbursement Obligations with respect thereto outstanding)
and the successor Issuing Bank.  The Administrative Agent shall notify the
Lenders of any such replacement of such Issuing Bank.  At the time any such
replacement or resignation shall become effective, the applicable Borrower shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank.  From
and after the effective date of any such replacement or resignation, (i) any
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement or resignation of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto to the extent that Letters of Credit issued by
it remain outstanding and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement or resignation, but shall not be required to
issue additional Letters of Credit or to renew existing Letters of Credit.
 
(i)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable Issuing Bank and the applicable Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.
 

 
83

--------------------------------------------------------------------------------

 

Section 2.05                      Pro Rata Shares; Availability of Funds;
Affiliates
 
.
 
(a)           Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares of the applicable Class of Loans, it being understood that no Lender
shall be responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitments or any Revolving Commitments
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.
 
(b)           Availability of Funds.  Unless the Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrowers a corresponding
amount on such Credit Date.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the customary rate
set by the Administrative Agent for the correction of errors among banks for
three (3) Business Days and thereafter, if such Loan is in Dollars, at the Base
Rate, if such Loan is in Canadian Dollars, at the Canadian Prime Rate, and if
such Loan is in Euros or any Other Foreign Currency, at the rate certified by
the Administrative Agent to be its cost of funds (from any source which it may
reasonably select).  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower Representative and the applicable
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent at the Base Rate if
such Loan is in Dollars, at the Canadian Prime Rate if such Loan is in Canadian
Dollars, and at the rate certified by the Administrative Agent to be its cost of
funds (from any source which it may reasonably select) if such Loan is in Euros
or any Other Foreign Currency.  Nothing in this Section 2.05(b) shall be deemed
to relieve any Lender from its obligation to fulfill its Term Loan Commitments
and Revolving Commitments hereunder or to prejudice any rights that the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
 
(c)           Affiliates.   Each Lender may, at its option, make any Loan
available to the Foreign Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that (i) any exercise of
such option shall not affect the obligation of the Foreign Borrower to repay
such Loan in accordance with the terms of this Agreement and (ii) any Lender
that exercises such option shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than such Lender would have been entitled to receive
had such option not been exercised.
 

 
84

--------------------------------------------------------------------------------

 

Section 2.06                      Use of Proceeds
 
.  The proceeds of the Loans on the Restatement Date, together with cash on hand
of the Borrowers, shall be applied by the Borrowers (i) to repay the Original
U.S. Tranche B Term Loans to the extent the aggregate principal amount of the
Original U.S. Tranche B Term Loans exceeds the U.S. Tranche B Term Loans and
(ii) to repay the Original Term Loans and Original Revolving Loans of each
Original Lender that is not a Continuing Lender. The proceeds of the Revolving
Loans, Swing Line Loans, Letters of Credit and any loans under any Ancillary
Facility made after the Restatement Date shall be applied by the applicable
Borrower for working capital or general corporate purposes of such Borrower or
any of its Subsidiaries, including Permitted Acquisitions.  The proceeds of the
Incremental Term Loans shall be applied by the applicable Borrower for working
capital or general corporate purposes of such Borrower and its Subsidiaries,
including Permitted Acquisitions.  No portion of the proceeds of any Credit
Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.
 
Section 2.07                           Evidence of Debt; Register; Notes
 
.
 
(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of each
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.
 
(b)           Register.  The Administrative Agent (or its agent or sub-agent
appointed by it) acting for this purpose as an agent of the Borrowers shall
maintain at its Principal Office a register for the recordation of the names and
addresses of Lenders and the Revolving Commitment and Loans of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by the Borrower Representative at any reasonable time and from time to time upon
reasonable prior notice and upon request (which may not be made more than once
per month) the Administrative Agent shall provide a copy of the information in
the Register to the Borrower.  The Administrative Agent shall record, or shall
cause to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on each Borrower and each Lender,
absent manifest error.  Each Borrower hereby designates the Administrative Agent
to serve as such Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.07, and each Borrower hereby agrees that,
to the extent the Administrative Agent serves in such capacity, the
Administrative Agent and its officers, directors, employees, agents, sub-agents
and Affiliates shall constitute “Indemnitees.”
 
(c)           Notes.  If so requested by any Lender by written notice to the
Borrower Representative (with a copy to the Administrative Agent) at least five
(5) Business Days prior to the Restatement Date, or at any time thereafter, each
applicable Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 10.06) on the Restatement Date (or, if such
notice is delivered after the Restatement Date, promptly after such Borrower’s
receipt of such
 

 
85

--------------------------------------------------------------------------------

 

notice) a Note or Notes to evidence such Lender’s Tranche A Term Loans,
Tranche B Term Loans, Incremental Term Loan, Revolving Loans or Swing Line Loan,
as the case may be.
 
Section 2.08                           Interest on Loans
 
.
 
(a)           Except as otherwise set forth herein, each Class of Loans shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
 
(i)           in the case of Tranche A Term Loans and Revolving Loans:
 
 
(A)
if a Base Rate Loan, at the Base Rate plus the Applicable Margin;

 
 
(B)
if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin and plus Mandatory Costs, if any; or

 
 
(C)
if a Canadian Prime Rate Loan, at the Canadian Prime Rate plus the Applicable
Margin;

 
(ii)           in the case of Swing Line Loans, at the Base Rate or the Canadian
Prime Rate, as applicable, plus the Applicable Margin; and
 
(iii)           in the case of Tranche B Term Loans:
 
 
(A)
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 
 
(B)
if a Eurocurrency Rate Loan, at the Adjusted Eurocurrency Rate plus the
Applicable Margin and plus Mandatory Costs, if any.

 
(b)           The Type of Loan (except a Swing Line Loan, which can be made and
maintained as a Base Rate Loan or Canadian Prime Rate Loan only), and the
Interest Period with respect to any Eurocurrency Rate Loan shall be selected by
the applicable Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Borrowing Notice or Conver­sion/Continuation Notice,
as the case may be; provided, that until the date on which the Arranger notifies
the Borrower Representative that the primary syndication of the Loans and
Revolving Commitments has been completed (which date shall be not later than
twenty-eight (28) days after the Restatement Date), the Term Loans shall be
maintained as either (1) Eurocurrency Rate Loans having an Interest Period of no
longer than one month or such shorter period as the U.S. Borrower and the
Administrative Agent may agree or (2) Base Rate Loans (or Canadian Prime Rate
Loans).  If on any day a Loan is outstanding with respect to which a Borrowing
Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan, if a Loan denominated in Dollars or Canadian Dollars, shall be a Base Rate
Loan or a Canadian Prime Rate Loan, as applicable, and, if a Loan denominated in
any other Approved Currency, shall be a Eurocurrency Rate Loan having an
Interest Period of one month.
 

 
86

--------------------------------------------------------------------------------

 

(c)           In connection with Eurocurrency Rate Loans there shall be no more
than five (5) Interest Periods outstanding at any time in respect of each of the
Tranche A Term Loans and the Tranche B Term Loans, no more than ten (10)
Interest Periods outstanding at any time in respect of the U.S. Revolving Loans,
no more than five (5) Interest Periods outstanding at any time in respect of the
Canadian Revolving Loans, and no more than ten (10) Interest Periods outstanding
at any time in respect of the Foreign Revolving Loans.  In the event the
Borrower Representative fails to specify between a Base Rate Loan or a
Eurocurrency Rate Loan in the applicable Borrowing Notice or
Conversion/Continuation Notice for any Loan denominated in Dollars, such Loan
(if outstanding as a Eurocurrency Rate Loan) shall be automatically converted
into a Base Rate Loan on the last day of the then-current Interest Period for
such Loan (or if outstanding as a Base Rate Loan shall remain as, or (if not
then outstanding) shall be made as, a Base Rate Loan).  In the event the
Borrower Representative fails to specify an Interest Period for any Eurocurrency
Rate Loan in the applicable Borrowing Notice or Conversion/Continuation Notice,
such Borrower shall be deemed to have selected an Interest Period of one
month.  As soon as practicable after 10:00 a.m. (New York City time) or, with
respect to Loans in respect of Foreign Revolving Commitments, 10:00 a.m.
(London, England time), on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurocurrency Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
Representative and each Lender.  In the event that the Borrower Representative
fails to specify between a Canadian Prime Rate Loan and a Eurocurrency Rate Loan
in the applicable Borrowing Notice or Conver­sion/Continuation Notice for any
Loan denominated in Canadian Dollars, such Loan (if outstanding as a
Eurocurrency Rate Loan) shall be automatically converted into a Canadian Prime
Rate Loan on the last day of the then-current Interest Period for such Loan (or
if outstanding as a Canadian Prime Rate Loan shall remain as, or (if not then
outstanding) shall be made as, a Canadian Prime Rate Loan).
 
(d)           Interest payable pursuant to Section 2.08(a) shall be computed (i)
in the case of Base Rate Loans and Canadian Prime Rate Loans on the basis of a
365-day or 366-day year, as the case may be and (ii) in the case of Eurocurrency
Rate Loans, on the basis of a 360-day year, in each case for the actual number
of days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Term Loan, the last
Interest Payment Date with respect to such Term Loan or, with respect to a Base
Rate Loan or Canadian Prime Rate Loan being converted from a Eurocurrency Rate
Loan, the date of conversion of such Eurocurrency Rate Loan to such Base Rate
Loan or Canadian Prime Rate Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan or Canadian Prime
Rate Loan being converted to a Eurocurrency Rate Loan, the date of conversion of
such Base Rate Loan or Canadian Prime Rate Loan to such Eurocurrency Rate Loan,
as the case may be, shall be excluded; provided, that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.
 
(e)           Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and shall be payable in arrears (i) on each Interest
Payment Date with respect to interest accrued on and to each such payment date;
(ii) upon any prepayment of such Loan,
 

 
87

--------------------------------------------------------------------------------

 

whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; provided, that with respect to any voluntary prepayment of a Base Rate
Loan and a Canadian Prime Rate Loan, accrued interest shall instead be payable
on the applicable Interest Payment Date and (iii) at maturity of such Loan,
including final maturity of such Loan.
 
(f)           The applicable Borrower agrees to pay to the Issuing Bank, with
respect to drawings honored under a Letter of Credit, interest on the amount
paid by the Issuing Bank in respect of each such honored drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of the applicable Borrower at a rate equal to (i) for the period
from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans (or if such Letter of Credit
is denominated in Canadian Dollars, the Canadian Prime Rate) or, with respect to
Letters of Credit denominated in a currency other than Dollars or Canadian
Dollars, Eurocurrency Rate Loans with an Interest Period of one month, and (ii)
thereafter, a rate which is 2.00% per annum in excess of the rate of interest
otherwise payable hereunder with respect to such Revolving Loans.
 
(g)           Interest payable pursuant to Section 2.08(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.  Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.08(f), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit.  In the
event the Issuing Bank shall have been reimbursed by Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.04(e) with
respect to such honored drawing such Lender’s Pro Rata Share of any interest
received by the Issuing Bank in respect of that portion of such honored drawing
so reimbursed by Lenders for the period from the date on which the Issuing Bank
was so reimbursed by Lenders to but excluding the date on which such portion of
such honored drawing is reimbursed by the applicable Borrower.
 
(h)           The rate and time of payment of interest in respect of any
Ancillary Facility shall be determined by agreement between the relevant
Ancillary Lender and the Borrower under such Ancillary Facility based on normal
market rates and terms.
 
(i)           For purposes of disclosure pursuant to the Interest Act (Canada),
(i) whenever any interest under this Agreement is calculated using a rate based
on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
the period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not
 

 
88

--------------------------------------------------------------------------------

 

apply to any interest calculation under this Agreement, and (iii) the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.
 
Section 2.09                           Conversion/Continuation
 
.
 
(a)           Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Borrowers shall have the
option:
 
(i)           to convert at any time all or any part of any Term Loan or
Revolving Loan denominated in Dollars or Canadian Dollars equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, that a Eurocurrency Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurocurrency Rate Loan unless the U.S. Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or
 
(ii)           upon the expiration of any Interest Period applicable to any
Eurocurrency Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurocurrency Rate Loan;
 
provided that, for the avoidance of doubt, no conversion or continuation of any
Loan pursuant to this Section shall affect the currency in which such Loan is
denominated prior to any such conversion or continuation and each such Loan
shall remain outstanding denominated in the currency originally issued.
 
(b)           The Borrower Representative shall deliver a
Conversion/Continuation Notice to the Administrative Agent no later than 10:00
a.m. (New York City time) or, with respect to Loans in respect of Foreign
Revolving Commitments, 10:00 a.m. (London, England time), at least one Business
Day in advance of the proposed conversion date (in the case of a conversion to a
Base Rate Loan or Canadian Prime Rate Loan) and at least three (3) Business Days
in advance of the proposed Conversion/Continuation Date (in the case of a
conversion to, or a continuation of, a Eurocurrency Rate Loan).  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Eurocurrency Rate Loans, shall be irrevocable on and
after the related Interest Rate Determination Date, and each Borrower shall be
bound to effect a conversion or continuation in accordance therewith.
 
Section 2.10                           Default Interest
 
.  Upon the occurrence and during the continuance of an Event of Default under
Section 8.01(a), (c) (in the case of a failure to perform or comply with any
term or condition contained in Section 6.07(a) or (b)), (f), (g), or (h) and, at
the request of the Required Lenders, any other Event of Default, the principal
amount of all Loans outstanding and, to the extent permitted by applicable law,
any interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate (the “Default Rate”) that is 2.00% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
 

 
89

--------------------------------------------------------------------------------

 

hereunder for Base Rate Loans that are Revolving Loans); provided, that in the
case of Eurocurrency Rate Loans denominated in Dollars and Canadian Dollars,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurocurrency Rate Loans shall
thereupon become Base Rate Loans or Canadian Prime Rate Loans, as applicable,
and shall thereafter bear interest payable upon demand at a rate which is 2.00%
per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans.  Payment or acceptance of the increased rates of interest provided
for in this Section 2.10 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.
 
Section 2.11                           Fees
 
.
 
(a)           The U.S. Borrower agrees to pay to Lenders (other than Defaulting
Lenders) having U.S. Revolving Exposure and Canadian Revolving Exposure, as
applicable:
 
(i)           commitment fees equal to (1) the average of the daily difference
between (a) the U.S. Revolving Commitments and (b) the aggregate principal
amount of (x) all outstanding U.S. Revolving Loans plus (y) the U.S. Letter of
Credit Usage, times (2) the Applicable Revolving Commitment Fee Percentage;
 
(ii)           commitment fees equal to (1) the average of the daily difference
between (a) the Canadian Revolving Commitments and (b) the Dollar Equivalent of
the aggregate principal amount of (x) all outstanding Canadian Revolving Loans
plus (y) the Canadian Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage;
 
(iii)           letter of credit fees equal to (1) the Applicable Margin for
U.S. Revolving Loans that are Eurocurrency Rate Loans, times (2) the average
aggregate daily maximum amount available to be drawn under all such U.S. Letters
of Credit (regardless of whether any conditions for drawing could then be met
and determined as of the close of business on any date of determination); and
 
(iv)           letter of credit fees equal to (1) the Applicable Margin for
Canadian Revolving Loans that are Eurocurrency Rate Loans, times (2) the Dollar
Equivalent of the average aggregate daily maximum amount available to be drawn
under all such Canadian Letters of Credit (regardless of whether any conditions
for drawing could then be met and determined as of the close of business on any
date of determination).
 
All fees referred to in this Section 2.11(a) shall be paid in Dollars to the
Administrative Agent at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.
 
(b)           The Foreign Borrower agrees to pay to Lenders (other than
Defaulting Lenders) having Foreign Revolving Exposure:
 
(i)           commitment fees equal to (1) the average of the daily difference
between (a) the Foreign Revolving Commitments and (b) the Euro Equivalent of the
 

 
90

--------------------------------------------------------------------------------

 

aggregate principal amount of (x) all outstanding Foreign Revolving Loans plus
(y) the Foreign Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage; and
 
(ii)           letter of credit fees equal to (1) the Applicable Margin for
Foreign Revolving Loans, times (2) the Euro Equivalent of the average aggregate
daily maximum amount available to be drawn under all such Foreign Letters of
Credit (regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
 
All fees referred to in this Section 2.11(b) shall be paid in Euros to the
Administrative Agent at its applicable Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.
 
(c)           Letter of Credit Fees.
 
(i)           The U.S. Borrower agrees to pay directly to the applicable Issuing
Bank, for its own account, with respect to any standby U.S. Letters of Credit
and standby Canadian Letters of Credit a fronting fee in Dollars equal to
0.250%, per annum, times the average aggregate daily maximum amount available to
be drawn under all such U.S. Letters of Credit and Canadian Letters of Credit
(determined as of the close of business on any date of determination).
 
(ii)           The Foreign Borrower agrees to pay directly to the applicable
Issuing Bank, for its own account, with respect to any standby Foreign Letters
of Credit a fronting fee in Euros equal to 0.250%, per annum, times the average
aggregate daily maximum amount available to be drawn under all such Foreign
Letters of Credit (determined as of the close of business on any date of
determination).
 
(iii)           The applicable Borrower agrees to pay fees to be agreed with the
applicable Issuing Bank in respect of all commercial Letters of Credit.
 
(iv)           The applicable Borrower agrees to pay such documentary and
processing charges for any issuance, amendment, transfer or payment of a Letter
of Credit as are in accordance with the applicable Issuing Bank’s standard
schedule for such charges and as in effect at the time of such issuance,
amendment, transfer or payment, as the case may be.
 
(d)           All fees referred to in Section 2.11(a), 2.11(b), 2.11(c)(i) and
2.11(c)(ii) shall be calculated on the basis of a 360-day year and the actual
number of days elapsed and shall be payable quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the applicable
Revolving Commitment Period, commencing on the first such date to occur after
the Restatement Date, and on the applicable Revolving Commitment Termination
Date.
 
(e)           In addition to any of the foregoing fees, the Borrowers agree to
pay to Agents such other fees (such as administrative agency fees) in the
amounts and at the times separately agreed upon.  The rate and timing of fees in
respect of any Ancillary Facility shall be
 

 
91

--------------------------------------------------------------------------------

 

determined by agreement between the relevant Ancillary Lender and the Borrower
under such Ancillary Facility based on normal market rates and terms.  Certain
fees separately agreed, if any, shall be payable to the Lenders on the
Restatement Date as fee compensation for the funding of such Lender’s Loans or
availability of such Lender’s unfunded Revolving Commitment.  Such closing fees,
if any, shall be in all respect earned, due and payable on the Restatement Date
and non-refundable and non-creditable thereafter.
 
Section 2.12                           Scheduled Payments/Commitment Reductions
 
.
 
(a)           The principal amounts of the U.S. Tranche A Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts set forth below on the dates set forth below (each, an
“Installment Date”), commencing on June 30, 2011:
 
Amortization Date
 
U.S. Tranche A Term Loan Installments
 
June 30, 2011
  $ 8,000,000  
September 30, 2011
  $ 8,000,000  
December 31, 2011
  $ 8,000,000  
March 31, 2012
  $ 8,000,000  
June 30, 2012
  $ 16,000,000  
September 30, 2012
  $ 16,000,000  
December 31, 2012
  $ 16,000,000  
March 31, 2013
  $ 16,000,000  
June 30, 2013
  $ 24,000,000  
September 30, 2013
  $ 24,000,000  
December 31, 2013
  $ 24,000,000  
March 31, 2014
  $ 24,000,000  
June 30, 2014
  $ 40,000,000  
September 30, 2014
  $ 40,000,000  
December 31, 2014
  $ 40,000,000  
March 31, 2015
  $ 40,000,000  
June 30, 2015
  $ 72,000,000  
September 30, 2015
  $ 72,000,000  
December 31, 2015
  $ 72,000,000  
Tranche A Term Loan  Maturity Date
 
Remainder
         



 
92

--------------------------------------------------------------------------------

 
(b)           The principal amounts of the Foreign Tranche A Term Loans shall be
repaid in Installments in the aggregate amounts set forth below on the
Installment Dates set forth below, commencing on June 30, 2011:
 
Amortization Date
Foreign Tranche A Term Loan Installments
June 30, 2011
€1,084,471.76
September 30, 2011
€1,084,471.76
December 31, 2011
€1,084,471.76
March 31, 2012
€1,084,471.76
June 30, 2012
€2,168,943.53
September 30, 2012
€2,168,943.53
December 31, 2012
€2,168,943.53
March 31, 2013
€2,168,943.53
June 30, 2013
€3,253,415.29
September 30, 2013
€3,253,415.29
December 31, 2013
€3,253,415.29
March 31, 2014
€3,253,415.29
June 30, 2014
€5,422,358.81
September 30, 2014
€5,422,358.81
December 31, 2014
€5,422,358.81
March 31, 2015
€5,422,358.81
June 30, 2015
€9,760,245.86
September 30, 2015
€9,760,245.86
December 31, 2015
€9,760,245.86
Tranche A Term Loan Maturity Date
Remainder



 
(c)           The principal amounts of the U.S. Tranche B Term Loans shall be
repaid in Installments in the aggregate amounts set forth below on the
Installment Dates set forth below, commencing on June 30, 2011:
 
Amortization Date
 
U.S. Tranche B Term Loan Installments
 
June 30, 2011
  $ 1,000,000  
September 30, 2011
  $ 1,000,000  
December 31, 2011
  $ 1,000,000  
March 31, 2012
  $ 1,000,000  
June 30, 2012
  $ 1,000,000  
September 30, 2012
  $ 1,000,000  
December 31, 2012
  $ 1,000,000  
March 31, 2013
  $ 1,000,000  
June 30, 2013
  $ 1,000,000  
September 30, 2013
  $ 1,000,000  
December 31, 2013
  $ 1,000,000  
March 31, 2014
  $ 1,000,000  
June 30, 2014
  $ 1,000,000  
September 30, 2014
  $ 1,000,000  
December 31, 2014
  $ 1,000,000  
March 31, 2015
  $ 1,000,000  
June 30, 2015
  $ 1,000,000  
September 30, 2015
  $ 1,000,000  
December 30, 2015
  $ 1,000,000  
March 31, 2016
  $ 1,000,000  
Tranche B Term Loan Maturity Date
 
Remainder
 



 
 
93

--------------------------------------------------------------------------------

 
(d)           The principal amounts of the Foreign Tranche B Term Loans shall be
repaid in Installments in the aggregate amounts set forth below on the
Installment Dates set forth below, commencing on June 30, 2011:
 
Amortization Date
Foreign Tranche B Term Loan Installments
June 30, 2011
€650,683.06
September 30, 2011
€650,683.06
December 31, 2011
€650,683.06
March 31, 2012
€650,683.06
June 30, 2012
€650,683.06
September 30, 2012
€650,683.06
December 31, 2012
€650,683.06
March 31, 2013
€650,683.06
June 30, 2013
€650,683.06
September 30, 2013
€650,683.06
December 31, 2013
€650,683.06
March 31, 2014
€650,683.06
June 30, 2014
€650,683.06
September 30, 2014
€650,683.06
December 31, 2014
€650,683.06
March 31, 2015
€650,683.06
June 30, 2015
€650,683.06
September 30, 2015
€650,683.06
December 30, 2015
€650,683.06
March 31, 2016
€650,683.06
Tranche B Term Loan Maturity Date
Remainder



 
 
94

--------------------------------------------------------------------------------

 
(e)           Notwithstanding the foregoing, (x) such Installments shall be
reduced in connection with any voluntary or mandatory prepayments of the
Tranche A Term Loans or the Tranche B Term Loans, as the case may be, in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the
Tranche A Term Loans and the Tranche B Term Loans, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Tranche A Term Loan Maturity Date and the Tranche B Term
Loan Maturity Date, respectively.
 
Section 2.13                           Voluntary Prepayments/Commitment
Reductions
 
.
 
(a)           Voluntary Prepayments.
 
(i)           Any time and from time to time (1) with respect to Base Rate Loans
or Canadian Prime Rate Loans, the U.S. Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; (2) with respect
to Eurocurrency Rate Loans, the applicable Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of, with
respect to Loans denominated in Dollars or Canadian Dollars and U.S. Revolving
Loans or Canadian Revolving Loans, $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and, with respect to Loans denominated in
Euros and all Foreign Revolving Loans, €5,000,000 and integral multiples of
€1,000,000 in excess of that amount; and (3) with respect to Swing Line Loans,
the U.S. Borrower may prepay any such Loans on any Business Day in whole or in
part in an aggregate minimum amount of $500,000, and in integral multiples of
$100,000 in excess of that amount.
 
 

 
95

--------------------------------------------------------------------------------

 

(ii)           All such prepayments shall be made (1) upon not less than one
Business Day’s prior written notice in the case of Base Rate Loans or Canadian
Prime Rate Loans; (2) upon not less than three (3) Business Days’ prior written
notice in the case of Eurocurrency Rate Loans and (3) upon written notice on the
date of prepayment, in the case of Swing Line Loans; in each case given to the
Administrative Agent or applicable Swing Line Lender, as the case may be, by
12:00 p.m. (New York City time) (or, with respect to repayments of Foreign
Loans, 12:00 p.m. London, England time) on the date required (and the
Administrative Agent or such Swing Line Lender, as the case may be, shall
promptly transmit such original notice by telefacsimile or telephone to each
Lender).  Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that such a notice may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative if such condition is
not satisfied.  Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).
 
(b)           Voluntary Commitment Reductions.
 
(i)           The Borrower Representative may, upon not less than three (3)
Business Days’ prior written notice to the Administrative Agent (which written
notice the Administrative Agent shall promptly transmit by telefacsimile or
telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the U.S. Revolving Commitments, the Canadian Revolving Commitments and/or the
Foreign Revolving Commitments in an amount up to the amount by which (x) the
U.S. Revolving Commitments exceed the Total Utilization of U.S. Revolving
Commitments, (y) the Canadian Revolving Commitments exceed the Total Utilization
of Canadian Revolving Commitments or (z) the Foreign Revolving Commitments
exceed the Total Utilization of Foreign Revolving Commitments, as applicable, at
the time of such proposed termination or reduction; provided, that any such
partial reduction of the Revolving Commitments shall be in an aggregate minimum
amount of, with respect to U.S. Revolving Commitments and Canadian Revolving
Commitments, $5,000,000 and integral multiples of $1,000,000 in excess of that
amount, and, with respect to Foreign Revolving Commitments, €5,000,000 and
integral multiples of €1,000,000 in excess of that amount.
 
(ii)           The Borrower Representative’s notice to the Administrative Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in the Borrower Representative’s notice and shall reduce the applicable
Revolving Commitments of each Lender proportionately to its Pro Rata Share
thereof; provided that such a notice may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower Representative if such condition is not satisfied.
 
(c)           Below-Par Purchases.  Notwithstanding anything to the contrary
contained in this Section 2.13 or any other provision of this Agreement and
without otherwise limiting the rights in respect of prepayments of the Loans of
the U.S. Borrower and its Subsidiaries, so long as no Default or Event of
Default has occurred and is continuing, either Borrower may repurchase
outstanding Term Loans pursuant to this Section 2.13(c) on the following basis:
 

 
96

--------------------------------------------------------------------------------

 

(i)           The U.S. Borrower may make one or more offers (each, a
“U.S.Offer”) to repurchase all or any portion of the U.S. Tranche A Term Loans
and U.S. Tranche B Term Loans (such Term Loans, the “U.S. Offer Loans”), and the
Foreign Borrower may make one or more offers (each, a “Foreign Offer” and,
together with each U.S. Offer, an “Offer”) to repurchase all or any portion of
the Foreign Tranche A Term Loans and Foreign Tranche B Term Loans (such Term
Loans, the “Foreign Offer Loans” and, together with the U.S. Offer Loans, the
“Offer Loans”); provided that, (A) the applicable Borrower delivers notice of
its intent to make such Offer to the Administrative Agent at least five Business
Days in advance of the launch of any proposed Offer, (B) upon the launch of such
proposed Offer, the applicable Borrower delivers an irrevocable notice of such
Offer to all applicable Term Lenders (with a copy to the Administrative Agent)
indicating (1) the last date on which such Offer may be accepted, (2) the
maximum Dollar or Euro amount of such U.S. Offer or Foreign Offer, as
applicable, and (3) the repurchase price per Dollar or Euro of principal amount
of such U.S. Offer Loans or such Foreign Offer Loans, as applicable, at which
the applicable Borrower is willing to repurchase such Offer Loans (which price
shall be below par), (C) the maximum Dollar or Euro amount of each U.S. Offer
and each Foreign Offer shall be an amount reasonably determined by the
applicable Borrower in consultation with the Administrative Agent prior to the
making of any such Offer; (D) the Borrower shall hold such Offer open for a
minimum period of days to be reasonably determined by the Administrative Agent
and the applicable Borrower prior to the making of any such Offer; (E) a Term
Lender who elects to participate in the Offer may choose to sell all or part of
such Term Lender’s Offer Loans; (F) such Offer shall be made to all Term Lenders
holding the Offer Loans on a pro rata basis in accordance with the respective
principal amount then due and owing to the Term Lenders; provided, further that,
if any Term Lender elects not to participate in the Offer, either in whole or in
part, the amount of such Term Lender’s Offer Loans not being tendered shall be
excluded in calculating the pro rata amount applicable to the balance of such
Offer Loans and (G) such Offer shall be conducted pursuant to such procedures
the Administrative Agent may establish in consultation with the applicable
Borrower (which shall be consistent with this Section 2.13(c)) and that a Lender
must follow in order to have its Offer Loans repurchased, which procedures may
include a requirement that that the applicable Borrower represent and warrant
that it does not have any material non-public information with respect to any
Loan Party (or its Subsidiaries) that could be material to a Lender’s decision
to participate in such Offer;
 
(ii)           With respect to all repurchases made by the applicable Borrower
such repurchases shall be deemed to be voluntary prepayments pursuant to this
Section 2.13 in an amount equal to the aggregate principal amount of such Term
Loans, provided that such repurchases shall not be subject to the provisions of
paragraphs (a) and (b) of this Section 2.13 or Section 2.17;
 
(iii)           Upon the purchase by the applicable Borrower of any Term Loans,
(A) automatically and without the necessity of any notice or any other action,
all principal and accrued and unpaid interest on the Term Loans so repurchased
shall be deemed to have been paid for all purposes and shall be cancelled and no
longer outstanding for all purposes of this Agreement and all other Loan
Documents (and in connection with any Term Loan purchased pursuant to this
Section 2.13(c), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect such cancellation) and (B) the applicable
Borrower will promptly advise the
 

 
97

--------------------------------------------------------------------------------

 

Administrative Agent of the total amount of Offer Loans that were repurchased
from each Lender who elected to participate in the Offer;
 
(iv)           Failure by the Borrowers to make any payment to a Lender required
by an agreement permitted by this Section 2.13(c) shall not constitute an Event
of Default under Section 8.01(a);
 
(v)           No proceeds of any Revolving Loans may be used to purchase any
Offer Loans, and all amounts used to purchase Offer Loans shall be deemed to be
a use of the Available Amount; and
 
(vi)           The amount of such repurchases (based on the face value of the
Term Loans purchased thereby) shall be applied on a pro rata basis to reduce the
remaining Installments on the applicable Class of Term Loans pursuant to Section
2.12.
 
Section 2.14                           Mandatory Prepayments/Commitment
Reductions
 
.
 
(a)           Asset Sales.  No later than ten (10) Business Days following the
date of receipt by any Group Member of any Net Cash Proceeds in respect of any
Asset Sale pursuant to Section 6.08(d), 6.08(j)(ii) or 6.08(k), the Term Loans
shall be repaid as set forth in Section 2.15(b) in an aggregate amount equal to
such Net Cash Proceeds; provided, that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower Representative shall have
the option, upon written notice to the Administrative Agent, directly or through
one or more of its Subsidiaries, to invest such Net Cash Proceeds within three
hundred sixty-five (365) days of receipt thereof in Additional Assets, which
investment may include the repair, restoration or replacement of the applicable
assets thereof, to the extent such investments are otherwise permitted under
this Agreement.
 
(b)           Insurance/Condemnation Proceeds.  No later than ten (10) Business
Days following the date of receipt by any Group Member, or the Administrative
Agent as loss payee, of any Net Cash Proceeds of the type described in clause
(b) of the definition thereof, the Term Loans shall be repaid as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Cash Proceeds;
provided, that so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower Representative shall have the option, upon written
notice to the Administrative Agent, directly or through one or more of its
Subsidiaries to invest such Net Cash Proceeds within three hundred sixty-five
(365) days of receipt thereof in Additional Assets, which Investment may include
the repair, restoration or replacement of the applicable assets thereof.
 
(c)           Issuance or Incurrence of Debt.  No later than one (1) Business
Day following the date of receipt by any Group Member of any Net Cash Proceeds
from the issuance or incurrence of any Indebtedness of any Group Member (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.01, but including Indebtedness permitted to be incurred pursuant to
Sections 6.01(d)(1)(ii) (except for Indebtedness incurred for the purpose of
repaying Revolving Loans), 6.01(n)(i) and 6.01(n)(ii), the Net Cash Proceeds of
which are required to prepay Term Loans, which Net Cash Proceeds shall be
applied not later than five (5) Business Days after receipt to the extent
necessary to allow the Borrowers to
 

 
98

--------------------------------------------------------------------------------

 

comply with Section 2.15(c)), the Term Loans shall be prepaid by the applicable
Borrower as set forth in Section 2.15(b) in an aggregate amount equal to 100.0%
of such Net Cash Proceeds.
 
(d)           Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending January 30, 2011), no later than ninety (90) days after the end of
such Fiscal Year, the Term Loans shall be prepaid by the applicable Borrower as
set forth in Section 2.15(b) in an aggregate amount equal to (i) 50% of such
Consolidated Excess Cash Flow minus (ii) voluntary repayments of the Term Loans
in such Fiscal Year pursuant to Section 2.13(a) (and, for the Fiscal Year ending
January 30, 2011, voluntary prepayments of the “Term Loans” under, and as
defined in, the Original Credit Agreement made at any time on or prior to the
Restatement Date pursuant to Section 2.13(a) of the Original Credit Agreement,
including the repayments of such “Term Loans” made on the Restatement Date in
the aggregate amount of up to $150,000,000); provided, that if, as of the last
day of the most recently ended Fiscal Year, the Leverage Ratio (determined for
any such period by reference to the Compliance Certificate delivered pursuant to
Section 5.01(c) calculating the Leverage Ratio as of the last day of such Fiscal
Year) shall be (x) less than 2.50:1.00 but at least 2.00:1.00, the U.S. Borrower
shall only be required to make the prepayments and/or reductions otherwise
required hereby in an amount equal to (i) 25% of such Consolidated Excess Cash
Flow minus (ii) voluntary repayments of the Term Loans in such Fiscal Year
pursuant to Section 2.13(a) (and, for the Fiscal Year ending January 30, 2011,
voluntary prepayments of the “Term Loans” under, and as defined in, the Original
Credit Agreement made at any time on or prior to the Restatement Date pursuant
to Section 2.13(a) of the Original Credit Agreement, including the repayments of
such “Term Loans” made on the Restatement Date in the aggregate amount of up to
$150,000,000) and voluntary repayments of Revolving Loans or Swing Line Loans in
such Fiscal Year to the extent the Revolving Commitments are permanently reduced
in connection with such repayments or (y) less than 2.00:1.00, no such payment
shall be required.
 
(e)           Revolving Loans, Swing Line Loans and Letters of Credit.  The
applicable Borrower shall from time to time (i) prepay first, the Swing Line
Loans, and second, the Revolving Loans and (ii) if all such Loans are prepaid
without exhausting the excess referred to below, Cash Collateralize outstanding
Letters of Credit, in each case, to the extent necessary so that (x) the Total
Utilization of U.S. Revolving Commitments shall not at any time exceed the U.S.
Revolving Commitments then in effect, (y) the Total Utilization of Canadian
Revolving Commitments shall not at any time exceed the Canadian Revolving
Commitments then in effect and (z) the Total Utilization of Foreign Revolving
Commitments shall not at any time exceed the Foreign Revolving Commitments then
in effect.  Notwithstanding the foregoing, mandatory prepayments of Swing Line
Loans and Revolving Loans and Cash Collateralization of Letters of Credit that
would otherwise be required pursuant to this Section 2.14(e) solely as a result
of fluctuations in Exchange Rates from time to time shall only be required to be
made on the last Business Day of each month on the basis of the Exchange Rate in
effect on such Business Day.
 
(f)           Prepayment Certificate.  Concurrently with any prepayment of the
Term Loans pursuant to Sections 2.14(a) through 2.14(d), the Borrower
Representative shall deliver to the Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
Net Cash Proceeds or Consolidated Excess Cash Flow, as the case
 

 
99

--------------------------------------------------------------------------------

 

may be.  In the event that the Borrower Representative shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the applicable Borrower shall promptly make an additional
prepayment of the Term Loans in an amount equal to such excess, and the Borrower
Representative shall concurrently therewith deliver to the Administrative Agent
a certificate of an Authorized Officer describing such excess.
 
Section 2.15                           Application of Prepayments/Reductions;
Application of Proceeds of Collateral
 
.
 
(a)           Application of Voluntary Prepayments by Type of Loans.  Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by the applicable Borrower in the applicable notice of prepayment (and shall not
be required to be made pro rata to all Term Loans);  provided, further, that in
the event the applicable Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied as follows:
 
first, to repay outstanding Swing Line Loans to the full extent thereof;
 
second, to repay outstanding Revolving Loans to the full extent thereof; and
 
third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and applied to reduce in
direct order of maturity the next four scheduled Installments of the Tranche A
Term Loans and Tranche B Term Loans due and thereafter on a pro rata basis to
reduce the scheduled remaining Installments of the Tranche A Term Loans and
Tranche B Term Loans;
 
in each case, for the avoidance of doubt, allocated on a pro rata basis among
the applicable U.S. Loans, Canadian Loans and Foreign Loans.
 
(b)           Application of Mandatory Prepayments by Type of Loans.  Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be
applied to prepay Term Loans on a pro rata basis in accordance with the
respective outstanding principal amounts thereof and further applied to reduce
in direct order of maturity the next four scheduled Installments due and
thereafter on a pro rata basis to the remaining scheduled Installments of
principal of the Tranche A Term Loans and Tranche B Term Loans, in each case,
for the avoidance of doubt, allocated on a pro rata basis among the applicable
U.S. Loans and Foreign Loans.
 
(c)           Waivable Mandatory Prepayment.  Anything contained herein to the
contrary notwithstanding, so long as any Tranche A Term Loans are outstanding,
in the event the Borrower Representative is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Tranche B Term Loans,
pursuant to Section 2.14, not less than five (5) Business Days prior to the date
(the “Required Prepayment Date”) on which the Borrower Representative is
required to make such Waivable Mandatory Prepayment, the Borrower Representative
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent shall promptly thereafter notify each Lender holding an
outstanding Tranche B Term Loan of the amount of such Lender’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount.  Each such
 

 
100

--------------------------------------------------------------------------------

 

Lender may exercise such option by giving written notice to the Borrower
Representative and the Administrative Agent of its election to do so on or
before the third Business Day prior to the Required Prepayment Date (it being
understood that any Lender which does not notify the Borrower Representative and
the Administrative Agent of its election to exercise such option on or before
the third Business Day prior to the Required Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option).  On the Required
Prepayment Date, the applicable Borrower shall pay to the Administrative Agent
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
(i) in an amount equal to that portion of the Waivable Mandatory Prepayment
payable to those Lenders that have elected not to exercise such option, to
prepay the Tranche B Term Loans of such Lenders (which prepayment shall be
applied to the scheduled Installments of principal of the Tranche B Term Loans
in accordance with Section 2.15(b)), and (ii) in an amount equal to that portion
of the Waivable Mandatory Prepayment otherwise payable to those Lenders that
have elected to exercise such option, to prepay the Tranche A Term Loans (which
prepayment shall be applied to the scheduled Installments of principal of the
Tranche A Term Loans in accordance with Section 2.15(b) and further applied to
the scheduled Installments of principal of the Tranche B Term Loans in
accordance with Section 2.15(b)).
 
(d)           Application of Prepayments of Loans to Base Rate Loans, Canadian
Prime Rate Loans and Eurocurrency Rate Loans.  Considering each Class of Loans
being prepaid separately, any prepayment of U.S. Loans or Canadian Loans shall
be applied first to Base Rate Loans and Canadian Prime Rate Loans to the full
extent thereof before application to Eurocurrency Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
U.S. Borrower pursuant to Section 2.18(c).
 
(e)           Application of Proceeds of Collateral.
 
(i)           Except as expressly set forth in clause (ii) below, all proceeds
received by the Administrative Agent from the Collateral Agent in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Administrative Agent
against, the Obligations in the following order of priority:  first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Administrative Agent and its agents and
counsel, and all other expenses, liabilities and advances made or incurred by
the Administrative Agent in connection therewith, and all amounts for which the
Administrative Agent is entitled to indemnification hereunder (in its capacity
as the Administrative Agent and not as a Lender) and all advances made by the
Administrative Agent hereunder for the account of the applicable Loan Party, and
to the payment of all costs and expenses paid or incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder, all in
accordance with the terms hereof; second, to the extent of any excess of such
proceeds, to repay any outstanding Swing Line Loans and amounts drawn under
Letters of Credit and not reimbursed by the applicable Borrower or the
applicable Revolving Lenders; third, to the extent of any excess of such
proceeds, to the payment of all other Obligations for the ratable benefit of the
Lenders and the Lender Counterparties holding such Obligations; and fourth, to
the extent of any excess of such proceeds, to the payment to or upon the order
of the
 

 
101

--------------------------------------------------------------------------------

 

applicable Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
 
(ii)           All proceeds received by the Administrative Agent from the
Collateral Agent in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral of the Foreign Borrower or
Foreign Guarantors shall be applied in full or in part by the Administrative
Agent against, the Foreign Obligations in the following order of
priority:  first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to the
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith, and all amounts for which the Administrative Agent is
entitled to indemnification hereunder (in its capacity as the Administrative
Agent and not as a Lender) and all advances made by the Administative Agent
hereunder for the account of the applicable Loan Party, and to the payment of
all costs and expenses paid or incurred by the Administrative Agent in
connection with the exercise of any right or remedy hereunder, all in accordance
with the terms hereof; second, to the extent of any excess of such proceeds, to
repay any outstanding amounts drawn under Foreign Letters of Credit and not
reimbursed by the applicable Borrower or the applicable Revolving Lenders;
third, to the extent of any excess of such proceeds, to the payment of all other
Foreign Obligations for the ratable benefit of the Lenders and the Lender
Counterparties holding such Foreign Obligations; and fourth, to the extent of
any excess of such proceeds, to the payment to or upon the order of the
applicable Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
 
(iii)           It is acknowledged and agreed that the Collateral Agent will
distribute proceeds of Collateral to the Administrative Agent and, as
applicable, the 2023 Debentures Trustee, as required by the terms of the
Security Documents or the 2023 Debentures Intercreditor Agreement.
 
Section 2.16                           General Provisions Regarding Payments
 
.
 
(a)           All payments by the Borrowers of principal, interest, fees and
other Obligations shall be made, with respect to the U.S. Loans or the U.S.
Revolving Commitments,   in Dollars, and, with respect to the Foreign Loans or
the Foreign Revolving Commitments, in Euros, in each case in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to the Administrative Agent not later than 12:00 p.m. (New York
City time) or, with respect to Foreign Loans or Foreign Revolving Commitments,
12:00 p.m. (London, England time), on the date due at the Principal Office
designated by the Administrative Agent for the account of Lenders.  For purposes
of computing interest and fees, funds received by the Administrative Agent after
that time on such due date shall be deemed to have been paid by the Borrowers on
the next succeeding Business Day.
 
(b)           All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans, Base Rate Loans or Canadian Prime
Rate Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date
 

 
102

--------------------------------------------------------------------------------

 

when interest is due and payable with respect to such Loan) shall be applied to
the payment of interest then due and payable before application to principal.
 
(c)           The Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by the Administrative Agent.
 
(d)           Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurocurrency Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
 
(e)           Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
 
(f)           The Administrative Agent shall deem any payment by or on behalf of
any Borrower hereunder that is not made in same day funds prior to 12:00 p.m.
(New York City time) or, with respect to Foreign Loans or Foreign Revolving
Commitments, 12:00 p.m. (London, England time), to be a non-conforming
payment.  Any such payment shall not be deemed to have been received by the
Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day.  The Administrative Agent
shall give prompt telephonic notice to the Borrower Representative and each
applicable Lender (confirmed in writing) if any payment is non-conforming.  Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.01(a).
 
(g)           If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.01, all payments or proceeds received by Agents hereunder in
respect of any of the Obligations, shall be applied in accordance with the
application arrangements described in Section 2.15(e).
 
 

 
103

--------------------------------------------------------------------------------

 

(h)           If a CKI Blockage Event has occurred and is continuing, any
payment, including any prepayments or distribution of any kind or character
(whether required by this Agreement or optionally made by any Loan Party) shall
be accompanied by a certificate, duly executed by an Authorized Officer of the
U.S. Borrower stating that no part of such payment or distribution constitutes a
CK Distribution, and such reasonable evidence as the Administrative Agent may
reasonably request supporting such certification.
 
Section 2.17                           Ratable Sharing
 
.  The Lenders to the U.S. Borrower agree among themselves, on the one hand, and
the Lenders to the Foreign Borrower hereby agree among themselves, on the other
hand, that, except as otherwise provided in the Security Documents with respect
to amounts realized from the exercise of rights with respect to Liens on the
Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
the Administrative Agent and each other Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase participations (which it
shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of any Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest.  The provisions of this
Section 2.17 shall not be construed to apply to (a) any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
or payments made with proceeds of Collateral applied as set forth in Section
2.15(e) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.  For the avoidance of doubt no Lender to the Foreign Borrower shall
make payments to a Lender to the U.S. Borrower pursuant to this Section 2.17.
 
Section 2.18                           Making or Maintaining Eurocurrency Rate
Loans
 
.
 
(a)           Inability to Determine Applicable Interest Rate.  In the event of
any Market Disruption, the Administrative Agent shall on such date give notice
(by telefacsimile or by telephone confirmed in writing) to the Borrower
Representative and each Lender of such determination, whereupon (i) with respect
to Loans denominated in Dollars or Canadian Dollars, (x) no Loans may be made
as, or converted to, Eurocurrency Rate Loans until such time as the
Administrative Agent notifies the Borrower Representative and Lenders that the
circumstances giving rise to such notice no longer exist and (y) any Borrowing
Notice or Conversion/Continuation Notice given by the Borrower Representative
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by the Borrower Representative, and (ii) with respect
to Loans denominated in Euros or Other Foreign Currency, if the Administrative
Agent or the Borrower Representative so require, the Administrative Agent and
the Borrower Representative will negotiate in good faith for a period of not
more than 30 days in order to agree on a mutually acceptable substitute basis
for calculating the interest payable on the affected Eurocurrency Rate Loans
and, (x) if a substitute basis is agreed within that period between the
Administrative Agent and the Borrower Representative, then it shall apply in
accordance with its terms (and may be retrospective to the beginning of the
relevant Interest Period) and (y) unless and until a substitute basis is so
agreed,
 

 
104

--------------------------------------------------------------------------------

 

the interest payable to such Lenders on the applicable Eurocurrency Rate Loans
for the relevant Interest Period will be the rate notified to the Administrative
Agent by that Lender to be its cost of funds (from any source which it may
reasonably select) plus the Applicable Margin and, if applicable, Mandatory
Costs.
 
(b)           Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any law, treaty, governmental rules, regulation or
guideline or order, or in the interpretation or application thereof shall make
it unlawful for any Lender to make or maintain Eurocurrency Rate Loans as
contemplated by this Agreement (such Lender an “Affected Lender”), (i) the
Commitment of such Lender hereunder to make Eurocurrency Rate Loans, continue
Eurocurrency Rate Loans as such and convert Base Rate Loans or Canadian Prime
Rate Loans to Eurocurrency Rate Loans shall forthwith be canceled until such
time as it shall no longer be unlawful for such Lender to make or maintain the
affected Loan and (ii) with respect to any such Lender’s Loans then outstanding
as Eurocurrency Rate Loans denominated in Dollars or Canadian Dollars, if any,
shall be converted automatically to Base Rate Loans or Canadian Prime Rate
Loans, respectively, on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law.  If any such conversion of a Eurocurrency Rate Loan occurs on a day which
is not the last day of the then current Interest Period with respect thereto,
the applicable Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18(c).
 
(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  The applicable Borrower shall compensate each Lender, upon written
request by such Lender (which request shall set forth the basis for requesting
such amounts), for all reasonable losses, expenses and liabilities (including
any interest paid by such Lender to Lenders of funds borrowed by it to make or
carry its Eurocurrency Rate Loans and any loss, expense or liability sustained
by such Lender in connection with the liquidation or re-employment of such funds
but excluding loss of anticipated profits) which such Lender actually sustains
as a direct result of any of the following circumstances: (i) if for any reason
(other than a default by such Lender) a borrowing of any Eurocurrency Rate Loan
does not occur on a date specified therefor in a Borrowing Notice, or a
conversion to or continuation of any Eurocurrency Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurocurrency Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurocurrency Rate Loans is not made on any date specified in a notice of
prepayment given by the applicable Borrower or the Borrower Representative.
 
(d)           Booking of Eurocurrency Rate Loans.  Any Lender may make, carry or
transfer Eurocurrency Rate Loans at, to or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
 
(e)           Assumptions Concerning Funding of Eurocurrency Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.18
and under Section 2.19 shall be made as though such Lender had actually funded
each of its relevant Eurocurrency Rate Loans through the purchase of a
Eurocurrency deposit bearing interest at the rate obtained pursuant to clause
(i) of the definition of Adjusted Eurocurrency Rate in an amount equal to the
amount of such Eurocurrency Rate Loan and having a maturity comparable to the
relevant
 

 
105

--------------------------------------------------------------------------------

 

Interest Period and through the transfer of such Eurocurrency deposit from an
offshore office of such Lender to the relevant office of such Lender; provided,
that each Lender may fund each of its Eurocurrency Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this Section 2.18 and under Section 2.19.
 
Section 2.19                           Increased Costs; Capital Adequacy
 
.
 
(a)           Compensation For Increased Costs.  In the event that any Lender
(which term shall include the Issuing Bank for purposes of this Section 2.19(a))
shall determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order
and all governmental rules, regulations and orders under, issued in connection
with or in implementation of the Dodd Frank Wall Street Reform and Consumer
Protection Act), or any determination of a court or Governmental Authority, in
each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special
or other reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurocurrency Rate Loans that are
reflected in the definition of Adjusted Eurocurrency Rate); or (ii) imposes any
other condition on or affecting such Lender (or its applicable lending office)
or its obligations hereunder or the London interbank market or the relevant
off-shore interbank market for any Approved Currency; and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Loans hereunder or acquiring participations in, issuing or
maintaining Letters of Credit hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the applicable Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to the Borrower Representative (with a
copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.  For the avoidance of
doubt, this Section 2.19(a) shall not apply to any Taxes, which shall be
governed by Section 2.20.
 
 
106

--------------------------------------------------------------------------------

 

(b)           Capital Adequacy Adjustment.  In the event that any Lender (which
term shall include the Issuing Bank for purposes of this Section 2.19(b)) shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Restatement Date of any law, rule or regulation (or any provision
thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof in each case that becomes effective after the date hereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive issued or made after the date hereof regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Revolving Commitment or Letters of Credit, or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit, to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase-in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five (5) Business Days after receipt by the Borrower Representative
from such Lender of the statement referred to in the next sentence, the
applicable Borrower shall pay to such Lender such additional amount or amounts
as shall compensate such Lender or such controlling corporation on an after-tax
basis for such reduction. Such Lender shall deliver to the Borrower
Representative (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.19(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
 
Section 2.20                           Taxes; Withholding, Etc.
 
 
 
 
(a)           Payments to Be Free and Clear.  All sums payable by or on behalf
of any Loan Party hereunder and under any other Loan Document shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding for or on account of, any Indemnified Tax or Other Tax imposed,
levied, collected, withheld or assessed by any Governmental Authority.
 
(b)           Withholding of Taxes.  If any Loan Party or any other Person is
required by law to make any deduction or withholding for or on account of any
Indemnified Tax from any sum paid or payable by or on behalf of any Loan Party
to the Administrative Agent or any Lender (which term shall include the Issuing
Bank for purposes of this Section 2.20(b)) under any of the Loan Documents: (i)
the applicable Loan Party shall notify the Administrative Agent in writing of
any such requirement or any change in any such requirement as soon as the
applicable Loan Party becomes aware of it; (ii) the applicable Borrower shall
pay any such Indemnified Tax before the date on which penalties attach thereto,
such payment to be made (if the liability to pay is imposed on any Loan Party)
for its own account or (if that liability is imposed on the Administrative Agent
or such Lender) on behalf of and in the name of the Administrative Agent or such
Lender, as the case may be; (iii) the sum payable by such Loan Party in respect
of which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Administrative Agent or such Lender, as
the case may be, receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made
(after taking into account any additional deduction, withholding or payment of
any Indemnified Taxes on such increased payment); and (iv) within thirty (30)
days after the due date of payment of any Indemnified Tax which it is required
by clause (ii) above to pay, the applicable Loan Party shall deliver to the
Administrative Agent evidence
 

 
107

--------------------------------------------------------------------------------

 

satisfactory to the Administrative Agent and other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.
 
(c)           Evidence of Exemption From Withholding Tax.  Any Lender (which
term shall include the Issuing Bank for purposes of this Section 2.20(c)) that
is entitled to an exemption from or reduction of withholding Tax under the law
of the jurisdiction in which any Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall, to the extent it may lawfully do so,
deliver to such Borrower and the Administrative Agent, at the time or times
prescribed by applicable requirements of law and reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable requirements of law and any other
information (including whether such Lender has complied with the FATCA) as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, each Lender that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes and that is a
Lender to a U.S. Loan (a “Non-U.S. Lender”) (for this purpose, including any
Commitment with respect thereto) shall, to the extent it is legally entitled to
do so, deliver to the Administrative Agent for transmission to the Borrower
Representative, on or prior to the Restatement Date (in the case of each Lender
listed on the signature pages hereof or who has delivered a Restatement Date
Conversion Notice on the Restatement Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be prescribed by law or as may be
necessary in the determination of the Borrower Representative or the
Administrative Agent (each in the reasonable exercise of its discretion), (i)
two (2) original copies of Internal Revenue Service Form W-8BEN (claiming the
benefits of any applicable income tax treaty), W-8ECI, W-8EXP and/or W-8IMY (or,
in each case, any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code or
reasonably requested by the Borrower Representative or the Administrative Agent
to establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income tax with respect to
any payments to such Lender of principal, interest, fees or other amounts
payable under any of the Loan Documents or (ii) if such Lender is not a “bank”
or other Person described in Section 881(c)(3) of the Internal Revenue Code and
is relying on the so-called “portfolio interest exemption,” a Certificate re
Non-Bank Status together with two (2) original copies of Internal Revenue
Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code or reasonably requested by the Borrower Representative or
the Administrative Agent to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan
Documents.  Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) shall deliver to the Administrative Agent
and the Borrower Representative on or prior to the Restatement Date (or, if
later, on or prior to the date on which such Lender becomes a party to this
Agreement) two (2) original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an exemption.
Each Lender required to deliver any forms,
 

 
108

--------------------------------------------------------------------------------

 

certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.20(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Administrative Agent and
the Borrower Representative two (2) new original copies of Internal Revenue
Service Form W-8BEN, W-8ECI, W-8IMY, W-8EXP and/or W-9 (or, in each case, any
successor form), or a Certificate re Non-Bank Status, as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by the Borrower Representative or the Administrative Agent to confirm or
establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Loan Documents, or notify the Administrative
Agent and the Borrower Representative of its inability to deliver any such
forms, certificates or other evidence.  No Borrower shall be required to pay any
additional amount to any Non-U.S. Lender under Section 2.20(b)(iii) with respect
to Indemnified Taxes imposed by reason of such Lender’s failure (1) to deliver
the forms, certificates or other evidence required by this Section 2.20(c) or
(2) to notify the Administrative Agent and the Borrower Representative of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, that if such Lender shall have satisfied the requirements to
deliver forms, certificates or other evidence under this Section 2.20(c) on the
Restatement Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this last sentence of Section 2.20(c)
shall relieve any Loan Party of its obligation to pay any additional amounts
pursuant to this Section 2.20 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof that becomes
effective after such date, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.
 
(d)           Without limiting the provisions of Section 2.20(b), each Loan
Party shall timely pay all Other Taxes to the relevant Governmental Authorities
in accordance with applicable law.  Each Loan Party or the Borrower
Representative shall deliver to the Administrative Agent official receipts or
other evidence of such payment reasonably satisfactory to the Administrative
Agent in respect of any Other Taxes payable hereunder promptly after payment of
such Other Taxes.
 
 

 
109

--------------------------------------------------------------------------------

 

(e)           If the Administrative Agent or a Lender (which term shall include
the Issuing Bank for purposes of this Section 2.20(e)) receives a refund of any
amount as to which a Borrower has made any payments pursuant to this Section
2.20, the Administrative Agent or such Lender shall pay over any such refund to
such Borrower, net of such Lender’s expenses and out-of-pocket costs; provided
that such Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (including any applicable
interest, fees and penalties) in the event that the Administrative Agent or such
Lender is required to repay such refund to the relevant Governmental Authority.
 
(f)           The Loan Parties shall jointly and severally indemnify the
Administrative Agent and any Lender (which term shall include Issuing Bank for
purposes of this Section 2.20(f)) for the full amount of Indemnified Taxes for
which additional amounts are required to be paid pursuant to Section 2.20(b) and
Other Taxes, in each case arising in connection with this Agreement or any other
Loan Document (including any such Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) paid by
the Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to such Loan Party shall be conclusive
absent manifest error.  Such payment shall be due within thirty (30) days of
such Loan Party’s receipt of such certificate.
 
Section 2.21                           Obligation to Mitigate
 
.  Each Lender (which term shall include the Issuing Bank for purposes of this
Section 2.21) agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Loans or Letters of Credit, as the case
may be, becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it shall, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender or (b) take such other measures as such Lender may
deem reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect the interests of such Lender in any material respect;
provided, that such Lender shall not be obligated to utilize such other office
pursuant to this Section 2.21 unless the Borrower Representative agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above.  A certificate as to the amount of any such
expenses payable by the Borrower Representative pursuant to this Section 2.21
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower Representative (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.  For the
avoidance of doubt, nothing in this Section 2.21 shall relieve any Lender from
its obligations pursuant to Section 2.20(c) of this Agreement.
 
 

 
110

--------------------------------------------------------------------------------

 

Section 2.22                           Defaulting Lenders
 
.  Notwithstanding anything to the contrary contained in this Agreement, if any
obligations of any Lender to purchase participations in or otherwise refinance
or support any Swing Line Loans or Letters of Credit exist at the time any
Lender having a Revolving Commitment becomes a Defaulting Lender (such Lender, a
“Defaulting Revolving Lender”) then:
 
(a)           all obligations of the applicable Defaulting Revolving Lender to
purchase participations in or otherwise refinance or support such Swing Line
Loans and Letters of Credit shall be reallocated among the non-Defaulting
Revolving Lenders of the applicable Class in accordance with their respective
Pro Rata Share thereof, but only to the extent (i) (x) with respect to U.S.
Swing Line Loans and U.S. Letters of Credit, the sum of the non-Defaulting
Revolving Lenders’ Pro Rata Shares of the Total Utilization of U.S. Revolving
Commitments plus such Defaulting Revolving Lender’s Pro Rata Share of U.S.
Revolving Exposure do not exceed the total of all non-Defaulting Revolving
Lenders’ U.S. Revolving Commitments, (y) with respect to Canadian Swing Line
Loans and Canadian Letters of Credit, the sum of the non-Defaulting Revolving
Lenders’ Pro Rata Shares of the Total Utilization of Canadian Revolving
Commitments plus such Defaulting Revolving Lender’s Pro Rata Share of Canadian
Revolving Exposure do not exceed the total of all non-Defaulting Revolving
Lenders’ Canadian Revolving Commitments and (z) with respect to Foreign Letters
of Credit, the sum of the non-Defaulting Revolving Lenders’ Pro Rata Shares of
the Total Utilization of Foreign Revolving Commitments plus such Defaulting
Revolving Lender’s Pro Rata Share of Foreign Revolving Exposure do not exceed
the total of all non-Defaulting Revolving Lenders’ Foreign Revolving Commitments
and (ii) in each case, the conditions set forth in Section 3.02 are satisfied at
such time;
 
(b)           if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the applicable Borrower shall (i) first, within one
Business Day following notice by the Administrative Agent, prepay any
outstanding Swing Line Loans to the extent the obligations of the applicable
Defaulting Revolving Lender to purchase participations in or otherwise refinance
or support Swing Line Loans have not been reallocated pursuant to clause (a)
above and (ii) second, within three Business Days following notice by the
Administrative Agent, Cash Collateralize such Defaulting Revolving Lender’s Pro
Rata Share of the obligations to purchase participations in or otherwise
refinance or support Letters of Credit (after giving effect to any partial
reallocation pursuant to clause (a) above) for so long as such obligations are
outstanding; and
 
(c)           if the obligations of the applicable Defaulting Revolving Lender
to purchase participations in or otherwise refinance or support Letters of
Credit are reallocated among the non-Defaulting Revolving Lenders pursuant to
clause (a) above, then the fees payable to the Lenders pursuant to Section 2.11
shall be adjusted in accordance with such non-Defaulting Revolving Lenders’ Pro
Rata Shares.
 
Section 2.23                           Removal or Replacement of a Lender
 
.  Anything contained herein to the contrary notwithstanding, in the event that:
(a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to the
Borrower Representative that such Lender is an Affected Lender or that such
Lender is entitled to receive payments under Section 2.18, 2.19 or 2.20, (ii)
the circumstances which have caused such Lender to be an Affected Lender or
which entitle such Lender to receive such payments remain in effect, and (iii)
such Lender shall fail to withdraw such notice within five (5) Business Days
after the Borrower Representative’s request for such withdrawal; or (b) (i) any
Lender shall become a Defaulting Lender, (ii) such Defaulting Lender’s default
remains in effect and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five (5)
Business Days thereafter; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.05(b), the consent of Required
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each, a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), the
Borrower Representative may, by giving written notice to the Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
 

 
111

--------------------------------------------------------------------------------

 

Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more Eligible Assignees (each, a “Replacement Lender”) in accordance with
the provisions of Section 10.06 and the applicable Borrower shall pay the fees,
if any, payable thereunder in connection with any such assignment from an
Increased-Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided,
that (1) on the date of such assignment, the Replacement Lender shall pay to the
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings on Letters
of Credit that have been funded by such Terminated Lender, together with all
then unpaid interest with respect thereto at such time and (C) an amount equal
to all accrued but theretofore unpaid fees owing to such Terminated Lender
pursuant to Section 2.11, such amounts to be calculated based on the Dollar
Equivalent thereof with respect to the U.S. Term Loans, U.S. Revolving
Commitments or Canadian Revolving Commitments and based on the Euro Equivalent
thereof with respect to the Foreign Term Loans or Foreign Revolving Commitments;
(2) on the date of such assignment, the applicable Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or
2.20; or otherwise as if it were a prepayment and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; provided, that the applicable
Borrower may not make such election with respect to any Terminated Lender that
is also the Issuing Bank unless, prior to the effectiveness of such election,
the applicable Borrower shall have caused each outstanding Letter of Credit
issued thereby to be cancelled, replaced or Cash Collateralized. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, that any
rights of such Terminated Lender to indemnification hereunder shall survive as
to such Terminated Lender.  Each Lender agrees that if a Borrower exercises its
option hereunder to cause an assignment by such Lender as a Terminated Lender,
such Lender shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.06.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.
 
 
112

--------------------------------------------------------------------------------

 
Section 2.24                           Incremental Facilities
 
.  The Borrower Representative may by written notice to the Administrative Agent
at any time after the Restatement Date elect to request (A) prior to the
Revolving Commitment Termination Date, an increase to the existing Revolving
Commitments (any such increase, the “Incremental Revolving Commitments”) and/or
(B) the establishment of one or more new term loan commitments (the “Incremental
Term Loan Commitments”), by an amount not in excess of the greater of (x)
$500,000,000 in the aggregate and (y) $1,000,000,000 in the aggregate if, after
giving pro forma effect to the incurrence of such Incremental Revolving
Commitments and/or Incremental Term Loan Commitments, the Senior Secured
Leverage Ratio would not exceed 2.00:1.00, and, in each case, not less than
$25,000,000 individually (or such lesser amount which shall be approved by the
Administrative Agent or such lesser amount that shall constitute the difference
between $500,000,000 or $1,000,000,000, as applicable, and all such Incremental
Revolving Commitments and Incremental Term Loan Commitments obtained prior to
such date), and integral multiples of $10,000,000 in excess of that
amount.  Each such notice shall specify (A) the date (each, an “Increased Amount
Date”) on which the Borrower Representative proposes that the Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable, shall
be effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent and (B) the
identity of each Lender or other Person that is an Eligible Assignee (each, an
“Incremental Revolving Loan Lender” or “Incremental Term Loan Lender”, as
applicable) to whom the Borrower Representative proposes any portion of such
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations; provided that the
Administrative Agent may elect or decline to arrange such Incremental Revolving
Commitments or Incremental Term Loan Commitments in its sole discretion and any
Lender approached to provide all or a portion of the Incremental Revolving
Commitments or Incremental Term Loan Commitments may elect or decline, in its
sole discretion, to provide an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.  Such Incremental Revolving Commitments or
Incremental Term Loan Commitments shall become effective as of such Increased
Amount Date; provided that (1) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable;
(2) both before and after giving effect to the making of any Series of
Incremental Term Loans, each of the conditions set forth in Section 3.02 shall
be satisfied; (3) the U.S. Borrower shall be in pro forma compliance with each
of the covenants set forth in Section 6.07 as of the last day of the most
recently ended Fiscal Quarter after giving effect to such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable; (4) the
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the applicable Borrower, the Incremental Revolving
Loan Lender or Incremental Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register and
each Incremental Revolving Loan Lender and Incremental Term Loan Lender shall be
subject to the requirements set forth in Section 2.20(c); (5) the applicable
Borrower shall make any payments required pursuant to Section 2.18(c) in
connection with the Incremental Revolving Commitments; (6) the applicable
Borrower shall deliver or cause to be delivered any legal opinions or other
documents (including modifications of Mortgages and title insurance endorsements
or policies) as reasonably requested by the Administrative Agent in connection
with any such transaction and (7) the applicable Borrower shall have paid all
fees and expenses owing to the Agents and the Lenders in respect of such
Incremental Revolving Commitments or Incremental Term Loan Commitments.  Any
Incremental Term Loans made on an Increased Amount Date shall be designated a
separate series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement.
 
On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Lenders with Revolving Commitments of the same Class shall assign to
each of the Incremental Revolving Loan Lenders, and each of the Incremental
Revolving Loan Lenders shall purchase from each of such Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
applicable Revolving Loans outstanding on such Increased Amount Date as shall
 

 
113

--------------------------------------------------------------------------------

 

be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by existing Lenders with Revolving
Commitments of the same Class and Incremental Revolving Loan Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such Incremental Revolving Commitments to the Revolving Commitments of the
applicable Class, (b) each Incremental Revolving Commitment shall be deemed for
all purposes a Revolving Commitment of the applicable Class and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan of the applicable Class and (c) each Incremental Revolving Loan
Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto.
 
On any Increased Amount Date on which any Incremental Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Incremental Term Loan Lender of any Series shall make a
Loan to the Borrowers (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment of such Series and (ii) each Incremental Term
Loan Lender of any Series shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Series and the Incremental Term Loans
of such Series made pursuant thereto.
 
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower Representative’s notice of each Increased Amount Date and in respect
thereof (y) the Incremental Revolving Commitments and the Incremental Revolving
Loan Lenders or the Series of Incremental Term Loan Commitments and the
Incremental Term Loan Lenders of such Series, as applicable and (z) in the case
of each notice to any applicable Lender with Revolving Commitments, the
respective interests in such Lender’s Revolving Loans, in each case subject to
the assignments contemplated by this Section.
 
The terms and provisions of the Incremental Term Loans and Incremental Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Tranche B Term Loans of the same
Class.  The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Loans of the same Class.  In the case of any
Incremental Term Loans, (i) the Weighted Average Life to Maturity of all
Incremental Term Loans of any Series shall be no shorter than the Weighted
Average Life to Maturity of the Tranche B Terms Loans, (ii) the applicable
Incremental Term Loan Maturity Date of each Series shall be no earlier than the
final maturity of the Tranche B Term Loans, and (iii) the yield and all other
terms applicable to the Incremental Term Loans of each Series shall be
determined by the Borrower Representative and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement; provided, however, that
the yield applicable to the Incremental Term Loans (after giving effect to all
rate floors and all fees or original issue discount payable with respect to such
Incremental Term Loans), as reasonably determined by the Administrative Agent,
shall not be greater than the applicable interest rate (including the Applicable
Margin and rate floor) payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to the Tranche B Term
Loans, plus 0.50% per annum unless (i) the interest rate with respect to the
Tranche B Term Loans is increased so as to cause the then applicable interest
rate under this Agreement on the Tranche B Term Loans to be not more than 0.50%
less than the yield then applicable to the Incremental Term Loans (after giving
effect to all rate floors and all fees or original issue discount payable with
respect to such
 

 
114

--------------------------------------------------------------------------------

 

Incremental Term Loans) and (ii) the interest rate with respect to Tranche A
Term Loans is increased by an amount equal to the amount of any increase in the
interest rate for Tranche B Term Loans pursuant to clause (i).  Any Incremental
Revolving Loans will be documented solely as an increase to the Revolving
Commitments of the same Class without any change in terms, other than any change
that is more favorable to the Revolving Lenders and applies equally to all
Revolving Loans and Revolving Commitments of the same Class.  Each Joinder
Agreement may, without the consent of any Lender other than the applicable
Incremental Revolving Loan Lender or Incremental Term Loan Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent to effect the provisions
of this Section 2.24.
 
Section 2.25                           Appointment of Borrower Representative
 
.  Each Borrower hereby appoints the Borrower Representative as its agent,
attorney-in-fact and representative for the purpose of (i) making any borrowing
requests or other requests required under this Agreement, (ii) the giving and
receipt of notices by and to Borrowers under this Agreement, (iii) the delivery
of all documents, reports, financial statements and written materials required
to be delivered by Borrowers under this Agreement, and (iv) all other purposes
incidental to any of the foregoing.  Each Borrower agrees that any action taken
by the Borrower Representative as the agent, attorney-in-fact and representative
of the Borrowers shall be binding upon each Borrower to the same extent as if
directly taken by such Borrower.
 
Section 2.26                           Ancillary Facilities.
 
(a)           Type of Facility.  An Ancillary Facility may be by way of: (i) an
overdraft facility; (ii) a guarantee, bonding, documentary or stand-by letter of
credit facility; (iii) a term loan facility; (iv) a derivatives facility; (v) a
foreign exchange facility; or (vi) any other facility or accommodation
reasonably necessary or useful in connection with the business of the Group or
any member thereof and which is agreed by the Borrower Representative with an
Ancillary Lender.
 
(b)           Availability.
 
(i)           If the Foreign Borrower or any other Ancillary Borrower and a
Lender agree and except as otherwise provided in this Agreement, such Lender may
provide an Ancillary Facility on a bilateral basis in place of all or part of
that Lender’s unutilized Foreign Revolving Commitment (which, except for the
purposes of determining the Required Lenders and for the purpose of Section
2.23, shall be reduced by the amount of the Ancillary Commitment under that
Ancillary Facility).
 
 

 
115

--------------------------------------------------------------------------------

 

(ii)           An Ancillary Facility shall not be made available unless, not
later than five (5) Business Days prior to the Ancillary Commencement Date for
such Ancillary Facility, the Administrative Agent has been notified in writing
by the Borrower Representative that such Ancillary Facility has been established
and specifying (1) the proposed Ancillary Commencement Date and expiration date
of the Ancillary Facility; (2) the proposed type of Ancillary Facility to be
provided, (3) the proposed Ancillary Lender and Ancillary Borrower, (4) the
proposed Ancillary Commitment, the maximum amount of the Ancillary Facility and,
if the Ancillary Facility is an overdraft facility comprising more than one
account, its maximum gross amount (that amount being the “Designated Gross
Amount”) and its maximum net amount (that amount being the “Designated Net
Amount”); and (5) the proposed currency of the Ancillary Facility (if not
denominated in Euros).
 
(iii)           The Administrative Agent shall promptly notify the Ancillary
Lender and the other Lenders of the establishment of an Ancillary
Facility.  Subject to compliance with clause (b)(ii) above, (x) the Lender
concerned will become an Ancillary Lender and (y) the Ancillary Facility will be
available, with effect from the date agreed by the Borrower Representative, the
applicable Ancillary Borrower and the Ancillary Lender.
 
(iv)           No amendment or waiver of a term of any Ancillary Facility shall
require the consent of any Lender other than the relevant Ancillary Lender
unless such amendment or waiver itself relates to or gives rise to a matter
which would require an amendment of or under this Agreement (including, for the
avoidance of doubt, under this Section 2.26).  In such a case, the provisions of
this Agreement with regard to amendments and waivers will apply.
 
(c)           Terms of Ancillary Facilities.
 
(i)           Except as provided below, the terms of any Ancillary Facility will
be those agreed by the applicable Ancillary Lender and the applicable Ancillary
Borrower; provided that such terms (1) must be based upon normal commercial
terms at that time (except as varied by this Agreement); (2) may allow only the
applicable Ancillary Borrower to use the Ancillary Facility; (3) may not allow
the Ancillary Outstandings to exceed the Ancillary Commitment; (4) may not allow
the Ancillary Commitment of a Lender to exceed the Foreign Revolving Commitment
of that Lender; and (5) shall require that the Ancillary Commitment shall be
reduced to zero, and that all Ancillary Outstandings shall be repaid (or cash
collateralized in a manner acceptable to the applicable Ancillary Lender) not
later than the Foreign Revolving Commitment Termination Date (or such earlier
date as the Foreign Revolving Commitment of the relevant Ancillary Lender is
reduced to zero).
 
 

 
116

--------------------------------------------------------------------------------

 

(ii)           If there is any inconsistency between any term of an Ancillary
Facility and any term of this Agreement, this Agreement shall prevail except for
(x) Sections 2.08(d), 2.08(g), and 2.11(d) which shall not prevail for the
purposes of calculating fees, interest or commission relating to an Ancillary
Facility; (y) an Ancillary Facility comprising more than one account where the
terms of the Ancillary Documents shall prevail to the extent required to permit
the netting of balances on those accounts; and (z) where the relevant term of
this Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.
 
(iii)           Interest, commission and fees on Ancillary Facilities are dealt
with in Sections 2.08(h) and 2.11(e).
 
(d)           Repayment of Ancillary Facility.
 
(i)           An Ancillary Facility shall cease to be available on the Foreign
Revolving Commitment Termination Date or such earlier date on which its
expiration occurs or on which it is cancelled in accordance with the terms of
this Agreement or the applicable Ancillary Facility.
 
(ii)           If an Ancillary Facility expires in accordance with its terms,
the Ancillary Commitment of the Ancillary Lender shall be reduced to zero (and
such Lender’s Foreign Revolving Commitment shall be increased accordingly).
 
(iii)           No Ancillary Lender may demand repayment or prepayment of any
amounts or demand cash collateralization for any liabilities made available or
incurred by it under its Ancillary Facility (except where the Ancillary Facility
is provided on a net limit basis to the extent required to bring any gross
outstandings down to the net limit) unless (x) the Foreign Revolving Commitments
have been cancelled in full, or all outstanding Foreign Revolving Loans have
become due and payable in accordance with the terms of this Agreement, or the
Administrative Agent has declared all outstanding Foreign Revolving Loans
immediately due and payable, or the expiration date of the Ancillary Facility
occurs; (y) it becomes unlawful in any applicable jurisdiction for the Ancillary
Lender to perform any of its obligations as contemplated by this Agreement or to
fund, issue or maintain its participation in its Ancillary Facility; or (z) the
Ancillary Outstandings (if any) under that Ancillary Facility can be refinanced
by a Foreign Revolving Loan and the Ancillary Lender gives sufficient notice to
enable a Foreign Revolving Loan to be made to refinance those Ancillary
Outstandings.
 
(iv)           For the purposes of determining whether or not the Ancillary
Outstandings under an Ancillary Facility mentioned in clause (c)(iii)(z) above
can be refinanced by a Foreign Revolving Loan, (x) the Foreign Revolving
Commitment of the Ancillary Lender will be increased by the amount of its
Ancillary Commitment; and (y) the Foreign Revolving Loan may (so long as clause
(c)(iii)(x) above does not apply) be made irrespective of whether a Default is
outstanding or any other applicable condition precedent is not satisfied (but
only to the extent that the proceeds are applied in refinancing those Ancillary
Outstandings) and irrespective of whether the applicable Foreign Borrower or the
Borrower Representative shall have delivered a Borrowing Notice.
 
 

 
117

--------------------------------------------------------------------------------

 

(v)           On the making of a Foreign Revolving Loan to refinance Ancillary
Outstandings, (x) each Lender will participate in such Foreign Revolving Loan on
a pro rata basis in accordance with its respective Foreign Revolving Commitment
(as determined by the Administrative Agent); and (y) the relevant Ancillary
Facility shall be cancelled.
 
(vi)           In relation to an Ancillary Facility which comprises an overdraft
facility where a Designated Net Amount has been established, the Ancillary
Lender providing that Ancillary Facility shall only be obliged to take into
account for the purposes of calculating compliance with the Designated Net
Amount those credit balances which it is permitted to take into account by the
then current law and regulations in relation to its reporting of exposures to
applicable regulatory authorities as netted for capital adequacy purposes.
 
(e)           Ancillary
Outstandings.                                           Each Ancillary Borrower
and each Ancillary Lender agrees with and for the benefit of each Lender that
(i) the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and (ii) where all or part of the Ancillary Facility is an overdraft
facility comprising more than one account, the Ancillary Outstandings
(calculated on the basis that the words in parentheses in paragraph (a) of the
definition of that term were deleted) shall not exceed the Designated Gross
Amount applicable to that Ancillary Facility.
 
(f)           Information.                      Each Ancillary Borrower and each
Ancillary Lender shall, promptly upon request by the Administrative Agent,
supply the Administrative Agent with any information relating to the operation
of an Ancillary Facility (including the Ancillary Outstandings) as the
Administrative Agent may reasonably request from time to time. The Ancillary
Borrowers consents to all such information being released to the Administrative
Agent and the Lenders.
 
(g)           Foreign Revolving Facility Commitment Amounts. Notwithstanding any
other term of this Agreement, each Lender shall ensure that at all times its
Foreign Revolving Commitment (excluding for these purposes any reduction in a
Lender’s Foreign Revolving Commitment attributable to the relevant Ancillary
Commitment) is not less than its Ancillary Commitment.
 
(h)           Affiliates of Lenders as Ancillary Lenders.
 
(i)           Subject to the terms of this Agreement, an Affiliate of a Lender
may become an Ancillary Lender.  In such case, the Lender and its Affiliate
shall be treated as a single Lender having a Foreign Revolving Commitment of the
relevant Lender.
 
 

 
118

--------------------------------------------------------------------------------

 

(ii)           To become an Ancillary Lender hereunder, an Affiliate of a Lender
must be designated in the notice required in respect of the applicable Ancillary
Facility pursuant to Section 2.26(b)(ii) hereof or otherwise in a writing signed
by an Authorized Officer of the applicable Ancillary Borrower and delivered to
the Administrative Agent, and shall deliver to the Administrative Agent such
documentation as the Administrative Agent shall reasonably require.
 
(iii)           Each Lender shall ensure that each of its Affiliates that
becomes an Ancillary Lender will comply with any obligations imposed upon it
pursuant to this Agreement.  Where this Agreement imposes an obligation on an
Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a Lender
which is not a party to this Agreement, the relevant Lender shall ensure that
the obligation is performed by its Affiliate.
 
(i)           Restatement Date Ancillary Facilities.  The parties agree,
notwithstanding anything herein to the contrary, that on the Restatement Date,
each Restatement Date Ancillary Facility shall be an Ancillary Facility, each of
the Foreign Borrower, Tommy Hilfiger B.V. and Tommy Hilfiger Europe B.V. shall
be an Ancillary Borrower and each of ABN AMRO Bank N.V., Deutsche Bank AG New
York Branch and Deutsche Bank Trust Company Americas shall be an Ancillary
Lender, in each case for all purposes hereunder.
 
ARTICLE III.
 
CONDITIONS PRECEDENT
 
Section 3.01                           Restatement Date
 
.  The obligation of each Lender to make a Credit Extension, or to convert its
Original Term Loans into Term Loans, its Original Revolving Commitments into
Revolving Commitments, and its Original Revolving Loans, if any, into Revolving
Loans, on the Restatement Date is subject to the satisfaction or waiver of the
following conditions on or before the Restatement Date:
 
(a)           Loan Documents.  The Administrative Agent shall have received (i)
the written consent of the “Required Lenders” under and as defined in the
Original Credit Agreement to the amendment and restatement of the Original
Credit Agreement as set forth herein and (ii) each of this Agreement, the U.S.
Reaffirmation Agreement, the U.S. Pledge Reaffirmation Agreement, the U.S. CKI
Reaffirmation Agreement, the Canadian Reaffirmation Agreement and the German
Restatement Confirmation Documents, in each case, executed and delivered by each
applicable Loan Party.
 
(b)           Organizational Documents; Incumbency.  The Administrative Agent
shall have received in relation to each Loan Party (1) copies of each
Organizational Document and, to the extent applicable, certified as of a recent
date by the appropriate governmental official; (2) corporate or entity
certificates incorporating, without limitation, signature and incumbency
certificates of the officers, managers, members and/or directors of such Person
executing the Loan Documents to which it is a party; (3) to the extent
applicable, resolutions of the Board of Directors (which, in the case of each
Dutch Loan Party other than Trumpet C.V., shall be its board of managing
directors) approving and authorizing the execution, delivery and performance of
this Agreement and each other Loan Document to be executed on the Restatement
Date to which it is a party or by which it or its assets may be bound as of the
Restatement Date, certified (to the extent required under applicable law or
customary in accordance with local law or practice) as of the Restatement Date
by its secretary, its assistant secretary, director or any other competent
officer or appropriate person as being in full force and effect without
modification or amendment; (4) to the extent required under applicable law, the
relevant entity’s Organizational Documents or internal regulations or, customary
in accordance with local law or practice, a copy of resolutions from the general
meeting of shareholders or its partners approving and authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed on the Restatement Date to which it is a party or by which it or its
assets may be bound as of the Restatement Date, certified as of the Restatement
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment and (5) to the
 

 
119

--------------------------------------------------------------------------------

 

extent required under applicable law or customary in accordance with local law
or practice, a good standing certificate from the applicable Governmental
Authority of its jurisdiction of incorporation, organization or formation, dated
a recent date prior to the Restatement Date; provided that, in lieu of
delivering the Organizational Documents required by clause (1) and/or the
corporate or entity certificates required by clause (2), the Borrower
Representative may deliver a certificate of an Authorized Officer certifying
that there have been no amendments to those Organizational Documents and/or
corporate or entity certificates previously delivered to the Administrative
Agent in connection with the Original Credit Agreement.
 
(c)           Organizational and Capital Structure Chart.  The organizational
structure and capital structure of the Group as of the Restatement Date shall be
as set forth on Schedule 3.01(c).
 
(d)           Original Loans and Letters of Credit.  At least five (5) days
prior to the Restatement Date (or such lesser period of time as the Arranger may
agree), the Arranger shall have received a completed Restatement Date Conversion
Notice executed by each Original Lender that is electing to be a Continuing
Lender.  On the Restatement Date, substantially concurrently with the initial
borrowings under this Agreement, the Borrowers shall have (i) caused all
Original Term Loans (other than the Term Loans of any Continuing Lender) to have
been repaid in full with the proceeds of Term Loans made pursuant to Section
2.01(a)(ii) and other cash on hand of the Borrowers and (ii) made arrangements
satisfactory to the Administrative Agent with respect to any letters of credit
outstanding under the Original Credit Agreement immediately prior to the
Restatement Date and issued by Original Lenders who are not Lenders after giving
effect to the Restatement Date.
 
(e)           New Term Loan Commitments; Term Loan Conversion.  The
Administrative Agent shall have received:
 
(i)            commitments from banks and other financial institutions with
respect to the U.S. Tranche A Term Loans in an aggregate principal amount equal
to $640,000,000;
 
(ii)           commitments from banks and other financial institutions with
respect to the Foreign Tranche A Term Loans in an aggregate principal amount
equal to €86,757,741;
 
 

 
120

--------------------------------------------------------------------------------

 

(iii)           commitments from banks and other financial institutions with
respect to the U.S. Tranche B Term Loans in an aggregate principal amount equal
to $400,000,000;
 
(iv)           commitments from banks and other financial institutions with
respect to the Foreign Tranche B Term Loans in an aggregate principal amount
equal to €260,273,223;  and
 
(v)           as applicable, (x) a fully executed counterpart to this Agreement
by each such bank or other financial institution committing to fund Term Loans
or (y) a fully executed Restatement Date Conversion Notice with respect to each
Original Lender electing to convert its Original Term Loans into Term Loans of
the same Class (and pursuant to which on the Restatement Date the identified
portion of the outstanding principal amount of Original Term Loans held by such
Lender shall convert into Term Loans in accordance with Section 2.01); it being
agreed and understood that delivery of a fully executed Restatement Date
Conversion Notice by a Continuing Lender shall be deemed to constitute an
authorization by such Continuing Lender directing the Administrative Agent to
execute this Agreement on behalf of such Lender.
 
(f)           New Revolving Commitments; Revolving Commitment Conversion.  The
Administrative Agent shall have received:
 
(i)            commitments from banks and other financial institutions with
respect to the U.S. Revolving Commitments in an aggregate principal amount equal
to $265,000,000;
 
(ii)           commitments from banks and other financial institutions with
respect to the Foreign Revolving Commitments in an aggregate principal amount
equal to €132,275,132;
 
(iii)           commitments from banks and other financial institutions with
respect to the Canadian Revolving Commitments in an aggregate principal amount
equal to $10,000,000; and
 
(iv)           as applicable, (x) a fully executed counterpart to this Agreement
by each such bank or other financial institution committing to fund Revolving
Loans or (y) a fully executed Restatement Date Conversion Notice with respect to
each Original Lender electing to convert its Original Revolving Commitments into
Revolving Commitments of the same Class (and pursuant to which on the
Restatement Date the identified portion of the outstanding principal amount of
Original Revolving Commitments held by such Lender shall convert into Revolving
Commitments (and any outstanding Original Revolving Loans thereunder shall
convert to Revolving Loans) in accordance with Section 2.02; it being agreed and
understood that delivery of a fully executed Restatement Date Conversion Notice
by a Continuing Lender shall be deemed to constitute an authorization by such
Continuing Lender directing the Administrative Agent to execute this Agreement
on behalf of such Lender.
 
 
121

--------------------------------------------------------------------------------

 

(g)           Governmental Authorizations and Consents.  Each Loan Party shall
have obtained all material Governmental Authorizations and all material consents
of other Persons, in each case that are necessary in connection with the
transactions contemplated by the Loan Documents, and each of the foregoing shall
be in full force and effect.
 
(h)           Financial Statements.  The Administrative Agent shall have
received from the U.S. Borrower the Historical Financial Statements of the U.S.
Borrower and the Historical Financial Statements of the Acquired Business.
 
(i)           Opinions of Counsel to Loan Parties.  The Agents and the Lenders
and their respective counsel shall have received originally executed copies of
the favorable written opinions of Wachtell, Lipton, Rosen & Katz, as New York
counsel to the Loan Parties, Prickett, Jones & Elliot, P.A. as Delaware counsel
to the Loan Parties, Katten Muchin Rosenman, as California counsel to the Loan
Parties, De Brauw Blackstone Westbroek N.V., as Dutch counsel to the Loan
Parties, Loyens & Loeff (USA) B.V., as Dutch counsel to the Administrative
Agent, Hengeler Mueller, as German counsel to the Loan Parties, Latham & Watkins
LLP, as German counsel to the Administrative Agent, Goodmans, as Canadian
counsel to the Loan Parties, Advocats BCF, as Quebec counsel to the Loan
Parties, and Mark D. Fischer, as general counsel of the Loan Parties, as to such
matters as the Administrative Agent may reasonably request, dated as of the
Restatement Date and otherwise in form and substance reasonably satisfactory to
the Administrative Agent (and each Loan Party hereby instructs such counsel to
deliver such opinions to the Agents and the Lenders).
 
(j)           Accrued Interest and Fees.  The Borrowers shall have paid to the
Original Lenders any accrued and unpaid interest and fees under the Original
Credit Agreement and the Borrowers shall have paid to the Agents, for their own
account or for the account of the Lenders, as applicable, all fees and expenses
required to be paid in connection herewith (including expenses to the extent
invoiced at least one (1) Business Day prior to the Restatement Date).
 
(k)           Solvency Certificate.  The Administrative Agent shall have
received a Solvency Certificate from the U.S. Borrower in the form of Exhibit
E-2.
 
(l)           Restatement Date Certificate.  The Borrower Representative shall
have delivered to the Administrative Agent an executed Restatement Date
Certificate, together with all attachments thereto, and which shall include
certifications to the effect that:
 
(i)           since the Original Closing Date, with respect to the U.S. Borrower
and its Subsidiaries (taken as a whole), no event, circumstance or change has
occurred that has caused, either individually or in the aggregate, a Material
Adverse Effect; and
 
(ii)           each of the conditions precedent described in this Section 3.01
shall have been satisfied on the Restatement Date (except that no opinion need
be expressed as to Administrative Agent’s or Required Lenders’ satisfaction with
any document, instrument or other matter).
 
(m)           Credit Rating.  The U.S. Borrower shall have maintained a public
corporate family rating from Moody’s, a public corporate credit rating from S&P
and a public credit rating from each of Moody’s and S&P with respect to the
credit facilities hereunder.
 
 

 
122

--------------------------------------------------------------------------------

 

(n)           No Litigation.  There shall not exist any Adverse Proceeding
pending or, to the knowledge of any Authorized Officer of any Borrower,
threatened in writing, that, singly or in the aggregate, materially impairs the
transactions contemplated by the Loan Documents.
 
(o)           Flow of Funds; Letter of Direction.  The Administrative Agent
shall have received a funds flow memorandum and duly executed letter of
direction from the Borrower Representative addressed to the Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Restatement Date of the proceeds of the Loans made on such date.
 
(p)           Bank Regulatory Information.  To the extent requested in writing
to the U.S. Borrower at least 20 days prior to the Restatement Date, the Lenders
shall have received at least 5 days prior to the Restatement Date all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (the “PATRIOT Act”).
 
(q)           Flood Certificates.  The Lenders shall have received a Flood
Certificate satisfying the requirements of Section 5.13(e) with respect to each
of the Closing Date Mortgaged Properties.
 
Section 3.02                           Conditions to Each Credit Extension
 
.
 
(a)           Conditions Precedent.  The obligation of each Lender to make any
Loan, or each Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Restatement Date, are subject to the satisfaction, or waiver in
accordance with Section 10.05, of the following conditions precedent:
 
(i)           the Administrative Agent shall have received a fully executed and
delivered Borrowing Notice or Issuance Notice, as the case may be;
 
(ii)           after making the Credit Extensions requested on such Credit Date,
(x) the Total Utilization of U.S. Revolving Commitments shall not exceed the
U.S. Revolving Commitments then in effect, (y) the Total Utilization of Foreign
Revolving Commitments shall not exceed the Foreign Revolving Commitments then in
effect and (z) the Total Utilization of Canadian Revolving Commitments shall not
exceed the Canadian Revolving Commitments then in effect;
 
(iii)           as of such Credit Date, the representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided, that to the extent any such
representation or warranty is already qualified by materiality or Material
Adverse Effect, such representation or warranty shall be true and correct in all
respects; and
 
(iv)           as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute a Default or an Event of Default.
 
(b)           Notices.  Any Notice shall be executed by an Authorized Officer of
the Borrower Representative or the applicable Borrower in a writing delivered to
the Administrative Agent.
 

 
123

--------------------------------------------------------------------------------

 

ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, or to convert their
Original Term Loans into Term Loans, their Original Revolving Commitments into
Revolving Commitments, and their Original Revolving Loans, if any, into
Revolving Loans, each Borrower and each other Loan Party (in the case of each
Loan Party, solely with respect to itself) represents and warrants to each
Lender and the Issuing Bank, on the Restatement Date and on each Credit Date
that the following statements are true and correct:
 
Section 4.01                           Organization; Structure Chart; Requisite
Power and Authority; Qualification
 
.  Each Group Member (a) is duly organized, duly incorporated or formed, validly
existing and, if applicable, in good standing under the laws of its jurisdiction
of organization, (b) has all requisite power and authority to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, except where failure to have such power and authority
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, to own and operate its properties and assets, to carry
on its business as now conducted and as proposed to be conducted, and (c) is
qualified to do business and, if applicable, in good standing in every
jurisdiction where any material portion of its assets are located and wherever
necessary to carry out its material business and operations, except where the
failure to be so qualified would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Section 4.02                           Equity Interests and Ownership
 
.  The Equity Interests of each Group Member have been duly authorized and
validly issued and are fully paid and non-assessable.  Except as set forth on
Schedule 4.02, as of the Restatement Date, there is no existing option, warrant,
call, right, commitment or other agreement to which any Group Member is a party
requiring, and there is no membership interest or other Equity Interests of any
Group Member outstanding which upon conversion or exchange would require, the
issuance by any Group Member of any additional membership interests or other
Equity Interests of any Group Member or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Group
Member.  Schedule 4.02 sets forth the ownership interest of each Group Member in
their respective Subsidiaries as of the Restatement Date.
 
Section 4.03                           Due Authorization
 
.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of each such Loan Party.
 
 

 
124

--------------------------------------------------------------------------------

 
Section 4.04                           No Conflict
 
.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated by the Loan Documents do not and will not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to any
such Loan Party, (ii) any of the Organizational Documents of any such Loan Party
or (iii) any order, judgment or decree of any court or other agency of
government binding on such Loan Party, except to the extent any such violation
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such Loan Party except to the extent such conflict, breach or
default would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of such Loan Party
(other than any Permitted Liens); or (d) require any approval or consent of the
stockholders, members or partners, except for such approvals or consents which
have been obtained and except for any such approvals or consents the failure of
which to obtain would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 4.05                           Governmental Consents
 
.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the incurrence by the Loan Parties of their
Obligations thereunder, the issuance of Letters of Credit and the granting of
security with respect to their Obligations thereunder do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for (i) filings and
recordings with respect to the Collateral which were made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of or after
the Original Closing Date, (ii) filings and recordings with respect to
Collateral to be made or otherwise delivered to the Collateral Agent for filing
and/or recordation as of or after the Restatement Date, (iii) such has been
obtained or made and are in full force and effect and (iv) those the failure of
which to obtain or make, would not individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
Section 4.06                           Binding Obligation
 
.  Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and, assuming due execution by each of the other parties
to such Loan Document, is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by (i) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally, (ii) equitable principles relating to
enforceability or (iii) any general rules of law referred to in any legal
opinion provided to any Agent or any Lender (or its respective counsel) with
respect to such Loan Document pursuant to the Agreement or any other Loan
Document.
 
Section 4.07                           Historical Financial Statements
 
.  The Historical Financial Statements of the U.S. Borrower were prepared in
conformity with GAAP and fairly present, in all material respects, the
consolidated financial position, of the U.S. Borrower and its consolidated
Subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows, for the periods then ended. To the knowledge of any
Authorized Officer of the U.S. Borrower, the Historical Financial Statements of
the Acquired Business were prepared in conformity with International Financial
Reporting Standards (“IFRS”) as issued by the International Accounting Standards
Board (or, with respect to December 31, 2008, follow IFRS principles) and have
been prepared by management of the Acquired Business in a manner consistent with
the principles applied to the nine-month period as of and ending on December 31,
2009, and fairly present in all material respects the consolidated financial
position of the Acquired Business as of the dates thereof and its consolidated
results of operations and cash flows for the periods then ended (subject in the
case of the unaudited financial statements, to the absence of footnotes and to
normal year-end adjustments not expected to be material in amount and to any
other adjustments
 

 
125

--------------------------------------------------------------------------------

 

described therein including the notes thereto). As of the Restatement Date, no
Group Member has any contingent liability or liability for Taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Historical Financial Statements of the U.S. Borrower or Historical Financial
Statements of the Acquired Business, respectively, or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, or financial condition of the Group taken as a whole.
 
Section 4.08                           Projections
 
.  On and as of the Restatement Date, the projections of the Group for Fiscal
Year 2011 and each Fiscal Year thereafter through and including Fiscal Year 2016
provided to the Lenders in the Confidential Information  Memorandum (or
supplement thereto) (the “Projections”) are based on good faith estimates by the
management of the U.S. Borrower and the assumptions set forth therein; provided,
that the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material.
 
Section 4.09                           No Material Adverse Change
 
.  Since (i) January 31, 2010 with respect to the U.S. Borrower and any
Subsidiary of the U.S. Borrower prior to giving effect to the Acquisition and
(ii) March 31, 2009 with respect to the Acquired Business, no event,
circumstance or change has occurred that has caused, either individually or in
the aggregate, a Material Adverse Effect.
 
Section 4.10                           Adverse Proceedings, Etc.
 
  There are no Adverse Proceedings pending or, to the knowledge of any
Authorized Officer of any Borrower, threatened in writing, individually or in
the aggregate, that would reasonably be expected to have a Material Adverse
Effect.  No Group Member (a) is in violation of any applicable laws (but
excluding any Environmental Laws, which are subject to Section 4.13) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or (b) is in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
 
Section 4.11                           Payment of Taxes
 
.  All material Tax returns and reports of the Group required to be filed by any
of them have been accurately and timely filed, and all material Taxes due and
payable and all assessments, fees, Taxes and other governmental charges upon any
Group Members and their respective properties, assets, income, businesses and
franchises which are due and payable have been paid when due and payable, except
Taxes that are being contested in good faith by appropriate proceedings and for
which reserves or other appropriate provisions, if any, have been made in
accordance with GAAP.
 
 

 
126

--------------------------------------------------------------------------------

 

Section 4.12                           Properties
 
.
 
(a)           Title.  Each Group Member has (i) good, sufficient and legal title
to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in Material
Intellectual Property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
Historical Financial Statements of the U.S. Borrower or, to the knowledge of any
Authorized Officer of any Borrower, the Historical Financial Statements of the
Acquired Business, as applicable, referred to in Section 4.07 and in the most
recent financial statements delivered pursuant to Section 5.01, in each case
except for (A) assets disposed of since the date of such financial statements in
the ordinary course of business or as otherwise permitted under Section 6.08,
(B) minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes or (C) where the failure to have such title, interest or
rights would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens other than Permitted Liens.
 
(b)           Real Estate.  As of the Original Closing Date, Schedule 4.12
contains a true and complete list of all material Real Estate Assets (other than
retail store locations) and a description of each material lease or sublease
affecting each Closing Date Mortgaged Property of any Loan Party, of which such
Loan Party is the landlord.
 
(c)           Flood Zone Properties.  No Mortgage on a Closing Date Mortgaged
Property encumbers improved real property that is located in a Flood Zone
(except any such property as to which flood insurance has been obtained and is
in full force and effect as required by this Agreement).
 
Section 4.13                           Environmental Matters
 
.  Except as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect: (a) each Group Member is in compliance with
all applicable Environmental Laws; (b) each Group Member has obtained and
maintained in full force and effect all Governmental Authorizations required
pursuant to Environmental Laws for the operation of their respective business;
(c) there are no conditions, occurrences, violations of Environmental Law, or
presence or Releases of Hazardous Materials which would reasonably be expected
to form the basis of an Environmental Claim against any Group Member or related
to any Real Estate Assets; (d) there are no pending Environmental Claims against
any Group Member, and no Group Member has received any written notification of
any alleged violation of, or liability pursuant to, Environmental Law or
responsibility for the Release or threatened Release of, or exposure to, any
Hazardous Materials; and (e) no Lien (other than a Permitted Lien) imposed
pursuant to any Environmental Law has attached to any Collateral and, to the
knowledge of any Authorized Officer of any Borrower, no conditions exist that
would reasonably be expected to result in the imposition of such a Lien on any
Collateral.
 
 

 
127

--------------------------------------------------------------------------------

 

Section 4.14                           No Defaults
 
.  No Group Member is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any of its
Contractual Obligations, except where the consequences, direct or indirect, of
such default or defaults, if any, would not reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing or would reasonably be expected to occur as a result of any Credit
Extension or performance of any transaction under the Loan Documents.
 
Section 4.15                           Governmental Regulation
 
.  No Group Member is subject to regulation under the Investment Company Act of
1940. No Group Member is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.
 
Section 4.16                           Margin Stock
 
.  No Group Member is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.  No part of the proceeds of the Loans will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates, or
is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.
 
Section 4.17                           Employee Benefit Plans
 
.  Each Group Member and each of their respective ERISA Affiliates are in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, other than as would not
reasonably be expected to have a Material Adverse Effect.  Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status, in each case,
other than as would not reasonably be expected to have a Material Adverse
Effect. No material liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan (other than
in the ordinary course) or any trust established under Title IV of ERISA has
been or is expected to be incurred by any Group Member or any of their
respective ERISA Affiliates with respect to any Employee Benefit Plan.  No ERISA
Event or Foreign Plan Event has occurred or is reasonably expected to occur
where such ERISA Event or Foreign Plan Event would reasonably be expected to
have a Material Adverse Effect.  The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
any Group Member or any of their respective ERISA Affiliates (determined as of
the end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan) did not exceed the aggregate current fair market value of the
assets of such Pension Plan, where such circumstance would reasonably be
expected to have a Material Adverse Effect. As of the most recent valuation date
for each Multiemployer Plan, the potential liability of the Group and its ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans, does
not exceed $25,000,000.  Each Group Member and each of their ERISA Affiliates
have materially complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.  To the extent applicable, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable laws, rules, regulations and orders of any Governmental Authority and
has been maintained, where required, in good standing with applicable regulatory
authorities, other than as would reasonably be expected to have a Material
Adverse Effect. Each Foreign Plan which is required under all applicable laws,
rules, regulations and orders of any Governmental Authority to be funded
satisfies in all material respects any applicable funding standard under all
applicable laws, rules, regulations and orders of any
 

 
128

--------------------------------------------------------------------------------

 

Governmental Authority. For each Foreign Plan which is not funded or which is
not required to be fully funded under all applicable laws, rules regulations and
orders of any Governmental Authority, the unfunded obligations of such Foreign
Plan are properly accrued in all material respects.  Neither any Loan Party nor
any of its Subsidiaries is or has at any time been the employer, or connected or
associated with the employer (as those terms are used in the UK Pensions Act
2004) in relation to a UK defined benefit pension plan.
 
Section 4.18                           Solvency
 
.  The Group Members are and, upon the incurrence of any Obligation on any date
on which this representation and warranty is made, shall be, on a consolidated
basis, Solvent.
 
Section 4.19                           Compliance with Statutes, Etc.
 
  Each Group Member is in compliance with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
assets and property (but excluding any Environmental Laws, which are subject to
Section 4.13), except such non-compliance that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  To the extent applicable, each Loan Party is in compliance, in all
material respects, with the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto.  No part of the proceeds of the Loans shall
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 4.20                           Disclosure
 
.  No representation or warranty of any Loan Party contained in any Loan
Document or in any other documents, certificates or written statements furnished
to any Agent or Lender by any Group Member (or by its agents on its behalf) for
use in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to it, or
to the Borrower Representative in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein (when
furnished and taken as a whole) not materially misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the U.S. Borrower to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.
 
 

 
129

--------------------------------------------------------------------------------

 

Section 4.21                           Intellectual Property
 
.
 
(a)           Except where the failure to do so would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
except where the failure to do so is a result of a transaction or transactions
permitted by this Agreement, each of the Loan Parties (i) is the sole and
exclusive owner of the entire right, title, and interest in and to all of the
Intellectual Property listed on Schedule 4.21 (as such schedule may be amended
or supplemented from time to time after the Original Closing Date pursuant to a
Counterpart Agreement or pursuant to Section 5.01(k)(ii), 5.14 or otherwise),
and possesses all rights to sue at law or in equity for any infringement,
misappropriation or other impairment thereof, including the right to receive all
royalties, license fees, proceeds and damages therefrom, free and clear of all
Liens, claims and licenses, except for Permitted Liens and (ii) owns or,
pursuant to written agreement, has the valid right to use and, where such Loan
Party does so, sublicense others to use, all other Intellectual Property used in
or necessary to conduct its business (including granting of outbound licenses of
such rights).  All Material Intellectual Property of each Loan Party is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, nor, in the case of Patents, is any of the Intellectual Property the
subject of a reexamination proceeding, and each Loan Party has performed all
acts and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every registration and application of Copyrights, Patents and
Trademarks of such Loan Party constituting Material Intellectual Property in
full force and effect.  No holding, decision, ruling, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or any Loan
Party’s right to register, own or use, any Material Intellectual Property of
such Loan Party, and no such action or proceeding is pending or, to the
knowledge of any Authorized Officer of any Borrower, threatened, nor does any
Loan Party know of any valid basis for any such action, except as would not
reasonably be expected to have a Material Adverse Effect.  Except where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) all registrations, issuances and
applications for Copyrights, Patents and Trademarks of each Loan Party are
standing in the name of such Loan Party (or the CKI Trust), and (ii) all
exclusive Copyright Licenses constituting Material Intellectual Property in
respect of registered Copyrights, if any, have been properly recorded in the
United States Copyright Office or, where appropriate, any foreign
counterpart.  To the knowledge of any Authorized Officer of any Borrower, the
use of Material Intellectual Property by such Loan Party does not infringe or
misappropriate the rights of any person, except as would not reasonably be
expected to have a Material Adverse Effect.
 
(b)           Except where the failure to do so would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each
Loan Party has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with its use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights. Except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, each Loan Party has taken commercially reasonable steps
to protect the confidentiality of its Trade Secrets in accordance with industry
standards. Except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party controls the nature and quality of all products sold and all services
rendered by it under or in connection with its Trademarks, in each case
consistent with industry practices, and has taken all commercially reasonable
actions necessary to ensure that all licensees of the Trademarks owned by such
Loan Party comply with such Loan Party’s standards of quality, in each case, to
the extent such Trademarks constitute Material Intellectual Property.
 
 

 
130

--------------------------------------------------------------------------------

 

(c)           To the knowledge of any Authorized Officer of any Borrower, (i)
the conduct of such Loan Party’s business does not infringe, misappropriate,
dilute or otherwise violate any Intellectual Property right of any other Person,
except where such infringement, misappropriation, dilution or other violation
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (ii) no claim exists that the use of any Material
Intellectual Property owned or used by any Loan Party (or any of its respective
licensees) infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person.  To the knowledge of any Authorized Officer
of any Borrower, no Person is infringing, misappropriating, diluting or
otherwise violating any rights in any Intellectual Property owned, licensed or
used by such Loan Party, or any of its respective licensees, except where such
infringement, misappropriation, dilution or other violation would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No settlement or consents, covenants not to sue, co-existence
agreements, non-assertion assurances, or releases have been entered into by any
Loan Party or bind any Loan Party in a manner that could adversely affect such
Loan Party’s rights to own, license, transfer, or use any of the Material
Intellectual Property in a manner consistent with the way such Loan Party
conducts its business as of the Restatement Date.
 
(d)           Except as may be provided under the CKI Documents, neither the
execution, delivery or performance of this Agreement and the other Loan
Documents, nor the consummation of the Original Closing Date Transactions and
the other transactions contemplated hereby and thereby, will alter, impair or
otherwise affect or require the consent, approval or other authorization of any
other person in respect of any ownership, contractual or other right of any Loan
Party in any Material Intellectual Property.
 
(e)           Except where the failure to do so would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each
Loan Party has taken commercially reasonable actions to maintain the secrecy and
security of its and its Subsidiaries material Software, networks and databases,
and to the knowledge of any Authorized Officer of any Borrower, none of the
Software owned by the Loan Party or its Subsidiaries and material to their
businesses contains any open source code where the consequences of containing
such code would reasonably be expected to have a Material Adverse Effect.
 
Section 4.22                           Ranking; Security
 
.
 
(a)           Each Loan Party’s obligations under the Loan Documents ranks at
least equally in right of payment with all of its unsecured and unsubordinated
obligations, other than those that are mandatorily preferred by law applying to
companies generally and other than with respect to the CKI Obligations and the
2023 Debentures Obligations to the extent set forth in the CKI Intercreditor
Agreement.
 
 

 
131

--------------------------------------------------------------------------------

 

(b)           Each Security Document creates the security interest that it
purports to create and such security interests are valid and effective in all
material respects to the extent required therein.
 
Section 4.23                           Centre of Main Interests and
Establishments
 
.  Each Loan Party whose jurisdiction of incorporation is in a member state of
the European Union has its “centre of main interest” (as that term is used in
Article 3(l) of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”) in its jurisdiction of incorporation
and has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction.
 
Section 4.24                           Dutch Loan Parties
 
.  On the date hereof, no Dutch Loan Party has established a Works Council
(ondernemingsraad), nor has it received any request to establish a Works
Council, nor is it in the process of establishing one.
 
Section 4.25                           Shares
 
.
 
(a)           The shares of any Group Member which are subject to the German
Security are fully paid in and not subject to any option to purchase or similar
rights. The constitutional documents of companies whose shares are subject to
the German Security do not restrict or inhibit any transfer of those shares on
creation or enforcement of the German Security, unless appropriate resolutions
to overcome such restrictions and/or inhibitions are taken to the satisfaction
of the Collateral Agent. There are no agreements in force which provide for the
issue or allotment of, or grant any person the right to call for the issue or
allotment of, any share or loan capital of any member of the Group (including
any option or right of pre-emption or conversion).
 
(b)           The shares of any Group Member which are subject to the Dutch
Security are fully paid in and not subject to any option to purchase or similar
rights. The constitutional documents of companies whose shares are subject to
the Dutch Security do not restrict or inhibit any transfer of those shares on
creation or enforcement of the Dutch Security save for any share transfer
restrictions (blokkeringsregeling) pursuant to section 2:195 of the Dutch Civil
Code, unless appropriate resolutions to overcome such restrictions and/or
inhibitions are taken to the satisfaction of the Collateral Agent. There are no
agreements in force which provide for the issue or allotment of, or grant any
person the right to call for the issue or allotment of, any share or loan
capital of any member of the Group (including any option or right of pre-emption
or conversion).
 
ARTICLE V.
 
AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations, such Loan Party shall, and
shall cause each of its Restricted Subsidiaries to:
 
 

 
132

--------------------------------------------------------------------------------

 

Section 5.01                           Financial Statements and Other Reports
 
.  In the case of the Borrower Representative, deliver to the Administrative
Agent (which shall furnish to each Lender):
 
(a)           Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year (or, if earlier, the date required to be filed with the SEC,
giving effect to any extension permitted by the SEC), commencing with the Fiscal
Quarter in which the Restatement Date occurs, the consolidated balance sheets of
the Group as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of the Group for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, commencing
with the first Fiscal Quarter for which such corresponding figures are
available, and a Narrative Report with respect thereto, and the correspond­ing
figures from the Financial Plan for the current Fiscal Year, all in reasonable
detail, together with a Financial Officer Certification (the Borrower
Representative being permitted to satisfy the requirements of this clause (a)
(other than the requirement for a comparison to the Financial Plan) by delivery
of the U.S. Borrower’s quarterly report on Form 10-Q (or any successor form),
and all supplements or amendments thereto, as filed with the SEC);
 
(b)           Annual Financial Statements.  As soon as available, and in any
event within 90 days after the end of each Fiscal Year (or, if earlier, the date
required to be filed with the SEC, giving effect to any extension permitted by
the SEC), commencing with the Fiscal Year in which the Original Closing Date
occurred, (i) the consolidated balance sheets of the Group as at the end of such
Fiscal Year and the related consolidated statements of income, stockholders’
equity and cash flows of the Group for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available, and a Narrative Report with respect thereto, and the corresponding
figures from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification (the Borrower Representative being permitted to satisfy the
requirements of this clause (i) (other than the requirement for a comparison to
the Financial Plan) by delivery of the U.S. Borrower’s annual report on Form
10-K (or any successor form), and all supplements or amendments thereto, as
filed with the SEC); and (ii) with respect to such consolidated financial
statements a report thereon of Ernst & Young LLP or another independent
certified public accountant of recognized national standing selected by the U.S.
Borrower (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit, and shall state that such
consoli­dated financial statements fairly present, in all material respects, the
consolidated financial position of the Group as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial state­ments) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together, to
the extent available pursuant to such accountant’s internal policies, with a
written statement by such independent certified public accountants (which
statement may be limited to accounting matters and disclaim responsibility for
legal interpretations) that to the best of such accountant’s knowledge, as of
the dates of the financial statements being furnished, no Default has occurred
under the covenants set forth in Section 6.07 and if such a Default has
occurred, specifying the nature and extent thereof;
 
 
133

--------------------------------------------------------------------------------

 

(c)           Compliance Certificate; Guarantor Coverage Certificate.  (i)
Together with each delivery of financial statements of the Group pursuant to
Section 5.01(a) and (b), a duly executed and completed Compliance Certificate,
(ii) together with each delivery of financial statements pursuant to Section
5.01(a) and (b), consolidated financial statements of income and cash flows and
the related consolidated balance sheet covering the same periods reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries, if
any, from such financial statements delivered pursuant to Section 5.01(a) and
(b), (iii) within fifteen (15) days following each delivery of financial
statements of the Group pursuant to Section 5.01(b), a duly executed and
completed Guarantor Coverage Certificate (regardless of whether such Guarantor
Coverage Certificate demonstrates compliance with Section 5.18 and not in
limitation of the requirements of such Section) and (iv) within ten (10)
Business Days following any CKI Blockage Event, a duly executed and completed
Compliance Certificate with respect to the most recently ended Fiscal Quarter
for which a Compliance Certificate has been delivered that shall, in the case of
this clause (iv), exclude CKI and any CKI Affiliate from any calculation of
Consolidated Adjusted EBITDA;
 
(d)           Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the financial statements described in
clause (i) of the definition of “Historical Financial Statements of the U.S.
Borrower” prior to giving effect to the Original Closing Date Transactions
(other than any change in accounting principles or policies with respect to
inventory valuation (x) from the last in, first out method to the first in,
first out or weighted average cost method, (y) from the weighted average cost
method to the first in, first out method or (z) from the first in, first out
method to the weighted average cost method), the consolidated financial
statements of the Group delivered pursuant to Section 5.01(a) or 5.01(b) shall
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change (or as promptly as
practicable thereafter), one or more statements of reconciliation for all such
prior financial statements in form and substance reasonably satisfactory to the
Administrative Agent;
 
(e)           Notice of Default.  Promptly upon any Authorized Officer of any
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to any Loan Party
with respect thereto; (ii) that any Person has given any notice to any Loan
Party or any of its Subsidiaries or taken any other action with respect to any
event or condition set forth in Section 8.01(b); (iii) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect; or (iv) the occurrence of any CKI Blockage
Event, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action the applicable
Group Member has taken, is taking and proposes to take with respect thereto;
 
 

 
134

--------------------------------------------------------------------------------

 

(f)           Notice of Litigation.  Promptly upon any Authorized Officer of any
Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by the Borrower Representative to the Lenders or (ii) any
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii), would be reasonably expected to have a Material Adverse Effect, or seeks
to enjoin or otherwise prevent the consumma­tion of, or to recover any damages
or obtain relief as a result of, the transactions contemplated hereby, or the
exercise of rights or performance of obligations under any Loan Document written
notice thereof together with such other information as may be reasonably
available to the U.S. Borrower to enable the Lenders and their counsel to
evaluate such matters;
 
(g)           Pension Plans; ERISA.  (i) Promptly (but in any event within three
(3) days) upon the occurrence of or upon any Authorized Officer of any Loan
Party becoming aware of the forthcoming occurrence of (A) any material ERISA
Event, (B) the adoption of any new Pension Plan or Foreign Plan that provides
pension benefits by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates, (C) the adoption of an amendment to a Pension Plan
or Foreign Plan that provides pension benefits if such amendment results in a
material increase in benefits or unfunded liabilities or (D) the commencement of
contributions by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates to a Multiemployer Plan or Pension Plan or Foreign
Plan that provides pension benefits, a written notice specifying the nature
thereof, what action any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; (ii)
with reasonable promptness (but in any event within three (3) days after
filing), copies of all notices received by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (iii) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent shall reasonably request;
 
(h)           Financial Plan.  As soon as practicable and in any event no later
than sixty (60) days after the beginning of each Fiscal Year, a consolidated
plan and financial forecast for such Fiscal Year and each Fiscal Year (or
portion thereof) thereafter through the final maturity date of the Loans (a
“Financial Plan”), including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of the Group for
each Fiscal Quarter of such Fiscal Year and each other Fiscal Year, and an
explanation of the assumptions on which such forecasts are based;
 
(i)           Insurance Report.  As soon as practicable and in any event within
90 days after the end of each Fiscal Year, a certificate from the Loan Parties’
insurance broker(s) in form and substance reasonably satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by the Loan Parties and their Restricted
Subsidiaries;
 
(j)           Notice Regarding CKI Documents.  Promptly, and in any event within
ten (10) Business Days after any CKI Document is amended in any material
respect, copies of such amendment to the Administrative Agent;
 
 

 
135

--------------------------------------------------------------------------------

 

(k)           Information Regarding Collateral.
 
(i)           except to the extent otherwise provided under Section 10.29, the
Borrower Representative shall furnish to the Collateral Agent prompt written
notice of any change (A) in any Loan Party’s corporate or entity name, (B) in
any Loan Party’s type of organization, (C) in any Loan Party’s jurisdiction of
organization or (D) in any Loan Party’s Federal Taxpayer Identification Number
or state organizational identification number.  Except to the extent otherwise
provided under Section 10.29, each Loan Party agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
(or will be made under any statutory period) under the UCC or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Security Documents;
 
(ii)           at the time of delivery of annual financial statements pursuant
to Section 5.01(b), each Loan Party shall deliver (which delivery may be by
electronic means) to the Collateral Agent a supplement to Schedule 4.21 which
shall list any registrations or applications for registration of Intellectual
Property that was acquired after the later of the Original Closing Date and the
date of the most recent supplement (if any) delivered pursuant to this Section
by any Group Member that is, or pursuant to Section 5.12 becomes, a Loan Party;
provided that this Section shall not limit the requirements of Section 5.14; and
 
(iii)           each Loan Party also agrees promptly to notify (or to have the
Borrower Representative notify on its behalf) the Collateral Agent if any
material portion of the Collateral is damaged or destroyed;
 
(l)           Annual Collateral Verification.  Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.01(b), each Loan Party shall deliver to the
Collateral Agent a certificate of its Authorized Officer confirming that there
has been no change in the information set forth in the Foreign Collateral
Perfection Certificate or in the Perfection Certificate since the Original
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes;
 
(m)           Management Letters.  Promptly after the receipt thereof by the
U.S. Borrower, a copy of any “management letter” received by the U.S. Borrower
from its certified public accountants and the management’s response thereto;
 
(n)           Certification of Public Information.  Each Borrower and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to any Group Member or its Securities) and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that the
Borrower Representative has indicated contains Non-Public Information shall not
be posted on that portion of the Platform designated for such public-side
Lenders.  The Borrower Representative agrees to clearly designate all
Information provided to the Administrative Agent by or on behalf of the
Borrowers which is suitable to make available to Public Lenders.  If the
Borrower Representative has not indicated whether a document or notice delivered
pursuant to this Section 5.01 contains Non-Public Information, the
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material non-public information with respect to any Group Member and its
Securities; and
 
.
 

 
136

--------------------------------------------------------------------------------

 

(o)           Other Information.  (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by any Group Member to their security holders
acting in such capacity and (ii) all regular, periodic and current reports and
all registration statements and prospectuses, if any, filed by any Group Member
with any Securities exchange or with the SEC; provided that to the extent such
information is filed with the SEC such information shall be deemed to have been
provided under this subclause and (B) such other information and data with
respect to any Group Member as from time to time may be reasonably requested by
the Administrative Agent or any Lender through the Administrative Agent
 
                       Section 5.02                      Existence
 
.  Except as otherwise permitted under Section 6.08, at all times preserve and
keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, that no Loan Party
(other than any Borrower with respect to existence) or any of its Subsidiaries
shall be required to preserve any such existence, right or franchise, licenses
and permits if (a) failure to do so would not reasonably be expected to result
in a Material Adverse Effect, or (b) such Person’s management shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person.
 
Section 5.03                           Payment of Taxes and Claims
 
.  Pay all Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
that no such Tax or claim need be paid to the extent it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserves or other appropriate provisions as shall
be required in conformity with GAAP shall have been made therefor.
 
Section 5.04                           Maintenance of Properties
 
.  (a) In the case of material tangible properties used in the business of the
Loan Parties and their Restricted Subsidiaries, maintain or cause to be
maintained such tangible properties in good repair, working order and condition,
ordinary wear and tear excepted, and from time to time shall make or cause to be
made all appropriate repairs, renewals and replacements thereof; and (b) in the
case of intangible material properties that are used or useful in the business
of the Loan Parties and their Restricted Subsidiaries, maintain such intangible
properties as valid and enforceable, in each case except as would not reasonably
be expected to result in a Material Adverse Effect.
 
Section 5.05                           Insurance
 
.
 
 

 
137

--------------------------------------------------------------------------------

 

(a)           In the case of the Borrower Representative, maintain or cause to
be maintained, with financially sound and reputable insurers, such public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the Loan
Parties and their Restricted Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as are customary for such Persons.  Without limiting
the generality of the foregoing, the Borrower Representative shall maintain or
cause to be maintained (i) flood insurance that covers each Real Estate Asset
subject to a mortgage in favor of Collateral Agent, for the benefit of Secured
Parties, that is located in a Flood Zone, in each case in compliance with any
applicable regulations of the Board of Governors, (ii) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses.  Each such
policy of insurance with respect to a Loan Party shall (i) name the Secured
Parties as additional insured parties thereunder as their interests may appear,
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the Secured Parties, as the
loss payee thereunder and (iii) provide that the insurer affording coverage
(with respect to property and liability insurance) will provide for at least
thirty (30) days’ prior written notice to the Collateral Agent of any material
modification or cancellation of such policy.
 
Section 5.06                           Books and Records; Inspections
 
.  Maintain proper books of record and accounts in conformity in all material
respects with GAAP.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Loan
Party and any of its respective Subsidiaries, to examine and inspect, its and
their financial and accounting records and, with the prior consent of an
Authorized Officer of the Loan Party, to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested (but, so long as no Default or Event
of Default shall have occurred or be continuing, no more often than once per
Fiscal Quarter).
 
Section 5.07                           Lenders’ Calls
 
.  In the case of the Borrowers, upon the request of the Administrative Agent or
the Required Lenders, participate in a conference call with the Administrative
Agent and the Lenders once during each Fiscal Year at such time as may be agreed
to by the Borrower Representative and the Administrative Agent.
 
Section 5.08                           Compliance with Material Contractual
Obligations and Laws
 
.  Comply with the requirements of all material Contractual Obligations and all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
Section 5.09                           Environmental
 
.
 
 

 
138

--------------------------------------------------------------------------------

 

(a)           Environmental Disclosure.  In the case of the Borrower
Representative, deliver to the Administrative Agent and the Lenders:
 
(i)           as soon as practicable following receipt thereof, copies of all
environmental assessments, audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of any Group Member or by any
independent consultants, Governmental Authorities or other Persons, with respect
to significant environmental matters at any Facility or with respect to any
Environmental Claims;
 
(ii)           promptly upon knowledge of any Authorized Officer of any Borrower
thereof, written notice relating to (1) any Release required to be reported to
Governmental Authority under any applicable Environmental Laws, (2) any remedial
action taken by any Loan Party or any other Person in response to (A) any
Hazardous Materials the existence of which has a reasonable possibility of
resulting in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect or (B) any Environmental Claims that,
individually or in the aggregate, have a reasonable possibility of resulting in
a Material Adverse Effect, (3) any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws in a
manner that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect or (4) the imposition or written threat of any
imposition of any Lien (other than a Permitted Lien) on any Collateral pursuant
to any Environmental Law;
 
(iii)           as soon as practicable following the sending or receipt thereof
by any Group Member, a copy of (1) any and all material written communications
with respect to any Environmental Claims that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, (2) any report
sent to any Governmental Authority or other material written communications
regarding a Release required to be reported to such Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (3) any material written communications responding
to any request for information from any Governmental Authority that suggests
such Governmental Authority is investigating whether any Group Member may be
potentially responsible for any Hazardous Materials Activity that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect;
 
(iv)           written notice (delivered in each instance as soon as
practicable) describing in reasonable detail (1) any proposed acquisition of
stock, assets, or other property by any Group Member that would reasonably be
expected to expose any Group Member to, or result in, Environmental Claims that
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (2) any proposed action to be taken by any Group
Member to modify current operations in a manner that would reasonably be
expected to subject any Group Member to Environmental Claims that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and
 
 

 
139

--------------------------------------------------------------------------------

 

(v)           with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by the Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.09(a).
 
(b)           Environmental Claims, Etc.  Promptly take any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Group Member that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (ii) conduct any investigative or remedial
action that may be required pursuant to applicable Environmental Laws by such
Group Member that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (iii) make an appropriate response to
any Environmental Claim against such Group Member and discharge any obligations
it may have to any Person thereunder where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(c)           Environmental Compliance.  Use and operate all of its Facilities
in compliance with all Environmental Laws, keep all necessary Governmental
Authorizations required pursuant to any Environmental Laws, and handle all
Hazardous Materials in compliance with all Environmental Laws, in each case
except where the failure to comply with the terms of this clause would not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.10                           Maintenance of Ratings..
 
  In the case of the U.S. Borrower, at all times use commercially reasonable
efforts to maintain public corporate family and public corporate credit ratings
issued by Moody’s and S&P and public ratings issued by Moody’s and S&P with
respect to the credit facilities hereunder.
 
Section 5.11                           Intellectual Property
 
.
 
(a)           No Loan Party shall do any act or omit to do any act which would
reasonably be expected to cause any Material Intellectual Property, so long as
it remains Material Intellectual Property, to lapse, or become abandoned,
canceled, dedicated to the public, forfeited, unenforceable or otherwise
impaired, or which would adversely affect the validity, grant, or enforceability
of the security interest granted therein.  No Loan Party shall, with respect to
any Trademarks constituting Material Intellectual Property, cease the use of any
of such Trademarks, except in the ordinary course of business, or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the Original Closing Date, and such
Loan Party shall take all commercially reasonable steps necessary to insure that
licensees of such Trademarks use such consistent standards of quality.  Each
Loan Party shall, within thirty (30) days of the creation or acquisition or
exclusive license of any copyrightable work that is included in the Material
Intellectual Property, apply to register the Copyright in the United States
Copyright Office or, where appropriate, any foreign counterpart and, in the case
of an exclusive Copyright License in respect of a registered Copyright
constituting Material Intellectual Property, record such license, in the United
States Copyright Office or, where appropriate, any foreign counterpart.  Each
Loan Party shall take all reasonable steps, including in any proceeding before
the United States Patent and Trademark Office, the United States Copyright
Office, any state registry or any foreign counterpart of the foregoing, to
pursue any application and maintain any registration or issuance of each
Trademark, Patent, and Copyright owned by any Loan Party and constituting
Material Intellectual Property.
 
 
140

--------------------------------------------------------------------------------

 

(b)           Each Loan Party shall promptly notify the Collateral Agent if it
knows that any item of Material Intellectual Property, so long as it remains
Material Intellectual Property, has become (i) abandoned or dedicated to the
public or placed in the public domain, (ii) invalid or unenforceable, (iii)
subject to any adverse determination or development regarding any Loan Party’s
ownership, registration or use or the validity or enforceability of such item of
Intellectual Property (including any adverse development with respect to any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court) or (iv) the subject of any reversion or termination
rights.
 
(c)           Except as provided in or permitted under Section 6.02, each Loan
Party shall use best efforts so as not to permit the inclusion in any contract
to which it hereafter becomes a party of any provision that could or may in any
way materially impair or prevent the creation of a security interest in, or the
assignment of, such Loan Party’s ownership interests in any Intellectual
Property acquired under such contracts that would become Material Intellectual
Property.
 
(d)           In the event that any Material Intellectual Property owned by any
Loan Party is infringed, misappropriated, diluted or otherwise violated by a
third party and such infringement, misappropriation, dilution or other violation
would reasonably be expected to have a Material Adverse Effect, such Loan Party
shall promptly take all commercially reasonable actions to stop such
infringement, misappropriation, dilution or other violation and protect its
rights in such Material Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages.
 
Section 5.12                           Subsidiaries
 
.
 
(a)           In the case of the Borrower Representative, in the event that any
Person becomes a U.S. Subsidiary of the U.S. Borrower after the Original Closing
Date, (a) promptly cause such U.S. Subsidiary to become a Guarantor hereunder
and a U.S. Grantor under the U.S. Pledge and Security Agreement or the CKI
Related Assets Pledge and Security Agreement, as applicable, by executing and
delivering to the Administrative Agent and the Collateral Agent a Counterpart
Agreement, and (b) promptly take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Section 3.01(b) and
clauses (i), (ii) and (iii) set forth below, in order to grant and to perfect a
First Priority Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, under the applicable Security Documents, in the personal
property Collateral of such new U.S. Subsidiary and in the Equity Interests of
any such new U.S. Subsidiary (provided that in no event shall (1) more than 66%
of the voting Equity Interests of any Foreign Subsidiary directly owned by a
U.S. Subsidiary or more than 66% of the Equity Interests of any U.S.-Owned DRE
be required to be so pledged as security for the Obligations of the U.S.
Borrower and (2) no pledge of the Equity Interests of any other Foreign
Subsidiary shall be required as security for the Obligations of the U.S.
Borrower):
 
 

 
141

--------------------------------------------------------------------------------

 

(i)           evidence satisfactory to the Collateral Agent of the compliance by
each such new U.S. Subsidiary of their obligations under the U.S. Security
Agreements (including their obligations to execute and deliver UCC financing
statements and originals of securities, instruments and chattel paper as
provided therein);
 
(ii)           a completed Perfection Certificate dated as of a date reasonably
satisfactory to the Collateral Agent and executed by an Authorized Officer of
each such new U.S. Subsidiary, together with all attachments contemplated
thereby; and
 
(iii)           fully executed and notarized Intellectual Property Security
Agreements, if applicable, in proper form for filing or recording in the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable, memorializing and recording the encumbrance of the registrations and
applications for United States Trademarks, Copyrights and Patents of each such
new U.S. Subsidiary.
 
(b)           In the case of the Borrower Representative, with respect to any
Foreign Subsidiary formed or acquired after the Original Closing Date that is,
or any Foreign Subsidiary acquired pursuant to the Acquisition that becomes,
after the Original Closing Date (but, for the avoidance of doubt, excluding any
Subsidiary of the U.S. Borrower prior to the Acquisition as listed on Schedule
5.12(b)), (i) a Material Company (excluding any Material Company organized under
the laws of Japan), (ii) the direct or indirect parent of any Borrower or
Material Company or (iii) to the extent required in order to comply with Section
5.18, any other Foreign Subsidiary that the U.S. Borrower shall select in its
sole discretion, including, if so selected, any Material Company organized under
the laws of Japan, (x) subject to the Agreed Security Principles, promptly cause
such Foreign Subsidiary to become a Guarantor hereunder solely in respect of the
Obligations of the Foreign Borrower by executing and delivering to the
Administrative Agent a Counterpart Agreement and a party to any applicable
Foreign Law Security Document (provided that any Material Company organized
under the laws of Japan shall not be under an obligation to provide any Foreign
Law Security Document) and (y) subject to the Agreed Security Principles,
promptly take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are necessary to grant a perfected First Priority Lien in favor of the
Collateral Agent, for the benefit of the applicable Foreign Obligations Secured
Parties, in substantially all of such Foreign Subsidiary’s assets (subject
always to the Agreed Security Principles), and the Borrower Representative shall
promptly take or shall cause the applicable Group Member to take all of the
actions necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of the Foreign Obligations Secured Parties,
under the applicable Security Documents, in the Equity Interests of any such new
Foreign Subsidiary.  In addition, if any Foreign Subsidiary becomes an Ancillary
Borrower hereunder, subject to the Agreed Security Principles, it shall take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements and certificates as are necessary to
grant a perfected First Priority Lien in favor of the Collateral Agent, for the
benefit of the Foreign Obligations Secured Parties, in substantially all of such
Foreign Subsidiary’s assets (subject to the Agreed Security
Principles).  Notwithstanding the foregoing, any Obligations with respect to
Real Estate Assets shall be governed by Section 5.13.
 
 

 
142

--------------------------------------------------------------------------------

 

(c)           With respect to each new Restricted Subsidiary, the Borrower
Representative shall promptly send to the Collateral Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Group Member and (ii) all of the data required to be set forth in
Schedules 3.01(c) and 4.02 with respect to all Subsidiaries of the U.S.
Borrower; and such written notice shall be deemed to supplement Schedule 3.01(c)
and 4.02 for all purposes hereof.
 
(d)           No Subsidiary listed on Schedule 5.12(b) shall under any
circumstance be required to become a Guarantor or otherwise guaranty the
Obligations of any Borrower, it being understood and agreed that nothing in this
Section 5.12(d) shall affect the obligation of the Loan Parties to comply with
the requirements of Section 5.18.
 
Section 5.13                           Additional Material Real Estate Assets
 
.  In the event that any Loan Party acquires a Material Real Estate Asset or a
Real Estate Asset owned or leased on the Original Closing Date becomes a
Material Real Estate Asset and such interest has not otherwise been made subject
to the Lien of the Security Documents in favor of the Collateral Agent, for the
benefit of Secured Parties, in the case of such Loan Party, promptly take to the
fullest extent commercially practical all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
clauses (a) through (e) of this Section  with respect to each such Material Real
Estate Asset that the Collateral Agent shall reasonably request in order to
create in favor of the Collateral Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to herein, perfected
First Priority security interest in such Material Real Estate Assets:
 
(a)           a fully executed and notarized Mortgage, in proper form for
recording in the appropriate places in the applicable jurisdiction;
 
(b)           an opinion of counsel (which counsel shall be reasonably
satisfactory to the Collateral Agent) admitted in the state in which such
Material Real Estate Asset is located with respect to the enforceability of the
form of Mortgage to be recorded in such state and such other matters as the
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent;
 
(c)           in the case of each Leasehold Property, (i) a Landlord Consent if
the applicable landlord has delivered a Landlord Consent after the U.S.
Borrower’s use of commercially reasonable efforts to obtain such Landlord
Consent (provided that the U.S. Borrower shall not be required to expend any
funds or grant any concession to obtain such Landlord Consent), and (ii)
evidence that such Leasehold Property is a Recorded Leasehold Interest;
 
(d)           an ALTA mortgagee title insurance policy or unconditional
commitment therefor issued by one or more title companies (the “Title Company”)
reasonably satisfactory to the Collateral Agent with respect to such Material
Real Estate Asset (each, a “Title Policy”), in an amount not less than 110% of
the fair market value of such Material Real Estate Asset insuring the title to
such Material Real Estate Asset vested in the applicable Loan Party and insuring
the Collateral Agent that the relevant Mortgage creates a valid and enforceable
First Priority mortgage Lien on such Material Real Estate Asset encumbered
thereby, which Title Policy (i) shall include all endorsements reasonably
requested by the Collateral Agent and (ii) shall provide for affirmative
insurance and such reinsurance as the Collateral Agent may reasonably request,
all of the foregoing in form and substance reasonably satisfactory to the
Collateral Agent; and evidence satisfactory to the Collateral Agent that the
applicable Loan Party has (A) delivered to the Title Company all certificates,
consents and affidavits required by the Title Company in connection with the
issuance of the applicable Title Policy and (B) paid to the Title Company or to
the appropriate Governmental Authorities all expenses and premiums of the Title
Company and all other sums required in connection with the issuance of the
applicable Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgage in the applicable real property records; together with a title report
issued by a title company with respect thereto, dated as of a date reasonably
satisfactory to the Collateral Agent and copies of all recorded documents listed
as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to the Collateral Agent; and
 
 

 
143

--------------------------------------------------------------------------------

 

(e)           (i) a completed Flood Certificate with respect to each such
Material Real Estate Asset, which Flood Certificate shall (A) be addressed to
the Collateral Agent, (B) be completed by a company which has guaranteed the
accuracy of the information contained therein, and (C) otherwise comply with the
Flood Program; (ii) evidence describing whether the community in which such
Material Real Estate Asset is located participates in the Flood Program; (iii)
if any Flood Certificate states that such Material Real Estate Asset is located
in a Flood Zone, the Borrower Representative’s written acknowledgement of
receipt of written notification from the Collateral Agent (A) as to the
existence of such Material Real Estate Asset, and (B) as to whether the
community in which such Material Real Estate Asset is located is participating
in the Flood Program; and (iv) if such Material Real Estate Asset is located in
a Flood Zone and is located in a community that participates in the Flood
Program, evidence that the applicable Loan Party has obtained a policy of flood
insurance that is in compliance with all applicable regulations of the Board of
Governors.
 
Section 5.14                           Additional Collateral
 
.  With respect to any assets or property acquired after the Original Closing
Date by any Group Member that is, or pursuant to Section 5.12 becomes, a Loan
Party (other than (x) any assets or property described in Section 5.12 or
Section 5.13 and (y) any assets or property subject to a Lien expressly
permitted by Section 6.02) as to which the Collateral Agent, for the benefit of
the Secured Parties, does not have a perfected First Priority Lien, promptly (i)
execute and deliver to the Collateral Agent such amendments to the Security
Documents or such new Security Documents as the Collateral Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the applicable
Secured Parties, a perfected First Priority Lien in such assets or property and
(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the applicable Secured Parties, a perfected First Priority
Lien in such assets or property, including without limitation, authorizing the
Collateral Agent to file UCC financing statements in such jurisdictions as may
be required by the U.S. Security Agreements, or by law or as may be requested by
the Collateral Agent (subject, in the case of Foreign Loan Parties, to the
Agreed Security Principles).  Notwithstanding anything in this Section 5.14 or
in Sections 5.12, 5.13 or 5.16 to the contrary, Sections 5.12, 5.13, 5.14 and
5.16 shall not (x) apply to any property or Subsidiary created or acquired after
the Original Closing Date, as applicable, as to which the Administrative Agent
has determined in its sole discretion that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein or (y) require a grant or perfection of a
security interest (i) in any asset excluded by the applicable security document,
or (ii) in violation of the Agreed Security Principles.
 
 

 
144

--------------------------------------------------------------------------------

 

Section 5.15                           Interest Rate Protection
 
.  In the case of the U.S. Borrower, at all times after the date hereof until
the third anniversary of the Original Closing Date, obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
the Administrative Agent, in order to ensure that no less than 25% of the
aggregate principal amount of the total Indebtedness for borrowed money of the
Group then outstanding is either (i) subject to such Interest Rate Agreements or
(ii) Indebtedness that bears interest at a fixed rate.
 
Section 5.16                           Further Assurances
 
.  At any time or from time to time upon the request of the Administrative
Agent, at the expense of the Loan Parties, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent or the Collateral Agent may reasonably request in order to
effect fully the purposes of the Loan Documents or to more fully perfect or
renew the rights of the Administrative Agent or the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
any Group Member which may be deemed to be part of the Collateral), subject, in
the case of Foreign Loan Parties, to the Agreed Security Principles.  In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by the assets of each Loan Party in each case, to the
extent otherwise required by this Agreement and subject to the Agreed Security
Principles.  Upon the exercise by the Administrative Agent or the Collateral
Agent of any power, right, privilege or remedy pursuant to this Agreement or the
other Loan Documents which required any consent, approval, recording,
qualification or authorization of any Governmental Authority, the U.S. Borrower
or the applicable Loan Party will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or the Collateral Agent
may be required to obtain from such Loan Party for such consent, approval,
recording, qualification or authorization.
 
Section 5.17                           Foreign Bank Accounts and Cash held by
Foreign Group Member
 
.
 
(a)           Subject to paragraph (b) below, no Foreign Loan Party will or will
permit any of its Subsidiaries to maintain, at any time, any cash in excess of
$7,500,000 in the aggregate on deposit with a bank other than an Acceptable
Bank.
 
(b)           No Foreign Loan Party shall be required to cause any Subsidiary to
transfer any cash under clause (a) if doing so would cause such Foreign Loan
Party or such Subsidiary to (i) incur a material U.S. federal income Tax
liability by reason of Section 956 of the Internal Revenue Code (except to the
extent such liability is avoidable through use of commercially reasonable
efforts) or other material cost or expense or (ii) breach any applicable law or
Contractual Obligation or result in personal liability for such Foreign Loan
Party or such Subsidiary or any of their respective directors (managing or
otherwise) or management (except to the extent such breach or liability is
avoidable through use of commercially reasonable efforts).
 
 

 
145

--------------------------------------------------------------------------------

 

Section 5.18                           Guarantor Coverage Test
 
.  As of any one date between and including the date that financial statements
are delivered pursuant to Section 5.01(b) and the date that is forty-five (45)
days following such date, in each case, as demonstrated by a Guarantor Coverage
Certificate dated as of such date,
 
(i)           the aggregate (without duplication) Group Member Adjusted EBITDA
for the most recently ended Fiscal Year attributable to the Loan Parties as a
group is no less than 80% of Consolidated Adjusted EBITDA for the most recently
ended Fiscal Year; and
 
(ii)           the aggregate (without duplication) Group Member Assets of the
Loan Parties as a group as of the last day of the most recently ended Fiscal
Year is no less than 80% of Consolidated Total Assets as of the last day of the
most recently ended Fiscal Year.
 
Section 5.19                      Post-Closing Obligations
 
.  Deliver to the Administrative Agent on or prior to the date that is 60 days
after the Restatement Date (or such later date as the Loan Parties shall require
if the Loan Parties are diligently working to satisfy their obligations under
this Section 5.19, as determined by the Administrative Agent in its reasonable
discretion): (i) title insurance endorsements “bringing down” the Title Policies
with respect to each of the Closing Date Mortgaged Properties and (ii)
modifications of the Mortgages on each of the Closing Date Mortgaged Properties
reflecting the amendment and restatement of the Original Credit Agreement.  The
Administrative Agent and the Collateral Agent are authorized and instructed,
without further direction from or consent of any Secured Party, and hereby
agree, to execute any certificates, instruments or agreements necessary for the
Loan Parties to satisfy their obligations under this Section 5.19, to the extent
any such certificates, instruments or agreements are in a form satisfactory to
the Administrative Agent.  For the avoidance of doubt, no Loan Party or any of
its Subsidiaries shall be required to deliver any legal opinions or other
certificates, instruments or agreements to any Secured Party to fulfill the
requirements of this Section 5.19 (it being understood and agreed that the Loan
Parties shall deliver such certificates, instruments or other agreements to the
applicable title company as shall be required for the title insurance
endorsement “bring downs” described in clause (i) of the first sentence of this
Section 5.19).
 


 
ARTICLE VI.
 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of the Obligations, such Loan Party shall not,
nor shall it cause or permit any of its Restricted Subsidiaries to:
 
 
146

--------------------------------------------------------------------------------

 

Section 6.01                           Indebtedness
 
.  Create, incur, assume or guaranty, or otherwise become or remain liable with
respect to any Indebtedness, except:
 
(a)           the Obligations;
 
(b)           (i) Indebtedness in respect of the 2023 Debentures, (ii)
Indebtedness of the U.S. Borrower in respect of the 2020 Notes in an aggregate
principal amount not to exceed $600,000,000 and guaranty obligations of any U.S.
Guarantor in respect of such Indebtedness, (iii) any Permitted Refinancing of
the Indebtedness described in clause (i) or (ii), and (iv) Indebtedness in
respect of the Existing Notes to the extent such Existing Notes remain
outstanding after consummation of the tender offer therefor;
 
(c)           Indebtedness of any Restricted Subsidiary owed to any Borrower or
to any other Restricted Subsidiary, or of any Borrower owed to any Restricted
Subsidiary or any other Borrower; provided, that (i) all such Indebtedness shall
be evidenced by an intercompany note, and, if owed to a Loan Party, shall
(subject to the Agreed Security Principles) be subject to a First Priority Lien
pursuant to the Security Documents, (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations in a manner consistent with the subordination provisions set forth
in Section 7.07 and shall be Subordinated Indebtedness hereunder, (iii) any
payment by any such Guarantor under any guaranty of the Obligations shall result
in a pro tanto reduction of the amount of any Indebtedness owed by such
Subsidiary to such Borrower or to any of its Subsidiaries for whose benefit such
payment is made and (iv) such Indebtedness is permitted as an Investment under
Section 6.06;
 
(d)           (1) unsecured Indebtedness of U.S. Borrower, the net proceeds of
which are used solely to (i) consummate Permitted Acquisitions or (ii) repay the
Term Loans (or repay Revolving Loans with a permanent equivalent reduction in
the Revolving Commitments); provided, in each case, that such Indebtedness (a)
matures at least three months after the maturity date of the Term Loans, (b) has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of the Term Loans, (c) does not contain maintenance
covenants that are more restrictive than Sections 6.07(a) and (b) and (d) if
guaranteed, is guaranteed only by U.S. Guarantors; provided, that both
immediately prior and after giving effect to the incurrence thereof, (x) no
Default or Event of Default shall exist or result therefrom and (y) the U.S.
Borrower shall be in compliance with the covenants set forth in Sections 6.07(a)
and (b) after giving pro forma effect to the incurrence of such Indebtedness and
the consummation of such Permitted Acquisition or repayment of such Loans, as
applicable and (2) any Permitted Refinancings of such Indebtedness;
 
(e)           Indebtedness incurred by any Group Member arising from agreements
providing for indemnification, adjustment of purchase price, other compensation
or similar obligations (including, Indebtedness consisting of the deferred
purchase price of assets or property acquired in a Permitted Acquisition), in
connection with Permitted Acquisitions, permitted Investments or permitted
dispositions of any business, assets or Subsidiary of any Group Member;
 
 

 
147

--------------------------------------------------------------------------------

 

(f)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal bonds or similar obligations
incurred in the ordinary course of business;
 
(g)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
 
(h)           guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of any Group Member;
 
(i)           guaranties by (i) any Borrower of Indebtedness of a Guarantor or
any other Borrower or guaranties by a Guarantor of Indebtedness of any Borrower
or any other Guarantor with respect, in each case, to Indebtedness otherwise
permitted to be incurred by such Borrower or such Guarantor pursuant to this
Section 6.01 (other than clauses (b) and (c) of this Section); provided, that if
the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations, (ii) any Group Member that is not a Loan Party of Indebtedness of
any other Group Member that is not a Loan Party and (iii) the U.S. Borrower of
Indebtedness of any Group Member that is not a Loan Party incurred in the
ordinary course of business on ordinary business terms so long as such
Indebtedness is otherwise permitted to be incurred under Section 6.01(r) to the
extent such guaranties are unsecured and otherwise permitted as an Investment
under Section 6.06 (other than Section 6.06(q));
 
(j)           Indebtedness existing on the Original Closing Date which is
described in Schedule 6.01 and any Permitted Refinancing thereof;
 
(k)           Indebtedness (i) in an amount not to exceed at any one time
outstanding $40,000,000 (or, if the Incurrence Test is satisfied on a pro forma
basis, 0.75% of Consolidated Total Assets, if greater), which is incurred with
respect to Capital Leases or constitutes purchase money Indebtedness to finance
the acquisition, lease, construction or improvement of assets or property and
any Permitted Refinancing in respect thereof; provided, that any such
Indebtedness shall be secured only by the asset acquired, leased, constructed or
improved in connection with the incurrence of such Indebtedness, be incurred
within 270 days of the acquisition, lease, construction or improvement of the
relevant equipment or other asset and constitute not less than 75.0% of the
aggregate consideration paid with respect to such acquisition, lease,
construction or improvement or (ii) constituting Attributable Indebtedness with
respect to any Sale and Lease-Back permitted under Section 6.10 in an amount not
to exceed at any one time outstanding $35,000,000;
 
(l)           (i) (1) Indebtedness of a Person or Indebtedness attaching to
assets of a Person that, in either case, becomes a Loan Party or becomes or is
merged into or consolidated with a Subsidiary after the Original Closing Date or
(2) Indebtedness attaching to assets that are acquired by any Group Member after
the Original Closing Date as the result of a Permitted Acquisition; provided,
that (x) such Indebtedness existed at the time such Person became a Loan Party
or became or was merged into or consolidated with a Subsidiary or at the time
such assets were acquired and, in each case, was not created in contemplation
thereof and (y) such Indebtedness is not guaranteed in any respect by any Group
Member (other than (A) by any such Person that so becomes a Subsidiary or (B) to
the extent any Group Member is otherwise permitted to guaranty such Indebtedness
under another provision under this Section 6.01) and (ii) any Permitted
Refinancing thereof;
 
 

 
148

--------------------------------------------------------------------------------

 

(m)           Indebtedness of the type described in clause (viii) of the
definition thereof with respect to interest rates or foreign exchange rates, or
any Treasury Transaction; provided that in each case such Indebtedness shall not
have been entered into for speculation purposes;
 
(n)           (i) Indebtedness incurred by a Securitization Subsidiary in a
Qualified Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to any of the Borrowers or the Guarantors, (ii)
Indebtedness of a Group Member consisting of Standard Securitization
Undertakings provided that, in each case, the Net Cash Proceeds with respect to
such Indebtedness are used to repay Term Loans and will be applied as set forth
in Section 2.15(b) and (iii) Indebtedness incurred with respect to any
disposition of accounts receivable in connection with receivables factoring
arrangements in the ordinary course of business;
 
(o)           Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;
 
 
(p)           Indebtedness incurred in the ordinary course of business with
respect to surety and appeal bonds, performance and insurance bonds and similar
obligations;
 
(q)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that such Indebtedness (i)
is extinguished within five Business Days of its incurrence or (ii) if in
respect of credit or purchase cards, is extinguished within 60 days of its
incurrence;
 
(r)           other Indebtedness of Subsidiaries (other than a Securitization
Subsidiary) that are not Loan Parties and Indebtedness incurred on behalf of or
representing guaranties of Indebtedness of Joint Ventures in an amount not to
exceed at any one time outstanding $125,000,000 (or, if the Incurrence Test is
satisfied on a pro forma basis, 2.0% of Consolidated Total Assets, if greater);
 
(s)           other Indebtedness of any Group Member (other than a
Securitization Subsidiary) in an aggregate amount not to exceed at any one time
outstanding $150,000,000;
 
(t)           Indebtedness arising as a result of (the establishment of) a
fiscal unity (fiscale eenheid) between the Dutch Loan Parties;
 
(u)           Indebtedness pursuant to a declaration of joint and several
liability used for the purpose of Section 2:403 of the Dutch Civil Code (and any
residual liability under such declaration arising pursuant to section 2:404(2)
of the Dutch Civil Code);
 
(v)           Indebtedness representing the deferred obligation to purchase
common stock or common stock options permitted under Section 6.04(c);
 
 

 
149

--------------------------------------------------------------------------------

 

(w)           Indebtedness arising under any domination and/or profit transfer
agreement (Beherrschungs und/oder Gewinnabführungsvertrag) with a German Loan
Party which is in force on the Restatement Date;
 
(x)           Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade-related letters of credit (other than obligations in
respect of other Indebtedness) in the ordinary course of business;
 
(y)           Indebtedness of the U.S. Borrower in respect of letters of credit
issued by the U.S. Borrower for its own account or for the account of any other
Group Member; provided that neither the Administrative Agent nor any Lender
shall have any direct or indirect liability with respect to any such letter of
credit, whether as a guarantor, confirming bank or otherwise;
 
(z)           Indebtedness, if any, in respect of the CKI Obligations and the
Itochu Obligations and any Permitted Refinancing of the Itochu Obligations;
 
(aa)           unsecured Indebtedness in respect of obligations of any Group
Member to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business, and not in connection with the borrowing of money or any Currency
Agreement, Interest Rate Agreement or Treasury Transaction;
 
(bb)           Indebtedness representing deferred compensation to employees of
any Group Member incurred in the ordinary course of business; and
 
(cc)           all premium (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in paragraphs (a) through (bb) above.
 
Section 6.02                           Liens
 
.  Create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of any Loan Party or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, except:
 
(a)           Liens granted pursuant to any Loan Document in favor of the
Collateral Agent for the benefit of Secured Parties;
 
(b)           Liens for Taxes to the extent obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and so long as adequate reserves or other
appropriate provisions as shall be required in conformity with GAAP shall have
been made therefore and Liens for Taxes not yet due and payable;
 
 

 
150

--------------------------------------------------------------------------------

 

(c)           statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or Section 303(k) of ERISA or a violation of
Section 436 of the Internal Revenue Code), in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of ten (10) days) are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;
 
(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(e)           easements, rights-of-way, restrictions, encroachments, and other
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Group Member;
 
(f)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder and covering only the assets so leased;
 
(g)           Liens solely on any cash earnest money deposits made by any Group
Member in connection with any letter of intent or purchase agreement permitted
hereunder;
 
(h)           Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
(i)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(j)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(k)           any reservations, limitations, exceptions, provisos and
conditions, if any, expressed in any original grants from the Crown, including,
without limitation, the reservation of any mines and minerals in the Crown or in
any other Person;
 
(l)           licenses or sublicenses (including licenses or sublicenses of
Patents, Copyrights, Trademarks and other Intellectual Property rights), leases
or subleases granted by any Group Member in the ordinary course of business
which does not materially interfere with the business of the Group Members taken
as a whole;
 
 

 
151

--------------------------------------------------------------------------------

 

(m)           Liens in favor of vendors of goods arising as a matter of law
securing the payment of the purchase price therefor so long as such Liens attach
only to the purchased goods or, where customary in the local market, Liens
arising from a contract securing (i) the payment of the purchase price of goods,
(ii) the performance of any work or (iii) the fulfillment of any obligation
arising out of the non-compliance with such contract;
 
(n)           Liens existing on the Original Closing Date which are described in
Schedule 6.02 and replacements, renewals or extensions of such Liens; provided,
that such Lien shall not apply to additional property other than (A)
after-acquired property that is related to the property covered by such Lien and
(B) proceeds and products thereof and such Lien shall secure only those
obligations it secures on the Original Closing Date and extensions, renewals and
replacements thereof that, to the extent constituting Indebtedness, qualify as a
Permitted Refinancing thereof;
 
(o)           Liens arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a Group Member in the ordinary course of trading and on the
supplier’s standard or usual terms and arising as a result or omission by any
Group Member, including, for the avoidance of doubt, verlängerte
Eigentumsvorbehalte and erweiterte Eigentumsvorbehalte;
 
(p)           Liens securing Indebtedness permitted pursuant to Section 6.01(k);
provided, that any such Lien shall encumber only the property subject to the
underlying lease, after-acquired property that is required to be pledged
pursuant to such underlying lease on customary terms and proceeds and products
thereof;
 
(q)           Liens securing Indebtedness permitted by Section 6.01(l) and any
extensions, renewals and replacements thereof that, to the extent constituting
Indebtedness, qualify as a Permitted Refinancing thereof, provided, that any
such Lien shall encumber only assets and property of the Person so acquired or
only attach to those assets which secured such Indebtedness at the time such
assets were acquired by the Group other than (A) after-acquired property that is
directly related to the property secured by such Lien and (B) proceeds and
products thereof;
 
(r)           Liens arising from judgments in circumstances not constituting an
Event of Default under Section 8.01(i);
 
(s)           Liens on Securitization Assets or a Securitization Subsidiary’s
other assets arising in connection with a Qualified Securitization Financing;
 
(t)           Liens arising by virtue of any statutory, contractual or common
law provision relating to banker’s liens, rights of set-off or similar rights
(i) relating to the establishment of depository relations in the ordinary course
of business with banks not given in connection with the issuance of Indebtedness
and (ii) relating to pooled deposit or sweep accounts of any Group Member to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Group;
 
(u)           any Lien created pursuant to the general conditions of a bank
operating in The Netherlands based on the general conditions drawn up by the
Netherlands Bankers’ Association (Nederlandse Vereniging van Banken) and the
Consumers Union (Consumentenbond) or pursuant to any other general conditions
of, or any contractual arrangement with, any such bank to substantially the same
effect;
 
 

 
152

--------------------------------------------------------------------------------

 

(v)           Liens arising out of consignment or similar arrangements for the
sale by any Group Member of goods through third parties in the ordinary course
of business;
 
(w)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(x)           Liens granted pursuant to the CKI Security Agreement to secure the
CKI Obligations, which are senior to the Lien in favor of the Collateral Agent
pursuant to the terms of the CKI Intercreditor Agreement;
 
(y)           Liens that are disclosed in (i) a Title Policy or (ii) any other
title insurance policies delivered to the Collateral Agent in connection with
mortgages on Material Real Estate Assets executed pursuant to Section 5.13 after
the Original Closing Date (unless the Lien described in this clause (ii) is
otherwise prohibited under this Agreement and is capable of being discharged by
a Loan Party in a commercially practicable manner) and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;
 
(z)           Liens securing Attributable Indebtedness incurred under Section
6.01(k) pursuant to any Sale and Lease-Back permitted under Section 6.10;
 
(aa)           Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than Obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Original
Closing Date or issued thereafter in the ordinary course of business and
covering the goods (or the documents of title in respect of such goods) financed
by such letters of credit, banker’s acceptances or bank guarantees and the
proceeds and products thereof;
 
(bb)           Liens securing Indebtedness permitted by Section 6.01(r);
provided that any such Liens shall only attach to the assets of the entity
incurring such Indebtedness;
 
(cc)           Liens in favor of the U.S. Borrower or any other Loan Party;
provided that if any such Lien shall cover any Collateral, the holder of such
Lien shall execute and deliver to the Administrative Agent a subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent;
 
(dd)           (i) solely to the extent equal and ratable Liens are required
pursuant to the terms of the 2023 Debentures Indenture, Liens securing the 2023
Debentures Obligations which Liens are granted pursuant to the Loan Documents,
the CKI Security Agreement or any other security agreement the terms of which
are no more favorable to the holders of the 2023 Debentures Obligations than the
terms of the U.S. Pledge and Security Agreement and (ii) Liens securing any
Permitted Refinancing of the 2023 Debentures Obligations, which Liens are
granted pursuant to the Loan Documents, the CKI Security Agreement or any other
security agreement the terms of which are no more favorable to the holders of
the 2023 Debentures Obligations than the terms of the U.S. Pledge and Security
Agreement; it being agreed that in the case of clauses (i) and (ii), with
respect to such Loan Documents or other security agreements contemplated by such
clauses entered into after the Original Closing Date, the Administrative Agent
and the Collateral Agent shall enter into intercreditor agreements as may be
reasonably requested by the Borrower Representative and acceptable to the
Administrative Agent and the Collateral Agent to give effect to the requirements
of clause (i) or (ii) above, as applicable; and
 
 

 
153

--------------------------------------------------------------------------------

 

(ee)           other Liens securing Indebtedness or other obligations in an
aggregate amount not to exceed at any one time outstanding $150,000,000;
provided that if such Liens secure Indebtedness and are on assets constituting
Collateral, such Liens are subordinated to the Liens securing the Obligations
pursuant to intercreditor agreement(s) reasonably satisfactory to the
Administrative Agent.
 
Section 6.03                           Designation of Subsidiaries
 
.  Designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary, except that the U.S. Borrower may at any
time designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that:
 
                (a)           immediately after such designation, no Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby and the Group shall be in compliance with the financial covenants set
forth in Section 6.07(a) and (b) on a pro forma basis;
 
(b)           with respect to any Subsidiary to be designated as an Unrestricted
Subsidiary, such Subsidiary or any of its Subsidiaries does not own any Equity
Interests or Indebtedness of or have any Investment in, or own or hold any Lien
on any property of, any other Subsidiary of the U.S. Borrower which is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary,
 
(c)           such Subsidiary is not party to any agreement, contract,
arrangement or understanding with any Borrower or any Restricted Subsidiary
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to such Borrower or such Restricted Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of the
Borrowers;
 
(d)           such Subsidiary is a Person with respect to which neither any
Borrower nor any Restricted Subsidiaries has any direct or indirect obligation
(1) to subscribe for additional Equity Interests or (2) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results;
 
(e)           such Subsidiary has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of any Borrower or any
Restricted Subsidiaries;
 
(f)           neither any Borrower nor any Restricted Subsidiary will at any
time (i) provide a guarantee of, or similar credit support to, any Indebtedness
of such Subsidiary (including any undertaking, agreement or instrument
evidencing such Indebtedness), (ii) be directly or indirectly liable for any
Indebtedness of such Subsidiary or (iii) be directly or indirectly liable for
any other Indebtedness which provides that the holder thereof may (upon notice,
lapse of time or both) declare a default thereon (or cause the payment thereof
to be accelerated or payable prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of such Subsidiary (including any corresponding right to take
enforcement action against such Subsidiary);
 
 

 
154

--------------------------------------------------------------------------------

 

(g)           no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated as an Unrestricted Subsidiary;
 
(h)           at no time shall any Subsidiary be designated as an Unrestricted
Subsidiary or maintained as an Unrestricted Subsidiary more than ten (10)
Business Days after the time of delivery of the quarterly financial statements
pursuant to Section 5.01(a) if (x) the Consolidated Adjusted EBITDA attributable
to such Subsidiary, calculated on an unconsolidated basis, exceeds 5.0% of
Consolidated Adjusted EBITDA or (y) the total assets of such Subsidiary,
determined in accordance with GAAP and calculated on an unconsolidated basis,
exceeds 5.0% of Consolidated Total Assets; and
 
(i)           any designation of a Restricted Subsidiary to an Unrestricted
Subsidiary shall be deemed an Investment under Section 6.06 in an amount equal
to the fair market value of the Subsidiary so designated.
 
                (j)           Any such designation shall be evidenced by
providing notice to the Administrative Agent of the copy of the resolution of
the U.S. Borrower’s Board or Directors (or duly authorized committee thereof)
giving effect to such designation and a certificate of an Authorized Officer
certifying that such designation complies with the foregoing requirements.  Any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary solely as a
result of the application of Section 6.03(h), for purposes of determining
compliance with Article VI, shall be treated as a Permitted Acquisition (without
any requirement to satisfy the definition thereof and without utilizing any
portion of the amount specified in the proviso to Section 6.08(i)), and all
Indebtedness, Liens, Investments and any consensual encumbrance or restriction
of the type described in Section 6.05 of such Unrestricted Subsidiary shall be
treated as Indebtedness, Liens, Investments and consensual encumbrances and
restrictions of the type described in Section 6.05 of an entity acquired in a
Permitted Acquisition. For the avoidance of doubt, such designation shall not
reduce the Group’s ability to consummate Permitted Acquisitions.
 
Section 6.04                           Restricted Payments
 
.  Directly or indirectly declare, order, pay, make or set apart any sum for any
Restricted Payment except that:
 
(a)           any Subsidiary of any Borrower may declare and pay dividends,
repurchase its Equity Interests, or make other distributions to each direct
owner of Equity Interests of such Subsidiary; provided that, in the case of a
Subsidiary that is a not a Wholly-Owned Restricted Subsidiary, such dividends,
repurchases or other distributions are made to all owners of such Subsidiary’s
Equity Interests on a pro rata basis (or more favorable basis from the
perspective of the Group Members) based on their relative ownership interests;
 
 

 
155

--------------------------------------------------------------------------------

 

(b)           the U.S. Borrower may make regularly scheduled payments of
principal and interest in respect of the 2020 Notes and any Subordinated
Indebtedness in accordance with the terms of and only to the extent required by
the 2020 Notes Documents or the documentation governing such Subordinated
Indebtedness, as applicable, and the 2020 Notes and any Subordinated
Indebtedness may be refinanced pursuant to a Permitted Refinancing thereof;
 
(c)           the U.S. Borrower may purchase, repurchase, retire, redeem or
otherwise acquire its common stock or common stock options from present or
former officers, directors or employees of the Group in connection with any
management equity subscription agreement, any compensation, retirement,
disability, severance or benefit plan or agreement, any employment agreement or
any other similar plans or agreements, provided, that the aggregate amount of
payments under this paragraph (net of any proceeds received by the U.S. Borrower
subsequent to the Original Closing Date in connection with resales of any common
stock or common stock options so purchased or acquired) shall not exceed
$15,000,000 in any calendar year;
 
(d)           so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, the U.S. Borrower may declare and pay
cash dividends with respect to (i) its common stock in an annual amount not to
exceed $0.20 per outstanding share of common stock and (ii) its Series A
Preferred Stock in an annual amount of up to $0.20 per share of common stock
that would be issuable upon conversion of any outstanding share of Series A
Preferred Stock (subject, in the case of each of clause (i) and (ii), to
adjustment for any stock split, reverse stock split, stock dividend or similar
occurrence so that the aggregate amount of dividends payable after such
transaction is the same as the amount payable immediately prior to such
transaction);
 
(e)           the U.S. Borrower may pay any dividend or distribution within 60
days after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement (including the
other provisions of this Section 6.04);
 
(f)           the U.S. Borrower may make Restricted Payments in respect of the
2020 Notes and Subordinated Indebtedness; provided that (i) the amount of such
Restricted Payments pursuant to this clause (f) does not exceed (x) $50,000,000
during the term of this Agreement (or, if the Incurrence Test is satisfied on a
pro forma basis, 1.0% of Consolidated Total Assets, if greater) plus (y) if the
Incurrence Test is satisfied on a pro forma basis, an amount equal to the
Available Amount, (ii) such Restricted Payments are made from proceeds from the
substantially concurrent issuance, sale or exchange by the U.S. Borrower of
Equity Interests, or (iii) such Restricted Payment results from the conversion
of all or any portion of the 2020 Notes or Subordinated Indebtedness, as
applicable, to Equity Interests of the U.S. Borrower;
 
(g)           so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, other Restricted Payments in an
aggregate amount not to exceed (i) $100,000,000 (or, if the Incurrence Test is
satisfied on a pro forma basis, 1.75% of Consolidated Total Assets, if greater)
during the term of this Agreement plus (ii) if the Incurrence Test is satisfied
on a pro forma basis, an amount equal to the Available Amount, provided that
after giving effect to the consummation of such Restricted Payment and any
financing thereof, the Group shall be in compliance with the financial covenants
set forth in Sections 6.07(a) and (b);
 
 

 
156

--------------------------------------------------------------------------------

 

(h)           any Group Member may make Restricted Payments in respect of the
Itochu Obligations; and
 
(i)           the U.S. Borrower may make repurchases of Equity Interests deemed
to occur upon exercise of options, warrants, restricted stock units or similar
rights if such Equity Interests represents all or a portion of the exercise
price thereof or deemed to occur in connection with the satisfaction of any
withholding tax obligation incurred relating to the vesting or exercise of such
options, warrants, restricted stock units or similar rights.
 
Section 6.05                           Restrictions on Subsidiary Distributions;
No Further Negative Pledges
 
.  Except as arising under any Loan Document, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Restricted Subsidiary of any Borrower to (a) pay
dividends or make any other distributions on any of such Subsidiary’s Equity
Interests owned by such Borrower or any other Restricted Subsidiary of any
Borrower, (b) repay or prepay any Indebtedness owed by such Restricted
Subsidiary to any Borrower or any other Restricted Subsidiary of any Borrower,
(c) make loans or advances to any Borrower or any other Restricted Subsidiary of
any Borrower, (d) transfer, lease or license any of its property or assets to
any Borrower or any other Restricted Subsidiary of any Borrower or (e) create or
assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, to secure the Obligations, other than encumbrances and
restrictions (i) in agreements evidencing Indebtedness permitted by Section 6.01
and agreements relating to Liens permitted by Section 6.02 that impose
restrictions on the property subject to such Liens, (ii) by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and agreements similar to any of the
foregoing (provided that such restrictions are limited to the assets or property
subject to such leases, licenses, joint venture or similar agreements), (iii)
created by virtue of any sale, transfer, lease or other disposition of, or any
agreement with respect thereto, any specific property, assets or Equity
Interests permitted to be so transferred under this Agreement, (iv) contained in
the 2023 Debentures Indenture, the CKI Documents, the Itochu Agreement, and any
agreement related to the China JV Obligations, (v) with respect to any
Restricted Subsidiary organized under the laws of Japan, imposed pursuant to an
agreement restricting (A) the creation or assumption of any Lien upon such
Restricted Subsidiary’s inventory and receivables or (B) the transfer of assets
of any such Restricted Subsidiary, in each case in the ordinary course of
business, (vi) existing under or by reason of applicable law, rule or
regulation, (vii) on the use of cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (viii) in any
agreement in effect at the time a Person becomes a Subsidiary of the U.S.
Borrower, provided that the agreement in which such restrictions are contained
was not entered into in contemplation of such Person becoming a Subsidiary of
the U.S. Borrower, (ix) contained in agreements in effect on the Original
Closing Date and described in Schedule 6.05 and (x) in any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (ix) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the U.S.
Borrower, no more restrictive with respect to the restrictions referred to in
clauses (a) through (e) above than prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
 
 
157

--------------------------------------------------------------------------------

 

Section 6.06                           Investments
 
.  Make or own any Investment in any Person, including any Joint Venture,
except:
 
(a)           Investments in cash and Cash Equivalents and Investments that were
Cash Equivalents when made;
 
(b)           Investments owned as of the Original Closing Date in any
Restricted Subsidiary and Investments made after the Original Closing Date in
any Loan Party;
 
(c)           deposits, prepayments, advances in the form of a prepayment of
expenses and other credits to suppliers made in the ordinary course of business
consistent with the past practices of the Group;
 
(d)           Investments to the extent that payment for such Investments is
made with Equity Interests of the U.S. Borrower;
 
(e)           Investments that are acquired after the Original Closing Date by
any Group Member as a result of a Permitted Acquisition; provided that such
Investments existed at the time of the Permitted Acquisition and were not made
in contemplation thereof;
 

                                (f)            Consolidated Capital Expenditures
with respect to the Loan Parties permitted by Section 6.07(c);
 
(g)           loans and advances to employees, consultants or directors
(managing or otherwise) of the Group made in the ordinary course of business in
an aggregate principal amount at any one time outstanding not to exceed
$15,000,000;
 
(h)           Permitted Acquisitions permitted pursuant to Section 6.08;
 
(i)           Investments in existence on, or pursuant to legally binding
written commitments in existence on, the Original Closing Date as described in
Schedule 6.06 and, in each case, any extensions, modifications or renewals
thereof so long as the amount of any Investment made pursuant to this clause (i)
is not increased at any time above the amount of such Investment existing or
committed, as applicable, on the Original Closing Date;
 
(j)           Currency Agreements, Interest Rate Agreements and Treasury
Transactions which constitute Investments;
 
(k)           accounts, chattel paper and notes receivable arising from the sale
or lease of goods or the performance of services in the ordinary course of
business;
 
(l)           Investments received in the ordinary course of business by any
Group Member in connection with the bankruptcy or reorganization of suppliers
and customers and in settlement of delinquent obligations of, and other disputes
with, suppliers and customers arising in the ordinary course of business;
 
 

 
158

--------------------------------------------------------------------------------

 

(m)           other Investments in an aggregate amount not to exceed at any one
time outstanding (i) $135,000,000 (or, if the Incurrence Test is satisfied on a
pro forma basis, 2.25% of Consolidated Total Assets, if greater), plus (ii) to
the extent not included in the Available Amount, 100.0% of the aggregate cash
dividends and distributions received by any Group Member from such Investments,
plus (iii) if the Incurrence Test is satisfied on a pro forma basis, an amount
equal to the Available Amount at such time; provided that no Investment may be
made pursuant to this clause (m) if, at the time such Investment is made, a
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby;
 
(n)           Investments in the China JV in an aggregate amount not to exceed
at any one time outstanding (i) $50,000,000, plus, (ii) to the extent not
included in the Available Amount, 100.0% of the aggregate cash dividends and
distributions received by any Group Member from the China JV;
 
(o)           Investments arising out of the receipt by any Group Member of
noncash consideration for the sale of assets permitted under Section 6.08;
 
(p)           guaranties by any Group Member of operating leases (other than
obligations with respect to Capital Leases) or of other obligations, that do not
constitute Indebtedness, in each case entered into by the applicable Group
Member in the ordinary course of business;
 
(q)           guaranties permitted under Section 6.01 (except to the extent such
guaranty is expressly subject to Section 6.06);
 
(r)           Investments made pursuant to the CKI Trust Agreement; and
 
(s)           Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.04.
 
Section 6.07                           Financial Covenants
 
.  In the case of the U.S. Borrower:
 
(a)           Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of
the last day of any Fiscal Quarter to be less than the correlative ratio
indicated:
 
Fiscal Quarter
Interest Coverage Ratio
FQ4 2010
3.00:1.00
FQ1 2011
3.00:1.00
FQ2 2011
3.00:1.00
FQ3 2011
3.00:1.00
FQ4 2011
3.00:1.00
FQ1 2012
3.50:1.00
FQ2 2012
3.50:1.00
FQ3 2012
3.50:1.00
FQ4 2012
3.50:1.00
FQ1 2013
3.75:1.00
FQ2 2013
3.75:1.00
FQ3 2013
3.75:1.00
FQ4 2013
3.75:1.00
FQ1 2014
4.00:1.00
FQ2 2014
4.00:1.00
FQ3 2014
4.00:1.00
FQ4 2014
4.00:1.00
FQ1 2015 and thereafter
4.50:1.00



 
159

--------------------------------------------------------------------------------

 
(b)           Leverage Ratio.  Permit the Leverage Ratio as of the last day of
any Fiscal Quarter to exceed the correlative ratio indicated:
 
Fiscal Quarter
Leverage Ratio
FQ4 2010
4.90:1.00
FQ1 2011
4.75:1.00
FQ2 2011
4.75:1.00
FQ3 2011
4.75:1.00
FQ4 2011
4.75:1.00
FQ1 2012
4.00:1.00
FQ2 2012
4.00:1.00
FQ3 2012
4.00:1.00
FQ4 2012
4.00:1.00
FQ1 2013
3.50:1.00
FQ2 2013
3.50:1.00
FQ3 2013
3.50:1.00
FQ4 2013
3.50:1.00
FQ1 2014
and thereafter
3.00:1.00



 
160

--------------------------------------------------------------------------------

 


(c)           Maximum Consolidated Capital Expenditures.
 
Make or incur Consolidated Capital Expenditures, in any Fiscal Year indicated
below, in an aggregate amount for the Group in excess of the corresponding
amount set forth below opposite such Fiscal Year (the “Permitted Capital
Expenditure Amount”); provided, that such amount for any Fiscal Year shall be
increased by (i) an amount equal to the excess, if any, of such amount for the
immediately preceding Fiscal Year (with the amount of any rollover from the
prior Fiscal Year being deemed to be used first) over the actual amount of
Consolidated Capital Expenditures for such previous Fiscal Year and (ii) to the
extent that a Permitted Acquisition is consummated during or prior to such
Fiscal Year (but after the Original Closing Date), an amount equal to 5% of the
Acquisition Consideration paid with respect to such Permitted Acquisition (the
“Acquired Permitted CapEx Amount”) (provided, however, that with respect to the
Fiscal Year during which any such Permitted Acquisition occurs, the amount of
additional Consolidated Capital Expenditures permitted as a result of this
clause (ii) shall be an amount equal to the product of (x) the Acquired
Permitted CapEx Amount and (y) a fraction, the numerator of which is the number
of days remaining in such Fiscal Year after the date such Permitted Acquisition
is consummated and the denominator of which is the actual number of days in such
Fiscal Year):
 
Fiscal Year
 
Consolidated Capital Expenditures
 
2010
  $ 215,000,000  
2011
  $ 220,000,000  
2012
  $ 210,000,000  
2013
  $ 240,000,000  
2014
  $ 250,000,000  
2015
  $ 270,000,000  
2016
  $ 280,000,000  



 
Notwithstanding the foregoing, for purposes of determining compliance with this
Section 6.07(c) for any given Fiscal Year, the actual amount of Consolidated
Capital Expenditures that are made or incurred in such Fiscal Year and that are
denominated in any currency other than Dollars will be converted into Dollars
based on the relevant currency exchange rate in effect on the Original Closing
Date.
 
Section 6.08                           Fundamental Changes; Disposition of
Assets; Acquisitions
 
.  Enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Consolidated Capital Expenditures in the
ordinary course of business) all or substantially all of the assets of, all of
the Equity Interests of, or a business line or unit or a division of, any
Person, except:
 
(a)           (i) any Group Member may be merged or consolidated with or into
any other Group Member, or be liquidated, wound up or dissolved, or all or any
part of its business, assets or property may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any other Group Member; provided, that (x) in the case of a
merger or consolidation of a Group Member that is not a Loan Party with or into
a Borrower or Guarantor, such Borrower or such Guarantor, as applicable, shall
be the continuing or surviving Person, (y) in the case of a merger or
consolidation of a Guarantor with or into another Guarantor, a Guarantor shall
be the continuing or surviving Person and (z) in the case of a merger or
consolidation of a Guarantor with or into a Borrower, such Borrower shall be the
continuing or surviving Person, and (ii) any Restricted Subsidiary may merge
with any other person in order to effect an Investment permitted pursuant to
Section 6.06 so long as the continuing or surviving person shall be a Restricted
Subsidiary, which shall be a Loan Party if the merging Restricted Subsidiary was
a Loan Party and which together with each of its Restricted Subsidiaries shall
have complied with the requirements of Section 5.12, 5.13 and 5.14, as
applicable and if such transaction involves the U.S. Borrower, the U.S. Borrower
shall be the continuing or surviving Person;
 

 
161

--------------------------------------------------------------------------------

 

(b)           any Group Member (other than the U.S. Borrower in the case of a
disposition of all of its assets) may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or any other Loan Party, and
any Group Member that is not a Loan Party may dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to another Group Member that is
not a Loan Party;
 
(c)           sales or other dispositions of assets that do not constitute Asset
Sales;
 
(d)           (i) Asset Sales, the proceeds of which (valued at the principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt Securities and valued at fair market value in the case of other non-cash
proceeds) when aggregated with the proceeds of all other Asset Sales made
pursuant to this clause (d)(i) in any Fiscal Year, are less than (x) 2.0% of
Consolidated Total Assets plus (y) an amount equal to any unutilized portion of
the amount permitted under subclause (x) for any preceding Fiscal Year; provided
that in no event shall the proceeds of any Asset Sale, when aggregated with the
proceeds of all other Asset Sales made pursuant to this clause (d)(i) in any
Fiscal Year, exceed 5.0% of Consolidated Total Assets; and (ii) the Asset Sale
described on Schedule 6.08(d); provided that, in the case of each of clause (i)
and (ii), (1) the consideration received for such assets shall be in an amount
at least equal to the fair market value thereof (determined in good faith by the
Board of Directors of the U.S. Borrower (or a duly authorized committee
thereof)), (2) except in the case of any Asset Sale to any Restricted
Subsidiary, no less than 75.0% thereof shall be paid in cash or Cash
Equivalents, and (3) except in the case of any Asset Sale to any Restricted
Subsidiary, the Net Cash Proceeds thereof shall be applied as required by
Section 2.14(a);
 
(e)           any Group Member may sell or discount, in each case without
recourse and in the ordinary course of business, accounts receivable arising in
the ordinary course of business (x) which are overdue, or (y) which such Group
Member may reasonably determine are difficult to collect but only in connection
with the compromise or collection thereof consistent with prudent business
practice (and not as part of any bulk sale or financing of receivables);
 
 

 
162

--------------------------------------------------------------------------------

 

(f)           any Group Member may enter into licenses or sublicenses of
Software,
 
Trademarks and other Intellectual Property and general intangibles in the
ordinary course of business and which do not materially interfere with the
business of the Group Members taken as a whole;
 
(g)           (i) any disposition of Securitization Assets to a Securitization
Subsidiary in connection with a Qualified Securitization Financing and (ii) any
disposition of accounts receivable in connection with receivables factoring
arrangements in the ordinary course of business;
 
(h)           dispositions of cash and Cash Equivalents;
 
(i)           Permitted Acquisitions; provided, that in respect of acquisitions
of Persons which do not become Loan Parties or of assets which are not acquired
by Loan Parties, the consideration for such Persons or assets shall not exceed
an aggregate amount of 5.0% of Consolidated Total Assets over the term of this
Agreement; and
 
(j)           (i) Permitted Sale and Lease-Backs and (ii) Sale and Lease-Backs
otherwise permitted by Section 6.10(ii), provided that the Net Cash Proceeds of
Sale and Lease-Backs (other than Permitted Sale and Lease-Backs) shall be
applied as required by Section 2.14(a); provided, further, that, in the case of
clause (ii), the net proceeds received by the applicable Group Member are at
least equal to the fair market value of such asset or Investment (as determined
by the U.S. Borrower’s Board of Directors (or a duly authorized committee
thereof));
 
(k)           sales or other dispositions of the Equity Interests of, or other
ownership interests in or assets or property, including Indebtedness, or other
securities of, any Joint Venture (including the China JV); provided that, in
each case, the net proceeds received by the applicable Group Member are at least
equal to the fair market value of such asset or Investment (as determined by the
U.S. Borrower’s Board of Directors (or a duly authorized committee thereof));
 
(l)           any lease, assignment or sublease in the ordinary course of
business which does not materially interfere with the business of the Group
Members taken as a whole; and
 
(m)           Investments made in accordance with Section 6.06 and Restricted
Payments made in accordance with Section 6.04.
 
Section 6.09                           Disposal of Subsidiary Interests
 
.  Except for any sale of all of its interests in the Equity Interests of any of
its Subsidiaries in compliance with the provisions of Section 6.08, or any
transfer to a Group Member otherwise permitted under Section 6.08, (a) sell,
assign, or otherwise dispose of any Equity Interests of any of its Restricted
Subsidiaries, except to qualify directors if required by applicable law; or (b)
permit any of its Restricted Subsidiaries to sell, assign, or otherwise dispose
of any Equity Interests of any of its Restricted Subsidiaries, except to qualify
directors if required by applicable law.
 
 

 
163

--------------------------------------------------------------------------------

 

Section 6.10                           Sales and Lease-Backs
 
.  Become or remain liable as lessee or as a guarantor or other surety with
respect to any lease of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than to any
Group Member), (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than to any Group Member) in connection with such lease or
(c) is to be sold or transferred by such Loan Party to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party (a “Sale and
Lease-Back”), excluding (i) any such arrangement to the extent that any
Attributable Indebtedness incurred in connection therewith does not exceed
$35,000,000 (such transaction, a “Permitted Sale and Lease-Back”) and (ii) any
other Sale and Lease-Back so long as such Group Member would be entitled to
incur the Attributable Indebtedness with respect to such Sale and Lease-Back
under Section 6.01, create a Lien on the property securing such Attributable
Indebtedness under Section 6.02 and the proceeds of such transaction are applied
in accordance with Section 2.14(a).
 
Section 6.11                           Transactions with Shareholders and
Affiliates
 
. Enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property, the rendering of any service or the payment
of any management, advisory or similar fees) with any Affiliate of any Group
Member on terms that are less favorable to such Group Member than those that
might be obtained in a comparable arm’s length transaction at the time from a
Person who is not such a holder or Affiliate; provided, that the foregoing
restriction shall not apply to (a) any transaction between or among any Group
Members; (b) reasonable and customary fees and indemnities paid to directors,
officers and employees of any Group Member and compensation arrangements for
directors, officers and other employees of any Group Member entered into in the
ordinary course of business; (c) any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans in the
ordinary course of business; (d) (x) any employment agreements entered into by
any Group Member in the ordinary course of business and any transaction pursuant
thereto and (y) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transaction pursuant thereto; (e) any
Restricted Payment permitted by Section 6.04; (f) any Investment permitted under
Section 6.06; (g) any transactions pursuant to agreements in existence on the
Original Closing Date and set forth  in Schedule 6.11 and any amendment thereto
to the extent such amendment is not adverse to the Lenders in any material
respect, (h) any transactions between any Group Member and the China JV or any
of its Affiliates; (i) any transaction between any Group Member and Apax
Partners L.P. or any of its Affiliates; (j) any transaction with a Joint Venture
for the purchase or sale of goods, equipment and services entered into in the
ordinary course of business and in a manner consistent with past practice, (k)
any transaction entered into by a Person prior to the time such Person becomes a
Group Member or is merged or consolidated into a Group Member (provided such
transaction is not entered into in contemplation of such event); (l) any
transactions between any Group Member and Pepe Jeans SL (or any successor or
replacement sales and collection agent and franchisee in Spain and Portugal);
(m) any transaction between a Group Member and a Securitization Subsidiary
pursuant to a Qualified Securitization Financing; (n) any satisfaction or
discharge of the Itochu Obligations; (o) any transactions between any Group
Member and ITOCHU Corporation or any Joint Venture of any Group Member, in each
case in the ordinary course of business; (p) any transactions between any Group
Member and the CKI Trust pursuant to the CKI Trust Agreement; and (q) cost
sharing arrangements deemed appropriate by the U.S. Borrower to allocate
properly the costs of future maintenance and development of Intellectual
Property of any Group Member.
 
 

 
164

--------------------------------------------------------------------------------

 

Section 6.12                           Conduct of Business
 
.  From and after the Original Closing Date, engage in any business (either
directly or through a Restricted Subsidiary) other than the businesses engaged
in by the Group Members on the Original Closing Date or any extension of such
businesses consistent with industry developments and any business ancillary,
complementary or related thereto.
 
Section 6.13                           Amendments or Waivers of Organizational
Documents and Certain Other Documents
 
.  Agree to (a) any material amendment, restatement, supplement or other
modification to or waiver of any of its Organizational Documents which would be
materially adverse to the interests of the Lenders, taken as a whole, (b) any
amendment, restatement, supplement or other modification to or waiver (other
than any such amendment, restatement, supplement or other modification or waiver
as may be required pursuant to the CK Letter Agreement as in effect on the
Original Closing Date) (i) of Section 4.17(c)(iv) or Section 4.18 of the CKI
Security Agreement (or any definition in the CKI Security Agreement that would
have the effect of amending, supplementing or otherwise modifying such Sections
or the effect or existence of a CKI Blockage Event), in each case that would be
materially adverse to the interests of the U.S. Borrower and its Subsidiaries,
taken as a whole, or (ii) of any provision of any CKI Document that has the
effect of (w) requiring any Person to become a CK Grantor (as defined in the CKI
Intercreditor Agreement as of the Original Closing Date) that would not be
required to become a CK Grantor in accordance with the terms of the First Lien
Collateral Documents (as defined in the CKI Intercreditor Agreement as of the
Original Closing Date), (x) adding additional CK Collateral (as defined in the
CKI Intercreditor Agreement as of the Original Closing Date) that would not be
required to become CK Collateral (as defined in the CKI Intercreditor Agreement
as of the Original Closing Date) pursuant to the terms of the First Lien
Collateral Documents (as defined in the CKI Intercreditor Agreement as of the
Original Closing Date), (y) increasing the amount of, or adjusting the
calculation of, the Klein Obligations (as defined in the CKI Intercreditor
Agreement as of the Original Closing Date) in any manner unless such adjustment
could only decrease the amount of the Klein Obligations as of such date (it
being understood that this Section 6.13 shall not prohibit the making of any
one-time consent payment by any Group Member in respect of any amendment,
restatement, supplement or other modification or waiver to any CKI Documents) or
(z) decreasing the amount of the Maximum Second Lien Amount (as defined in the
CKI Intercreditor Agreement as of the Original Closing Date), or (c) any
amendment, restatement, supplement, waiver or other modification of the terms of
the 2020 Notes which would be materially adverse to the Lenders.
 
Section 6.14                           Fiscal Year
 
.  Change its Fiscal Year-end from the Sunday closest to February 1 of each
calendar year or change its method of determining Fiscal Quarters; provided that
the Loan Parties may, at any time prior to the end of FQ4 2011, change their
Fiscal Year-end upon prior notice to the Administrative Agent; provided,
further, that (i) the U.S. Borrower will provide to the Administrative Agent
such audited financials as are required to be submitted to the SEC and at the
times required thereby, (ii) such change in Fiscal Year end shall not
relieve the U.S. Borrower from its obligation to provide to the Lenders
comparative figures to the corresponding periods from the prior Fiscal Year
or to the Financial Plan previously provided to the Lenders for such Fiscal Year
and (iii) notwithstanding any change in Fiscal Year end, the U.S. Borrower will
make a payment on or prior to April 30, 2011 pursuant to Section 2.14(d),
calculated as if no change in Fiscal Year had occurred, and, without duplication
of any amounts already paid with respect to such period, an additional payment
pursuant to Section 2.14(d) payable at the time the audited financial statements
are delivered for the transition period as set forth in clause (i) of this
Section (it being understood and agreed that subsequent to such payment (or in
the event that no such financial statements are required to be delivered),
further payments pursuant to Section 2.14(d) will occur with the delivery
of annual financial statements).
 
 
.
 

 
165

--------------------------------------------------------------------------------

 

Section 6.15                           Centre of Main Interests and
Establishments
 
.  No Loan Party whose jurisdiction is in a member state of the European Union
shall deliberately change its “centre of main interest” (as that term is used in
the Regulation) in a manner that would reasonably be expected to result in a
Material Adverse Effect.
 
Section 6.16                           Limitation in Relation to German Loan
Parties
 
(a)           The provisions of Sections 6.02, 6.03, 6.04, 6.05, 6.08, 6.11,
6.12 and 6.13 (the “Relevant Restrictive Covenants”) shall not apply to any
German Loan Party or any of its Subsidiaries from time to time which is
incorporated in Germany (a “German Group Member”).
 
(b)           With respect to any transactions not permitted under the Relevant
Restrictive Covenants (ignoring for this purpose clause (a) above), each German
Loan Party shall give the Administrative Agent notice in writing and in good
time of the intention of it or of any German Group Member to carry out any of
the acts or take any of the steps referred to in the Relevant Restrictive
Covenant, explaining if and how such steps might affect the financial situation
of the company or the Group, or the Lenders’ risk and security position. Any
such notification shall not be made later than twenty (20) Business Days before
such measure shall be implemented, or in case of urgent matters requiring an
implementation on shorter notice immediately after the need for the relevant
measure arises, provided that, the reasons for such urgent implementation are
described in the notification.
 
(c)           The Administrative Agent shall be entitled within ten (10)
Business Days of receipt of the relevant German Loan Party’s notice under clause
(b) above to request the relevant German Loan Party to supply to the
Administrative Agent in sufficient copies for the Lenders any relevant
information in connection with the proposed action or steps referred to in such
notice.
 
(d)           The Administrative Agent shall notify the relevant German Loan
Party, within ten (10) Business Days of receipt of the relevant German Loan
Party’s notice under clause (b) above or, if additional information has been
requested by the Administrative Agent under clause (c) above, within ten (10)
Business Days of receipt of such information, whether the proposed action or
steps under clause (b) above is, or is in the reasonable opinion of the
Administrative Agent (acting on the instructions of the Required Lenders),
likely to have a Material Adverse Effect or a material adverse consequences for
the Lenders’ risk or security position.
 
 

 
166

--------------------------------------------------------------------------------

 

(e)           If the proposed action or steps under clause (b) above is
considered by the Administrative Agent (acting reasonably and in accordance with
clause (d) above) to have a Material Adverse Effect or a material adverse
consequences for the Lenders’ risk or security position and the relevant German
Loan Party or German Group Member nevertheless takes such action or steps, this
shall constitute an Event of Default pursuant to clause (m) of Section 8.01 and
the Administrative Agent shall consequently be entitled to take (and, if so
instructed by the Required Lenders, shall take) any of the steps set out in
Section 8.01.
 
Section 6.17                           UK Defined Benefit Pension Plan
 
.  Within the meaning of the UK Pensions Act 2004: (a) Become the employer in
relation to a UK defined benefit pension plan irrespective of the funded status
of such pension plan, or (b) become connected or associated with the employer in
relation to a UK defined benefit pension plan if, at the time of connection or
association, the liabilities of such pension plan, as calculated using the
actuarial methods and assumptions used for funding as set forth on the most
recent actuarial report for such pension plan, exceed the fair market value of
the assets of such plan by more than $50 million.
 
Section 6.18                      Financial Assistance
 
.  Each Loan Party shall comply, where applicable, in all respects with any
financial assistance legislation in any Relevant Jurisdiction, including as
related to execution of the Security Documents and payment of amounts due under
this Agreement.
 
ARTICLE VII.
 
GUARANTY
 
Section 7.01                           Guaranty of the Obligations
 
.
 
(a)           Subject to the provisions of Section 7.02, each U.S. Guarantor
(which, for purposes of this Article VII, shall include the U.S. Borrower)
jointly and severally hereby irrevocably and unconditionally guaranties to the
Administrative Agent for the ratable benefit of the Secured Parties the due and
punctual payment in full of all Obligations of the Borrowers (or, in the case of
the U.S. Borrower, all Obligations of the Foreign Borrower) when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or any comparable provision of any other Debtor Relief
Law) (the “U.S. Guaranteed Obligations”).
 
(b)           Subject to the provisions of Sections 7.02, 7.13 and 7.14, each
Foreign Guarantor, jointly and severally hereby irrevocably and unconditionally
guaranties to the Administrative Agent for the ratable benefit of the Secured
Parties the due and punctual payment in full of all Obligations of the Foreign
Borrower on demand when the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (the
“Foreign Guaranteed Obligations” and, together with the U.S. Guaranteed
Obligations, the “Guaranteed Obligations”).
 
 

 
167

--------------------------------------------------------------------------------

 

Section 7.02                           Limitation on Liability; Contribution by
Guarantors
 
.
 
(a)           Notwithstanding the foregoing, each Guarantor, and by acceptance
of the benefits hereof, the Administrative Agent and each other Secured Party
hereby confirms that it is the intention of all such Persons that each Guaranty
and the Guaranteed Obligations of each Guarantor hereunder not constitute a
fraudulent conveyance for purposes of the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to each Guaranty
and the Guaranteed Obligations of each Guarantor hereunder.  To effectuate the
foregoing intention, the Administrative Agent and the Secured Parties hereby
irrevocably agree that the Guaranteed Obligations of each Guarantor hereunder at
any time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor hereunder not constituting a fraudulent transfer
or conveyance.
 
(b)           The U.S. Guarantors (the “U.S. Contributing Guarantors”) and
Foreign Guarantors (the “Foreign Contributing Guarantors,” and collectively with
the U.S. Contributing Guarantors, the “Contributing Guarantors”) desire to
allocate among themselves, in a fair and equitable manner, the U.S. Guaranteed
Obligations and Foreign Guaranteed Obligations, respectively, arising under this
Guaranty; provided that nothing in this Section 7.02 shall operate or be
construed to allocate to any Foreign Contributing Guarantor any Obligation of
the U.S. Borrower or to permit any payment by a Foreign Guarantor to reduce any
Obligations of the U.S. Borrower.  Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty such that its Aggregate Payments exceed its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other applicable Contributing Guarantors in an amount sufficient to cause
each such Contributing Guarantor’s Aggregate Payments to equal its Fair Share as
of such date.  “Fair Share” means, with respect to a Contributing Guarantor as
of any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Contributing Guarantor to (ii)
the aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the U.S. Guaranteed Obligations or Foreign Guaranteed Obligations,
as applicable.  “Fair Share Contribution Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
that would not render its obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of any Debtor
Relief Law; provided, that solely for purposes of calculating the Fair Share
Contribution Amount with respect to any Contributing Guarantor for purposes of
this Section 7.02, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.02), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other applicable Contributing Guarantors as
contributions under this Section 7.02.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  The allocation among
the applicable Contributing Guarantors of their obligations as set forth in this
Section 7.02 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.  Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.02.
 
 

 
168

--------------------------------------------------------------------------------

 

Section 7.03                           Payment by Guarantors
 
.
 
(a)           Subject to Sections 7.02, 7.13 and 7.14, the U.S. Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Secured Party may have at law or in
equity against any U.S. Guarantor by virtue hereof, that upon the failure of any
Borrower to pay any of the U.S. Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or any comparable provision of any other
Debtor Relief Law), the U.S. Guarantors shall upon demand pay, or cause to be
paid, in cash, to the Administrative Agent for the ratable benefit of the
Secured Parties, an amount equal to the sum of the unpaid principal amount of
all U.S. Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such U.S. Guaranteed Obligations (including interest which, but for
any Borrower’s becoming the subject of a case under the Bankruptcy Code or any
other Debtor Relief Law, would have accrued on such U.S. Guaranteed Obligations,
whether or not a claim is allowed against such Borrower for such interest in the
related bankruptcy case or analogous proceeding under any Debtor Relief Law) and
all other U.S. Guaranteed Obligations then owed to the Secured Parties as
aforesaid.
 
(b)           Subject to Sections 7.02, 7.13 and 7.14, the Foreign Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Secured Party may have at law or in
equity against any Foreign Guarantor by virtue hereof, that upon the failure of
the Foreign Borrower to pay any of the Foreign Guaranteed Obligations when and
as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any comparable
provision of any other Debtor Relief Law), the Foreign Guarantors shall upon
demand pay, or cause to be paid, in cash, to the Administrative Agent for the
ratable benefit of the Secured Parties, an amount equal to the sum of the unpaid
principal amount of all Foreign Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Foreign Guaranteed Obligations (including
interest which, but for the Foreign Borrower’s becoming the subject of a case
under the Bankruptcy Code or any other Debtor Relief Law, would have accrued on
such Foreign Guaranteed Obligations, whether or not a claim is allowed against
the Foreign Borrower for such interest in the related bankruptcy case or
analogous proceeding under any Debtor Relief Law) and all other Foreign
Guaranteed Obligations then owed to the Secured Parties as aforesaid.
 
 
169

--------------------------------------------------------------------------------

 

Section 7.04                           Liability of Guarantors Absolute
 
.  Each Guarantor agrees that, to the maximum extent permitted by applicable
law, its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a Guarantor or surety other than Payment in Full
of the applicable Guaranteed Obligations.  In furtherance of the foregoing and
without limiting the generality thereof, each Guarantor agrees, to the maximum
extent permitted by applicable law, as follows:
 
(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)           the Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between any Borrower and any Secured Party with respect to the existence of such
Event of Default;
 
(c)           the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other Guarantor
(including any other Guarantor) of the obligations of each Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against such Borrower or any of such other
Guarantors and whether or not such Borrower is joined in any such action or
actions;
 

                                 (d)            payment by any Guarantor of a
portion, but not all, of the applicable Guaranteed Obligations shall in no way
limit, affect, modify or abridge any Guarantor’s liability for any portion of
the applicable Guaranteed Obligations which has not been paid.  Without limiting
the generality of the foregoing, if the Administrative Agent is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the applicable Guaranteed Obligations, such judgment shall not be
deemed to release such Guarantor from its covenant to pay the portion of the
applicable Guaranteed Obligations that is not the subject of such suit, and such
judgment shall not, except to the extent satisfied by such Guarantor, limit,
affect, modify or abridge any other Guarantor’s liability hereunder in respect
of the applicable Guaranteed Obligations;
 
(e)           any Secured Party, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith, the applicable Hedge Agreement, Cash Management Agreement
or Treasury Transaction and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents or any Hedge
Agreements, Cash Management Agreements or Treasury Transactions; and
 
 

 
170

--------------------------------------------------------------------------------

 

(f)           this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the applicable Guaranteed Obligations), including the occurrence of any of
the following, whether or not any Guarantor shall have had notice or knowledge
of any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, any Hedge Agreements, any Cash Management Agreements or any Treasury
Transactions, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, any of the Hedge Agreements,
Cash Management Agreements or Treasury Transactions or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document, such Hedge Agreement, such Cash Management
Agreement, such Treasury Transaction or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect (other than with respect to defense of payment or
performance in full); (iv) the application of payments received from any source
(other than payments received pursuant to the other Loan Documents, any of the
Hedge Agreements, any of the Cash Management Agreements, any Treasury
Transaction or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as Collateral for Indebtedness
other than the Guaranteed Obligations) to the payment of Indebtedness other than
the Guaranteed Obligations, even though any Secured Party might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Secured Party’s consent to the change, reorganization or termination of the
corporate structure or existence of any Group Member and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses (other than defense of payment
or performance in full), set-offs or counterclaims which any Borrower may allege
or assert against any Secured Party in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or omission, or delay to do any other act, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.
 
 

 
171

--------------------------------------------------------------------------------

 

Section 7.05                           Waivers by Guarantors
 
.  Each Guarantor hereby waives, for the benefit of the Secured Parties: (a) any
right to require any Secured Party, as a condition of payment or performance by
such Guarantor, to (i) proceed against any Borrower, any other Guarantor
(including any other Guarantor) of the applicable Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from any
Borrower, any such other Guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Secured Party in favor of any Borrower or any other Person, or (iv) pursue any
other remedy in the power of any Secured Party whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of any Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of any Borrower or any other Guarantor
from any cause other than Payment in Full of the applicable Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Secured Party’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or Lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
(other than defense of payment or performance in full) or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
Guarantors or sureties, or which may conflict with the terms hereof.
 
Section 7.06                           Guarantors’ Rights of Subrogation,
Contribution, Etc.
 
  Until the applicable Guaranteed Obligations shall have been Paid in Full, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against any applicable Borrower or
any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any applicable Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Secured Party now has or may hereafter have against any Borrower, and (c)
any benefit of, and any right to participate in, any collateral or security now
or hereafter held by any Secured Party.  In addition, until the applicable
Guaranteed Obligations shall have been Paid in Full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other Guarantor (including any other Guarantor) of the applicable Guaranteed
Obligations, including any such right of contribution as contemplated by Section
7.02.  Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other Guarantor, shall be
junior and subordinate to any rights any Secured Party may have against any
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other Guarantor.  If any amount shall be paid to any Guarantor on account
of any such subrogation, reimbursement, indemnification or contribution rights
at any time when all applicable Guaranteed Obligations shall not have been
finally and Paid in Full, such amount shall be held in trust for the
Administrative Agent on behalf of the Secured Parties and shall forthwith be
paid over to the Administrative Agent for the benefit of the Secured Parties to
be credited and applied against the applicable Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof.
 
 

 
172

--------------------------------------------------------------------------------

 

Section 7.07                           Subordination of Other Obligations
 
(a)           Each U.S. Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such U.S. Guarantor by each other Loan
Party (the “Subordinated U.S. Intercompany Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 7.07(a):
 
(i)           Prohibited Payments, Etc.  So long as no Event of Default shall
have occurred and be continuing, each U.S. Guarantor may receive payments from
any other Loan Party on account of the Subordinated U.S. Intercompany
Obligations (provided that the making of such payments by the applicable obligor
are not prohibited by the terms of this Agreement) and demand, accept or take
any action to collect any payment on account of the Subordinated U.S.
Intercompany Obligations.
 
(ii)           Prior Payment of Guarantied Obligations.  In any proceeding under
the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
U.S. Guarantor agrees that the Secured Parties shall be entitled to receive
Payment in Full in cash of all Guaranteed Obligations before such U.S. Guarantor
receives payment of any Subordinated U.S. Intercompany Obligations.
 
(iii)           Turn-Over.  After the occurrence and during the continuation of
any Event of Default, each U.S. Guarantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
U.S. Intercompany Obligations as trustee for the Secured Parties and deliver
such payments to the Administrative Agent (for the benefit of the applicable
Secured Parties) on account of the Guaranteed Obligations, together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such U.S. Guarantor under the other
provisions of this Agreement.
 
 
173

--------------------------------------------------------------------------------

 

(iv)           Administrative Agent Authorization.  After the occurrence and
during the continuation of any Event of Default, the Administrative Agent is
authorized and empowered (but under no obligation), in its discretion, (i) in
the name of each U.S. Guarantor, to collect and enforce, and to submit claims in
respect of, the Subordinated U.S. Intercompany Obligations and to apply any
amounts received thereon to the Guaranteed Obligations, and (ii) to require each
U.S. Guarantor to (A) collect and enforce, and to submit claims in respect of,
the Subordinated Intercompany U.S. Obligations and (B) pay any amounts received
on such Subordinated Intercompany U.S. Obligations to the Administrative Agent
for application to the Guaranteed Obligations.
 
(b)           Each Foreign Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Foreign Guarantor by each other
Loan Party (the “Subordinated Foreign Intercompany Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 7.07(b):
 
(i)           Prohibited Payments, Etc.  So long as no Event of Default shall
have occurred and be continuing, each Foreign Guarantor may receive payments
from any other Loan Party on account of the Subordinated Foreign Intercompany
Obligations (provided that the making of such payments by the applicable obligor
are not prohibited by the terms of this Agreement) and demand, accept or take
any action to collect any payment on account of the Subordinated Foreign
Intercompany Obligations.
 
(ii)           Prior Payment of Guarantied Obligations.  In any proceeding under
the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
Foreign Guarantor agrees that the Secured Parties shall be entitled to receive
Payment in Full in cash of all Guaranteed Obligations before such Guarantor
receives payment of any Subordinated Foreign Intercompany Obligations.
 
(iii)           Turn-Over.  After the occurrence and during the continuation of
any Event of Default, each Foreign Guarantor shall, if the Administrative Agent
so requests, collect, enforce and receive payments on account of the
Subordinated Foreign Intercompany Obligations as trustee for the Secured Parties
and deliver such payments to the Administrative Agent (for the benefit of the
applicable Secured Parties) on account of the Guaranteed Obligations, together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Foreign Guarantor
under the other provisions of this Agreement.
 
(iv)           Administrative Agent Authorization.  After the occurrence and
during the continuation of any Event of Default, the Administrative Agent is
authorized and empowered (but under no obligation), in its discretion, (i) in
the name of each Foreign Guarantor, to collect and enforce, and to submit claims
in respect of, the Subordinated Foreign Intercompany Obligations and to apply
any amounts received thereon to the Guaranteed Obligations, and (ii) to require
each Foreign Guarantor to (A) collect and enforce, and to submit claims in
respect of, the Subordinated Intercompany Foreign Obligations and (B) pay any
amounts received on such Subordinated Intercompany Foreign Obligations to the
Administrative Agent for application to the Guaranteed Obligations.
 
 

 
174

--------------------------------------------------------------------------------

 

Section 7.08                           Continuing Guaranty
 
.  This Guaranty is a continuing guaranty and shall remain in effect until all
of the U.S. Guaranteed Obligations and Foreign Guarantee Obligations,
respectively, shall have been Paid in Full.  Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
 
Section 7.09                           Authority of Guarantors or the Borrowers
 
.  It is not necessary for any Secured Party to inquire into the capacity or
powers of any Guarantor or any Borrower or the officers, directors or any agents
acting or purporting to act on behalf of any of them.
 
Section 7.10                           Financial Condition of the Borrowers
 
.  Any Credit Extension may be made to any Borrower or continued from time to
time, and any Hedge Agreements, Cash Management Agreements and Treasury
Transactions may be entered into from time to time, in each case without notice
to or authorization from any Guarantor regardless of the financial or other
condition of such Borrower at the time of any such grant or continuation or at
the time such Hedge Agreement is entered into, as the case may be.  No Secured
Party shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of such
Borrower.  Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of each
Borrower and its ability to perform its obligations under the Loan Documents,
any Hedge Agreements, any Cash Management Agreements or any Treasury
Transactions, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of each Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of any Borrower now known or hereafter known
by any Secured Party.
 
Section 7.11                           Bankruptcy, Etc.
 
(a)           The obligations of the Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding (or analogous proceeding under any Debtor Relief Law), voluntary or
involuntary, involving the bankruptcy, insolvency, examinership, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
 
 

 
175

--------------------------------------------------------------------------------

 

(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the applicable Guaranteed Obligations which accrues after the
commencement of any case or proceeding referred to in clause (a) above (or, if
interest on any portion of the applicable Guaranteed Obligations ceases to
accrue by operation of law by reason of the commencement of such case or
proceeding, such interest as would have accrued on such portion of the
applicable Guaranteed Obligations if such case or proceeding had not been
commenced) shall be included in the applicable Guaranteed Obligations because it
is the intention of Guarantors and Secured Parties that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations.  Guarantors shall permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person under any Debtor Relief Law to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.
 
(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by any Borrower, the obligations of the Guarantors with respect to such
amounts hereunder shall be reinstated, as the case may be, in the event that all
or any part of such payment(s) are rescinded or recovered directly or indirectly
from any Secured Party as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.
 
Section 7.12                           Discharge of Guaranty Upon Sale of
Guarantor
 
.  If all of the Equity Interests of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of or such Guarantor
ceases to be a Restricted Subsidiary, in each case in accordance with the terms
hereof or as otherwise consented to by the Required Lenders (or such other
Lenders as may be required to give such consent under Section 10.05), the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Secured Party or any other Person effective as of the time of such
transaction.  Upon request of the Borrower Representative, the Administrative
Agent and the Collateral Agent shall take, and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to take, such actions as shall be
reasonably requested to evidence the termination and release of such Guaranty.
 
Section 7.13                           German Guarantor Limitations.
 
(a)           To the extent a Guarantor which is a German limited liability
company (Gesellschaft mit beschränkter Haftung – GmbH) (the “Affected German
Guarantor”) guarantees Obligations of the Foreign Borrower under the Agreement
(such guarantee an “Up-Stream or Cross-Stream Security”), the parties hereto
agree that enforcement of that guaranty shall be limited to the extent that such
payment under this guaranty has the effect of (i) reducing the Affected German
Guarantor’s Net Assets (Reinvermögen) to an amount less than its share capital
(Stammkapital) (Begründung einer Unterbilanz) or (ii) if its Net Assets are
already an amount less than its share capital (Stammkapital), causing such Net
Assets to be further reduced (Vertiefung einer Unterbilanz), and, as a result,
cause a violations of sections 30 and 31 German Limited Liability Companies Act
(GmbH-Gesetz) (as amended from time to time).
 
 
176

--------------------------------------------------------------------------------

 

(b)           No reduction of the amount enforceable under this guarantee in
accordance with this Section 7.13 will prejudice the rights of the Collateral
Agent or any Lender to claim to continue enforcing this guaranty until full
satisfaction of the guaranteed claims (subject always to the operation of the
limitation set out above at the time of such enforcement).
 
(c)           For the purposes of the calculation of the amount to be paid under
Section 7.13(a) the following balance sheet items shall be adjusted as follows:
 
(i)           the amount of any increase of the Affected German Guarantor’s
share capital (Stammkapital) effected in violation of the Agreement shall be
deducted from the share capital (Stammkapital);
 
(ii)           loans provided to the Affected German Guarantor after the
Original Closing Date by any Group Member shall be disregarded insofar as such
loans are or will in an insolvency scenario be subordinated by law or by
contract at least to the rank pursuant to Section 39 (1) Nr. 5 of the German
Insolvency Code (InsO);
 
(iii)           loans and other contractual liabilities incurred by the Affected
German Guarantor in violation of the provisions of the Agreement shall be
disregarded;
 
(iv)           the Net Assets shall take into account the costs of the Auditor’s
Determination (as defined below), either as a reduction of assets or an increase
of liabilities; and
 
(v)           for the determination of Net Assets, the assets and liabilities of
the Affected German Guarantor shall be calculated on the basis of liquidation
values (Liquidationsbewertung) unless a continuation of the Affected German
Guarantor’s business, taking into account, for the avoidance of doubt, any
payments to be made by the Affected German Guarantor under the guaranty, is
deemed more likely than not pursuant to Section 19(2)1 of the German Insolvency
Code (InsO) (positive Fortführungsprognose) and justifies a valuation as going
concern at book values (Buchwerten).
 
(d)           The Affected German Guarantor shall realize, to the extent legally
permitted and commercially reasonable, in a situation where it does not have
sufficient Net Assets to maintain its stated share capital, any and all of its
assets that are shown in its balance sheet with a book value (Buchwert) that is
significantly lower than the market value of the assets if the relevant asset is
not necessary for its business (betriebsnotwendig).
 
(e)           Notwithstanding the above, this Section 7.13 shall not apply to
any amounts due and payable relating to funds made available and still
outstanding under the Agreement which have been made available by a Borrower or
another member of the Group to the Affected German Guarantor or its Subsidiaries
in any form (including, without limitation, by way of on-lending under an
intercompany-loan (weitergeleitetes Gesellschafterdarlehen), a capital infusion
or otherwise.
 
 

 
177

--------------------------------------------------------------------------------

 

(f)           The limitations set out in this Section 7.13 shall not apply:
 
(i)           if and to the extent that within 10 Business Days following the
demand against an Affected German Guarantor under this guarantee (the “Guarantee
Demand”) the managing directors of the Affected German Guarantor have not
confirmed in writing to the Collateral Agent (x) to what extent this guarantee
is an Up-Stream or Cross-Stream Security and (y) the amount which can be
enforced without causing the Net Assets of the Affected German Guarantor to fall
below its stated share capital, such confirmation to be supported by evidence
reasonably satisfactory to the Collateral Agent including unaudited interim
financial statements up to the end of the last completed calendar month (taking
into account the adjustments set out in Section 7.13(c)) (the “Management
Determination”); or
 
(ii)           if the Collateral Agent notifies the Affected German Guarantor
that he contests the Management Determination within ten Business Days of the
Collateral Agent’s receipt of the Management Determination and the Affected
German Guarantor does not deliver, or cause to be delivered, to the Collateral
Agent within 30 Business Days from receipt of such notification a determination
by auditors of international standard and reputation as appointed by the
Affected German Guarantor of the amount that can be enforced without causing the
Net Assets of the Affected German Guarantor to fall below its stated share
capital based on a financial statement up to the end of the last completed
calendar month which shall be based on the same accounting principles that were
applied when establishing the previous year’s financial statement and calculated
and adjusted in accordance with Section 7.13(a) and (c) (the “Auditor’s
Determination”).
 
(g)           If the Collateral Agent disagrees with the Management
Determination and/or the Auditor’s Determination, this guarantee shall be
enforceable up to the amount which is undisputed. In relation to the amount
which is disputed, the Collateral Agent shall be entitled to further pursue its
claims and enforce this guarantee always subject to Section 7.13(a) up to and
including Section 7.13(e) above if it determines in good faith that the
financial condition of the Affected German Guarantor as set forth in the
Auditor’s Determination and/or the Management Determination has substantially
improved (in particular, if the Affected German Guarantor has performed any
actions in accordance with Section 7.13(d) which have not been taken into
account in the Management Determination and/or the Auditor’s Determination) and
that all or part of the amount which is disputed is no longer necessary for
maintaining the stated share capital of the Affected German Guarantor
(calculated as of the date the Guarantee Demand was made), and notifies the
Affected German Guarantor of such amount setting out in reasonable detail the
reasons why this amount is no longer necessary for maintaining the stated share
capital of the Affected German Guarantor, for the avoidance of doubt it being
understood that the Affected German Guarantor shall not be obliged to pay such
amount on demand. From receipt of such notification by the Affected German
Guarantor, Section 7.13(f) and Section 7.13(g) shall apply accordingly to the
enforcement of the relevant amount. Furthermore, in relation to the amount which
is disputed, the Collateral Agent or any Lender shall be entitled to further
pursue (including, but not limited in court) their payment claims under the
guarantee granted by the Affected German Guarantor (if any) in excess of the
amounts paid or payable pursuant to Section 7.13(g) above, for the avoidance of
doubt it being understood that the Affected German Guarantor shall not be
obliged to pay such amount on demand.
 
 

 
178

--------------------------------------------------------------------------------

 

(h)           For purposes of this Section 7.13, “Net Assets” shall mean the
assets pursuant to section 266 (2) (A), (B) and (C) of German Commercial Code
(Handelsgesetzbuch) less the sum of the non-subordinated liabilities pursuant to
section 266 (3) (B), (C) and (D) of German Commercial Code (Handelsgesetzbuch),
taking into account the items set out in Section 7.13(c).
 
(i)           The provisions set out in this Section 7.13 shall apply mutatis
mutandis to any security granted by an Affected German Guarantor being a German
limited partnership (Kommanditgesellschaft, “GmbH & Co. KG”) if the enforcement
would lead to a violation of Sections 30, 31 German Limited Liability Companies
Act (GmbH-Gesetz) with regard to its general partner (Komplementär).
 
Section 7.14                           Dutch Guarantor Limitations
 
.  In respect of a Dutch Loan Party, the guarantee under this Article VII
(including the contribution requirements under Section 7.02) does not apply to
(or, in the case of Section 7.02, will not create) any liability to the extent
that it would result in this guarantee constituting unlawful financial
assistance prohibited by section 2:98c or 2:207c of the Dutch Civil Code.
 
Section 7.15                           Subordination of the Guaranteed
Obligations
 
.  Notwithstanding anything herein to the contrary, the Collateral Agent, for
itself and on behalf of each Secured Party, and each Guarantor hereby agrees
that the Guaranteed Obligations of CKI and the CKI Affiliates shall be
subordinated in right of payment to the CKI and Debenture Obligations to the
extent set forth in Section 2.3 of the CKI Intercreditor Agreement.
 
ARTICLE VIII.
 
EVENTS OF DEFAULT
 
Section 8.01                           Events of Default
 
.  If any one or more of the following conditions or events occur:
 
(a)           Failure to Make Payments When Due.  Failure by any Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise unless the failure to make such a payment is caused
solely by administrative or technical error and payment is made within 3
Business Days of the due date therefor; (ii) within five (5) Business Days after
the date when due any amount payable to the Issuing Bank in reimbursement of any
drawing under a Letter of Credit; or (iii) any interest on any Loan or any fee
or any other amount due hereunder within five (5) Business Days after the date
due; or
 
(b)           Default Under Other Agreements.  (i) Failure of any Loan Party or
any of their respective Subsidiaries (other than a Securitization Subsidiary or
an Unrestricted Subsidiary) to pay when due any principal of or interest on or
any other amount (other than customary reimbursement of fees and expenses),
including any payment in settlement, payable in respect of one or more items of
Material Indebtedness (other than Indebtedness referred to in Section 8.01(a),
or the CKI Obligations, which are the subject of Section 8.01(o)) beyond the
grace period, if any, provided therefor; or (ii) breach or default by any Loan
Party with respect to any other material term of (1) one or more items of
Material Indebtedness or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Material Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
 
 

 
179

--------------------------------------------------------------------------------

 

(c)           Breach of Certain Covenants.  (i) Failure of any Loan Party to
perform or comply with any term or condition contained in Section 2.06, Section
5.01(e), Section 5.02 (solely as to the existence of any Borrower) or Article
VI, or (ii) failure of any Loan Party to perform or comply with any term or
condition in Sections 5.01(a), 5.01(b) or 5.01(c), and in the case of this
clause (ii), such default shall not have been remedied or waived within fifteen
(15) days; or
 
(d)           Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
 
(e)           Other Defaults Under Loan Documents.  Any Loan Party shall default
in the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other
subsection of this Section 8.01, and such default shall not have been remedied
or waived within thirty (30) days after receipt by the Borrower Representative
of notice from the Administrative Agent or any Lender of such default; or
 
(f)           Involuntary Bankruptcy, Appointment of Receiver, Creditor’s
Process, Etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Material Company, other than any Material
Company organized under the laws of Germany, in an involuntary case (or
analogous proceeding under any Debtor Relief Law) under the Bankruptcy Code or
under any other Debtor Relief Law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; (ii) (x) an involuntary case (or analogous
proceeding under any Debtor Relief Law) shall be commenced against any Material
Company (other than any Material Company organized under the laws of Germany)
under the Bankruptcy Code or under any other applicable Debtor Relief Law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
examiner, liquidator, conservator, custodian or other officer having similar
powers over any Material Company (other than any Material Company organized
under the laws of Germany), or over all or a substantial part of its property,
shall have been entered; or (y) there shall have occurred the involuntary
appointment of an interim receiver, trustee, examiner, liquidator, conservator
or other custodian of any Material Company (other than any Material Company
organized under the laws of Germany) for all or a substantial part of its
property; or a warrant of or order for attachment, execution or similar process
shall have been issued against any substantial part of the property of any
Material Company (other than any Material Company organized under the laws of
Germany), and any such event described in this clause (ii) shall continue for
sixty (60) days without having been dismissed or discharged; or (iii) any
expropriation, attachment, sequestration, distress or execution (including by
way of executory attachment (executioriaal beslag) or interlocutory attachment
(conservatoir beslag) or any analogous process in any jurisdiction affects any
asset or assets of a Material Company (other than any Material Company organized
under the laws of Germany) exceeding an aggregate value of €37,792,895 (or its
equivalent) unless such process is either being contested in good faith and/or
proven to be frivolous or vexatious and is discharged within twenty (20)
Business Days after commencement; or
 
 

 
180

--------------------------------------------------------------------------------

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Any
Material Company shall have an order for relief entered with respect to it or
shall commence a voluntary case (or analogous proceeding under any Debtor Relief
Law) under the Bankruptcy Code or under any other Debtor Relief Law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case (or analogous proceeding under any Debtor Relief Law), or to
the conversion of an involuntary case to a voluntary case (or analogous
proceeding under any Debtor Relief Law), under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee, examiner,
liquidator, conservator or other custodian for all or a substantial part of its
property; or any Material Company shall make a general assignment for the
benefit of creditors; (ii) any Material Company shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Board of Directors (or similar governing body) or
shareholders of any Loan Party or any of its Subsidiaries, or any committee
thereof shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.01(f); or (iii) a Dutch
Loan Party shall have filed a notice under Section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990); or
 
                (h)           German Proceedings.  Without limitation of clauses
(f) and (g) of this Article VIII, with respect to any Material Company organized
under the laws of Germany: (i) an involuntary petition for insolvency
proceedings in respect of its assets (Antrag auf Eröffnung eines
Insolvenzverfahrens) is filed and not dismissed within 60 days; (ii) any event
occurs which constitutes a cause for the initiation of insolvency proceedings
(Eröffnungsgrund) as set forth in Section 17 (Zahlungsunfähigkeit) or 19
(Überschuldung) of the German Insolvency Act (Insolvenzordnung); (iii) the
commencing of negotiations with one or more of its creditors with a view to the
general readjustment or rescheduling of its Indebtedness (other than customary
adjustments of payment terms with suppliers); (iv) an insolvency court taking
steps as set out in Section 21 of the German Insolvency Act (Insolvenzordnung);
or (v) a court order for commencement of insolvency proceedings
(Insolvenzeröffnungsbeschluss) or for rejection of insolvency proceedings due to
lack of funds (Abweisungsbeschluss mangels Masse) is made; or
 
(i)           Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $50,000,000 or (ii) in the aggregate at any time an amount in excess
of $50,000,000 (in either case to the extent not covered by insurance by a
solvent and unaffiliated insurance company) shall be entered or filed against
any Loan Party or any of its Restricted Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days thereafter (or in any event later than five (5) days
prior to the date of any proposed sale thereunder); or
 
 

 
181

--------------------------------------------------------------------------------

 

(j)           Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or would reasonably be
expected to result in a Material Adverse Effect; or (ii) there exists any fact
or circumstance that reasonably could be expected to result in the imposition of
a Lien or security interest pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA or a violation of Section 436 of the Internal
Revenue Code; or
 
(k)           Change of Control.  A Change of Control occurs; or
 
(l)           Guaranties, Security Documents and other Loan Documents.  At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect with respect to a Material Company (other than in
accordance with its terms) or, with respect to a Material Company, shall become
null and void or any Guarantor shall repudiate its obligations thereunder, (ii)
this Agreement or any Security Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall become null and void, or the Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Security Documents with the priority
required by the relevant Security Document, in each case for any reason other
than the failure of the Collateral Agent or any Secured Party to take any action
within its control; provided that this clause (ii) shall not apply to any
Security Document the invalidity of which would not reasonably be considered
prejudicial to the interests of the Secured Parties taken as a whole, or (iii)
any Loan Party shall contest the validity or enforceability of any Loan Document
in writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party or shall contest the validity or perfection of any Lien in any Collateral
purported to be covered by the Security Documents; or
 
(m)           German Loan Parties’ Breach of Relevant Restrictive Covenants.  A
German Loan Party or German Group Member does not comply with a Relevant
Restrictive Covenant after the Collateral Agent has confirmed in accordance with
Section 6.16 that it considers the relevant action or step to have a Material
Adverse Effect or material adverse consequences for the Lenders’ risk or
security position; or
 
(n)           Expropriation.  There occurs any seizure, expropriation,
nationalization, intervention or other action by or on behalf of any
governmental, regulatory or other authority or other person in relation to any
Group Member or any of its assets that would reasonably be expected to have a
Material Adverse Effect; or
 
(o)           CKI Related Matters. (i) An event described in subsections (f) or
(g) shall occur with respect to the CKI Trust, (ii) the CKI Trust or the CKI
Trust Agreement or other operative documents with respect to the CKI Trust shall
be modified, amended or altered in any manner which would have a material
adverse effect on the CKI Trust or otherwise be materially disadvantageous to
the interests of the Lenders, taken as a whole, (iii) the CKI Intercreditor
Agreement shall cease to be in full force and effect (other than in accordance
with its terms or with the consent of the Required Lenders), (iv) the Design
Services Purchase Payment (as defined in the CKI Stock Purchase Agreement) shall
not be paid when due (beyond any applicable grace period) or the CKI Liquidated
Damages Amount under the CKI Stock Purchase Agreement shall become due and
payable (provided that, if such CKI Liquidated Damages Amount has become due and
payable solely arising from an Event of Default under the CKI Security Agreement
with respect to which no cure period applies, such acceleration of the CKI
Liquidated Damages Amount shall not be an Event of Default hereunder unless such
amount remains unpaid for thirty (30) days); or (v) a CKI Blockage Event shall
have occurred and pro forma for such occurrence, the U.S. Borrower would not be
in compliance with the financial covenants set forth in Section 6.07 after
excluding CKI and the CKI Affiliates from Consolidated Adjusted EBTIDA (provided
that such Event of Default may be cured upon delivery by the Borrower
Representative of a Compliance Certificate in accordance with Section
5.01(c)(iv) demonstrating compliance with the financial covenants set forth in
Section 6.07 after excluding CKI and the CKI Affiliates from Consolidated
Adjusted EBITDA);
 
 
182

--------------------------------------------------------------------------------

 

THEN, (1) upon the occurrence of any Event of Default described in Sections
8.01(f), (g) or (h), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Required Lenders, (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments, the obligation of each Issuing Bank to
issue any Letter of Credit, the obligation of the Swing Line Lender to make any
Swing Line Loan and the obligation to make loans under any Ancillary Facility
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each Loan
Party: (I) the unpaid principal amount of and accrued interest on the Loans,
(II) an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), (III) all amounts due under any Ancillary
Facility and (IV) all other Obligations; provided, that the foregoing shall not
affect in any way the obligations of Lenders under Section 2.03(b)(v) or Section
2.04(e); (C) the Administrative Agent may cause the Collateral Agent to enforce
any and all Liens and security interests created pursuant to Security Documents;
(D) the Administrative Agent shall direct the Borrower Representative to pay
(and each Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Sections 8.01(f), (g) and (h) to
pay) to the Administrative Agent such additional amounts of cash as reasonably
requested by the Issuing Bank, to be held as security for each Borrower’s
reimbursement Obligations in respect of Letters of Credit then outstanding; and
(E) the Administrative Agent and the Collateral Agent may exercise on behalf of
themselves, the Lenders, the Issuing Bank and the other Secured Parties all
rights and remedies available to the Administrative Agent, the Collateral Agent,
the Lenders and the Issuing Bank under the Loan Documents or under applicable
law or in equity.
 


 
ARTICLE IX.
 
AGENTS
 
Section 9.01                           Appointment of Agents
 
.  DBSI is hereby appointed the Syndication Agent hereunder, and each Lender
hereby authorizes DBSI to act as the Syndication Agent in accordance with the
terms hereof and the other Loan Documents.  Barclays Bank is hereby appointed
the Administrative Agent and the Collateral Agent hereunder and under the other
Loan Documents and each Lender hereby authorizes Barclays Bank to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents.  Each of BANA, CS Securities and Royal Bank
is hereby appointed a Co-Documentation Agent hereunder, and each Lender hereby
authorizes each of BANA, CS Securities and Royal Bank to act as a
Co-Documentation Agent in accordance with the terms hereof and the other Loan
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as
applicable.  The provisions of this Article IX (other than as expressly provided
herein) are solely for the benefit of the Agents and the Lenders and no Loan
Party shall have any rights as a third party beneficiary of any of the
provisions of this Article IX (other than as expressly provided herein).  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for any Group
Member.  Each of the Syndication Agent and each Co-Documentation Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates.  Each of the Syndication
Agent and each Co-Documentation Agent shall be released from the restrictions of
Section 181 German Civil Code (BGB – Bürgerliches Gesetzbuch), and similar
restrictions under any other applicable law, and shall be authorized to delegate
this power of attorney, including the release from such
restrictions.  Notwithstanding any other provision of this Agreement or any
provision of any other Loan Document, each of the Arranger, the Bookrunners, the
Syndication Agent and the Co-Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the
 

 
183

--------------------------------------------------------------------------------

 

Arranger, the Bookrunners, the Syndication Agent and the Co-Documentation Agent
shall be entitled to all indemnification and reimbursement rights in favor of
the Agents provided herein and in the other Loan Documents and all of the other
benefits of this Article IX.
 
Section 9.02                           Powers and Duties
 
.  Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Loan Documents as are specifically delegated or granted to such
Agent by the terms hereof and thereof, together with such powers, rights and
remedies as are reasonably incidental thereto.  In the event that any
obligations (other than the Obligations) are permitted to be incurred hereunder
and secured by Liens permitted to be incurred hereunder on all or a portion of
the Collateral, each Lender authorizes the Administrative Agent and the
Collateral Agent to enter into Intercreditor Agreements, subordination
agreements and amendments to the Security Documents to reflect such arrangements
on terms acceptable to the Administrative Agent and Collateral Agent.  Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents.  Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship or other implied duties in respect of any
Lender, any Loan Party or any other Person; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or
therein.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” in this Agreement and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under the agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
 

 
184

--------------------------------------------------------------------------------

 

Section 9.03                           General Immunity
 
.
 
(a)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document, or for the creation, perfection or priority of any Lien, or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of any Loan Party or to any Agent or
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Article III or elsewhere herein (other than confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of any Group Member or to make any disclosures
with respect to the foregoing.  Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans or the Letter of Credit
Usage or the component amounts thereof.
 
(b)           Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders (i) for
any action taken or omitted by any Agent (A) under or in connection with any of
the Loan Documents or (B) with the consent or at the request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement) except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction or (ii)
for any failure of any Loan Party to perform its obligations under this
Agreement or any other Loan Document.  No Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose or be
liable for the failure to disclose, any information relating to any Borrower or
any of its Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.  Each Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions and
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law.  Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for a Group
Member), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05).
 
 

 
185

--------------------------------------------------------------------------------

 

(c)           Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers under this Agreement or under any other Loan Document by or through
any one or more sub-agents appointed by it and to grant an exemption from any
restrictions to any sub-delegate.  Each of the Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 9.03 and
of Section 9.06 shall apply to any of the Affiliates of the Administrative Agent
or the Collateral Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent or Collateral Agent, as
applicable.  All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein.  Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent or the Collateral Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided, that the
Administrative Agent and Collateral Agent shall be responsible for all acts of
each of their respective sub-agents, and each Loan Party, Secured Party and
other Person shall have the same rights against the Administrative Agent or
Collateral Agent, as applicable, as if the Administrative Agent or Collateral
Agent, as applicable, had performed the duties and exercised the rights and
powers under this Agreement or any other Loan Document that its sub-agent
performed or exercised.
 
(d)           Notice of Default or Event of Default.  No Agent shall be deemed
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to such Agent by a
Loan Party or a Lender.  In the event that the Administrative Agent shall
receive such a notice, the Administrative Agent shall give notice thereof to the
Lenders, provided that failure to give such notice shall not result in any
liability on the part of the Administrative Agent.
 
 

 
186

--------------------------------------------------------------------------------

 

Section 9.04                           Agents Entitled to Act as Lender
 
.  The agency hereby created shall in no way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, any Agent in its
individual capacity as a Lender hereunder.  With respect to its participation in
the Loans and the Letters of Credit, each Agent shall have the same rights and
powers hereunder in its capacity as a Lender as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity.  Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the U.S. Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the U.S. Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.  The Lenders
acknowledge that pursuant to such activities, the Agents or their Affiliates may
receive information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the Agents and
their Affiliates shall be under no obligation to provide such information to
them.
 
Section 9.05                           Lenders’ Representations, Warranties and
Acknowledgment
 
.
 
(a)           Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Group in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Group.  No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
 
(b)           Each Lender, by delivering its signature page to this Agreement,
an Assignment Agreement or a Joinder Agreement and funding its (or converting
its Original Term Loans, Original Revolving Commitments and/or Original
Revolving Loans, if any, into) Tranche A Term Loans, Tranche B Term Loans,
Revolving Commitments and/or Revolving Loans on the Restatement Date or by the
funding of any Incremental Term Loans or Incremental Revolving Loans, as the
case may be, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be approved
by any Agent, Required Lenders or Lenders, as applicable on the Restatement Date
or as of the date of funding of such Loans.
 
Section 9.06                           Right to Indemnity
 
.  Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify each Agent to the extent that such Agent shall not have been
reimbursed by any Loan Party (and without limiting its obligation to do so), for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as Agent in any way relating to or
arising out of this Agreement or the other Loan Documents; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, that
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided, further, that this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
 
 

 
187

--------------------------------------------------------------------------------

 

Section 9.07                           Successor Administrative Agent,
Collateral Agent and Swing Line Lender
 
.
 
(a)           The Administrative Agent shall have the right to resign at any
time by giving prior written notice thereof to the Lenders and the Borrower
Representative.  The Administrative Agent shall have the right to appoint a
financial institution to act as the Administrative Agent and/or the Collateral
Agent hereunder, subject to the reasonable satisfaction of the Borrower
Representative and the Required Lenders, and the Administrative Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Administrative Agent by the Borrower Representative and the Required
Lenders or (ii) the thirtieth day after such notice of resignation.  Upon any
such notice of resignation, if a successor Administrative Agent has not already
been appointed by the retiring Administrative Agent, Required Lenders shall have
the right, upon five (5) Business Days’ notice to the Borrower Representative,
to appoint a successor Administrative Agent.  If neither Required Lenders nor
the Administrative Agent have appointed a successor Administrative Agent, then
the Required Lenders shall be deemed to have succeeded to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided, that until a successor Administrative Agent is so appointed by
Required Lenders or the Administrative Agent, the Administrative Agent, by
notice to the Borrower Representative and Required Lenders, may retain its role
as the Collateral Agent under any Security Document.  Except as provided in the
preceding sentence, any resignation of Barclays Bank or its successor as the
Administrative Agent pursuant to this Section shall also constitute the
resignation of Barclays Bank or its successor as the Collateral Agent.  After
any retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Section 9.07 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Security Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  If the Administrative Agent is retaining its role as Collateral
Agent, the actions enumerated in the preceding sentence will be modified to
account for such retained role.  Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.  If Barclays Bank or
its successor as the Administrative Agent pursuant to this Section has resigned
as the Administrative Agent but retained its role as the Collateral Agent and no
successor Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence, Barclays Bank or its successor may resign as the
Collateral Agent upon notice to the Borrower Representative and Required Lenders
at any time.
 
 

 
188

--------------------------------------------------------------------------------

 

(b)           In addition to the foregoing, the Collateral Agent may resign at
any time by giving thirty (30) days’ prior written notice thereof to Lenders and
the Loan Parties.  The Administrative Agent shall have the right to appoint a
financial institution as the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower Representative and the Required Lenders
and the Collateral Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Collateral Agent by the Borrower
Representative and the Required Lenders or (ii) the thirtieth day after such
notice of resignation.  Upon any such notice of resignation, Required Lenders
shall have the right, upon five (5) Business Days’ notice to the Administrative
Agent, to appoint a successor Collateral Agent.  Upon the acceptance of any
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
the successor Collateral Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Collateral Agent
under this Agreement and the Security Documents, and the retiring Collateral
Agent under this Agreement shall promptly (i) transfer to such successor
Collateral Agent all sums, Securities and other items of Collateral held
hereunder or under the Security Documents, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement and the Security
Documents, and (ii) execute and deliver to such successor Collateral Agent or
otherwise authorize the filing of such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Agent of the security interests
created under the Security Documents, whereupon such retiring Collateral Agent
shall be discharged from its duties and obligations under this Agreement and the
Security Documents.  After any retiring Collateral Agent’s resignation hereunder
as the Collateral Agent, the provisions of this Agreement and the Security
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Agreement or the Security Documents while it was the
Collateral Agent hereunder.
 
 
189

--------------------------------------------------------------------------------

 

(c)           Any resignation of Barclays Bank or its successor as the
Administrative Agent pursuant to this Section shall also constitute the
resignation of Barclays Bank or its successor as the Swing Line Lender and
Issuing Bank, and any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor the
Swing Line Lender and an Issuing Bank (in accordance with Section 2.04(h)) for
all purposes hereunder.  In such event (i) the U.S. Borrower shall prepay any
outstanding Swing Line Loans made by the retiring Administrative Agent in its
capacity as Swing Line Lender, (ii) upon such prepayment, the retiring
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to the U.S. Borrower for cancellation and (iii) the U.S. Borrower
shall issue, if so requested by the successor Administrative Agent and the Swing
Line Lender, a new Swing Line Note to the successor Administrative Agent and the
successor Swing Line Lender, in the principal amount of the Swing Line Sublimit
then in effect and with other appropriate insertions.
 
Section 9.08                           Security Documents and Guaranty
 
.
 
(a)           Agents under Security Documents and Guaranty.  Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents which are not German Security Documents;
provided, that, except as expressly set forth herein, neither the Administrative
Agent nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any
holder of Obligations.  Subject to Section 10.05, without further written
consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable may execute any documents or instruments
necessary (i) in connection with a sale or disposition of assets permitted by
this Agreement, to release any Lien encumbering any item of Collateral that is
the subject of such sale or other disposition of assets or to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.05) have otherwise consented or (ii) to release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under Section
10.05) have otherwise consented.
 
(b)           Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent and (ii)
in the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.
 
 

 
190

--------------------------------------------------------------------------------

 

(c)           Rights under Hedge Agreements.  No Hedge Agreement shall create
(or be deemed to create) in favor of any Lender Counterparty that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Loan Documents
except as expressly provided in Sections 2.15(e) and 10.05(c)(v) of this
Agreement.  By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed the Collateral Agent as its agent
and agreed to be bound by the Loan Documents as a Secured Party, subject to the
limitations set forth in this clause (c).
 
(d)           Release of Collateral and Guarantees, Termination of Loan
Documents.
 
(i)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations have been Paid in Full, this Agreement
and all other Loan Documents, all guarantee obligations provided for in any Loan
Document and all security interests granted pursuant to any Loan Document shall
automatically terminate, and upon request of the Borrower Representative, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Lender or any Lender Counterparty) take such actions as shall
be reasonably requested to evidence the release of its security interest in all
Collateral, and to evidence the release of all guarantee obligations provided
for in any Loan Document.  Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation,
examinership, receivership or reorganization of any Borrower or any Guarantor,
or upon or as a result of the appointment of a receiver, intervenor, liquidator,
examiner or conservator of, or trustee or similar officer for, any Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payment had not been made.
 
(ii)           Upon any disposition of property permitted by this Agreement, any
security interest in such property provided for in any Security Document shall
be deemed to be automatically released and such property shall automatically
revert to the applicable Loan Party with no further action on the part of any
Person.  The Collateral Agent shall, at the applicable Loan Party’s expense,
execute and deliver or otherwise authorize the filing of such documents as such
Loan Party shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release.
 
(iii)           Notwithstanding anything to the contrary contained in any
Security Document or any other Loan Document, in the event that the Collateral
Agent exercises any of its rights or remedies under the Loan Documents with
respect to Collateral that is the subject of a Trademark license agreement
entered into by the U.S. Borrower or any of its Subsidiaries, the Lenders hereby
agree that the Collateral Agent shall, and the Collateral Agent hereby agrees
that it shall, exercise such rights and remedies subject to the restrictions on
the marketing, sale and distribution of such goods that are contained in the
applicable licensing agreement; provided that such restrictions are in the
nature of customary restrictions intended to preserve the rights of the
applicable licensors in the licensed Intellectual Property, preserve the
prestige, image and goodwill of the licensed Intellectual Property and the
licensor and/or avoid the infringement of the rights of any third party,
including, without limitation, any other licensee of the applicable
licensor.  At the request of the U.S. Borrower or any of its Subsidiaries from
time to time, the Lenders hereby agree that the Collateral Agent shall be
authorized to, and the Collateral Agent hereby agrees that it shall, execute and
deliver to the U.S. Borrower acknowledgments of the Lenders’ and the Collateral
Agent’s agreements pursuant to the foregoing sentence, for the benefit of the
applicable licensor.
 
 

 
191

--------------------------------------------------------------------------------

 

Section 9.09                           Withholding Taxes
 
.  To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, provided that nothing in this Section 9.09 shall impose any obligation
on any Loan Party.
 
                      Section 9.10                      Administrative Agent May
File Proofs of Claim
 
.  In case of the pendency of any proceeding under the Bankruptcy Code or other
applicable law or any other judicial proceeding relative to any Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
other Secured Parties (including fees, disbursements and other expenses of
counsel) allowed in such judicial proceeding and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same.  Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and other Secured Party to make such payments to the
Administrative Agent.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or other Secured Party to authorize the Administrative Agent to vote in respect
of the claim of such Person or in any such proceeding.
 
 

 
192

--------------------------------------------------------------------------------

 

Section 9.11                           Administrative Agent’s “Know Your
Customer” Requirements
 
.  Each Lender shall promptly, upon the request of the Administrative Agent,
provide such documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.
 
Section 9.12                           German Collateral Agent
 
.  Notwithstanding the generality of this Article IX:
 
(a)           Each of the Secured Parties confirms the appointment of the
Collateral Agent as agent, administrator and trustee (Treuhänder) for the
purpose of accepting, holding on trust (Treuhand), administering and enforcing
remedies with respect to the German Security that is subject of any German
Security Document for and on behalf of the Secured Parties pursuant to the
provisions of this Agreement.
 
(b)           The Collateral Agent accepts such appointments and, in particular,
accepts its appointment as a trustee (Treuhänder), agent and administrator of
the German Security on the terms and subject to the conditions set forth in this
Agreement.
 
(c)           The Collateral Agent, as applicable, shall:
 
(i)           hold, administer and, as the case may be, enforce any German
Security which is security assigned or otherwise transferred
(Sicherungsübereignung/ Sicherungsabtretung) under the laws of Germany under a
non-accessory security right (nicht akzessorische Sicherheit) to it as a trustee
(Treuhänder) in its own name but for the benefit of the Secured Parties; and
               
                                (ii)           as applicable, administer and, as
the case may be, enforce, any German Security which is pledged under the laws of
Germany (Verpfändung) or otherwise transferred in accordance with the laws of
Germany to (i) it in its own name but for the benefit of the Secured Parties as
well as (ii) any of the Secured Parties under an accessory security right
(akzessorische Sicherheit) in the name and for and on behalf of the Secured
Parties.
 
(d)           Each Secured Party hereby authorizes the Collateral Agent to
accept, as its representative (Stellvertreter), any German Security created in
favor of such Secured Party.
 
(e)           Each Secured Party hereby authorizes (bevollmächtigt) the
Collateral Agent (with the right of sub-delegation) to enter into any Security
Document evidencing German Security and to make and accept all declarations and
take all actions as it considers necessary or useful in connection with such
German Security on behalf of such Secured Party.  The Collateral Agent shall
further be entitled to rescind, amend and/or execute new and different documents
securing such German Security.
 
 

 
193

--------------------------------------------------------------------------------

 

(f)           For the purposes of performing its rights and obligations as
Collateral Agent hereunder, each Secured Party hereby authorizes the Collateral
Agent to act as its agent (Stellvertreter), and releases the Collateral Agent
from the restrictions imposed by Section 181 German Civil Code (BGB), and
similar restrictions under any other applicable law. The Collateral Agent is
hereby authorized to delegate this power of attorney, including the release from
such restrictions. At the request of the Collateral Agent, each Secured Party
shall provide the Collateral Agent with a separate written power of attorney
(Spezialvollmacht) for the purposes of executing any relevant agreements and
documents on their behalf.
 
(g)           Each Secured Party hereby ratifies and approves all acts
previously done by the Collateral Agent on such Secured Party’s behalf.
 
Section 9.13                           Certain Canadian Matters
 
.  For greater certainty, and without limiting the powers of the Administrative
Agent, the Collateral Agent or any other person acting as an agent or mandatary
for such agent hereunder or under any of the other Loan Documents,  each of the
Loan Parties, including each of the Canadian Loan Parties, hereby acknowledges
that, for purposes of holding any security granted by any Loan Party on property
pursuant to the laws of the Province of Quebec to secure obligations of any
Borrower or any other Loan Party under any bond or debenture issued by any
Borrower or any other Loan Party, the Collateral Agent is and shall be the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Quebec) for all present and future Secured
Parties, and in particular for all present and future holders of any such bond
or debenture.  Each Secured Party, on its own behalf and on behalf of its
Affiliates that may from time to time be Secured Parties (each, an “Appointer”)
hereby: (i) irrevocably constitutes, ratifies and confirms, to the extent
necessary, the Collateral Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir within the meaning of Article 2692 of the Civil Code
of Québec) in order to hold hypothecs and security granted by any Borrower or
any other Loan Party on property pursuant to the laws of the Province of Quebec
to secure obligations of any Borrower or any other Loan Party under any bond
issued by any Borrower or any other Loan Party; and (ii) appoints, ratifies and
confirms and agrees that the Collateral Agent may act as the bondholder or
debentureholder and mandatary, custodian and depository with respect to any bond
or debenture that may be issued by any Borrower or any Loan Party and pledged in
their favour from time to time.  Each assignee of an Appointer on its own behalf
and on behalf of its Affiliates that may from time to time be Secured Parties
shall be deemed to have confirmed and ratified the constitution of the
Collateral Agent as the holder of such irrevocable power of attorney (fondé de
pouvoir) and shall be deemed to have confirmed and ratified the constitution of
the Collateral Agent as bondholder or debentureholder and mandatary, custodian
and depositary with respect to any bond or debenture that may be issued by any
Borrower or any Loan Party and pledged from time to time in favour of the
Collateral Agent by the execution of an Assignment and Acceptance or by
otherwise becoming a party hereto.  Notwithstanding the provisions of Section 32
of the An Act respecting the special powers of legal persons (Quebec), the
Collateral Agent may acquire and be the holder of any bond or debenture issued
by any Borrower or any other Loan Party (i.e., the fondé de pouvoir may acquire
and hold the first bond or debenture issued under any deed of hypothec by any
Borrower or any Loan Party).  Each Borrower and each Loan Party hereby
acknowledges that such bond or debenture constitutes a title of indebtedness, as
such term is used in Article 2692 of the Civil Code of Quebec.  The Collateral
Agent, acting as fondé de pouvoir shall have the same rights, powers, immunities
and exclusions from liability as are prescribed in favour of the Collateral
Agent in this Agreement, which shall apply mutatis mutandis to the Collateral
Agent acting as fondé de pouvoir.
 
 
194

--------------------------------------------------------------------------------

 

Section 9.14                           Parallel Debt
 
.
 
(a)           For the purpose of establishing a valid Lien pursuant to any
Security Document governed by Dutch or German law:
 
(i)           each Foreign Loan Party irrevocably and unconditionally undertakes
(and to the extent necessary undertakes in advance (bij voorbaat)) (where
applicable, by way of an abstract acknowledgement of debt (abstraktes
Schuldanerkenntnis)) to pay to the Collateral Agent amounts equal to any amounts
owing from time to time by that Foreign Loan Party to any Foreign Obligations
Secured Party under the Loan Documents, any Hedge Agreement, any Cash Management
Agreement or any Treasury Transaction (as each may be amended, varied,
supplemented or extended from time to time) whether for principal, interest,
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Foreign Loan Party, would have accrued on any Obligation,
whether or not a claim is allowed against such Foreign Loan Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise, as and when those amounts are due
(its “Foreign Corresponding Debt”), and each Foreign Obligations Secured Party
consents to each Foreign Loan Party’s undertaking pursuant to this paragraph
(i); and
 
(ii)           each Loan Party (other than any Foreign Loan Party) irrevocably
and unconditionally undertakes (and to the extent necessary undertakes in
advance (bij voorbaat)) (where applicable, by way of an abstract acknowledgement
of debt (abstraktes Schuldanerkenntnis)) to pay to the Collateral Agent amounts
equal to any amounts owing from time to time by that Loan Party to any Secured
Party (other than any Foreign Obligations Secured Party) under the Loan
Documents, any Hedge Agreement, any Cash Management Agreement or any Treasury
Transaction (as each may be amended, varied, supplemented or extended from time
to time) whether for principal, interest, (including interest which, but for the
filing of a petition in bankruptcy with respect to such Loan Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Loan
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise, as and when those
amounts are due (its “U.S. Corresponding Debt”), and each Secured Party (other
than any Foreign Obligations Secured Party) consents to the undertaking of each
Loan Party (other than any Foreign Loan Party) pursuant to this paragraph (ii).
 
(b)           Each party to this Agreement acknowledges that the obligations of
each Loan Party under a Parallel Debt are several and are separate and
independent (eigen zelfstandige verplichting) from, and shall not in any way
limit or affect, the relevant Corresponding Debt under any Loan Document, any
Hedge Agreement, any Cash Management Agreement or any Treasury Transaction nor
shall the amounts for which each Loan Party is liable under a Parallel Debt be
limited or affected in any way by its relevant Corresponding Debt provided that:
 
 

 
195

--------------------------------------------------------------------------------

 

(i)           a Parallel Debt of a Loan Party shall be decreased to the extent
that its relevant Corresponding Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged;
 
(ii)           a Corresponding Debt of a Loan Party shall be decreased to the
extent its relevant Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and
 
(iii)           the amount of a Parallel Debt of a Loan Party shall at all times
be equal to the amount of its relevant Corresponding Debt.
 
(c)           For the purpose of this Section 9.14, the Collateral Agent acts in
its own name and on behalf of itself and not as agent, representative or trustee
of any other Secured Party and its claims in respect of a Parallel Debt shall
not be held on trust. Any Lien granted to the Collateral Agent to secure a
Parallel Debt is granted to the Collateral Agent in its capacity as sole
creditor of a Parallel Debt and shall not be held on trust.
 
(d)           All monies received or recovered by the Collateral Agent pursuant
to this Section 9.14, and all amounts received or recovered by the Collateral
Agent from or by the enforcement of any Liens granted to secure a Parallel Debt,
shall be applied in accordance with the terms of this Agreement.
 
(e)           Without limiting or affecting the Collateral Agent’s rights
against any Loan Party (whether under this Section 9.14 or under any other
provision of the Loan Documents), the Collateral Agent agrees with each other
Secured Party (on a several and divided basis) that, subject as set out in the
next sentence, it will not exercise its rights under any Parallel Debt in
relation to a Secured Party except with the consent of the relevant Secured
Party. However, for the avoidance of doubt, nothing in the previous sentence
shall in any way limit the Collateral Agent’s right to act in the protection or
preservation of rights under or to enforce any Security Document as contemplated
by this Agreement, the relevant Security Document or any other Loan Document,
any Hedge Agreement, any Cash Management Agreement or any Treasury Transaction
(or to do any act reasonably incidental to the foregoing).
 
(f)           Without limiting or affecting the Collateral Agent’s rights
against a Loan Party (whether under this Section 9.14  or under any other
provision of this Agreement), each Loan Party acknowledges that:
 
(i)           nothing in this Section 9.14 shall impose any obligation on the
Collateral Agent to advance any sum to a Loan Party or otherwise under a Loan
Document, except in its capacity as Lender; and
 
(ii)           for the purpose of any vote taken under a Loan Document, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender.
 
(g)           For the avoidance of doubt, a Parallel Debt will become due and
payable (opeisbaar) at the same time the relevant Corresponding Debt becomes due
and payable.
 
 


 

 
196

--------------------------------------------------------------------------------

 

(h)           For the purpose of any Security Document governed by Dutch law,
each party to this Agreement confirms that, in accordance with this Section 9.14
a claim of the Collateral Agent against a Loan Party in respect of a Parallel
Debt does not constitute common property (een gemeenschap) within the meaning of
Section 3:166 of the Dutch Civil Code and that the provisions relating to such
common property shall not apply. If, however, it shall be held that such claim
of the Collateral Agent does constitute such common property and such provisions
do apply, the parties to this Agreement agree that this Agreement shall
constitute the administration agreement (beheersregeling) within the meaning of
Section 3:168 of the Dutch Civil Code.
 
(i)           For the purpose of any Security Document governed by German law,
the Collateral Agent, the Loan Parties and each of the other Secured Parties
agree that the Collateral Agent shall be the joint and several creditor
(Gesamtgläubiger) (together with the relevant other Secured Party) of each and
every obligation of the Loan Parties towards that other Secured Party under any
Loan Document, any Hedge Agreement, any Cash Management Agreement or any
Treasury Transaction, and that accordingly the Collateral Agent will have its
own and independent right to demand performance by the Loan Parties of those
obligations (Gesamtgläubigerschaft) in full.
 
(j)           Notwithstanding anything to the contrary herein, nothing in this
Section 9.14 shall impose any obligation on any Foreign Loan Party to make any
payment, or provide any security for, any Obligation of a U.S. Loan Party, or be
construed as a guaranty by any Foreign Loan Party of any Obligation of a U.S.
Loan Party.
 
ARTICLE X.
 
MISCELLANEOUS
 
Section 10.01                           Notices
 
.
 
(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given to a Loan Party, the Collateral Agent, the
Administrative Agent, the Swing Line Lender or the Issuing Bank, shall be sent
to such Person’s address as set forth on Schedule 1.01(d) or in the other
relevant Loan Document, and in the case of any Lender, the address as indicated
on Schedule 1.01(d) or otherwise indicated to the Administrative Agent in
writing.  Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile, ordinary or registered
post, or three (3) Business Days after depositing it in the ordinary or prepaid
post or United States mail with postage prepaid and properly addressed;
provided, that no notice to any Agent shall be effective until received by such
Agent; provided, further, that any such notice or other communication shall at
the request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.03(c) hereto as designated by the Administrative Agent
from time to time.
 
 

 
197

--------------------------------------------------------------------------------

 

(b)           Electronic Communications.
 
(i)           Notices and other communications to the Administrative Agent, the
Collateral Agent, the Swing Line Lender, the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent, the Collateral Agent, the Swing
Line Lender, each Lender and each Issuing Bank, as applicable; provided, that
the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, each
other Agent and the Borrower Representative hereby agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that any Borrowing Notice or notice of an
Event of Default shall be promptly confirmed by facsimile.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
                               (ii)           Each Loan Party understands that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.
 
(iii)           The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.  Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, Software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform.  In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including (A) direct damages, losses or expenses (whether
in tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the internet, except to the extent the
liability of any such Person if found in a final ruling by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct or (B) indirect, special, incidental or consequential damages.
 
 

 
198

--------------------------------------------------------------------------------

 

(iv)           Each Loan Party, each Lender, the Issuing Bank and each Agent
agrees that the Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.
 
(v)           All uses of the Platform shall be governed by and subject to, in
addition to this Section 10.01, separate terms and conditions posted or
referenced in such Platform and related agreements executed by the Lenders and
their Affiliates in connection with the use of such Platform.
 
(c)           Change of Address.  Any party hereto may changes its address or
telecopy number for notices and other communications hereunder by written notice
to the other parties hereto.
 
Section 10.02                           Expenses
 
.  Whether or not the transactions contemplated hereby are consummated, each
Borrower agrees to pay promptly (a) all the actual and reasonable out-of-pocket
costs and expenses incurred by the Agents and the Arranger in connection with
the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, supplements, waivers or other modifications thereto; (b)
the reasonable fees, expenses and disbursements of counsel to the Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, supplements, waivers or other modifications thereto
and any other documents or matters requested by any Borrower; provided that so
long as a Default or Event of Default shall not have occurred and be continuing,
reasonable attorney’s fees shall be limited to one primary counsel and, if
reasonably required by the Administrative Agent, one local counsel per
jurisdiction and one specialist counsel per specialty, provided, further, that
no such limitation shall apply if counsel for the Administrative Agent
determines in good faith that there is a conflict of interest that requires
separate representation for any Agent or Lender; (c) all the actual costs and
reasonable out-of-pocket expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
Taxes, stamp or documentary Taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to the Collateral Agent
and the Administrative Agent; (d) all the actual costs and reasonable
out-of-pocket expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (e) all other actual costs and
reasonable out-of-pocket expenses incurred by each Agent in connection with the
syndication of the Loans and Commitments and the transactions contemplated by
the Loan Documents and any consents, amendments, supplements, waivers or other
modifications thereto; and (f) all actual costs and reasonable out-of-pocket
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by any Agent or any Lender
in enforcing any Obligations of or in collecting any payments due from any Loan
Party hereunder or under the other Loan Documents (including in connection with
the sale, lease or license of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.  All amounts due under this Section 10.02 shall be due and payable
promptly after demand therefor.
 
 

 
199

--------------------------------------------------------------------------------

 

Section 10.03                           Indemnity
 
.
 
(a)           In addition to the payment of expenses pursuant to Section 10.02,
whether or not the transactions contemplated hereby are consummated, each Loan
Party agrees to defend (subject to Indemnitees’ rights to selection of counsel),
indemnify, pay and hold harmless, each Agent, Arranger, Bookrunner, Issuing
Bank, Swing Line Lender and Lender and the officers, partners, members,
directors, trustees, shareholders, advisors, employees, representatives,
attorneys, controlling persons, agents, sub-agents and Affiliates of each Agent,
Arranger, Bookrunner, Issuing Bank, Swing Line Lender and Lender, as well as the
respective heirs, successors and assigns of the foregoing (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
that no Loan Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities (a) arise from the gross negligence, bad faith or willful misconduct
of such Indemnitee, in each case, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (b) arise out of any dispute
among Indemnitees (other than a dispute involving claims against the
Administrative Agent, the Collateral Agent, the Arranger or any other agent or
co-agent (if any) designated by the Arranger with respect to the Facilities, in
each case in their respective capacities as such, or any Arranger, solely in
connection with its syndication activities as contemplated hereunder) that a
court of competent jurisdiction has determined in a final and non-appealable
decision did not involve actions or omissions of the Loan Parties; provided,
further, that in connection therewith, the Loan Parties shall only be
responsible for the fees, charges and disbursements of a single counsel selected
by the Administrative Agent and of such special and local counsel as the
Administrative Agent may deem appropriate in its good faith discretion, except
that if any Indemnitee concludes that its interests conflict or are reasonably
likely to conflict with those of other Indemnitees, the Loan Parties shall also
be responsible for the fees, charges and disbursements of separate counsel for
such Indemnitee; and provided, further, that in respect of a Dutch Loan Party,
the Guaranty of such Dutch Loan Party (including the contribution requirements
in respect of the indemnity in this Section 10.03) does not apply to any
Indemnified Liability to the extent that it would result in this indemnity
constituting unlawful financial assistance prohibited by section 2:98c or 2:207c
of the Dutch Civil Code.  To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.03 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Loan Party shall to the extent permitted by law
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 
 

 
200

--------------------------------------------------------------------------------

 

(b)           To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against each Agent,
Arranger, Bookrunner, Issuing Bank, Swing Line Lender and Lender and their
respective Affiliates, officers, partners, members, directors, trustees,
shareholders, advisors, employees, representatives, attorneys, controlling
persons, agents and sub-agents on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of or in any way related to this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the transmission of
information through the Internet, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
 
(c)           All amounts due under this Section 10.03 shall be due and payable
within five days after demand therefor.
 
Section 10.04                           Set-Off
 
.  In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each Lender is hereby authorized by each
Loan Party at any time or from time to time to the fullest extent permitted by
law and subject to the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed), without notice to any Loan Party or to any
other Person (other than the Administrative Agent), any such notice being hereby
expressly waived to the fullest extent permitted by applicable law, to set off
and to appropriate and to apply any and all deposits (time or demand,
provisional or final, general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder, the
Letters of Credit and participations therein and under the other Loan Documents,
including all claims of any nature or description arising out of or connected
hereto, the Letters of Credit and participations therein or with any other Loan
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) such obligations and liabilities, or any of them, may be
contingent or unmatured.
 
Section 10.05                           Amendments and Waivers
 
.
 
(a)           Required Lenders’ Consent.  Subject to the additional requirements
of Sections 10.05(b) and 10.05(c), no amendment, supplement, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall in any event be effective without
the written concurrence of the Required Lenders and the U.S. Borrower (delivery
of an executed counterpart of a signature page to the applicable amendment,
supplement, modification, termination or waiver by facsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof); provided that any Defaulting Lender shall be deemed not to be a
“Lender” for purposes of calculating the Required Lenders (including the
granting of any consents or waivers) with respect to any of the Loan Documents.
 
 
201

--------------------------------------------------------------------------------

 

(b)           Affected Lenders’ Consent.  Without the written consent of each
Lender (other than a Defaulting Lender) that would be directly and adversely
affected thereby, no amendment, supplement, modification, termination, or
consent shall be effective if the effect thereof would:
 
(i)           extend the scheduled final maturity of any Loan or Note;
 
(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment) of principal;
 
(iii)           [reserved];
 
(iv)           reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.10) or any fee or any premium payable hereunder (it being understood that any
change to the definition of Leverage Ratio or in the component definitions
thereof shall not constitute a reduction in the rate of interest); provided,
further, that only the consent of the Required Lenders shall be necessary to
amend the Default Rate in Section 2.10 or to waive any obligation of any
Borrower to pay interest at the Default Rate;
 
(v)           waive or extend the time for payment of any such interest, fees or
premiums, it being understood that only the consent of the Required Lenders
shall be necessary to rescind an acceleration of Obligations after acceleration
thereof pursuant to Section 8.01 hereof;
 
(vi)           reduce or forgive the principal amount of any Loan or any
reimbursement Obligation in respect of any Letter of Credit;
 

                                                (vii)            amend, modify,
terminate or waive any provision of Section 2.13(b)(ii), Section 2.13(c)(i) to
the extent relating to the requirement to make Offers to all Lenders in a Class,
Section 2.15 (except to the extent provided for in 10.05(c)(iii)),
Section 2.16(c), Section 2.17, this Section 10.05(b), Section 10.05(c) or any
other provision of this Agreement that expressly provides that the consent of
all Lenders is required;
 
(viii)           consent to the assignment or transfer by any Loan Party of any
of its rights and obligations under any Loan Document except as expressly
provided in any Loan Document;
 
(ix)           amend the definition of “Required Lenders” or amend Section
10.5(a) in a manner that has the same effect as an amendment to such definition
or the definition of “Pro Rata Share”; provided that with the consent of
Required Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Required Lenders” or “Pro Rata Share” on
substantially the same basis as the Term Loan Commitments, the Term Loans, the
Revolving Commitments and the Revolving Loans are included on the Restatement
Date;
 
(x)           release all or substantially all of the Collateral or all or
substantially all of the Guarantors (by value) from the Guaranty except as
expressly provided in the Loan Documents or any Intercreditor Agreement;
 
(xi)           amend or modify any provision of Section 10.06 in a manner that
further restricts assignments thereunder;
 
 

 
202

--------------------------------------------------------------------------------

 

(xii)           amend or modify any Intercreditor Agreement in a manner that
would adversely affect the priority of the Liens of the Collateral Agent or the
Subordination of any Indebtedness to the Obligations; or
 
(xiii)           change the stated currency in which any Borrower is required to
make payments of principal, interest, fees or other amounts hereunder or under
any other Loan Document;
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix), (x) and (xii).
 
(c)           Other Consents.  No amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall:
 
(i)           increase any Commitment of any Lender over the amount thereof then
in effect or extend the outside date for such Commitment without the consent of
such Lender; provided that no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall be deemed to constitute
an increase in any Commitment of any Lender;
 
                                (ii)           amend, modify, terminate or waive
any provision hereof relating to (x) the U.S. Swing Line Sublimit or the U.S.
Swing Line Loans without the consent of the U.S. Swing Line Lender, or (y) the
Canadian Swing Line Sublimit or the Canadian Swing Line Loans without the
consent of the Canadian Swing Line Lender;
 
(iii)           alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50.0% of the aggregate Tranche A Term Loan Exposure of all
Lenders, Tranche B Term Loan Exposure of all Lenders, Revolving Exposure of all
Lenders or Incremental Term Loan Exposure of all Lenders, as applicable, of each
Class which is being allocated a lesser repayment or prepayment as a result
thereof; provided, that Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;
 
 
203

--------------------------------------------------------------------------------

 
 
(iv)           amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.04(e) without the written consent of the Administrative Agent and of
the Issuing Bank;
 
(v)           amend, modify or waive this Agreement or any Security Document so
as to alter the ratable treatment of Obligations arising under the Loan
Documents and Obligations arising under Hedge Agreements or the definition of
“Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Security Document) in each case in a
manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty;
 
(vi)           amend, modify, terminate or waive any provision of Article IX as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent;
 
(vii)           amend any condition for Credit Extensions set forth in Section
3.02 without the consent of Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders;
 
(viii)           without limiting the provisions of Section 10.05(b), amend,
modify, terminate or waive any provision hereof that would materially,
disproportionately and adversely affect the obligation of any Borrower to make
any payment of Revolving Loans without the consent of Lenders holding more than
50% of the aggregate Revolving Exposure of all Lenders (or if such amendment,
modification or waiver affects only the Foreign Revolving Loans or only the U.S.
Revolving Loans, 50% of the aggregate Revolving Exposure of the relevant Class);
 
(ix)           without limiting the provisions of Section 10.05(b), amend,
modify, terminate or waive any provision hereof that would materially,
disproportionately and adversely affect the obligation of any Borrower to make
payment of Term Loans without the consent of Lenders holding more than 50.0% of
the aggregate Term Loans of all Lenders (or if such amendment, modification or
waiver affects only a specific Class of Term Loans, 50% of the aggregate Term
Loans of the relevant Class); and
 
(x)           (i) the Commitment or Loan of any Defaulting Lender may not be
increased or extended and the principal of any Loan of a Defaulting Lender may
not be reduced, in each case without the consent of such Lender and (ii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of each such Defaulting
Lender.
 

 
204

--------------------------------------------------------------------------------

 

 
(d)           Execution of Amendments, Etc.  The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, supplements, modifications, waivers or consents on behalf of such
Lender.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. In the case of any waiver,
subject to any conditions or qualifications set forth therein, the parties
hereto shall be restored to their former positions and rights hereunder and
under the other Loan Documents, and, subject to any conditions or qualifications
set forth therein, any Default or Event of Default waived shall be deemed to be
cured and not continuing, but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right or consequence in respect
thereof.  No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.05 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Loan Party, on
such Loan Party.
 
Notwithstanding anything to the contrary provided herein, no consent of any
Lender shall be required in connection with the marking of any amendment to any
Loan Document of the type described in Section 2.24 hereof which states in such
Section that no consent of any Lender, other than the applicable Incremental
Revolving Loan Lender or Incremental Term Loan Lender, is required.
 
Section 10.06                           Successors and Assigns; Participations
 
.
 
(a)           Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Loan Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Loan Party without the prior written consent of all
Lenders (and any purported assignment or delegation without such consent shall
be null and void) and no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.06.
 
(b)           Register.  Each Borrower, each Guarantor, the Administrative Agent
and Lenders shall deem and treat the Persons listed as Lenders in the Register
as the holders and owners of the corresponding Commitments and Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until recorded
in the Register following receipt of a fully executed Assignment Agreement
effecting the assignment or transfer thereof, together with the required forms
and
 

 
205

--------------------------------------------------------------------------------

 

certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.06(d).  Each assignment
shall be recorded in the Register promptly following receipt by the
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
the Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable.  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”  Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.
 
(c)           Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
 
(i)           to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to the
Administrative Agent; and
 
(ii)           to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to the
Borrower Representative and the Administrative Agent and, in the case of
assignments of Revolving Loans or Revolving Commitments to any such Person,
consented to by the Borrower Representative (provided that the Borrower
Representative shall be deemed to have consented to assignments made during the
initial syndication of the Revolving Commitments to Lenders previously approved
by the Borrower Representative and to any other such assignment unless it shall
object thereto by written notice to the Administrative Agent within 5 Business
Days after having received notice thereof), the Administrative Agent, the
applicable Issuing Bank and the applicable Swing Line Lender (each such consent
not to be (x) unreasonably withheld or delayed or (y) in the case of the
Borrower Representative, required at any time an Event of Default described in
clause (a), (f), (g) or (h) of Section 8.01 has occurred and is continuing);
provided, that each such assignment pursuant to this Section 10.06(c)(ii) shall
be in an aggregate amount of not less than (A) $2,500,000 (or such lesser amount
as may be agreed to by the Borrower Representative and the Administrative Agent
or as shall constitute the aggregate amount of the Revolving Commitments and
Revolving Loans of the assigning Lender) with respect to the assignment of the
Revolving Commitments and Revolving Loans and (B) $1,000,000 (or such lesser
amount as may be agreed to by the Borrower Representative and the Administrative
Agent or as shall constitute the aggregate amount of the Tranche A Term Loan,
Tranche B Term Loan or Incremental Term Loans of a Series of the assigning
Lender) with respect to the assignment of Term Loans; provided, that the Related
Funds of any individual Lender may aggregate their Loans for purposes of
determining compliance with such minimum assignment amounts.
 

 
206

--------------------------------------------------------------------------------

 

(d)           Mechanics.  Assignments and assumptions of Loans and Commitments
by Lenders shall be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement.  Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective
Date.  In connection with all assignments there shall be delivered to the
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income Tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.20(c), together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (x) in connection with an assignment elected or caused by a
Borrower pursuant to Section 2.23, (y) in connection with an assignment by or to
Barclays Bank or any Affiliate thereof or (z) in the case of an assignee which
is already a Lender or is an Affiliate or Related Fund of a Lender or a Person
under common management with a Lender).
 
(e)           Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Restatement Date or as of the Assignment Effective Date that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or  loans such as the applicable Commit­ments or Loans,
as the case may be; and (iii) it shall make or invest in, as the case may be,
its Commitments or Loans for its own account in the ordinary course and without
a view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.06, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).
 
(f)           Effect of Assignment.  Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan
Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the applicable Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or
 

 
207

--------------------------------------------------------------------------------

 

assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply the requirements of this Section 10.06 shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(g).  Any assignment by a Lender
pursuant to this Section 10.06 shall not in any way constitute or be deemed to
constitute a novation, discharge, rescission, extinguishment or substitution of
the Indebtedness hereunder, and any Indebtedness so assigned shall continue to
be the same obligation and not a new obligation.
 
(g)           Participations.
 
(i)           Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Group Member or any of their
respective Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation: provided, that (A) such Lender’s obligations shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) each Borrower, the
Administrative Agent, each Issuing Bank and Each of the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
agreements and obligations.
 
(ii)           The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating or the amortization schedule therefor, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Guarantors
or the Collateral under the Security Documents (except as expressly provided in
the Loan Documents) supporting the Loans hereunder in which such participant is
participating.
 
(iii)           Each Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (c)
of this Section; provided, that such participant agrees to be subject to
Sections 2.19 and 2.20 as if it were a Lender; provided, further, that (x) a
participant shall not be entitled to receive any greater payment under Section
2.19 or 2.20 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with the Borrower Representative’s
prior written consent and (y) a participant shall not be entitled to the
benefits of Section 2.20 unless such participant agrees, for the benefit of the
Borrowers, to comply with Section 2.20 as though it were a Lender; provided,
further, that, except as specifically set forth in clause (x) of this sentence,
nothing herein shall require any notice to the Borrower Representative or any
other Person in connection with the sale of any participation.  To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.04 as though it were a Lender; provided, that such participant agrees
to be subject to Section 2.17 as though it were a Lender.  A participant shall
not be entitled to the benefits of Section 2.20 to the extent such participant
fails to comply with Section 2.20(c).
 

 
208

--------------------------------------------------------------------------------

 

 
(iv)           Each Lender that sells a participation shall maintain a register
on which it enters the name and address of each participant and the principal
amounts of each participant’s interest in the Commitments, Loans and other
Obligations held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such Commitments, Loans and other Obligations as the owner thereof
for all purposes of this Agreement notwithstanding any notice to the
contrary.  Any such Participant Register shall be available for inspection by
the Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice.
 
(h)           Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.06 any
Lender may pledge (without the consent of any Borrower or the Administrative
Agent) all or any portion of its Loans, the other Obligations owed by or to such
Lender, and its Notes, if any, to secure obligations of such Lender including
any Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors and any operating circular issued by such Federal Reserve
Bank; provided, that no Lender, as between any Borrower and such Lender, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided, further, that in no event shall the applicable
Federal Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.
 
(i)           Act on the Financial Supervision.  In order to comply with the
Dutch Financial Supervision Act (Wet op het financieel toezicht), the amount
transferred under this Section 10.06 shall include a portion outstanding from
the Foreign Borrower of at least € 50,000 (or its equivalent in other
currencies) or such other amount as may be required from time to time by the
Dutch Financial Supervision Act (or implementing legislation) or if less, the
new Lender shall confirm in writing to the Loan Parties that it is a
professional market party (professionele marktpartij) within the meaning of the
Dutch Financial Supervision Act.
 
Section 10.07                           Independence of Covenants, Etc.
 
.  All covenants, conditions and other terms hereunder and under the other Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, conditions or other terms,
the fact that it would be permitted by an exception to, or would otherwise be
within the limitations of, another covenant, condition or other term shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
Section 10.08                           Survival of Representations, Warranties
and Agreements
 
.  All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Loan Party set forth in Sections 2.18(c), 2.19, 2.20,
10.02 and 10.03 and the agreements of Lenders set forth in Sections 2.17,
9.03(b), 9.06 and 9.09 shall survive the payment of the Loans, the cancellation
or expiration of the Letters of Credit and the reimbursement of any amounts
drawn thereunder, and the termination hereof.
 
Section 10.09                           No Waiver; Remedies Cumulative
 
.  No failure or delay or course of dealing on the part of any Agent or any
Lender in the exercise of any power, right or privilege hereunder or under any
other Loan Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Loan Documents or
any of the Hedge Agreements.  Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.  Without
limiting the generality of the foregoing, the making of any Credit Extension
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, Issuing Bank or Lender may have had notice or
knowledge of such Default or Event of Default at the time of the making of any
such Credit Extension.
 

 
209

--------------------------------------------------------------------------------

 

 
Section 10.10                           Marshalling; Payments Set Aside
 
.  Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or any Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
 
Section 10.11                           Severability
 
.  In case any provision in or obligation hereunder or under any other Loan
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby (it being understood that the
invalidity, illegality or unenforceability of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity, legality
or enforceability of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid, legal and enforceable provisions the
economic effect of which comes as close as reasonably possible to that of the
invalid, illegal or unenforceable provisions.
 
Section 10.12                           Obligations Several; Independent Nature
of Lenders’ Rights
 
.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
 

 
210

--------------------------------------------------------------------------------

 

 
Section 10.13                           Table of Contents and Headings
 
.  The Table of Contents hereof and Article and Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose, modify or amend the terms or conditions
hereof, be used in connection with the interpretation of any term or condition
hereof or be given any substantive effect.
 
Section 10.14                           APPLICABLE LAW
 
.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.
 
Section 10.15                           CONSENT TO JURISDICTION
 
.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES (I)
JURISDICTION AND VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH IT MAY BE
ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE
AND (II) ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT THE AGENTS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
 
Section 10.16                           WAIVER OF JURY TRIAL
 
.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WAR­RANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 
211

--------------------------------------------------------------------------------

 

 
Section 10.17                           Confidentiality
 
.  Each Agent and each Lender (which term shall for the purposes of this Section
10.17 include the Issuing Bank) shall hold all non-public information regarding
the Group and their businesses identified as such by the Borrower Representative
and obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower Representative that, in any event, the Administrative Agent may
disclose such information to the Lenders and each Agent and each Lender may make
(i) disclosures of such information to Affiliates or Related Funds of such
Lender or Agent and to its and their respective officers, directors, employees,
representatives, agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17); provided, that, prior to any disclosure, such Affiliates, Related Funds,
officers, directors, employees, representatives, agents and advisors and other
persons be instructed to preserve the confidentiality of any confidential
information relating to the Loan Parties received by it from any Agent or any
Lender, (ii) disclosures of such information reasonably required by (A) any
pledgee referred to in Section 10.06(h), (B) any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or any participations
therein, (C) any bona fide or potential direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to any Borrower and its obligations or (D) any direct or
indirect investor or prospective investor in a Related Fund; provided, that such
pledgees, assignees, transferees, participants, counterparties, advisors and
investors are advised of and agree to be bound by either the provisions of this
Section 10.17 or other provisions at least as restrictive as this Section 10.17,
(iii) disclosure to any rating agency when required by it; provided, that, prior
to any disclosure, such rating agency be instructed to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any Agent or any Lender, (iv) disclosures in connection with
the exercise of any remedies hereunder or under any other Loan Document and (v)
disclosures required or requested by any governmental agency or representative
thereof or by the NAIC or pursuant to legal or judicial process; provided, that
unless specifically prohibited by applicable law or court order, each Lender and
each Agent shall make reasonable efforts to notify the Borrower Representative
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information.  In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.
 

 
212

--------------------------------------------------------------------------------

 

 
 
Section 10.18                           Usury Savings Clause
 
.  Notwithstanding any other provision herein, the aggregate interest rate
charged with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate.  If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, the outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement had at
all times been in effect; provided, that in no event shall the amount paid
pursuant hereto be in excess of the amount of interest that would have been due
if the state rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, such Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and each Borrower to conform strictly
to any applicable usury laws.  Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the applicable
Borrower.
 
Section 10.19                           Counterparts
 
.  This Agreement may be executed in any number of counterparts (and by
different parties hereto on different counterparts), each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.

 
213

--------------------------------------------------------------------------------

 

 
Section 10.20                           Effectiveness; Entire Agreement; No
Third Party Beneficiaries
 
.  This Agreement shall become effective upon the execution of a counterpart
hereof by each of the parties hereto and receipt by the Borrowers and the
Administrative Agent of written notification of such execution and authorization
of delivery thereof.  This Agreement, the other Loan Documents and any fee
letter entered into in connection herewith represent the entire agreement of the
Group, the Agents, the Issuing Bank, the Swing Line Lender, the Arranger, the
Bookrunners and the Lenders with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by any Agent, Issuing Bank, Swing Line Lender, Arranger, Bookrunner or Lender
relative to the subject matter hereof or thereof not expressly set forth or
referred to herein or in the other Loan Documents.  Nothing in this Agreement or
in the other Loan Documents, express or implied, shall be construed to confer
upon any Person (other than the parties hereto and thereto, their respective
successors and assigns permitted hereunder and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders, holders of
participations in all or any part of a Lender’s Commitments, Loans or in any
other Obligations, and the Indemnitees) any rights, remedies, obligations,
claims or liabilities under or by reason of this Agreement or the other Loan
Documents.  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of any Agent, the Issuing Bank or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement.
 
Section 10.21                           PATRIOT Act
 
.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that shall allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the PATRIOT Act.
 
Section 10.22                           “Know Your Customer” Checks
 
.  If in connection with (a) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date hereof, (b) any change in the status of a Loan Party after the
date hereof, (c) the addition of any Guarantor pursuant to Section 5.12 or (d)
any proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that was not previously a Lender
hereunder, the Administrative Agent or any Lender (or, in the case of clause (d)
above, any prospective Lender) requires additional information in order to
comply with “know your customer” or similar identification procedures, each Loan
Party shall, promptly upon the request of the Administrative Agent or such
Lender, provide such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or such
Lender (for itself or, in the case of the event described in clause (d) above,
on behalf of any prospective Lender) in order for the Administrative Agent, such
Lender or such prospective Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Loan Documents.
 

 
214

--------------------------------------------------------------------------------

 

 
Section 10.23                           Electronic Execution of Assignments
 
.  The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
Section 10.24                           No Fiduciary Duty
 
.  Each Agent, each Lender, each Arranger, each Bookrunner, each Issuing Bank,
the Swing Line Lender and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of each Borrower, its stockholders and/or its
Affiliates.  Each Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Borrower, its stockholders or its Affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to any Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Borrower, its management, stockholders, creditors
or any other Person.  Each Borrower acknowledges and agrees that such Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
 
                       Section 10.25                                Judgment
Currency
 
.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment in given.  The obligation of any Borrower in respect of such sum
due from it to the Administrative Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from the applicable Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable Law).

 
215

--------------------------------------------------------------------------------

 

 
Section 10.26                           Ancillary Borrowers
 
.  Subject to the terms of this Agreement, a Restricted Subsidiary of the
Foreign Borrower may, with the approval of any relevant Ancillary Lender, become
a borrower with respect to an Ancillary Facility.  The Borrower Representative
shall specify the relevant Restricted Subsidiary in a written notice delivered
by it to the Administrative Agent pursuant to Section 2.26.  Such Restricted
Subsidiary shall become an Ancillary Borrower when such Restricted Subsidiary
has delivered the following to the Administrative Agent and the relevant
Ancillary Lender: (i) a Counterpart Agreement in the form of Exhibit F-2, (ii)
all such information required by the Administrative Agent or the relevant Lender
with respect to the regulations described in Section 10.21 or 10.22 and (iii)
such documentation and certificates as are similar to those described in
Sections 3.01(b), 3.01(i) and 5.12 and such other legal opinions as the
Administrative Agent or the relevant Ancillary Lender may request.
 
Section 10.27                           Amendment and Restatement
 
.  It is the intention of each of the parties hereto that the Original Credit
Agreement be amended and restated in its entirety pursuant to this Agreement so
as to preserve the perfection and priority of all Liens securing Indebtedness
and Obligations under the Original Credit Agreement and that all Indebtedness
and Obligations of the Loan Parties hereunder shall be secured by the Liens
evidenced under the Security Documents and that this Agreement does not
constitute a novation or termination of the Indebtedness and Obligations
existing under the Original Credit Agreement (or serve to terminate Sections
9.06, 10.02 and 10.03 of the Original Credit Agreement or any of the Borrowers’
obligations thereunder with respect to the Original Lenders). The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the Original Credit Agreement made under and in accordance with the terms of
Section 10.05 of the Original Credit Agreement.  In addition, unless
specifically amended hereby, each of the Loan Documents and the Exhibits and
Schedules to the Original Credit Agreement shall continue in full force and
effect and that, from and after the Restatement Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.
 
Section 10.28                           Reaffirmation of Guaranty.
 
(a)           Each Loan Party, subject to the terms and limits contained herein
and in the Security Documents, reaffirms its guaranty of the Obligations
pursuant to the Loan Documents to which it is a party (and nothing in this
Agreement shall be deemed to impair or otherwise limit such guaranty).  Each
Loan Party hereby acknowledges that it has reviewed the terms and provisions of
this Agreement and consents to the amendment and restatement of the Original
Credit Agreement effected pursuant to this Agreement.  Each Loan Party hereby
confirms that each Loan Document to which it is a party or is otherwise bound
continues to be in full force and effect and all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of the amendment and restatement of the Original
Credit Agreement.

 
216

--------------------------------------------------------------------------------

 

 
(b)           Each Loan Party (solely with respect to itself) represents and
warrants that all representations and warranties contained in the Loan Documents
to which it is a party or otherwise bound are true and correct in all material
respects on and as of the Restatement Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
 
Section 10.29                           Consent to U.S. Borrower Name Change
 
.   Notwithstanding anything to the contrary in this Agreement or any other Loan
Document (including Section 5.01(k) of this Agreement and Section 6.1 of the
U.S. Pledge and Security Agreement), each of the Administrative Agent, the
Collateral Agent and each Lender hereby agrees that the U.S. Borrower may change
its legal name upon ten (10) Business Days’ prior notice to the Administrative
Agent (or such shorter notice period as the Administrative Agent may agree);
provided that (i) such notice shall specify the exact new legal name and the
date proposed for the effectiveness thereof and (ii) promptly after the
effectiveness of such name change, the U.S. Borrower (x) delivers to the
Collateral Agent a copy of the corporate filing evidencing such name change,
certified by the Secretary of State of the U.S. Borrower’s state of
organization, (y) makes all appropriate filings with the U.S. Patent and
Trademark Office and U.S. Copyright Office with respect to any Intellectual
Property registered by or licensed to the U.S. Borrower in order to reflect its
name change in the public records and (z) causes any of its Subsidiaries that
has previously issued certificated Equity Interests to the U.S. Borrower to
reissue such certificates in the new legal name of the U.S. Borrower and deliver
such original certificates (along with transfer instruments executed in blank)
to the Collateral Agent.  Such name change shall be subject to no other act or
condition of or upon the U.S. Borrower or any of its Subsidiaries.
 


 
[Remainder of page intentionally left blank]

 
217

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
PHILLIPS-VAN HEUSEN CORPORATION, as U.S. Borrower
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
TOMMY HILFIGER B.V., as Foreign Borrower
 
 
By:
/s/ T. Gehring
 

 
 
Name:  T. Gehring

 
 
Title:  Director

 
 
By:
/s/ L.R. Onnink
 

 
 
Name:  L.R. Onnink

 
 
Title:  Director

 


 


 


 


 


 


 


 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

 
Guarantors:

 
 
PVH PUERTO RICO, INC.

 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
PHILLIPS-VAN HEUSEN PUERTO RICO LLC
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
 
BASSNET, INC.

 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
PVH RETAIL STORES, INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
IZOD.COM INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 



 
 
PVH WHOLESALE CORP.

 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
PVH FOREIGN HOLDINGS CORP.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
PVH WHOLESALE NEW JERSEY, INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
CALVIN KLEIN, INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
CK SERVICE CORP.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 



 


 
 
CLUETT PEABODY RESOURCES CORPORATION

 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
CLUETT, PEABODY & CO., INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
PVH EUROPE, INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
PVH REALTY CORP.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
PVH NECKWEAR, INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 



 
KARL LAGERFELD LLC
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
TOMMY HILFIGER U.S.A., INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
TOMMY HILFIGER RETAIL, LLC
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
TOMMY HILFIGER WHOLESALE, INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
TOMMY HILFIGER LICENSING LLC
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 



 
TOMCAN INVESTMENTS INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
TRUMPET C.V.
 
Represented by its general partner
 
BassNet, Inc.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Authorized Representative

 
TOMMY HILFIGER CANADA, INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 
TOMMY HILFIGER CANADA RETAIL INC.
 
 
By:
/s/ Mark D. Fischer
 

 
 
Name:  Mark D. Fischer

 
 
Title:  Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

PVH PRINCE C.V. HOLDING CORPORATION
 
 
By:
/s/ Michael A. Shaffer
 

 
 
Name:  Michael A. Shaffer

 
 
Title:  Executive Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

HILFIGER BETEILIGUNGESELLSCHAFT MBH
 
 
By:
/s/ Oliver Timm
 

 
 
Name:  Oliver Timm

 
 
Title:  Managing Director

 
 
By:
/s/ Martin Geest
 

 
 
Name:  Martin Geest

 
 
Title: Proxy Holder

 
 
By:
/s/ D. H. Grieder
 

 
 
Name:  D. H. Grieder

 
 
Title:

 
HILFIGER HOLDINGS GERMANY GMBH & CO. KG
 
 
By:
/s/ Oliver Timm
 

 
 
Name:  Oliver Timm

 
 
Title:  Managing Director

 
 
By:
/s/ Martin Geest
 

 
 
Name:  Martin Geest

 
 
Title: Proxy Holder

 
 
By:
/s/ D. H. Grieder
 

 
 
Name:  D. H. Grieder

 
 
Title:

 


 


 


 


 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

HILFIGER STORES GMBH
 
 
By:
/s/ Oliver Timm
 

 
 
Name:  Oliver Timm

 
 
Title:  Managing Director

 
 
By:
/s/ Martin Geest
 

 
 
Name:  Martin Geest

 
 
Title: Proxy Holder

 
 
By:
/s/ D. H. Grieder
 

 
 
Name:  D. H. Grieder

 
 
Title:

 
T.H. DEUTSCHLAND GMBH
 
 
By:
/s/ Oliver Timm
 

 
 
Name:  Oliver Timm

 
 
Title:  Managing Director

 
 
By:
/s/ Martin Geest
 

 
 
Name:  Martin Geest

 
 
Title: Proxy Holder

 
 
By:
/s/ D. H. Grieder
 

 
 
Name:  D. H. Grieder

 
 
Title:

 
TOMMY HILFIGER FOOTWEAR EUROPE GMBH
 
 
By:
/s/ Oliver Timm
 

 
 
Name:  Oliver Timm

 
 
Title:  Managing Director

 
 
By:
/s/ Martin Geest
 

 
 
Name:  Martin Geest

 
 
Title: Proxy Holder

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

 
PRINCE 1 B.V.

 
 
By:
/s/ T. Gehring
 

 
 
Name:  T. Gehring

 
 
Title:  Director

 
 
By:
/s/ L.R. Onnink
 

 
 
Name:  L.R. Onnink

 
 
Title:  Director

 
PRINCE 2 B.V.
 
 
By:
/s/ T. Gehring
 

 
 
Name:  T. Gehring

 
 
Title:  Director

 
 
By:
/s/ L.R. Onnink
 

 
 
Name:  L.R. Onnink

 
 
Title:  Director

 
HILFIGER STORES B.V.
 
 
By:
/s/ T. Gehring
 

 
 
Name:  T. Gehring

 
 
Title:  Director

 
 
By:
/s/ L.R. Onnink
 

 
 
Name:  L.R. Onnink

 
 
Title:  Director

 


 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

TH MONUMENT B.V.
 
 
By:
/s/ T. Gehring
 

 
 
Name:  T. Gehring

 
 
Title:  Director

 
 
By:
/s/ L.R. Onnink
 

 
 
Name:  L.R. Onnink

 
 
Title:  Director

 
TOMMY HILFIGER EUROPE B.V.
 
 
By:
/s/ T. Gehring
 

 
 
Name:  T. Gehring

 
 
Title:  Director

 
 
By:
/s/ L.R. Onnink
 

 
 
Name:  L.R. Onnink

 
 
Title:  Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Swing Line Lender,
Issuing Bank and a Lender
 
 
By:
/s/ Diane Rolfe
 

 
 
Name:  Diane Rolfe

 
 
Title:  Director

 



Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Bank of America, N.A.,
 
as a Lender
 
 
By:
/s/ Thomas Kainamura
 

 
 
Name:  Thomas Kainamura

 
 
Title:  VP, Bank of America, N.A.

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

People’s United Bank,
 
as a Lender
 
 
By:
/s/ Maurice E. Fry
 

 
 
Name:  Maurice E. Fry

 
 
Title:  Senior Commercial Loan Officer, SVP

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Sumitomo Mitsui Banking Corporation,
 
as a Lender
 
 
By:
/s/ Yasuhiko Imai
 

 
 
Name:  Yasuhiko Imai

 
 
Title: Group Head

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Compass Bank,
 
as a Lender
 
 
By:
/s/ Ramon Garcia
 

 
 
Name:  Ramon Garcia

 
 
Title: Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Bank Leumi USA,
 
as a Lender
 
 
By:
/s/ Joung Hee Hong
 

 
 
Name:  Joung Hee Hong

 
 
Title: First Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

PNC Bank, National Assoc.,
 
as a Lender
 
 
By:
/s/ Edward M. Tessalone
 

 
 
Name:  Edward M. Tessalone

 
 
Title: Senior Vice President, PNC Bank, N.A.

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Crédit Agricole Corporate & Investment Bank,
 
as a Lender
 
 
By:
/s/ Michael Madnick
 

 
 
Name:  Michael Madnick

 
 
Title: Managing Director

 
 
By:
/s/ Yuri Muzichenko
 

 
 
Name:  Yuri Muzichenko

 
 
Title: Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
 
as a Lender
 
 
By:
/s/ David Leland
 

 
 
Name:  David Leland

 
 
Title: Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Royal Bank of Canada,
 
as a Lender
 
 
By:
/s/ Juan Flores
 

 
 
Name:  Juan Flores

 
 
Title: Authorized Signatory

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

State Bank of India,
 
as a Lender
 
 
By:
/s/ C. Sreenivasulu Setty
 

 
 
Name:  C. Sreenivasulu Setty

 
 
Title: VP & Head (Syndications)

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

HSBC BANK USA, N. A.,
 
as a Lender
 
 
By:
/s/ Brian Gingue
 

 
 
Name:  Brian Gingue

 
 
Title: Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

First Niagara Bank, N.A.,
 
as a Lender
 
 
By:
/s/ Ken Jameson
 

 
 
Name:  Ken Jameson

 
 
Title: Managing Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Land Bank of Taiwan, New York Branch,
 
as a Lender
 
 
By:
/s/ Henry Leu
 

 
 
Name:  Henry Leu

 
 
Title: SVP & General Manager

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

CIBC INC.,
 
as a Lender
 
 
By:
/s/ Eoin Roche
 

 
 
Name:  Eoin Roche

 
 
Title: Executive Director

 
 
By:
/s/ Dominic Sorresso
 

 
 
Name:  Dominic Sorresso

 
 
Title: Executive Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMMAN ISLANDS BRANCH,
 
as a Lender
 
 
By:
/s/ Nupur Kumar
 

 
 
Name:  Nupur Kumar

 
 
Title: Vice President

 
 
By:
/s/ Kevin Buddhdew
 

 
 
Name:  Kevin Buddhdew

 
 
Title: Associate

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

RBS Citizens, N.A.,
 
as a Lender
 
 
By:
/s/ Barrett D. Bencivenga
 

 
 
Name:  Barrett D. Bencivenga

 
 
Title: Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

MALIBU CBNA LOAN FUNDING LLC,
 
as a Lender
 
 
By:
/s/ Malia Baynes
 

 
 
Name:  Malia Baynes

 
 
Title: Attorney-in-Fact

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

DBS Bank Ltd., Los Angeles Agency,
 
as a Lender
 
 
By:
/s/ James McWalters
 

 
 
Name:  James McWalters

 
 
Title: General Manager

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

DZ BANK AG
 
Deutsche Zentral-Genossenschaftsbank,
 
as a Lender
 
 
By:
/s/ Dirk Spangenberg
 

 
 
Name:  Dirk Spangenberg

 
 
Title: Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Mediobanca International (Luxembourg) S.A.,
 
as a Lender
 
 
By:
/s/ Alastair Brown
 

 
 
Name:  Alastair Brown

 
 
Title: Attorney

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, FSB,
 
as a Lender
 
 
By:
/s/ Alexander L. Rody
 

 
 
Name:  Alexander L. Rody

 
 
Title: Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

CREDIT INDUSTRIEL ET COMMERICAL,
 
as a Lender
 
 
By:
/s/ Brian O’ Leary
 

 
 
Name:  Brian O’Leary

 
 
Title: Managing Director

 
 
By:
/s/ Marcus Edward
 

 
 
Name:  Marcus Edward

 
 
Title: Managing Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

The Bank of Nova Scotia,
 
as a Lender
 
 
By:
/s/ David Mahmood
 

 
 
Name:  David Mahmood

 
 
Title: Managing Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
 
as a Lender
 
 
By:
/s/ Mary Kay Coyle
 

 
 
Name:  Mary Kay Coyle

 
 
Title: Managing Director

 
 
By:
/s/ Paul O’Leary
 

 
 
Name:  Paul O’Leary

 
 
Title: Managing Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Banco de Credito e Inversiones S.A., Miami Branch,
 
as a Lender
 
 
By:
/s/ M. Grisel Vega
 

 
 
Name:  M. Grisel Vega

 
 
Title: General Manager

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

TD Bank, N.A.,
 
as a Lender
 
 
By:
/s/ Marla Willner
 

 
 
Name:  Marla Willner

 
 
Title: SVP

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

EAST WEST BANK,
 
as a Lender
 
 
By:
/s/ Nancy Moore
 

 
 
Name:  Nancy Moore

 
 
Title: Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

SunTrust Bank,
 
as a Lender
 
 
By:
/s/ Michael Vegh
 

 
 
Name:  Michael Vegh

 
 
Title: Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

SCOTIABANC INC.,
 
as a Lender
 
 
By:
/s/ H. Thind
 

 
 
Name:  H. Thind

 
 
Title: Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
 
as a Lender
 
 
By:
/s/ Charles Stewart
 

 
 
Name:  Charles Stewart

 
 
Title: Authorized Signatory

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

BANK OF CHINA, NEW YORK BRANCH,
 
as a Lender
 
 
By:
/s/ William Smith
 

 
 
Name:  William Smith

 
 
Title: Deputy General Manager

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Mercantil Commercebank, N.A.,
 
as a Lender
 
 
By:
/s/ Matthew Bruno
 

 
 
Name:  Matthew Bruno

 
 
Title: AVP – MMK Lender

 
 
By:
/s/ Gary Ladolcetta
 

 
 
Name:  Gary Ladolcetta

 
 
Title: EVP

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Mizuho Corporate Bank, Ltd.,
 
as a Lender
 
 
By:
/s/ James R. Fayen
 

 
 
Name:  James R. Fayen

 
 
Title: Deputy General Manager

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
By:
/s/ James A. Knight
 

 
 
Name:  James A. Knight

 
 
Title: Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Caja de Ahorros y Monte de Piedad de Madrid,
 
as a Lender
 
 
By:
/s/ Manuel Nuñez Fernandez
 

 
 
Name:  Manuel Nuñez Fernandez

 
 
Title: General Manager

 
 
By:
/s/ José Cueto
 

 
 
Name:  José Cueto

 
 
Title: Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Capital One Leverage Finance Corp.,
 
as a Lender
 
 
By:
/s/ Paul Dellova
 

 
 
Name:  Paul Dellova

 
 
Title: SVP

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

First Commercial Bank, New York Branch,
 
as a Lender
 
 
By:
/s/ Andy Hsu
 

 
 
Name:  Andy Hsu

 
 
Title: Assistant General Manager

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Israel Discount Bank of New York,
 
as a Lender
 
 
By:
/s/ Esther Lairus
 

 
 
Name:  Esther Lairus

 
 
Title: First Vice President

 
 
By:
/s/ George Commander
 

 
 
Name:  George Commander

 
 
Title: Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

Sovereign Bank,
 
as a Lender
 
 
By:
/s/ Arlene S. Pedovitch
 

 
 
Name:  Arlene S. Pedovitch

 
 
Title: Senior Vice President

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

ABN AMRO Bank N.V.,
 
as a Lender
 
 
By:
/s/ R.G.A. Beerbaum
 

 
 
Name:  R.G.A. Beerbaum

 
 
Title: Executive Director

 
 
By:
/s/ D. L. Graaff
 

 
 
Name:  D. L. Graaff

 
 
Title: Associate Director

 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

ICBC (London) Ltd.,
 
as a Lender
 
 
By:
/s/ John Kerr
 

 
 
Name:  John Kerr

 
 
Title: DGM

 
 
By:
/s/ Jinlei Xu
 

 
 
Name:  Jinlei Xu

 
 
Title: MD

 


 


 


 


 


 


 


 


 


 


 


 


 

Amended and Restated Credit and Guaranty Agreement
| ||
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)


Tranche A Term Loan Commitments
 
U.S. Tranche A Term Loan Commitments
 
On file with Administrative Agent (as delivered to the Borrower Representative
on the Restatement Date)
 




Foreign Tranche A Term Loan Commitments
 
On file with Administrative Agent (as delivered to the Borrower Representative
on the Restatement Date)
 

Schedule 1.01(a)-1
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.01(b)


Tranche B Term Loan Commitments
 
U.S. Tranche B Term Loan Commitments
 
On file with Administrative Agent (as delivered to the Borrower Representative
on the Restatement Date)
 
Foreign Tranche B Term Loan Commitments
 
On file with Administrative Agent (as delivered to the Borrower Representative
on the Restatement Date)

Schedule 1.01(b)-1
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.01(c)


Revolving Commitments
 
U.S. Revolving Commitments
 
On file with Administrative Agent (as delivered to the Borrower Representative
on the Restatement Date)


Foreign Revolving Commitments
 
On file with Administrative Agent (as delivered to the Borrower Representative
on the Restatement Date)


Canadian Revolving Commitments
 
On file with Administrative Agent (as delivered to the Borrower Representative
on the Restatement Date)

Schedule 1.01(c)-1
| ||
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.01(d)


Notice Addresses
 


LOAN PARTIES


c/o Phillips-Van Heusen Corporation
200 Madison Avenue
New York, NY 10016
United States


Attention:                          Mark D. Fischer
Phone:                                (212) 381-3509
Fax:                                     (212) 381-3993
Email:                                  markfischer@pvh.com


Attention:                         Pamela N. Hootkin
Phone:                               (212) 381-3507
Fax:                                    (212) 381-3950
Email:                                 pamelahootkin@pvh.com







Schedule 1.01(d)-1
 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Syndication Agent,
Swing Line Lender, Issuing Bank and a Lender:


For Notices to the New York Office:




Barclays Bank PLC
745 Seventh Avenue, 26th Floor
New York, NY 10019
Attention: Diane F. Rolfe
Facsimile: (212) 526-5115
Telephone:  (212) 526-1109
Email: diane.rolfe@barcap.com




 with a copy to:


1301 Sixth Avenue
New York, NY 10019
Attention: Reena Chopra
Facsimile: (917) 522-0569
Telephone:  (212) 320-7077
Email:  reena.chopra@barclayscapital.com




For Notices to the London Office:




Barclays Bank PLC
120 Bothwell Street
Glasgow G2 7JT
Scotland
Attention: Jenn Laird
Facsimile: +44 (0)207 773 6808
Telephone:  +44 (0)141 343 6499
Email: jenn.laird@barclayscapital.com













Schedule 1.01(d)-2
 
 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent




Mary Kay Coyle
Managing Director
Deutsche Bank
60 Wall Street
New York, NY 10005
Telephone: 212-250-6039
Fax: 212-797-5690




DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender




Mary Kay Coyle
Managing Director
Deutsche Bank
60 Wall Street
New York, NY 10005
Telephone: 212-250-6039
Fax: 212-797-5690







Schedule 1.01(d)-3
 
 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A., as
Co-Documentation Agent and a Lender


Bank of America, N.A.
2001 Clayton Road
Concord, CA 94520
Attention: Anthony Salvador
Phone: (925) 675-8101
Fax: (888) 969-9226
Email: Anthony.salvador@baml.com













































Schedule 1.01(d)-4
 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Documentation Agent




Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010
Attention: Sanjay Rijhwani
Phone: (212) 325-8633
Facsimile: (212) 743-5223
Email: sanjay.rijhwani@credit-suisse.com






CREDIT SUISSE AG,
as Lender




c/o Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY  10010


Attention: Shaheen Malik
Phone:  212-538-4047
Facsimile: 212-322-0420
Email: shaheen.malik@credit-suisse.com


Attention: Fay Rollins
Phone:  212-325-9041
Facsimile: 866-469-3871
Email: fay.rollins@credit-suisse.com





Schedule 1.01(d)-5
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,
as Co-Documentation Agent and a Lender




Royal Bank of Canada
New York Branch
One Liberty Plaza
3rd Floor
New York, NY, 10006-1404
Attention: Manager, Loans Administration
Phone: (877) 332-7455
Fax: (212) 428-2372









Schedule 1.01(d)-6
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(e)
 


Agreed Security Principles
 
The Principles:
The guarantees and security to be provided in support of the Foreign Tranche A
Term Loans, the Foreign Tranche B Term Loans and the Foreign Revolving
Commitments will be given in accordance with the agreed security principles set
out in this Schedule 1.01(e).
Potential restrictions on credit support:
The Agreed Security Principles recognize there may be legal and practical
difficulties in obtaining security from the Foreign Borrower and Foreign
Guarantors (the “Foreign Obligors”) in every jurisdiction in which Foreign
Obligors are incorporated or operate.  In particular:
 
(a)            general statutory limitations, financial assistance, corporate
benefit, fraudulent preference, thin capitalization rules, retention of title
claims and similar principles may limit the ability of a Foreign Obligor to
provide a guarantee or grant security or may require that its guarantee be
limited in amount or scope.  The U.S. Borrower will use commercially reasonable
efforts to assist in demonstrating that adequate corporate benefit accrues to
the Foreign Borrower and each Foreign Obligor;
 
(b)           the guarantees and collateral (and extent of its perfection) shall
exclude such guarantees and collateral as to which the parties shall reasonably
determine that the costs of obtaining such guarantees and collateral are
excessive in relation to the value of the guarantee and collateral to be
afforded thereby); and
 
(c)         Foreign Obligors will not be required to give guarantees or enter
into Security Documents if doing so would conflict with the fiduciary duties of
their directors or contravene any legal prohibition or result in a material risk
of personal or criminal liability on the part of any officer, provided that each
Foreign Obligor must use commercially reasonable efforts to overcome any such
obstacle, and provided further that if a Foreign Guarantor can give a limited
guarantee, it will grant such a limited guarantee.
Guarantees:
To the extent legally permitted and subject to paragraphs (a), (b) and (c)
above, each guarantee and security will be an upstream, cross-stream and
downstream guarantee and each guarantee and security will be for all liabilities
of the Foreign Obligors under the Loan Documents.
Security Perfection:
Perfection of security (when required) and other legal formalities will be
completed as soon as practicable and, in any event, within the time periods
specified by applicable law or, if earlier, the applicable Loan Document in
order to ensure due perfection.  Perfection of security will not be required if
it would have a material adverse effect on the ability of the relevant Foreign
Obligor to conduct its operations and business in the ordinary course as
permitted by the Loan Documents.  No notice of receivables security may be given
to third party debtors until an Event of Default has occurred (and for so long
as it is continuing) unless such notice is required to perfect the
security.  Notification of any Lien over insurance policies will be given
(subject to local law advice) to the relevant insurer without undue delay.  The
Collateral Agent may register security interests in Intellectual Property
provided such registration does not interfere with the business of the Foreign
Subsidiaries.
Security Enforcement:
The Security Documents and other Loan Documents will allow the Lenders to
enforce their Lien without any restriction from (i) the constitutional documents
of the relevant Foreign Obligor, (ii) any company which is or whose assets are
the subject of such Security Document (but subject to any inalienable statutory
rights which the Borrowers may have to challenge such enforcement) or (iii) any
shareholders of the foregoing not party to the relevant Security Document.
Terms of Security Documents:
The following principles will be reflected in the terms of any Lien taken as
part of this transaction:
(a)       the Lien will be first ranking, if commercially feasible;
 
(b)       the Lien will not be enforceable until an Event of Default has
occurred;
 
(c)       in respect of the share pledges, customary limitations on the exercise
of voting rights by the pledgor to protect the validity and enforceability of
the Lien over shares shall apply;
 
(d)       until an Event of Default occurs, (i) the pledgor shall retain and
exercise voting rights to any shares pledged in a manner that does not adversely
affect the validity or enforceability of the Lien or cause an Event of Default
to occur, and (ii) prior to an Event of Default, the pledgor will be permitted
to receive dividends upstream to the extent permitted under the Loan Documents
with the proceeds to be available to the U.S. Borrower and its Subsidiaries;
 
(e)           the Lenders shall only be able to exercise a power of attorney
following the occurrence of an Event of Default that is continuing or if the
relevant Foreign Obligor has failed to comply with a further assurance or
perfection obligation; and
 
(f)           to the extent required for the purpose of granting Liens under the
laws of a relevant jurisdiction, the Foreign Obligor shall grant a parallel debt
to the Collateral Agent.




 
Schedule 1.01(e) - 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(f)
 
Mandatory Costs
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
(a)             in relation to a sterling Loan:
 
AB + C(B – D) + E x 0.01
   per cent. per annum
100 – (A + C)



 
 
(b)
in relation to a Loan in any currency other than sterling:

 
E x 0.01
   per cent. per annum.
300
   

Where:
 


 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 



 
Schedule 1.01(f) - 1
 
 

--------------------------------------------------------------------------------

 

 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and any additional rate of interest specified in Section 2.10)
payable for the relevant Interest Period on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the Fee
Tariffs applicable to the Administrative Agent in its capacity as a Lender for
that financial year and expressed in pounds per £1,000,000 of the Tariff Base of
the Administrative Agent in its capacity as a Lender.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Facility Office” means:

 
 
(i)
in respect of a Lender or Issuing Bank, the office or offices notified
by that Lender or Issuing Bank to the Administrative Agent in writing on
or before the date it becomes a Lender or Issuing Bank (or, following
that date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under the Credit
Agreement; or

 
 
(ii)
in respect of any other Agent or Secured Party, the office in the
jurisdiction in
which it is resident for tax purposes.

 
 
(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 
 
(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(e)
“Financial Services Authority” means the Financial Services Authority in the
United Kingdom.

 

Schedule 1.01(f) - 2
 
 

--------------------------------------------------------------------------------

 

 
(f)
“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with the formula set forth above.

 
 
(g)
“Participating Member State” means any member state of the EMU that adopts or
has adopted the euro as its lawful currency in accordance with legislation of
the EMU relating to Economic and Monetary Union.

 
 
(h)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a)           the jurisdiction of its Facility Office; and
 
(b)           any other information that the Administrative Agent may reasonably
require forsuch purpose.
 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
8.
The percentages of each Lender for the purpose of A and C above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraph 7 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 
9.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender pursuant to paragraphs 3 and 7 above is true and correct in all respects.

 
10.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3 and 7 above.

 
11.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to the Credit Agreement.

 

Schedule 1.01(f) - 3
 
 

--------------------------------------------------------------------------------

 

12.           The Administrative Agent may from time to time, after consultation
with the Borrower Representative and the Lenders, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.
 

Schedule 1.01(f) - 4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(g)
 
Material Companies
 
Tommy Hilfiger Japan Corporation
 
Tommy Hilfiger Japan Holdings GK
 
Tommy Hilfiger Canada Inc.
 
Tommy Hilfiger Canada Retail Inc.
 
Hilfiger Beteiligungsgesellschaft mbH
 
Hilfiger Holdings Germany GmbH & Co. KG
 
Hilfiger Stores GmbH
 
T.H. Deutschland GmbH
 
Tommy Hilfiger Footwear Europe GmbH
 
Tommy Hilfiger Group B.V.
 
Tommy Hilfiger Europe B.V.
 
Hilfiger Stores B.V.
 
TH Monument B.V.
 



 
Schedule 1.01(g) - 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(h)
 
Foreign Guarantors
 
Tommy Hilfiger Canada Inc.
 
Tommy Hilfiger Canada Retail Inc.
 
Hilfiger Beteiligungsgesellschaft mbH
 
Hilfiger Holdings Germany GmbH & Co. KG
 
Hilfiger Stores GmbH
 
T.H. Deutschland GmbH
 
Tommy Hilfiger Footwear Europe GmbH
 
Trumpet C.V.
 
Prince 1 B.V.
 
Prince 2 B.V.
 
Tommy Hilfiger Group B.V.
 
Tommy Hilfiger Europe B.V.
 
Hilfiger Stores B.V.
 
TH Monument B.V.
 

Schedule 1.01(h)-1
| ||
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(i)
 
Existing Canadian Letters of Credit
 
NONE.
 

Schedule 1.01(i)-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(j)
 
Existing Foreign Letters of Credit
 
See Annex to this Schedule 1.01(j).
 


 

Schedule 1.01(j)-1
 
 

--------------------------------------------------------------------------------

 

Tommy Hilfiger Europe BV
 
Open bank guarantees                                           28-Feb-11


Guarantee Number
Currency
Amount
Amount
Lessor
Date BG Issued
Type
Start date
Must be Renewed on
Expiry Date
Other info.
FONL06G0050586000
JPY
[***]
[***]
[***]
23-Jan-08
[***]
27-Dec-07
18-Jan-09
18-Jan-10
[***]
Total open guarantees
 
[***]
[***]
             

 
THG  BG                  [***]                  [***]




 



 
[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(j) - 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(k)
 
Existing U.S. Letters of Credit
 
See Annex to this Schedule 1.01(k).
 


 


 



 


Schedule 1.01(k) - 1
 
 

--------------------------------------------------------------------------------

 


Bank of America
RTP_DT
LC_NO
DIVISION
XPRY_DT
OUTSTAND_
USD
BENEFICIARY NAME
         
2/28/2011
Grand Total
 
[***]
 
US Total
 
[***]
 
ARROW SPORT Total
 
[***]
 
2/28/2011
00000064545487
ARROW SPORT
3/02/2011
[***]
[***]
2/28/2011
00000064571382
ARROW SPORT
3/23/2011
[***]
[***]
2/28/2011
00000064571399
ARROW SPORT
3/02/2011
[***]
[***]
2/28/2011
00000064571473
ARROW SPORT
5/13/2011
[***]
[***]
CALVIN KLEIN OUTLET Total
 
[***]
 
2/28/2011
00000064571361
CALVIN KLEIN OUTLET
3/04/2011
[***]
[***]
2/28/2011
00000064571363
CALVIN KLEIN OUTLET
2/16/2011
[***]
[***]
2/28/2011
00000064571438
CALVIN KLEIN OUTLET
3/16/2011
[***]
[***]
2/28/2011
00000064571499
CALVIN KLEIN OUTLET
3/30/2011
[***]
[***]
2/28/2011
00000064571500
CALVIN KLEIN OUTLET
3/30/2011
[***]
[***]
CK SPORT Total
 
[***]
 
2/28/2011
00000064545406
CKSPORT
3/02/2011
[***]
[***]
2/28/2011
00000064571391
CKSPORT
2/23/2011
[***]
[***]
2/28/2011
00000064571412
CKSPORT
5/04/2011
[***]
[***]
2/28/2011
00000064571459
CKSPORT
5/05/2011
[***]
[***]
2/28/2011
00000064571523
CKSPORT
4/27/2011
[***]
[***]
CK SPORT CANADA Total
 
[***]
 
2/28/2011
00000064571354
CK SPORT CANADA
2/16/2011
[***]
[***]
2/28/2011
00000064571466
CK SPORT CANADA
4/06/2011
[***]
[***]
2/28/2011
00000064571533
CK SPORT CANADA
3/22/2011
[***]
[***]
Izod Sport or Izod Retail (see PO) Total
 
[***]
 
2/28/2011
00000064571407
Izod Sport or Izod Retail (see PO)
3/16/2011
 
[***]
[***]
2/28/2011
00000064571506
Izod Sport or Izod Retail (see PO)
4/20/2011
 
[***]
[***]
IZOD WHOLESALE Total
 
[***]
 
2/28/2011
00000064545435
IZOD WHOLESALE
2/09/2011
[***]
[***]
2/28/2011
00000064545477
IZOD WHOLESALE
3/09/2011
[***]
[***]
2/28/2011
00000064571355
IZOD WHOLESALE
3/11/2011
[***]
[***]
2/28/2011
00000064571385
IZOD WHOLESALE
3/29/2011
[***]
[***]
2/28/2011
00000064571404
IZOD WHOLESALE
4/06/2011
[***]
[***]
2/28/2011
00000064571443
IZOD WHOLESALE
5/03/2011
[***]
[***]
2/28/2011
00000064571460
IZOD WHOLESALE
4/15/2011
[***]
[***]
2/28/2011
00000064571474
IZOD WHOLESALE
5/11/2011
[***]
[***]
2/28/2011
00000064571497
IZOD WHOLESALE
6/22/2011
[***]
[***]
2/28/2011
00000064571503
IZOD WHOLESALE
4/27/2011
[***]
[***]
2/28/2011
00000064571524
IZOD WHOLESALE
5/04/2011
[***]
[***]
2/28/2011
00000064571525
IZOD WHOLESALE
5/11/2011
[***]
[***]
OUTLET STORES - US Total
 
[***]
 
2/28/2011
00000064571446
OUTLET STORES - US
3/23/2011
[***]
[***]
2/28/2011
00000064571452
OUTLET STORES - US
4/20/2011
[***]
[***]
2/28/2011
00000064571508
OUTLET STORES - US
4/20/2011
[***]
[***]
PVH FOOTWEAR Total
 
[***]
 
2/28/2011
00000064571375
PVH FOOTWEAR
2/17/2011
[***]
[***]
2/28/2011
00000064571450
PVH FOOTWEAR
3/24/2011
[***]
[***]
TIMBERLAND MENS Total
 
[***]
 
2/28/2011
00000064571458
TIMBERLAND MENS
4/13/2011
[***]
[***]
VAN HEUSEN Total
 
[***]
 
2/28/2011
00000064545299
VAN HEUSEN
10/16/2010
[***]
[***]
2/28/2011
00000064545441
VAN HEUSEN
2/15/2011
[***]
[***]


[***] Redacted pursuant to a request for confidential treatment.

 


Schedule 1.01(k) - 2
 
 

--------------------------------------------------------------------------------

 



2/28/2011
00000064571353
VAN HEUSEN
3/15/2011
[***]
[***]
2/28/2011
00000064571402
VAN HEUSEN
4/12/2011
[***]
[***]
2/28/2011
00000064571465
VAN HEUSEN
5/10/2011
[***]
[***]
2/28/2011
00000064571531
VAN HEUSEN
6/14/2011
[***]
[***]
VH SPORT Total
 
[***]
 
2/28/2011
00000064545331
VH SPORT
3/02/2011
[***]
[***]
2/28/2011
00000064545476
VH SPORT
3/02/2011
[***]
[***]
2/28/2011
00000064571383
VH SPORT
2/16/2011
[***]
[***]
2/28/2011
00000064571491
VH SPORT
4/13/2011
[***]
[***]
2/28/2011
00000064571492
VH SPORT
5/04/2011
[***]
[***]
HK Total
 
[***]
 
ARROW SPORT Total
 
[***]
 
2/28/2011
64545461
ARROW SPORT
2/14/2011
[***]
[***]
2/28/2011
64571387
ARROW SPORT
2/22/2011
[***]
[***]
2/28/2011
64571424
ARROW SPORT
9/20/2011
[***]
[***]
2/28/2011
64571464
ARROW SPORT
4/27/2011
[***]
[***]
2/28/2011
64571467
ARROW SPORT
5/02/2011
[***]
[***]
BASS APPAREL Total
 
[***]
 
2/28/2011
64571397
BASS APPAREL
3/08/2011
[***]
[***]
2/28/2011
64571401
BASS APPAREL
3/23/2011
[***]
[***]
2/28/2011
64571423
BASS APPAREL
4/13/2011
[***]
[***]
2/28/2011
64571437
BASS APPAREL
4107/2011
[***]
[***]
2/28/2011
64571475
BASS APPAREL
5/02/2011
[***]
[***]
2/28/2011
64571486
BASS APPAREL
4/13/2011
[***]
[***]
2/28/2011
64571511
BASS APPAREL
5/02/2011
[***]
[***]
CALVIN KLEIN OUTLET Total
 
[***]
 
2/28/2011
64545481
CALVIN KLEIN OUTLET
2/21/2011
[***]
[***]
2/28/2011
64571357
CALVIN KLEIN OUTLET
4/15/2011
[***]
[***]
2/28/2011
64571372
CALVIN KLEIN OUTLET
3/07/2011
[***]
[***]
2/28/2011
64571439
CALVIN KLEIN OUTLET
3/21/2011
[***]
[***]
2/28/2011
64571440
CALVIN KLEIN OUTLET
3/07/2011
[***]
[***]
2/28/2011
64571451
CALVIN KLEIN OUTLET
3/29/2011
[***]
[***]
2/28/2011
64571484
CALVIN KLEIN OUTLET
4/11/2011
[***]
[***]
2/28/2011
64571485
CALVIN KLEIN OUTLET
5/15/2011
[***]
[***]
2/28/2011
64571488
CALVIN KLEIN OUTLET
4/05/2011
[***]
[***]
2/28/2011
64571529
CALVIN KLEIN OUTLET
5/10/2011
[***]
[***]
2/28/2011
64571530
CALVIN KLEIN OUTLET
4/18/2011
[***]
[***]
CK SPORT Total
 
[***]
 
2/28/2011
64571454
CK SPORT
4/12/2011
[***]
[***]
2/28/2011
64571456
CK SPORT
3/22/2011
[***]
[***]
2/28/2011
64571483
CK SPORT
4/10/2011
[***]
[***]
2/28/2011
64571494
CK SPORT
5/14/2011
[***]
[***]
CK SPORT CANADA Total
 
[***]
 
2/28/2011
64571444
CK SPORT CANADA
3/15/2011
[***]
[***]
2/28/2011
64571495
CK SPORT CANADA
4/09/2011
[***]
[***]
GB SPORT Total
 
[***]
 
2/28/2011
64571389
GB SPORT
5/15/2011
[***]
[***]
2/28/2011
64571522
GB SPORT
6/19/2011
[***]
[***]
IZOD Total
 
[***]
 
2/28/2011
64545403
IZOD
3/31/2011
[***]
[***]
2/28/2011
64545419
IZOD
2/19/2011
[***]
[***]
2/28/2011
64545480
IZOD
3/05/2011
[***]
[***]
2/28/2011
64571379
IZOD
2/14/2011
[***]
[***]
2/28/2011
64571400
IZOD
5/16/2011
[***]
[***]
2/28/2011
64571427
IZOD
10/11/2011
[***]
[***]
2/28/2011
64571428
IZOD
4/08/2011
[***]
[***]
2/28/2011
64571429
IZOD
3/07/2011
[***]
[***]




[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(k)-3
| ||
 
 

--------------------------------------------------------------------------------

 



2/28/2011
64571453
IZOD
3/21/2011
 
[***]
[***]
2/28/2011
64571462
IZOD
4/16/2011
[***]
[***]
2/28/2011
64571502
IZOD
7/24/2011
[***]
[***]
2/28/2011
64571514
IZOD
4/17/2011
[***]
[***]
IZOD RETAIL Total
 
[***]
 
2/28/2011
64571368
IZOD RETAIL
3/14/2011
[***]
[***]
2/28/2011
64571408
IZOD RETAIL
4/13/2011
[***]
[***]
2/28/2011
64571411
IZOD RETAIL
2/19/2011
[***]
[***]
2/28/2011
64571418
IZOD RETAIL
2/28/2011
[***]
[***]
2/28/2011
64571442
IZOD RETAIL
4/17/2011
[***]
[***]
2/28/2011
64571479
IZOD RETAIL
4101/2011
[***]
[***]
2/28/2011
64571482
IZOD RETAIL
4/07/2011
[***]
[***]
2/28/2011
64571487
IZOD RETAIL
4/07/2011
[***]
[***]
2/28/2011
64571489
IZOD RETAIL
6/26/2011
[***]
[***]
2/28/2011
64571509
IZOD RETAIL
4/19/2011
[***]
[***]
IZOD SPORT CANADA Total
 
[***]
 
2/28/2011
64545420
IZOD SPORT CANADA
2/14/2011
[***]
[***]
2/28/2011
64571378
IZOD SPORT CANADA
2/14/2011
[***]
[***]
2/28/2011
64571384
IZOD SPORT CANADA
3/02/2011
[***]
[***]
2/28/2011
64571425
IZOD SPORT CANADA
5/16/2011
[***]
[***]
2/28/2011
64571435
IZOD SPORT CANADA
6/16/2011
[***]
[***]
2/28/2011
64571512
IZOD SPORT CANADA
4/06/2011
[***]
[***]
IZOD WOMEN Total
 
[***]
 
2/28/2011
64571390
IZOD WOMEN
3/02/2011
[***]
[***]
2/28/2011
64571449
IZOD WOMEN
5/18/2011
[***]
[***]
OUTLET STORES Total
 
[***]
 
2/28/2011
64545490
OUTLET STORES
3/20/2011
[***]
[***]
2/28/2011
64571367
OUTLET STORES
4/21/2011
[***]
[***]
2/28/2011
64571369
OUTLET STORES
3/04/2011
[***]
[***]
2/28/2011
64571377
OUTLET STORES
5/09/2011
[***]
[***]
2/28/2011
64571393
OUTLET STORES
4/24/2011
[***]
[***]
2/28/2011
64571405
OUTLET STORES
3/08/2011
[***]
[***]
2/28/2011
64571422
OUTLET STORES
4/07/2011
[***]
[***]
2/28/2011
64571471
OUTLET STORES
5/02/2011
[***]
[***]
2/28/2011
64571480
OUTLET STORES
4/01/2011
[***]
[***]
2/28/2011
64571496
OUTLET STORES
5/08/2011
[***]
[***]
2/28/2011
64571504
OUTLET STORES
5/15/2011
[***]
[***]
PRIVATE BRANDS Total
 
[***]
 
2/28/2011
64545371
PRIVATE BRANDS
2/17/2011
[***]
[***]
2/28/2011
64571463
PRIVATE BRANDS
5/13/2011
[***]
[***]
PVH FOOTWEAR Total
 
[***]
 
2/28/2011
64571394
PVH-FOOTWEAR
2/18/2011
[***]
[***]
2/28/2011
64571432
PVH FOOTWEAR
3/16/2011
[***]
[***]
2/28/2011
64571433
PVH FOOTWEAR
3/20/2011
[***]
[***]
2/28/2011
64571434
PVH FOOTWEAR
2/28/2011
[***]
[***]
2/28/2011
64571519
PVH FOOTWEAR
3/30/2011
[***]
[***]
2/28/2011
64571520
PVH FOOTWEAR
4/20/2011
[***]
[***]
2/28/2011
64571521
PVH FOOTWEAR
4/20/2011
[***]
[***]
PVH PIECE GOODS Total
 
[***]
 
2/28/2011
64571414
PVH PIECE GOODS
3/14/2011
[***]
[***]
2/28/2011
64571415
PVH PIECE GOODS
2/17/2011
[***]
[***]
2/28/2011
64571498
PVH PIECE GOODS
5/15/2011
[***]
[***]
2/28/2011
64571501
PVH PIECE GOODS
4/28/2011
[***]
[***]
2/28/2011
64571515
PVH PIECE GOODS
4/14/2011
[***]
[***]
2/28/2011
64571528
PVH PIECE GOODS
3/24/2011
[***]
[***]
RETAIL IZOD CANADA Total
 
[***]
 
2/28/2011
64571448
RETAIL IZOD CANADA
4/17/2011
[***]
[***]
           




[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(k)-4
| ||
 
 

--------------------------------------------------------------------------------

 



2/28/2011
64571476
RETAIL IZOD CANADA
4107/2011
[***]
[***]
2/28/2011
64571477
RETAIL IZOD CANADA
4/17/2011
[***]
[***]
2/28/2011
64571478
RETAIL IZOD CANADA
4/07/2011
[***]
[***]
2/28/2011
64571481
RETAIL IZOD CANADA
4/01/2011
[***]
[***]
2/28/2011
64571490
RETAIL IZOD CANADA
6/26/2011
[***]
[***]
2/28/2011
64571507
RETAIL IZOD CANADA
4/20/2011
[***]
[***]
2/28/2011
64571510
RETAIL IZOD CANADA
4/19/2011
[***]
[***]
RETAIL VAN HEUSEN CANADA Total
 
[***]
 
2/28/2011
64571381
RETAIL VAN HEUSEN CANADA
5/09/2011
[***]
[***]
2/28/2011
64571505
RETAIL VAN HEUSEN CANADA
5/15/2011
 
[***]
[***]
2/28/2011
64571516
RETAIL VAN HEUSEN CANADA
5/02/2011
 
[***]
[***]
TIMBERLAND MENS CANADA Total
 
[***]
 
2/28/2011
64571469
TIMBERLAND MENS CANADA
3/28/2011
[***]
[***]
TIMBERLAND MENS SPORT Total
 
[***]
 
2/28/2011
64571426
TIMBERLAND MENS SPORT
4/17/2011
 
[***]
[***]
2/28/2011
64571468
TIMBERLAND MENS SPORT
3/28/2011
 
[***]
[***]
2/28/2011
64571513
TIMBERLAND MENS SPORT
4/18/2011
 
[***]
[***]
VAN HEUSEN Total
 
[***]
 
2/28/2011
64545418
VAN HEUSEN
2/17/2011
[***]
[***]
2/28/2011
64545431
VAN HEUSEN
2/14/2011
[***]
[***]
2/28/2011
64545460
VAN HEUSEN
3/20/2011
[***]
[***]
2/28/2011
64571398
VAN HEUSEN
3/13/2011
[***]
[***]
2/28/2011
64571409
VAN HEUSEN
6/09/2011
[***]
[***]
2/28/2011
64571445
VAN HEUSEN
5/23/2011
[***]
[***]
2/28/2011
64571455
VAN HEUSEN
3/14/2011
[***]
[***]
2/28/2011
64571457
VAN HEUSEN
5/02/2011
[***]
[***]
2/28/2011
64571461
VAN HEUSEN
5/06/2011
[***]
[***]
2/28/2011
64571527
VAN HEUSEN
5/21/2011
[***]
[***]
VH SPORT Total
 
[***]
 
2/28/2011
64545383
VH SPORT
2/20/2011
[***]
[***]
2/28/2011
64545463
VH SPORT
2/14/2011
[***]
[***]
2/28/2011
64545468
VH SPORT
3/07/2011
[***]
[***]
2/28/2011
64571362
VH SPORT
4/24/2011
[***]
[***]
2/28/2011
64571365
VH SPORT
2/27/2011
[***]
[***]
2/28/2011
64571386
VH SPORT
5/12/2011
[***]
[***]
2/28/2011
64571388
VH SPORT
4/15/2011
[***]
[***]
2/28/2011
64571392
VH SPORT
3/14/2011
[***]
[***]
2/28/2011
64571403
VH SPORT
3/05/2011
[***]
[***]
2/28/2011
64571420
VH SPORT
8/09/2011
[***]
[***]
2/28/2011
64571430
VH SPORT
3/14/2011
[***]
[***]
2/28/2011
64571470
VH SPORT
4/11/2011
[***]
[***]
2/28/2011
64571493
VH SPORT
6/19/2011
[***]
[***]
2/28/2011
64571517
VH SPORT
9/07/2011
[***]
[***]
2/28/2011
64571518
VH SPORT
4/29/2011
[***]
[***]
2/28/2011
64571532
VH SPORT
3/28/2011
[***]
[***]
VH SPORT CANADA Total
 
[***]
 
2/28/2011
64571421
VH SPORT CANADA
6/23/2011
[***]
[***]
2/28/2011
64571436
VH SPORT CANADA
5/10/2011
[***]
[***]
VH SPORT Total
 
[***]
 
2/28/2011
64545345
VH SPORT
2/14/2011
[***]
[***]




[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(k)-5
| ||
 
 

--------------------------------------------------------------------------------

 


 

Barclay’s Standby Letters of Credit – as of 2/28/2011


LOC No.
 
LOC BALANCES
 
EXPIRY
    N/R    
BENEFICIARY
       
SB01452
  $ [ ***]
11/28/--
    30       [***]        
SB01453
  $ [ ***]
12/06/--
    30       [***]        
SB01454
  $ [ ***]
08/24/--
    60       [***]       [***]  
SB01497
  $ [ ***]
10/27/--
    60       [***]          
SB01498
  $ [ ***]
10/27/--
    60       [***]          
SB01499
  $ [ ***]
10/27/--
    30       [***]          
SB01505
  $ [ ***]
10/29/--
    30       [***]          
TOTAL
  $   [ ***]                          






[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(k)-6
| ||
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. - HONG KONG
 
PVH - DAILY OUTSTANDING L/C REPORT
 
OUTSTANDING AS OF: Feb. 28th, 2011
 
L/C#
Division
Vendor Name
L/C Outstanding Amount
L/C
Issue
Date
Expiry
Date
Sub-Total Outstanding Division
PVH Total Outstanding
HLHI-493467
ARROW SP
[***]
[***]
2/7/11
5/30/11
   
HLHI-492947
ARROWSPORT
[***]
[***]
10/19/10
3/1/11
   
HLHI-493050
ARROWSPORT
[***]
[***]
11/17/10
4/4/11
   
HLHI-493128
ARROWSPORT
[***]
[***]
12/8/10
3/10/11
   
HLHI-493234
ARROWSPORT
[***]
[***]
12/23/10
9/19/11
   
HLHI-493322
ARROWSPORT
[***]
[***]
1/7/11
5/2/11
   
HLHI-493497
ARROWSPORT
[***]
[***]
2/11/11
5/30/11
   
HLHI-492920
BASS APP
[***]
[***]
10/14/10
10/37/11
   
HLHI-492993
BASS APP
[***]
[***]
11/3/10
5/9/11
   
HLHI-493266
BASS APP
[***]
[***]
12/29/10
7/11/11
   
HLHI-493321
BASS APP
[***]
[***]
1/7/11
5/8/11
   
HLHI-493026
CK SP CAN
[***]
[***]
11/10/10
5/16/11
   
HLHI-493267
CK SP CAN
[***]
[***]
12/29/10
4/18/11
   
HLHI-493465
CK SPCAN
[***]
[***]
2/7/11
5/30/11
   
HLHI-492992
CK-SPORT
[***]
[***]
11/3/10
4/18/11
   
HLHI-493314
CK-SPORT
[***]
[***]
1/6/11
6/13/11
   
HLHI-493348
CK-SPORT
[***]
[***]
1/12/11
4/16/11
   
HLHI-493238
IZ SP CAN
[***]
[***]
12/23/10
8/14/11
   
HLHI-493485
IZ SP CAN
[***]
[***]
2/15/11
5/3/11
   
HLHI-493526
IZ SP CAN
[***]
[***]
2/18/11
5/1/11
   
HLHI-493151
IZ W SP CAN
[***]
[***]
12/10/10
3/21/11
   
HLHI-493323
IZ WSPCAN
[***]
[***]
1/7/11
4/26/11
   
HLHI-493437
IZ W SP CAN
[***]
[***]
12/7/11
4/15/11
   
HLHI-493231
IZWOMEN
[***]
[***]
12/23/10
9/4/11
   
HLHI-492896
IZOD
[***]
[***]
10/5/10
3/7/11
   
HLHI-493136
IZOD
[***]
[***]
12/9/10
3/21/11
   
HLHI-493324
IZOD
[***]
[***]
1/7/11
5/15/11
   
HLHI-493527
IZOD
[***]
[***]
2/18/11
5/1/11
   
HLHI-493570
IZOD
[***]
[***]
2/23/11
9/9/11
   
HLHI-492798
IZOD RET
[***]
[***]
10/4/10
4/4/11
   
HLHI-493152
IZOD RET
[***]
[***]
12/10/10
4/12/11
   
HLHI-493186
IZOD RETAIL
[***]
[***]
12/17/10
4/6/11
   
HLHI-493473
IZOD RETAIL
[***]
[***]
2/8/11
4/28/11
   
HLHI-493466
IZOD SP
[***]
[***]
2/7/11
5/23/11
   
HLHI493391
IZOD WOMENS
[***]
[***]
1/21/11
4/26/11
   
HLHI-492977
OUTLET
[***]
[***]
10/28/10
3/7/11
   
HLHI-493131
OUTLET
[***]
[***]
12/8/10
3/13/11
   
HLHI-493176
OUTLET
[***]
[***]
12/17/10
4/18/11
   
HLHI-493193
OUTLET
[***]
[***]
12/21/10
4/18/11
   
HLHI-493252
OUTLET
[***]
[***]
12/24/10
3/13/11
   
HLHI-493325
OUTLET
[***]
[***]
1/7/11
5/8/11
   
HLHI-493474
OUTLET
[***]
[***]
2/8/11
4/27/11
   
HLHI-493549
RTCC
[***]
[***]
2/18/11
5/30/11
   
HLHI-493157
RTCO
[***]
[***]
12/13/10
3/18/11
   
HLHI-493163
RTCO
[***]
[***]
12/14/10
4/11/11
   
HLHI-493251
RTCO
[***]
[***]
12/24/10
4118/11
   




 
[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(k) -7
 
 

--------------------------------------------------------------------------------

 



HLHI-493284
RTCO
[***]
[***]
12/31/10
5/5/11
   
HLHI-493463
RTCO
[***]
[***]
2/7/11
32011
   
HLHI-493464
RTCO
[***]
[***]
2/7/11
4/22/11
   
HLHI-493390
RTIC
[***]
[***]
12/4/11
4/12/11
   
HLHI-493427
RTIC CANADA
[***]
[***]
1/31/1
428/11
   
HLHI-493475
RTVC
[***]
[***]
2/8/11
5/8/11
   
HLHI-493236
SPORT CANADA
[***]
[***]
12/23/10
6/23/11
   
HLHI-493511
SPORT-CAN
[***]
[***]
2/14/11
6/13/11
   
HLHI-493572
SPORT-CAN
[***]
[***]
2/23/11
7/15/11
   
HLHI-493129
TIMB M CAN
[***]
[***]
12/13/10
4/4/11
   
HLHI-493237
TIMB M CAN
[***]
[***]
12/23/10
7/17/11
   
HlHI-493130
TIMBER SPM
[***]
[***]
12/20/10
4/18/11
   
HLHI-493233
TIMBER SPM
[***]
[***]
12/23/10
8/19/11
   
HLHI-493274
TIMBER SPM
[***]
[***]
12/30/10
4/4/11
   
HLHI-493510
TIMBER SPM
[***]
[***]
2/14/11
5/30/11
   
HLHI-493055
VANHEUSEN
[***]
[***]
11/18/10
3/21/11
   
HLHI-493056
VANHEUSEN
[***]
[***]
11/18/10
5/17/11
   
HLHI-493119
VANHEUSEN
[***]
[***]
12/2/10
3/21/11
   
HLHI-493164
VANHEUSEN
[***]
[***]
12/14/10
4/11/11
   
HLHI-493277
VANHEUSEN
[***]
[***]
12/30/10
4/18/11
   
HLHI-493355
VANHEUSEN
[***]
[***]
1/13/11
5/2/11
   
HLHI-493418
VANHEUSEN
[***]
[***]
1/25/11
5/16/11
   
HLHI-493419
VANHEUSEN
[***]
[***]
1/25/11
5/16/11
   
HLHI-493486
VANHEUSEN
[***]
[***]
2/9/11
5/30/11
   
HLHI-493573
VANHEUSEN
[***]
[***]
2/23/11
6/23/11
   
HLHI-493484
VANHEUSEN
[***]
[***]
2/9/11
5/30/11
   
HlHI-492994
VH SPORT
[***]
[***]
11/3/10
3/21/11
   
HLHI-493155
VH SPORT
[***]
[***]
12/13/10
3/17/11
   
HLHI-493232
VH SPORT
[***]
[***]
12/23/10
6/10/11
   
HLHI-493268
VH SPORT
[***]
[***]
12/29/10
5/12/11
   
HLHI-493308
VH SPORT
[***]
[***]
1/5/11
4/18/11
   
HLHI-493188
VH SPORT
[***]
[***]
1/11/11
3/12/11
   
HLHI-493392
VH SPORT
[***]
[***]
1/21/11
4/9/11
   
HLHI-493508
VH SPORT
[***]
[***]
2/14/11
5/30/11
   
HLHI-493187
VHS CAN
[***]
[***]
12/20/10
4/4/11
   
HLHI-493235
VHS CAN
[***]
[***]
12/23/10
5/10111
   
HLHI-493394
VHS CAN
[***]
[***]
1/21/11
5/30/11
   
HLHI-493436
VHS CAN
[***]
[***]
1/27/11
5/30/11
   
Chase L/C Total for Feb. 28th, 2011
[***]
       






[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(k)-8
| ||
 
 

--------------------------------------------------------------------------------

 

February 28,
2011                                                                                                                     JPMorgan
Chase
Standby Letters of Credit Outstanding
 
by Applicant & Expiry Date
 


JP Morgan Reference
Client Reference
Beneficiary Name
Beneficiary City
Beneficiary State/
Country
Date LC Open
Expiry
Date
Currency
LC Amount
Available Amount In LC Curr
USD Outstanding Liability
Applicant
CALVIN KLEIN TRADEMARK TRUST
             
226827
T-226827
[***]
 
GERMANY
06/20/02
06/18/11
EUR
[***]
[***]
[***]
           
Grand Total for Applicant:
[***]
Applicant:
PHILLIPS-VAN HEUSEN CORP
             
236329
T-236329
[***]
 
UNITED KINGDOM
04/08/03
08/01/11
GBP
[***]
[***]
[***]
           
Grand Total for Applicant:
 
[***]
Applicant:
PH1LLIPS-VAN HEUSEN CORPORATION
             
TS-302990
TPTS-302990
[***].
 
UNITED STATES
01/02/07
01/06/12
USD
[***]
[***]
[***]
           
Grand Total for Applicant:
 
[***]
           
USD Total All:
   
[***]






 
[***] Redacted pursuant to a request for confidential treatment.


Schedule 1.01(k) - 9
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.01(c)
 
Structure Chart
 
See Schedule 4.02 for a list of each subsidiary of Phillips-Van Heusen
Corporation, along with its parent and the parent's ownership interest.
 

Schedule 3.01(c) - 1


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.01(g)
 
Closing Date Mortgaged Properties
 
  
Phillips-Van Heusen Corporation:

 
  
1.            1000 PVH Quality Way, Jonesville, NC  28642-9389, United States

 
  
2.           3915 Volunteer Drive, Chattanooga, TN  37416, United States

 
  
3.           1062 MacArthur Road, Reading, PA  19605-9404, United States

 
 
 

 

Schedule 3.01(g) - 1


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.02

 
 
Equity Interests and Ownership

 
 
Existing Equity Purchase Rights:

 
  
1.           Stockholders’ Agreement, dated as of December 27, 2007, among
ITOCHU Corporation, Novel Sportswear Holdings (Japan) Limited, HHS Investments
(Japan) Limited, Loong San Holdings Limited, Tommy Hilfiger Group B.V. and Tommy
Hilfiger Japan Corporation (as amended, amended and restated, supplemented or
otherwise modified from time to time).

 
  
2.           There are outstanding stock options, restricted stock units and
performance shares issued under employee compensation plans.

 
  
3.      On May 6, 2010, Phillips-Van Heusen Corporation issued 8,000 shares of
Series A Convertible Preferred Stock, par value $100.00 per share.  The Series A
Preferred Stock is be convertible at any time into shares of Common Stock.

 
  
4.           Joint Venture Agreement, dated as of September 16, 2010, by and
among Phillips-Van Heusen Corporation, Kingdom Holding 2 B.V., Tommy Hilfiger
B.V., Tommy Hilfiger Licensing LLC and TH Asia Limited (as amended, amended and
restated, supplemented or otherwise modified from time to time).

 
 
Subsidiary Equity Ownership:

 
Owner
Issuer
# of Shares Owned or %of Shares Owned
Total Shares Outstanding
Phillips-Van Heusen Corporation
PVH Puerto Rico, Inc.
100
100
Phillips-Van Heusen Puerto Rico LLC
100%
 
BassNet, Inc.
100
100
PVH Retail Stores, Inc.
10
10
izod.com inc.
10
10
PVH Wholesale Corp.
10
10
PVH Foreign Holdings Corp.
10
10
PVH Wholesale New Jersey, Inc.
10
10
Calvin Klein, Inc.
4,312,500
4,312,500


Schedule 4.02 - 1


 
 

--------------------------------------------------------------------------------

 




 
CK Service Corp.
10
10
Cluett Peabody Resources Corporation
1,000
1,000
Cluett, Peabody & Co., Inc.
100
100
PVH Europe, Inc.
10
10
PVH Realty Corp.
10
10
PVH Neckwear, Inc.
10
10
PVH Prince C.V. Holding Corporation
10
10
Tommy Hilfiger U.S.A., Inc.
100
100
Phillips-Van Heusen Far East Ltd.
100%
 
Camisas Modernas, S.A.1
1000
1000
Confezioni Moda Italia S.r.l.
10,000
10,000
Prince Lux 1 S.à r.l.
100%
 
Prince Lux 1 S.à r.l.
Prince Lux 2 S.à r.l
100%
 
PVH Prince C.V. Holding Corporation
Trumpet C.V.
99.9% (LP)
 
BassNet, Inc.
Trumpet C.V.
0.1% (GP)
 




--------------------------------------------------------------------------------

 
1 Inactive entity.

Schedule 4.02 - 2


 
 

--------------------------------------------------------------------------------

 



Phillips-Van Heusen Foreign Holdings Corp.
PVH Limited
360
360
Phillips-Van Heusen Canada, Inc.
10
10
Tommy Hilfiger U.S.A., Inc.
Tommy Hilfiger Wholesale, Inc.
100%
50,000
Tommy Hilfiger Licensing LLC
100%
 
n/a
Tommy Hilfiger Retail, LLC
100%
 
n/a
Karl Lagerfeld LLC
100%
 
n/a
Tommy Hilfiger Canada Inc.
Tommy Hilfiger Canada Retail Inc.
100%
100 common; 3,807,006.31 preferred
Tommy Hilfiger Wholesale, Inc.
 
Tomcan Investments Inc.
 
1,000
 
1,000
 
Tomcan Investments Inc.
 
Tommy Hilfiger Canada Inc.
 
1,000
 
1,000
 
Trumpet C.V.
Prince 1 B.V.
100%
 
Prince 1 B.V.
Prince 2 B.V.
100%
 
Prince 2 B.V.
Tommy Hilfiger B.V.
100%
 
Tommy Hilfiger B.V.
HHS Investments (Japan) Ltd.
100%
 
Novel Sportswear Holdings (Japan) Ltd.
100%
 


Schedule 4.02 - 3


 
 

--------------------------------------------------------------------------------

 




 
Tommy Hilfiger Japan Holding Godo Kaisha
100%
 
Tommy Hilfiger Corporation
100%
 
Tommy Hilfiger Japan Corporation
23.6% (common stock)
 
TH Monument B.V.
Ordinary shares
 
Tommy Hilfiger Europe B.V.
100%
 
Tommy Hilfiger (HK) Ltd.
100%
 
Tommy Hilfiger Marka Dagitim
0.01%
 
HHS Investments (Japan) Ltd.
Tommy Hilfiger Japan Corporation
25.4% (common stock)
 
Tommy Hilfiger Japan Holding Godo Kaisha
Tommy Hilfiger Japan Corporation
51% (common stock)
 
Tommy Hilfiger Corporation
TH Monument B.V.
Priority share
 
Elmira 3 B.V.
100%
 
Hilfiger Stores Ltd.
Special Share
 
TH Monument B.V.
PVH Europe B.V.
100%
 
Tommy Hilfiger Marka Dagitim
0.01%
 
Elmira 3 B.V.
TH 1 Holding (Cyprus) Ltd.
100%
 
Tommy Hilfiger Marka Dagitim
0.01%
 
TH 1 Holding (Cyprus) Ltd.
Tommy Hilfiger (Eastern Hemisphere) Ltd.
100%
 
T.H. International N.V.
100%
 


Schedule 4.02 - 4


 
 

--------------------------------------------------------------------------------

 




 
Tommy Hilfiger (India) Ltd.
100%
 
Tommy Hilfiger (HK) Ltd.
Wellrose Ltd.
100%
 
Tommy Hilfiger Europe B.V.
Tommy Hilfiger Marka Dagitim
99.96%
 
Hilfiger Stores B.V.
100%
 
Hilfiger Stores SpZoo
0.1%
 
TH Italia S.R.L.
100%
 
TH Denmark ApS
100%
 
TH Belgium BVBA
100%
 
Hilfiger Beteiligungsgesellschaft mbH
100%
 
TH Sweden AB
100%
 
TH UK Ltd.
100%
 
TH France SAS
100%
 
Hilfiger Stores SRO
20%
 
Tommy Hilfiger Schweiz  GmbH
100%
 
Tommy Hilfiger Norge AS
100%
 
Hilfiger Holdings Germany GmbH & Co. KG
Limited partnership interest
 
Tommy Hilfiger Finland Oy
100%
 
TH Osterreich Gesmbh
100%
 


Schedule 4.02 - 5


 
 

--------------------------------------------------------------------------------

 



Hilfiger Beteiligungsgesellschaft mbH
Hilfiger Holdings Germany GmbH & Co. KG
General partnership interest
 
Hilfiger Holdings Germany GmbH & Co. KG
Tommy Hilfiger Footwear Europe GmbH
100%
 
Hilfiger Stores GmbH
100%
 
T.H. Deutschland GmbH
100%
 
Hilfiger Stores B.V.
Hilfiger Stores Gesmbh
100%
 
Hilfiger Stores SpZoo
99.9%
 
Hilfiger Stores France SAS
100%
 
Hilfiger Stores Sweden AB
100%
 
Hilfiger Stores BVBA
100%
 
Hilfiger Stores Denmark aps
100%
 
Hilfiger Stores SRO
80%
 
Hilfiger Stores GmbH
100%
 
Hilfiger Stores S.R.L.
100%
 
Hilfiger Stores Ireland Ltd.
100%
 
Tommy Hilfiger Stores Norge AS
100%
 
Hilfiger Stores Ltd.
Ordinary shares
 
Tommy Hilfiger Marka Dagitim
0.01%
 

 

Schedule 4.02 - 6


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.12
 
Real Estate Assets
 
Owned Properties
 
  
Phillips-Van Heusen Corporation:

 
  
1.           601 North Grand Avenue, Brinkley, AR  72021-2527, United States

 
  
2.           1000 PVH Quality Way, Jonesville, NC  28642-9389, United States

 
  
3.           3915 Volunteer Drive, Chattanooga, TN  37416, United States

 
  
TH Monument B.V.:

 
  
1.           Rokin 102/Watersteeg 3, Amsterdam (reg. no. section F no. 5531),
The Netherlands

 
 
Leased Properties
 
  
Phillips-Van Heusen Corporation:

 
  
1.           1062 MacArthur Road, Reading, PA  19605-9404, United States
(building owned; property leased)

 
  
2.           1735 South Santa Fe Avenue, Los Angeles, CA  90021, United States

 
  
3.           7507 Kingspointe Parkway, Suite 106A, Orlando, FL  32819, United
States

 
  
4.           420 Lee Industrial Boulevard, Austell, GA  30168-7408, United
States (Buildings 1,2,3,4)

 
  
5.           6065 Roswell Road, Suite 510, Atlanta, GA  30328, United States

 
  
6.           Highway 67, Jonesville, NC  28642, United States

 
  
7.           The Strateford at Hillcreast, 2442-105 Southmont Drive,
Winston-Salem, NC  27103-3047, United States

 
  
8.           Suite 100, 1001 Frontier Road, Bridgewater, NJ  08807, United
States

 
  
9.           7300 Westside Avenue, North Bergen, NJ  07047, United States

 
  
10.           200 Madison Avenue, New York, NY  10016, United States

 
  
11.           205 West 39th Street, New York , NY  10018, United States

 
  
12.           99 Park Avenue, New York, NY  10055, United States

 
  
13.           218 West 40th Street, 6th & 8th Floors, New York, NY  10018,
United States

 

Schedule 4.12 - 1


 
 

--------------------------------------------------------------------------------

 

  
14.           3917 Volunteer Drive, Chattanooga, TN  37416, United States

 
  
15.           4975 Preston Park Road, Suite 640, Plano, TX  75093, United States

 
  
16.           World Trade Center, 2050 North Stemmons Freeway, Dallas,
TX  75207-3101, United States

 
  
17.           7635 Dean Martin Drive, Las Vegas, NV  89139, United States

 
  
Tommy Hilfiger U.S.A., Inc.:

 
  
1.           200 Liberty Way, Cranbury, NJ  08512, United States

 
  
2.           601 West 26th Street, New York, NY  10001, United States (Two
leases)

 
  
3.           129 Lafayette Street, New York, NY  10013, United States

 
  
Tommy Hilfiger Retail, LLC:

 
  
1.           7505 Exchange Drive, Orlando, FL 32809, United States

 
  
2.           1073 Route 94, Cornwall/New Windsor, NY  12553, United States

 
  
3.           950 Pilot Road, Las Vegas, NV  89119, United States

 
  
4.           10173 USA Today Way, Miramar, FL  33025, United States

 
  
Tommy Hilfiger Canada, Inc.:

 
  
1.           7445 Cote de Liesse, St-Laurent, QC  H4T 1G2, Canada

 
  
Tommy Hilfiger Europe B.V.:

 
  
1.      Tesselschadest 18-22, Amsterdam, The Netherlands

 
  
2.      Stadhouderskade 6, 1054 ES, Amsterdam, The Netherlands

 
  
3.           Trappistenweg 8, Tegelen, The Netherlands

 
  
4.           Basisweg 59a, 59b, Zotrans 2, Amsterdam, The Netherlands

 
  
5.           Viejo de Sant Celoni s/n Santa Maria de Palautordera 08460, Spain

 
  
T.H. Deutschland GmbH:

 
  
1.           Speditionstrasse 7, 40221 Düsseldorf, Germany

 
  
2.           Neue Elbstrasse 277 - 279, 22767 Hamburg, Germany

 
  
3.           Osterwaldstrasse 9/10, 80805 München, Germany

 

Schedule 4.12 - 2


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.21
 
Schedule 4.21 consists of over 1,100 pages, listing all of the copyright
registrations and applications, patent registrations and applications, trademark
registrations and applications and industrial design registrations of
Phillips-Van Heusen Corporation, its subsidiaries and the Calvin Klein Trademark
Trust, of which Calvin Klein, Inc., a subsidiary Phillips-Van Heusen
Corporation, is the beneficial owner of by virtue of its Class A Ownership
Interests in the Calvin Klein Trademark Trust.  Phillips-Van Heusen Corporation
undertakes to provide supplementally to the Commission, upon request, a copy of
Schedule 4.21.
 
 
 
 

Schedule 4.21 - 1


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.12(b)
 
Excluded Subsidiaries
 
PVH Limited
 
Phillips-Van Heusen Canada Inc.
 
Confezioni Moda Italia S.r.l.
 
Camisas Modernas S.A.
 
Phillips-Van Heusen Far East Ltd.
 

Schedule 5.12(b) - 1


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.01
 
Certain Indebtedness
 
  
1.           Guaranty by Phillips-Van Heusen Corporation (“PVH”) of the
obligations of PVH Limited under the Concession Agreements between Harvey
Nichols and Company Limited ("HN") and PVH Limited relating to PVH Limited's
concessions to operate shops within HN's stores in the United Kingdom at
Knightsbridge, Edinburgh and Manchester

 
  
2.           Guaranty by PVH of the obligations of Egypt Clothing Co. to
Penfabric Sdn. Berhad

 
  
3.           Guaranty by PVH to American Express Travel Related Services, Inc.
regarding corporate credit cards held by PVH employees

 
  
4.           Guaranty by PVH to American Express International Inc. regarding
corporate credit cards held by PVH employees

 
  
5.           Guaranty by PVH of Fenwick Limited's obligations to Dolce & Gabanna

 
  
6.           Indebtedness with respect to that certain Asset Sale and Transfer
Agreement, dated as of February 27, 2009, among Unitim Marka Magazacilik Anonim
Sirketi, Tommy Hilfiger Marka Dagitim Ve Ticaret Anonim Serketi, Mr. Burchan
Cemiloglu and Tommy Hilfiger Europe B.V. (as amended, amended and restated,
supplemented or otherwise modified from time to time)

 
  
7.           Indebtedness with respect to that certain Amended and Restated
Factoring Agreement, dated as of April 1, 2005, between Tommy Hilfiger U.S.A.,
Inc. and Wells Fargo Century, Inc. (as amended, amended and restated,
supplemented or otherwise modified from time to time)

 
  
8.           Indebtedness with respect to that certain Facility Letter, dated as
of January 26, 2010, among Tommy Hilfiger Canada Inc., Tommy Hilfiger Canada
Retail Inc. and HSBC Bank Canada (as amended, amended and restated, supplemented
or otherwise modified from time to time), Guaranty, dated as of January 24,
2008, by Tommy Hilfiger Canada Inc. of the obligations of Les Detailllants Tommy
Hilfiger Canada Inc. / Tommy Hilfiger Canads Retail Inc. to HSBC Bank Canada (as
amended, amended and restated, supplemented or otherwise modified from time to
time) and Guaranty, dated as of January 24, 2008, by Les Detailllants Tommy
Hilfiger Canada Inc. / Tommy Hilfiger Canads Retail Inc. of the obligations of
Tommy Hilfiger Canada Inc.to HSBC Bank Canada (as amended, amended and restated,
supplemented or otherwise modified from time to time)

 
    9.
Intercompany loans:

 
Borrower
 
Balance
 
Lender
Confezioni Moda Italia S.R.L.
  $ 34,202,527  
Phillips-Van Heusen Corporation
PVH Limited
  $ 8,752,234  
Phillips-Van Heusen Corporation
Tommy Hilfiger Group B.V.
 
$26,000,000 (Up to $50,000,000 available under a revolving credit facility)
 
Tommy Hilfiger U.S.A., Inc.


Schedule 6.01 - 1


 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger Group B.V.
    €21,470,520  
Tommy Hilfiger Europe B.V.
Hilfiger Stores GmbH
    €13,500,000  
Tommy Hilfiger Europe B.V.
Tommy Hilfiger Marka Dagitim Ve Ticaret Anonim Serketi
 
TRY 4,828,000
 
Tommy Hilfiger Group B.V.
Tommy Hilfiger France SAS
    €6,678,000  
Tommy Hilfiger Europe B.V.
Hilfiger Stores France SAS
    €9,523,000  
Tommy Hilfiger Europe B.V.
Trumpet C.V.
    €500,000,000  
Phillips-Van Heusen Corporation
Trumpet C.V.
    €100,000,000  
Phillips-Van Heusen Corporation
Prince 2 B.V.
    €500,000,000  
Trumpet C.V.
Prince 2 B.V.
    €100,000,000  
Trumpet C.V.
Tommy Hilfiger U.S.A., Inc.
  $ 75,000,000  
Tommy Hilfiger B.V.
Tommy Hilfiger Group B.V.
 
Approx. €399,578,354
 
Tommy Hilfiger B.V.

 
  
10.           Outstanding LCs:

 
Issuer
Issuing Bank
Currency
 
Amount
 
Start Date
Maturity
Tommy Hilfiger Canada Inc.
HSBC Canada
CAD
    4,000.00  
3/13/2010
3/12/2011
Tommy Hilfiger Canada Inc.
HSBC Canada
CAD
    3,500.00  
8/16/2009
8/16/2010
Tommy Hilfiger Canada Inc.
HSBC Canada
CAD
    5,437.50  
8/24/2009
8/24/2010
Tommy Hilfiger Canada Inc.
HSBC Canada
CAD
    1,510.00  
11/13/2009
11/13/2010
Tommy Hilfiger Canada Inc.
HSBC Canada
CAD
    7,230.00  
12/24/2009
12/24/2010
Tommy Hilfiger Canada Inc.
HSBC Canada
CAD
    100,000.00  
1/8/2010
1/8/2011
Tommy Hilfiger U.S.A, Inc.
Citibank
    $ 1,147,000.00  
12/5/2006
12/31/2010
Tommy Hilfiger U.S.A, Inc.
Citibank
    $ 100,000.00  
12/13/2006
12/31/2010
Tommy Hilfiger U.S.A, Inc.
Citibank
    $ 6,658,362.78  
5/4/2009
12/31/2010
Phillips-Van Heusen Corporation
The Bank of New York Mellon
    $ 1,000,000.00  
2/17/1995
2/17/2010
Phillips-Van Heusen Corporation
The Bank of New York Mellon
    $ 419,262.00  
3/23/1995
3/19/2010
Phillips-Van Heusen Corporation
The Bank of New York Mellon
    $ 440,657.00  
5/16/1997
5/9/2010
Phillips-Van Heusen Corporation
The Bank of New York Mellon
    $ 594,357.00  
1/30/2003
1/30/2010


Schedule 6.01 - 2


 
 

--------------------------------------------------------------------------------

 



Phillips-Van Heusen Corporation
The Bank of New York Mellon
  $ 4,800,045.00  
4/4/2003
3/20/2010

 
  
11.           Capital Leases (including any and all guaranties given in
connection therewith):

 
Entity
Description
Lessor
Date of Lease
Tommy Hilfiger Canada Inc.
7445 Cote de Liesse, St-Laurent, QC  H4T 1G2, Canada
Sun Life Assurance Company of Canada
6/1/2007
Tommy Hilfiger Japan Corporation
Fixtures and furniture for various retail stores
   

 
   
    12.
Foreign exchange arrangements identified on Annex to this Schedule 6.01.


Schedule 6.01 - 3


 
 

--------------------------------------------------------------------------------

 
TOMMY HILFIGER CANADA
 
FORWARD CONTRACTS
 
AS OF MAY 2, 2010
 

Month
May-10
Jun-10
Jul-10
Aug-10
Sep-10
Oct-10
Nov-10
Dec-10
Jan-11
Feb-11
Mar-11
Outstanding Total
                                                   
Date entered into
 
4-Sep-2009
4.-Sep-2009
4-Sep-2009
14-Oct-2009
9-Nov-2009
 
6-Jan-2010
18-Feb-2010
2-Mar-2010
20-Apr-2010
 
Maturity date
 
30-Jun-2010
30-Jul-2010
31-Aug-2010
30-Sep-2010
29-Oct-2010
 
31-Dec-2010
31-Jan-2011
28-Feb-2011
31-Mar-2011
 
Rates
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 
Notional amounts (USD)
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
 
Contract value
 
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
                           
Date entered into
4-Aug-2009
16-Sep-2009
16-Sep-2009
16-Sep-2009
 
1-Dec-2009
1-Dec-2009
11-Jan-2010
19-Feb-2010
3-Mar-2010
21-Apr-2010
 
Maturity date
28-May-2010
30-Jun-2010
30-Jul-2010
31-Aug-2010
 
29-Oct-2010
30-Nov-2010
31-Dec-2010
31-Jan-2011
28-Feb-2011
31-Mar-2011
 
Rates
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
 
Notional amounts (USD)
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
 
Contract value
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
                           
Date entered into
24-Aug-2009
2-Oct-2009
2-Oct-2009
2-Oct-2009
   
10-Dec-2009
9-Feb-2010
19-Feb-2010
20-Apr-2010
   
Maturity date
28-May-2010
30-Jun-2010
30-Jul-2010
31-Aug-2010
   
30-Nov-2010
31-Dec-2010
31-Jan-2011
28-Feb-2011
   
Rates
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
   
Notional amounts (USD)
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
   
Contract value
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
                             
Date entered into
 
5-Oct-2009
5-Oct-2009
5-Oct-2009
 
23-Dec-2009
23-Dec-2009
 
22-Feb-2010
     
Maturity date
 
30-Jun-2010
30-Jul-2010
31-Aug-2010
 
29-Oct-2010
30-Nov-2010
 
31-Jan-2011
     
Rates
 
[***]
[***]
[***]
 
[***]
[***]
 
[***]
     
Notional amounts (USD)
 
[***]
[***]
[***]
 
[***]
[***]
 
[***]
     
Contract value
 
[***]
[***]
[***]
 
[***]
[***]
 
[***]
                               
Date entered into
 
7-Oct-2009
7-Oct-2009
7-Oct-2009
               
Maturity date
 
30-Jun-2010
30-Jul-2010
31-Aug-2010
               
Rates
 
[***]
[***]
[***]
               
Notional amounts (USD)
 
[***]
[***]
[***]
               
Contract value
 
[***]
[***]
[***]
                                         
Date entered into
 
11-Feb-2010
                   
Maturity date
 
29-Jun-2010
                   
Rates
 
[***]
                   
Notional amounts (USD)
 
[***]
                   
Contract value
 
[***]
                                             
Date entered into
 
15-Feb-2010
                   
Maturity date
 
2-Jul-2010
                   
Rates
 
[***]
                   
Notional amounts (USD)
 
[***]
                   
Contract value
 
[***]
                                             
TOTALS
                       
Maturity date
31-May-2010
30-Jun-2010
31-Jul-2010
31-Aug-2010
30-Sep-2010
29-Oct-2010
30-Nov-2010
31-Dec-2010
31-Jan-2011
28-Feb-2011
31-Mar-2011
 
Rates
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Notional amounts (USD)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Contract value
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
                         
Spot rate
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Gain/(loss)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***] Redacted pursuant to a request for confidential treatment.


Schedule 6.01 - Annex 1
 
 

--------------------------------------------------------------------------------

 

Season
Counterparty
Trade Date
Product
Buy
Buy Amount
Sell
Sell Amount
Cross
Spot
Rate
Forward
Points
Forward Rate
Trigger
Exercised
Maturity Date
Buy / Sell
Account
Counterpart Exposure
Fall10
[***]
10/2/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
06/05/2010
 
TOMMY HILFIGER EUROPE BV
 
UK
[***]
2/18/2010
FWD
EUR
[***]
GBP
[***]
EURGBP
[***]
[***]
[***]
   
26/05/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
10/27/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
28/05/2010
 
TOMMY HILFIGER EUROPE BV
 
Marketing
[***]
8/27/2009
CF
USD
[***]
EUR
[***]
EURUSD
   
[***]
[***]
 
15/06/2010
S
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
10/26/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
28/06/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
9/23/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
26/07/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
9/24/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
26/07/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
11/3/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
19/08/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
11/2/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
07/09/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
11/19/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
25/10/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
12/11/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
15/11/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
11/26/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
30/11/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
11/26/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
30/11/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
12/9/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
13/12/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
9/23/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
25/06/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
12/17/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
26/08/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
1/28/2010
FWD
USD
[***]
EUR
[***]
eurusd
[***]
[***]
[***]
   
02/09/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
1/28/2010
FWD
USD
[***]
EUR
[***]
eurusd
[***]
[***]
[***]
   
16/09/2010
 
TOMMY HILFIGER EUROPE BV
 
Fall10
[***]
10/15/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
20/09/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
11/17/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
19/10/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
11/25/2009
FWD
USD
[***]
EUR
[***]
EURUSD
   
[***]
   
29/11/2010
 
TOMMY HILFIGER EUROPE BV
 
spring11
[***]
11/30/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
02/12/2010
 
TOMMY HILFIGER EUROPE BV
 
spring11
[***]
12/4/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
08/12/2010
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
1/28/2010
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
06/01/2011
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
12/15/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
18/01/2011
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
12/18/2009
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
18/01/2011
 
TOMMY HILFIGER EUROPE BV
 
Spring11
[***]
1/15/2010
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
19/01/2011
 
TOMMY HILFIGER EUROPE BV
 
spring11
[***]
1/20/2010
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
24/01/2011
 
TOMMY HILFIGER EUROPE BV
 
spring11
[***]
1/20/2010
FWD
USD
[***]
EUR
[***]
EURUSD
[***]
[***]
[***]
   
24/01/2011
 
TOMMY HILFIGER EUROPE BV
 




[***] Redacted pursuant to a request for confidential treatment.


Schedule 6.01 - Annex 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02
 
Certain Liens
 
1.
The following non-IP Liens:

 
Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Calvin Klein (Europe II), Corp.
Klein, Calvin
All assets
DE
Secretary of State
3/4/2010
#2010 0732432
 
Calvin Klein (Europe), Inc.
Klein, Calvin
All assets
DE
Secretary of State
3/4/2010
#2010 0732168
 
Calvin Klein, Inc.
Klein, Calvin
All assets
NY
Secretary of State
3/5/2010
#201003050115583
 
Calvin Klein, Inc
Union Transport Corp.
Judgment $77,810.11
NY
New York County
5/1/2000
#001276294-02
 
Calvin Klein, Inc. d/b/a Calvin Klein Jeanswear Company
Additional Debtor:  Denim Holdings Inc.
Union Transport Corp.
Judgment $77,810.11
NY
New York County Supreme Court
5/1/2000
#603702-1999
 
CD Group Inc.
Dell Financial Services, L.P.
Leased computer equipment
DE
Secretary of State
5/20/2005
#5157295 8
Continuation filed 4/20/10
CD Group
IOS Capital
Leased equipment
DE
Secretary of State
8/22/2005
#5260078 2
 
CD Group
IOS Capital
Leased equipment
DE
Secretary of State
8/22/2005
#5260192 1
 
CD Group Inc
Commissioner of Labor State of New York
Judgment $1,034.78
NY
New York County
4/2/2010
#002679123-01
 
CK Service Corp.
Klein, Calvin
All assets
DE
Secretary of State
3/4/2010
#2010 0732705
 
CK Services Inc.
New York State Department of State
State Tax Lien $709.66
NY
Department of State
(Queens County)
7/16/2002
#E-019126065-W001-3
 
CK Service
New York State Department of State
State Tax Lien $627.54
NY
Department of State
(New York County)
8/24/2005
#E-024836696-W001-2
 


Schedule 6.02 - 1
 
 

--------------------------------------------------------------------------------

 



CK Service
NY State Dep't of Taxation and Finance
State Tax Lien $627.54
NY
New York County
8/24/2005
#002036404-01
 
Cluett, Peabody & Co., Inc.
New York State Department of State
State Tax Lien $1,871.20
NY
Department of State
(Albany County)
3/11/2003
#E-002949322-W002-7
 
Cluett, Peabody & Co Inc
NY State Dep't of Taxation and Finance
State Tax Lien $2,564.90
NY
New York County
3/4/1993
#000522111-01
 
Cluett, Peabody & Co Inc
NY State Dep't of Taxation and Finance
State Tax Lien $807.74
NY
New York County
12/21/1988
#000131668-01
 
Mulberry Thai Silks, Inc.
Winthrop Resources Corporation
Leased equipment
CA
Secretary of State
7/6/2005
#05-7033279753
 
Mulberry Thai Silks, Inc.
Wells Fargo Bank, National Association
 
CA
Secretary of State
7/17/2006
#06-7077912271
Termination filed 4/25/08
Mulberry Thai Silks, Inc.
The Central Valley Fund, L.P.
 
CA
Secretary of State
9/5/2006
#06-7083864698
Termination filed 4/25/08
Phillips-Van Heusen Corporation
Cisco Systems Capital Corporation
Leased equipment
DE
Secretary of State
4/9/2001
#1033512 0
Amendment filed 11/14/03
Continuation filed 11/29/05
Phillips-Van Heusen Corporation
Forsythe/McArthur Associates, Inc.
Leased computer, telecommunications equipment
DE
Secretary of State
7/2/2003
#3168392 2
Amendment filed 7/29/03
Continuation filed 1/11/08
Phillips-Van Heusen Corporation
First Bank of Highland Park
Leased equipment
DE
Secretary of State
5/19/2005
#5155620 9
Amendment filed 9/30/05
Assignment filed 9/30/05
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
5/20/2005
#5156076 3
 
Phillips-Van Heusen Corporation
General Electric Capital Corporation
Leased equipment
DE
Secretary of State
5/27/2005
#5164355 1
 
Phillips-Van Heusen Corporation
General Electric Capital Corporation
Leased equipment
DE
Secretary of State
5/27/2005
#5164357 7
 
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
7/11/2005
#5211487 5
 
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
7/14/2005
#5216268 4
 


Schedule 6.02 - 2
 
 

--------------------------------------------------------------------------------

 



Phillips-Van Heusen Corporation
Cisco Systems Capital Corporation
In lieu continuation NYSOS 2001 filing/ leased equipment
DE
Secretary of State
11/29/2005
#5366969 5
 
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
12/15/2005
#5388360 1
 
Phillips-Van Heusen Corporation
First Bank of Highland Park
Leased equipment
DE
Secretary of State
12/21/2005
#5404820 4
 
Phillips-Van Heusen Corporation
First Bank of Highland Park
Leased equipment
DE
Secretary of State
1/13/2006
#6015453 4
 
Phillips-Van Heusen Corporation
First Bank of Highland Park
Leased equipment
DE
Secretary of State
1/27/2006
#6045552 7
 
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
2/9/2006
#6048273 7
 
Phillips-Van Heusen Corporation
Bank Financial, F.S.B.
Leased computer equipment
DE
Secretary of State
2/15/2006
#6061660 7
Assignment filed 2/22/06
Phillips-Van Heusen Corporation
First Bank of Highland Park
Leased equipment
DE
Secretary of State
5/3/2006
#6155758 6
 
Phillips-Van Heusen Corporation
First Bank of Highland Park
Leased equipment
DE
Secretary of State
6/26/2006
#6221784 2
 
Phillips-Van Heusen Corporation
First Bank of Highland Park
Leased computer equipment
DE
Secretary of State
7/25/2006
#6256082 9
Amendment filed 12/13/06
Assignment filed 1/26/07
Phillips-Van Heusen Corporation
CIT Technologies Corporation
Leased computer equipment
DE
Secretary of State
7/26/2006
#6257783 1
 
Phillips-Van Heusen Corporation
IBM Credit LLC
Leased IBM equipment
DE
Secretary of State
11/7/2006
#6388652 0
 
Phillips-Van Heusen Corporation
First United Bank
Leased computer equipment
DE
Secretary of State
11/6/2006
#6415059 5
Assignment filed 12/12/06
Phillips-Van Heusen Corporation
EMC Corporation
 
DE
Secretary of State
1/3/2007
#2007 0020999
Termination filed 1/5/07
Phillips-Van Heusen Corporation
General Electric Capital Corporation
Leased equipment
DE
Secretary of State
1/3/2007
#2007 0021096
 
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
1/4/2007
#2007 0031624
 


Schedule 6.02 - 3
 
 

--------------------------------------------------------------------------------

 



Phillips-Van Heusen Corporation
Comsource, Inc.
Leased equipment
DE
Secretary of State
1/23/2007
#2007 0276013
Assignments filed 2/6/07 (2x), 3/24/08, 6/9/09, 10/26/09, 4/5/10
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
2/2/2007
#2007 0426063
 
Phillips-Van Heusen Corporation
First United Bank
Leased computer equipment
DE
Secretary of State
5/24/2007
#2007 1972321
Assignment filed 6/7/07
Phillips Van Heusen
IOS Capital
Leased equipment
DE
Secretary of State
6/5/2007
#2007 2102522
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
7/4/2007
#2007 2530656
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
9/11/2007
#2007 3439030
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
9/11/2007
#2007 3439048
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
9/11/2007
#2007 3439055
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
9/13/2007
#2007 3466165
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
9/22/2007
#2007 3587713
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
10/19/2007
#2007 3942736
 
Phillips-Van Heusen Corporation
IBM Credit LLC
Leased IBM equipment
DE
Secretary of State
10/31/2007
#2007 4139944
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
1/1/2008
#2008 0000669
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
6/24/2008
#2008 2151171
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
6/24/2008
#2008 2151189
 
Phillips-Van Heusen Corporation
IBM Credit LLC
Leased equipment
DE
Secretary of State
7/1/2008
#2008 2262812
 
Phillips-Van Heusen Corporation
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/11/2008
#2008 2392056
 


Schedule 6.02 - 4
 
 

--------------------------------------------------------------------------------

 



Phillips-Van Heusen Corporation
DDI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/14/2008
#2008 2399317
 
Phillips-Van Heusen Corporation
DDI Leasing, Inc.
Leased equipment
DE
Secretary of State
7/14/2008
#2008 2399440
 
Phillips-Van Heusen Corporation
BankFinancial F.S.B.
Leased equipment
DE
Secretary of State
8/1/2008
#2008 2636106
Amendment filed 11/19/08
Assignment filed 11/19/08
Phillips Van Heusen Corporation
US Bancorp
Specific equipment
DE
Secretary of State
2/11/2009
#2009 0468261
 
Phillips-Van Heusen Corporation
Klein, Calvin
All capital stock of
Calvin Klien, Inc. Calvin Klein (Europe), Inc. Calvin Klein (Europe II) Corp.
and CK Service Corp.and 65% of Calvin Klein Europe S.R.L.
DE
Secretary of State
3/4/2010
#2010 0732002
 
Phillips-Van Heusen
CSI Leasing, Inc.
Leased computer equipment
DE
Secretary of State
3/17/2010
#2010 0920862
 
Phillips-Van Heusen Corporation
CSI Leasing, Inc.
Leased equipment
DE
Secretary of State
3/22/2010
#2010 0978522
 
Phillips Van Heusen
Ikon Financial Svcs
Leased equipment
DE
Secretary of State
4/13/2010
#2010 1265960
 
Phillips-Van Heusen Corporation
New York State Department of State
State Tax Lien $122,616.00
NY
Department of State
(New York County)
4/6/2010
#E-005430632-W003-6
 
Phillips-Van Heusen Corporation
NY State Dep't of Taxation and Finance
State Tax Lien $122,616.00
NY
New York County
4/6/2010
#002680374-01
 
PVH Wholesale Corp.
The Chase Manhattan Bank, as Collateral Agent
 
DE
Secretary of State
2/13/2001
#1012789 9
Termination filed 10/18/02
Continuation filed 11/14/05
PVH Wholesale Corp.
The Chase Manhattan Bank, as Collateral Agent
In lieu continuation of 2001 and 2002 NY & NJ filings
Blanket lien
DE
Secretary of State
11/16/2005
#5363517 5
 
Tommy Hilfiger USA, Inc.
Fidelity Leasing A Division of EAB Leasing Corp
Leased equipment
DE
Secretary of State
2/28/2002
#2071274 9
Continuation filed 1/26/07


Schedule 6.02 - 5
 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger U.S.A., Inc.
Cisco Systems Capital Corporation
Leased equipment
DE
Secretary of State
3/28/2002
#2094883 0
Continuation filed 3/21/07
Amendment filed 1/27/09
Tommy Hilfiger USA Inc.
Fidelity Leasing A Div of EAB Leasing Corp
Leased equipment
DE
Secretary of State
4/26/2002
#2120619 6
Continuation filed 4/4/07
Tommy Hilfiger USA Inc.
Fidelity Leasing A Div of EAB Leasing Corp
Leased equipment
DE
Secretary of State
4/26/2002
#2121611 2
Continuation filed 4/4/07
Tommy Hilfiger U.S.A., Inc.
Wells Fargo Century, Inc.
All Receivables, all credit balances with Wells Fargo, all claims against Wells
Fargo and all property of every kind and description, tangible or intangible, at
any time in Wells Fargo’s possession or subject to its control
DE
Secretary of State
2/11/2005
#5048606 9
Amendments filed 6/20/05, 3/29/06
Continuation filed 8/11/09
Tommy Hilfiger USA Inc
Banc of America Leasing & Capital, LLC
copiers
DE
Secretary of State
8/1/2005
#5235975 1
 
Tommy Hilfiger U.S.A., Inc.
IBM Credit LLC
Leased IBM equipment
DE
Secretary of State
12/14/2006
#6437504 4
 
Tommy Hilfiger U.S.A., Inc.
De Lage Landen Financial Services, Inc.
Leased equipment
DE
Secretary of State
8/15/2007
#2007 3110136
Assignment filed 10/15/07
Amendment filed 10/15/07
Tommy Hilfiger U.S.A., Inc.
De Lage Landen Financial Services, Inc.
Leased equipment
DE
Secretary of State
4/25/2008
#2008 1444494
Assignment filed 9/25/08
Amendment filed 9/26/08
Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
copiers
DE
Secretary of State
5/28/2008
#2008 1827821
 
Tommy Hilfiger U.S.A., Inc.
The Huntington National Bank
Purchase Money Security Interest in attached equipment
DE
Secretary of State
8/7/2008
#2008 2712162
 
Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
Copier
DE
Secretary of State
10/23/2008
#2008 3574215
 
Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
Copiers
DE
Secretary of State
10/24/2008
#2008 3592555
 
Tommy Hilfiger U.S.A., Inc.
Crown Credit Company
Leased equipment
DE
Secretary of State
12/8/2008
#2008 4060354
 


Schedule 6.02 - 6
 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger U.S.A., Inc.
Banc of America Leasing & Capital, LLC
Copiers
DE
Secretary of State
12/10/2008
#2008 4097430
 
Tommy Hilfiger U.S.A., Inc.
Presidio Technology Capital, LLC
Leased equipment
DE
Secretary of State
8/24/2009
#2009 2711247
Amendment filed 10/27/09
Assignment filed 10/28/09
Tommy Hilfiger U.S.A., Inc.
Presidio Technology Capital, LLC and Wells Fargo Financial Leasing, Inc.
Leased equipment
DE
Secretary of State
10/29/2009
#2009 3482947
Amendment filed 11/10/09
Tommy Hilfiger U.S.A., Inc.
Western Finance & Lease Inc
Leased technology equipment or inventory
DE
Secretary of State
3/18/2010
#2010 0946388
 
Tommy Hilfiger U.S.A. Inc.
New York State Department of State
State Tax Lien $2,760.00
NY
Department of State
(Albany County)
2/23/2010
#E-003686029-W005-8
 
Tommy Hilfiger U.S.A. Inc.
New York State Department of State
State Tax Lien $85,157.35
NY
Department of State
(Albany County)
2/23/2010
#E-003686029-W006-3
 


Schedule 6.02 - 7
 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger Canada Inc.
142557 Canada Inc.
159050 Canada Inc.
2745-4669 Quebec Inc.
Impex A & L Inc.
Roseland Developments Inc.
Samfish Investment (Canada) Inc.
Jayfish Investments (1987) Inc.
Miland Developments Inc.
Samdev Investments Inc.
Rachro Investments Inc. all carrying on business
under the name:
Place Jean-Talon Enr.
Charged property:  The universality of all movable improvements, equipment,
machinery, furniture and trade fixtures of every kind, present and future,
located on or upon the leased premises or used directly or indirectly in
connection with the business of the tenant carried on at the leased premises,
including all indemnities or proceeds paid under insurance contracts or policies
pertaining to or covering such movables.
The universality of all property in stock, raw materials, work in progress and
inventory, present and future, situated on or upon the leased premises or used
directly or indirectly in connection with the business of the tenant carried on
at the additional premises, including all indemnities or proceeds paid under
insurance contracts or policies pertaining to or covering such movables.
The lease premises are located at 7077 Park Avenue, Montreal, Quebec, H3N 1X7
consisting of the following usable area:  1st, 2nd, 3rd, 5th and 6th floors.
 
Amount:  $500,000 plus interest as stipulated in the lease.
 
Expiry date:  January 2, 2012
 
Canada
January 24, 2002
at 10:38 a.m.
02-0029310-0015
 


Schedule 6.02 - 8
 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger Canada Inc.
142557 Canada Inc.
Samfish Investment (Canada) Inc.
159050 Canada Inc.
Impex A&L Incorporated
Samdev Investments Inc.
2745-4669 Quebec Inc.
Roseland Developments Inc.
Miland Developments Inc.
Jayfish Investments (1987) Inc.
Rachro Investments Inc. all carrying on
business under the name:
Place Jean-Talon Enr.
Charged property:  The universality of all movable improvements, equipment,
machinery, furniture and trade fixtures of every kind, present and future,
located on or upon the leased premises or used directly or indirectly in
connection with the business of the tenant carried on at the leased premises,
including all indemnities or proceeds paid under insurance contracts or policies
pertaining to or covering such movables.
The leased premises are located at 7077 Park Avenue, Suite 303, Montreal,
Quebec, H3N 1X7
.
Amount:  $8,000 plus interest as stipulated in the lease
.
Expiry date:  December 1st, 2014
Canada
July 13, 2005
at 10:30 a.m.
05-0404402-0001
Tommy Hilfiger Canada Inc.
142557 Canada Inc.
Samfish Investment (Canada) Inc.
159050 Canada Inc.
Impex A&L Incorporated
Samdev Investments Inc.
2745-4669 Quebec Inc.
Roseland Developments Inc.
Jayfish Investments (1987) Inc.
Rachro Investments Inc. all carrying on
business under the name:
Place Jean-Talon Enr.
Charged property:  The universality of all movable improvements, equipment,
machinery, furniture and trade fixtures of every kind, present and future,
located on or upon the additional premises or used directly or indirectly in
connection with the business of the tenant carried on at the additional
premises, including all indemnities or proceeds paid under insurance contracts
or policies pertaining to or covering such movables.
The universality of all property in stock, raw materials, work in progress and
inventory, present and future, situated on or upon the additional premises or
used directly or indirectly in connection with the business of the tenant
carried on at the additional premises, including all indemnities or proceeds
paid under insurance contracts or policies pertaining to or covering such
movables. The additional premises are located at 7077 Park Avenue, Suite 303,
Montreal, Quebec, H3N 1X7.
 
Amount: $10,000 plus interest as stipulated in the offer.
 
Expiry date: September 7, 2015
Canada
September 15, 2005
at 10:30 a.m.
05-0531477-0002
Tommy Hilfiger Canada Inc.
YKK Canada Inc.
Property: Specific equipment
.
Date of the agreement:  –
Expiry date:  May 20, 2010
Canada
May 24, 2005
at 11:43 a.m.
05-0297442-0002


Schedule 6.02 - 9
 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger Canada Inc.
Holand Leasing 1995 Ltd.
Property:  Specific vehicle (BMW 530XI, 2007).
 
Date of the agreement:  February 21, 2007
 
Expiry date:  July 31, 2010
 
Canada
March 27, 2007
at 10:07 a.m.
07-0155013-0001
 
Tommy Hilfiger Canada Inc.
Holand Leasing 1995 Ltd.
Property:  Specific vehicle (BMW X5 4.81, 2008).
 
Date of the agreement:  October 30, 2007
 
Expiry date:  January 31, 2011
 
Canada
November 5, 2007
at 11:06 a.m.
07-0635469-0031
 
Tommy Hilfiger Canada Inc.
Holand Leasing 1995 Ltd.
Property:  Specific vehicle (Porsche Cayenne S, 2008).
 
Date of the agreement:  December 19, 2007
 
Expiry date:  May 31, 2011
 
Canada
January 10, 2008
at 9:00 a.m.
08-0012410-0017
 
Tommy Hilfiger Canada Inc.
Holand Leasing 1995 Ltd.
Property:  Specific vehicle (Mercedes E350 4Matic, 2008)
.
Date of the agreement:  May 15, 2008
 
Expiry date:  October 31, 2011
 
Canada
May 20, 2008
at 9:00 a.m.
08-0286676-0009
 
Tommy Hilfiger Canada Inc.
Prestige Audi; VW Credit Canada Inc.
Property:  Specific vehicle (Audi Q7 3.6L PREM, 2009).
 
Date of the agreement:  October 23, 2008
 
Canada
October 28, 2008
at 10:27 a.m.
08-0620776-0032
 


Schedule 6.02 - 10
 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger Canada Inc.
Équipements G. N. Johnston Ltée
1 Chariot Raymond Modèle: 7400-R45TT N/S: 740-10-CB20269
1 Batterie Oldham Modèle: 18-125F15 N/S: PL101101705
1 Chargeur Oldham Modèle: PH3R18865 N/S: IB59115
 
Canada
10-0199538-0001 2010-04-06  10:06
2012-04-01
 
Tommy Hilfiger Canada Retail Inc.
Les Détaillants Tommy Hilfiger Canada Inc.
Canon Canada Inc.
Property:  (image runner) All goods supplied by the Lessor to the Lessee,
together with all attachments, accessories, accessions, replacements,
substitutions, additions and improvements to the foregoing and all proceeds
therefrom.
 
Date of the agreement:  May 29, 2009
 
Expiry date:  May 29, 2014
 
Canada
June 2, 2009
at 9:00 a.m.
09-0318878-0006
 
Tommy Hilfiger Canada Retail Inc.
CBSC Capital Inc.
Specific photo copies
 
Ontario
654773256- 20090708 1948 1531 8162 (5 years)
 



 
2.
Liens arising under the Guarantee, dated as of January 23, 2008, by Fortis Bank
(Nederland) N.V. of certain obligations of Tommy Hilfiger Group B.V. to ITOCHU
Corporation (as amended, amended and restated, supplemented or otherwise
modified from time to time) and Letter, dated as of January 25, 2008, from Tommy
Hilfiger Group B.V. to Fortis Bank (Nederland) N.V. (as amended, amended and
restated, supplemented or otherwise modified from time to time)

 
3.
The following IP liens:

 

Schedule 6.02 - 11
 
 

--------------------------------------------------------------------------------

 



 
Mark
Application No. / Filing Date
Registration No. / Registration Date
Liens
Calvin
72379595
12/28/1970
0933999
05/16/1972
Transamerica Business Credit Corporation security interest recorded 08/12/1993
at Reel/Frame No. 1043/0001.
 
Transamerica Business Credit Corporation security interest recorded 02/08/95 at
Reel/Frame No. 1282/0110.
 
The CIT Group/Commercial Services, Inc. UCC-1 financing statement recorded
12/29/1995 at Reel/Frame No. 1385/0078.
 
Phillips-Van Heusen Corporation security interest recorded 12/21/2006 at
Reel/Frame No. 3449/0151.



 

Schedule 6.02 - 12
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.05
 
Certain Agreements
 
  
1.           Indenture dated as of November 1, 1993, between Phillips-Van Heusen
Corporation (“PVH”) and The Bank of New York Mellon, as trustee (as amended,
amended and restated, supplemented or otherwise modified from time to time)

 
  
2.           Indenture, dated as of May 6, 2010, between PVH and U.S. Bank
National Association, as trustee (as amended, amended and restated, supplemented
or otherwise modified from time to time)

 
  
3.           Stock Purchase Agreement dated as of December 17, 2002, among PVH,
the CK Companies and the sellers named therein (as amended, amended and
restated, supplemented or otherwise modified from time to time)

 
  
4.           Amended and Restated Pledge and Security Agreement, dated as of May
6, 2010, among PVH, the CK Companies, Mr. Calvin Klein and The Bank of New York
Mellon Trust Company, N.A., as collateral agent (as amended, amended and
restated, supplemented or otherwise modified from time to time)

 
  
5.           Pledgor Guarantee, dated as of February 12, 2003, among the CK
Companies and Mr. Calvin Klein (as amended, amended and restated, supplemented
or otherwise modified from time to time)

 
  
6.           CK Intercreditor Agreement, dated as of May 6, 2010, between The
Bank of New York Mellon Trust Company, N.A., as first lien collateral agent, and
Barclays Bank PLC, as second lien collateral agent (as amended, amended and
restated, supplemented or otherwise modified from time to time)

 
  
7.           Stock Purchase Agreement, dated as of December 27, 2007, between
Tommy Hilfiger Group B.V. and ITOCHU Corporation (as amended, amended and
restated, supplemented or otherwise modified from time to time)

 
  
8.           Stockholders’ Agreement, dated as of December 27, 2007, among
ITOCHU Corporation, Novel Sportswear Holdings (Japan) Limited, HHS Investments
(Japan) Limited, Loong San Holdings Limited, Tommy Hilfiger Group B.V. and Tommy
Hilfiger Japan Corporation (as amended, amended and restated, supplemented or
otherwise modified from time to time)

 
  
9.           Guarantee, dated as of January 23, 2008, by Fortis Bank (Nederland)
N.V. of certain obligations of Tommy Hilfiger Group B.V. to ITOCHU Corporation
(as amended, amended and restated, supplemented or otherwise modified from time
to time) and Letter, dated as of January 25, 2008, from Tommy Hilfiger Group
B.V. to Fortis Bank (Nederland) N.V. (as amended, amended and restated,
supplemented or otherwise modified from time to time)

 
  
10.           Amended and Restated Factoring Agreement, dated as of April 1,
2005, between Tommy Hilfiger U.S.A., Inc. and Wells Fargo Century, Inc. (as
amended, amended and restated, supplemented or otherwise modified from time to
time)

 

Schedule 6.05 - 1
 
 

--------------------------------------------------------------------------------

 

  
11.           Facility Letter, dated as of January 26, 2010, among Tommy
Hilfiger Canada Inc., Tommy Hilfiger Canada Retail Inc. and HSBC Bank Canada,
Guaranty, dated as of January 24, 2008, by Tommy Hilfiger Canada Inc. of the
obligations of Les Detailllants Tommy Hilfiger Canada Inc. / Tommy Hilfiger
Canada Retail Inc. to HSBC Bank Canada and Guaranty, dated as of January 24,
2008, by Les Detailllants Tommy Hilfiger Canada Inc. / Tommy Hilfiger Canada
Retail Inc. of the obligations of Tommy Hilfiger Canada Inc. to HSBC Bank Canada

 
12.
Tommy Hilfiger Japan Corporation is restricted from pledging receivables and
inventory. Several department stores and fashion houses have a negative pledge
clause in their contracts with Tommy Hilfiger Japan Corporation as security for
the payment of rent owing under lease agreements. These restrictions were in
place prior to the acquisition of Tommy Hilfiger Japan Corporation.

 
13.
General Credit Arrangements, dated as of June 17, 2009, among Tommy Hilfiger
Group B.V., Tommy Hilfiger Europe B.V., Tommy Hilfiger U.S.A., Inc. and Fortis
Bank (Nederland) N.V.

 
14.
Trust Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Wilmington Trust Company, as trustee, and related agreements

 
15.
Quality Assurance Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.

 

Schedule 6.05 - 2


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.06
 
Certain Investments
 
1.
Intercompany loans as described in item 9 on Schedule 6.01 and any
capitalization of any such Indebtedness.

 
2.
Non-Subsidiary Equity Investments

 
Debtor/Grantor
Issuer
# of Shares Owned or %of Shares Owned
Phillips-Van Heusen Corporation
New Sidney’s, Inc.
81
EBS Building, L.L.C.
208
EBS Litigation, L.L.C.
207
EBS Pension, L.L.C.
208
Calvin Klein, Inc.
Manulife Financial
692
Calvin Klein Trademark Trust
100% of Class A Interests
Cluett, Peabody & Co., Inc.
Beijing Innovative Garment Co., Ltd.
5%
Industrias Jatu, S.A.
10.11%



 
3.
Guaranty by Phillips-Van Heusen Corporation of the obligations of PVH Limited
under the Concession Agreements between Harvey Nichols and Company Limited
("HN") and PVH Limited relating to PVH Limited's concessions to operate shops
within HN's stores in the United Kingdom at Knightsbridge, Edinburgh and
Manchester

 
4.
Guaranty by Phillips-Van Heusen Corporation of the obligations of Egypt Clothing
Co. to Penfabric Sdn. Berhad

 
5.
Guaranty by Phillips-Van Heusen Corporation to American Express Travel Related
Services, Inc. regarding corporate credit cards held by PVH employees

 
6.
Guaranty by Phillips-Van Heusen Corporation to American Express International
Inc. regarding corporate credit cards held by Phillips-Van Heusen Corporation
employees

 
7.
Guaranty by Phillips-Van Heusen Corporation of Fenwick Limited's obligations to
Dolce & Gabanna

 

Schedule 6.06 - 1
 
 

--------------------------------------------------------------------------------

 

8.
Trust Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Wilmington Trust Company, as trustee

 


9.
Worldwide Transfer Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.

 
 
10. Foreign exchange arrangements identified in item 12 of Schedule 6.01

 

Schedule 6.06 - 2
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.08(d)
 
Certain Asset Sale
 
[***]
 

[***] Redacted pursuant to a request for confidential treatment.


Schedule 6.08(d) - 1


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.11
 
Certain Affiliate Transactions
 


1.
Sale and Purchase Agreement of the Entire Interest of Hilfiger Stores Spain,
S.L., dated as of May 26, 2008, between Pepe Jeans SL and Hilfiger Stores B.V.
(as amended, amended and restated, supplemented or otherwise modified from time
to time)



2.
Affiliate Agreement, dated as of June 29, 2009, between Pepe Jeans SL and
Hilfiger Stores B.V. (as amended, amended and restated, supplemented or
otherwise modified from time to time)



3.
Agency Agreement, effective January 1, 2007, between Tommy Hilfiger Europe B.V.
and Pepe Jeans SL (as amended, amended and restated, supplemented or otherwise
modified from time to time)



4.
Stock Purchase Agreement, dated as of December 27, 2007, between Tommy Hilfiger
Group B.V. and ITOCHU Corporation (as amended, amended and restated,
supplemented or otherwise modified from time to time)



5.
Stockholders’ Agreement, dated as of December 27, 2007, among ITOCHU
Corporation, Novel Sportswear Holdings (Japan) Limited, HHS Investments (Japan)
Limited, Loong San Holdings Limited, Tommy Hilfiger Group B.V. and Tommy
Hilfiger Japan Corporation (as amended, amended and restated, supplemented or
otherwise modified from time to time)



6.
The shares of Madison Clothing Ltd. are owned 50% by Thomas Rieffel and 50% by
Daniel Grieder.  Daniel Grieder stepped down as President of the Board of
Madison Clothing Ltd. on July 28, 2004. Since then, Daniel Grieder has not been
involved at all in the business of Madison Clothing Ltd.



7.
Insurance policies with Hub International



8.
E-Commerce Agreement, dated as of April 22, 2009, between Tommy Hilfiger Europe
B.V. and Heycom (renamed D+S Netrada)



9.
Trust Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Wilmington Trust Company, as trustee



10.
Servicing Agreement, dated as of March 14, 1994, between Calvin Klein, Inc. and
Calvin Klein Trademark Trust



11.
Quality Assurance Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.



12.
Worldwide Transfer Agreement, dated as of March 14, 1994, among Calvin Klein,
Inc., Calvin Klein Trademark Trust and Warnaco Inc.

 
Schedule 6.11 - 1

--------------------------------------------------------------------------------

 


13.
Stockholders’ Agreement, dated as of May 6, 2010, among Phillips-Van Heusen
Corporation, Tommy Hilfiger Holdings S.a.r.l., Stichting Administratiekantoor
Elmira, Apax Europe VI-A, L.P., Apax Europe VI-1, L.P., and certain other
parties signatory thereto



14.
Stockholders’ Agreement, dated as of May 6, 2010, among Phillips-Van Heusen
Corporation, LNK Partners, L.P. and LNK Partners (Parallel), L.P.



15.
Stockholders’ Agreement, dated as of May 6, 2010, between Phillips-Van Heusen
Corporation and MSD Brand Investments, LLC



16.
David Sirkin, the son of Allen E. Sirkin, President and Chief Operating Officer
of Phillips-Van Heusen Corporation, has worked for Phillips-Van Heusen
Corporation since July 2007


Schedule 6.11 - 2


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1


BORROWING NOTICE
 
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 2, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Phillips-Van
Heusen Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents.
 
Pursuant to Section(s) [2.01] [2.02] [2.03] [2.24]2 of the Credit Agreement,
[Borrower Representative] [U.S. Borrower] [Foreign Borrower] desires that
Lenders make the following Loans to [U.S. Borrower] [Foreign Borrower] in
accordance with the applicable terms and conditions of the Credit Agreement on
[mm/dd/yy] (the “Credit Date”):
 
U.S. Tranche A Term Loans
 
    □   Base Rate Loans:
 
□   Eurocurrency Rate Loans, with an initial Interest Period of ________
month(s):
 
 
 
$ [___,___,___]
 
 
$ [___,___,___]
Foreign Tranche A Term Loans
 
□   Eurocurrency Rate Loans, with an initial Interest Period of ________
month(s):
 
 
 
€ [___,___,___]
 
U.S. Tranche B Term Loans
 
    □   Base Rate Loans:
 
□   Eurocurrency Rate Loans, with an initial Interest Period of ________
month(s):
 
 
 
$ [___,___,___]
 
 
$ [___,___,___]
 
Foreign Tranche B Term Loans
 
□   Eurocurrency Rate Loans, with an initial Interest Period of ________
month(s):
 
 
 
 
€ [___,___,___]
U.S. Revolving Loans
 
    □   Base Rate Loans:
 
□   Eurocurrency Rate Loans, with an initial Interest Period of ________
month(s):
 
 
$ [___,___,___]
 
 
$ [___,___,___]
 
Canadian Revolving Loans
 
    □    Base Rate Loans or Canadian Prime Rate Loans:
 
□   Eurocurrency Rate Loans, with an initial Interest Period of ________
month(s):
 
 
[$][CAD] [___,___,___]
 
 
[$][CAD] [___,___,___]
 
 
Foreign Revolving Loans
 
□Eurocurrency Rate Loans, with an initial Interest Period of ________ month(s):
 
 
 
[€] [£] [¥] [___,___,___]
 
   
U.S. Swing Line Loans:
$ [___,___,___]
 
Canadian Swing Line Loans:
[$][CAD] [___,___,___]
 



2 Indicate below Incremental Term Loan or Incremental Revolving Loan as
applicable.
EXHIBIT A-1-1

--------------------------------------------------------------------------------

 
The proceeds of the Loans under this Borrowing Notice should be credited to
[account defaults to be inserted].  This Borrowing Notice is irrevocable with
respect to any Revolving Loan that is a Eurocurrency Rate Loan on and after the
related Interest Rate Determination Date. [U.S. Borrower] [Foreign Borrower]
[Borrower Representative] hereby certifies that:

 
after making the Loans requested on the Credit Date, (x) the Total Utilization
of U.S. Revolving Commitments shall not exceed the U.S. Revolving Commitments
then in effect, (y) the Total Utilization of Foreign Revolving Commitments shall
not exceed the Foreign Revolving Commitments then in effect and (z) the Total
Utilization of Canadian Revolving Commitments shall not exceed the Canadian
Revolving Commitments then in effect;


as of the Credit Date, the representations and warranties contained in each of
the Loan Documents are true and correct in all material respects on and as of
such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date, provided that,
in each case, to the extent that any such representation or warranty is already
qualified by materiality or Material Adverse Effect, such representation or
warranty shall be true and correct in all respects; and


as of the Credit Date, no event has occurred and is continuing or would result
from the consummation of the borrowing contemplated hereby that would constitute
an Event of Default or a Default.




Date: [mm/dd/yy]
[PHILLIPS-VAN HEUSEN CORPORATION, as Borrower Representative





By: ___________________________________
Name:

 


EXHIBIT A-1-2
 
 

--------------------------------------------------------------------------------

 

Title: ]










 
[PHILLIPS-VAN HEUSEN CORPORATION





By: ___________________________________
Name:
Title: ]


 
[TOMMY HILFIGER B.V.





By: ___________________________________
Name:
Title: ]



EXHIBIT A-1-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2


CONVERSION/CONTINUATION NOTICE
 
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 2, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Phillips-Van
Heusen Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents.
 
Pursuant to Section 2.09 of the Credit Agreement, the Borrower Representative
desires to convert or to continue the following Loans, each such conversion
and/or continuation to be effective as of [mm/dd/yy]:
 
1.  U.S. Tranche A Term Loans:


$[___,___,___]
Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)
   
$[___,___,___]
Base Rate Loans to be converted to Eurocurrency Rate Loans with Interest Period
of ____ month(s)
   
$[___,___,___]
Eurocurrency Rate Loans to be converted to Base Rate Loans
   

2.  Foreign Tranche A Term Loans:


€ [___,___,___]
Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)
   

3.  U.S. Tranche B Term Loans:


$[___,___,___]
Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)
   
$[___,___,___]
Base Rate Loans to be converted to Eurocurrency Rate Loans with Interest Period
of ____ month(s)
   
$[___,___,___]
Eurocurrency Rate Loans to be converted to Base Rate Loans
   

4.  Foreign Tranche B Term Loans:


€ [___,___,___]
Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)
   

5.  U.S. Revolving Loans


$[___,___,___]
Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)
   
 $[___,___,___]
Base Rate Loans to be converted to Eurocurrency Rate Loans with Interest Period
of ____ month(s)
   
 $[___,___,___]
Eurocurrency Rate Loans to be converted to Base Rate Loans
 
   
6.  Canadian Revolving Loans
 
 [$][CAD] [___,___,___]
Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)
   
 [$][CAD] [___,___,___]
Base Rate Loans or Canadian Prime Rate Loans to be converted to Eurocurrency
Rate Loans with Interest Period of ____ month(s)
   
 [$][CAD] [___,___,___]
Eurocurrency Rate Loans to be converted to Base Rate Loans or Canadian Prime
Rate Loans





7.  Foreign Revolving Loans:


  [€] [£] [¥] [___,___,___]
Eurocurrency Rate Loans to be continued with Interest Period of [____] month(s)



 
EXHIBIT A-2-1

--------------------------------------------------------------------------------

 
This Conversion/Continuation Notice is irrevocable with respect to any
conversion to, or continuation of, any Eurocurrency Rate Loan on and after the
related Interest Rate Determination Date. Borrower Representative hereby
certifies that as of the date hereof, no event has occurred and is continuing or
would result from the consummation of the conversion and/or continuation
contemplated hereby that would constitute an Event of Default or a Default.
 


 
Date: [mm/dd/yy]
PHILLIPS-VAN HEUSEN CORPORATION, as Borrower Representative





By: __________________________
Name:
Title:

EXHIBIT A-2-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3


ISSUANCE NOTICE
 
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 2, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Phillips-Van
Heusen Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents.
 
Pursuant to Section 2.04(a)[(i)][(ii)][(iii)] of the Credit Agreement, the [U.S.
Borrower] [Foreign Borrower] or one of its Restricted Subsidiaries desires a
[U.S. Letter of Credit] [Canadian Letter of Credit] [Foreign Letter of Credit]
to be issued in accordance with the terms and conditions of the Credit Agreement
on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of [___,___,___]3.
 
Attached hereto for each such Letter of Credit are the following:
 
the stated amount of such Letter of Credit;
 
the name and address of the beneficiary;
 
the expiration date; and
 
either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.
 
This Issuance Notice is irrevocable.  [U.S. Borrower] [Foreign Borrower] hereby
certifies that:
 
after issuing such Letter of Credit requested on the Credit Date, (x) the Total
Utilization of U.S. Revolving Commitments shall not exceed the U.S. Revolving
Commitments then in effect, (y) the Total Utilization of Foreign Revolving
Commitments shall not exceed the Foreign Revolving Commitments then in effect
and (z) the Total Utilization of Canadian Revolving Commitments shall not exceed
the Canadian Revolving Commitments then in effect;
 
as of the Credit Date, the representations and warranties contained in each of
the Loan Documents are true and correct in all material respects on and as of
such Credit Date to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date, provided that,
in each case, to the extent that any such representation or warranty is already
qualified by materiality or Material Adverse Effect, such representation or
warranty shall be true and correct in all respects; and
 



--------------------------------------------------------------------------------

 
3 Indicate currency denomination: Dollars for U.S. Letters of Credit; Euros,
Japanese Yen or Pounds Sterling for Foreign Letters of Credit; Dollars or
Canadian Dollars for Canadian Letters of Credit.
 

EXHIBIT A-3-1
| ||1
 
 

--------------------------------------------------------------------------------

 

as of such Credit Date, no event has occurred and is continuing or would result
from the consummation of the issuance contemplated hereby that would constitute
an Event of Default or a Default.
 
 
 
 
 
Date: [mm/dd/yy]

 
[PHILLIPS-VAN HEUSEN CORPORATION


 


By: ___________________________________
Name:
Title: ]


 
[TOMMY HILFIGER B.V.





By: ___________________________________
Name:
Title: ]





EXHIBIT A-3-2
| ||
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-4




RESTATEMENT DATE CONVERSION NOTICE
 


 
To Be Completed For Each Fund4
 
Reference is made to the Amended and Restated Credit and Guaranty Agreement, to
be dated on or around March 2, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among Phillips-Van Heusen Corporation, a Delaware corporation (the
“U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private limited liability company
(the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower as guarantors, the lenders party
thereto from time to time, Barclays Bank PLC (“Barclays Bank”), as
administrative agent (the “Administrative Agent”) and collateral agent, with
Deutsche Bank Securities Inc., as syndication agent, and Bank of America, N.A.,
Credit Suisse Securities (USA) LLC and Royal Bank of Canada, as co-documentation
agents, which amends and restates that certain Credit and Guaranty Agreement,
dated as of May 6, 2010 (as amended by that certain First Amendment to Credit
and Guaranty Agreement, dated as of July 26, 2010, the “Original Credit
Agreement”), by and among the Borrowers, certain subsidiaries of the U.S.
Borrower as guarantors, the lenders party thereto from time to time and Barclays
Bank, as administrative agent and collateral agent and the other agents party
thereto.  Capitalized terms used but not otherwise defined herein are used with
the meanings attributed thereto in the Amended and Restated Credit Agreement.
 
The undersigned lender under the Original Credit Agreement (the “Converting
Lender”) has been advised by Barclays Capital that such Converting Lender has
been allocated a portion of certain of the facilities under the Amended and
Restated Credit Agreement (each such amount as advised by Barclays Capital to
such Lender for such Facility, a “New Allocation Amount”).   By execution
hereof, the Converting Lender requests that its loans and commitments under the
Original Credit Agreement be converted into Loans and Commitments under the
Amended and Restated Credit Agreement in the amounts indicated on Annex I hereto
upon the Restatement Date (subject to the terms and conditions set forth
therefor in the Amended and Restated Credit Agreement).  This Restatement Date
Conversion Notice and the amounts indicated by the Converting Lender herein are
subject to confirmation by the Administrative Agent in its discretion.  To the
extent the Converting Lender's New Allocation Amount is less than the Converting
Lender's Original Term Loans or Original Revolving Loans, as applicable, of the
relevant Class, such Converting Lender will be repaid on the Restatement Date,
if and when such date occurs.
 
By executing this Restatement Date Conversion Notice, the Converting Lender
hereby irrevocably and unconditionally consents to the Amended and Restated
Credit Agreement and authorizes the Administrative Agent to execute the Amended
and Restated Credit Agreement on its behalf.
 
In addition, by executing this Restatement Date Conversion Notice, the
Converting Lender hereby irrevocably and unconditionally agrees to be bound by
that certain Debt Allocation Agreement to be dated on or around March 2, 2011
(the “DAM Exchange Agreement”), among the Lenders party thereto and the
Administrative Agent, for all purposes thereof on the terms set forth therein,
as fully as if the Converting Lender had executed and delivered the DAM Exchange
Agreement as of the date thereof.  The provisions of Sections 3.6 (Submission to
Jurisdiction; Waivers) and 3.7 (Waiver of Jury Trial) of the DAM Exchange
Agreement will apply with like effect to this Restatement Date Conversion
Notice.
 



--------------------------------------------------------------------------------

 
4
A Restatement Date Conversion Notice must be completed for each fund that has
been allocated a portion of the facilities under the Amended and Restated Credit
Agreement and desires to convert its Original Loans into analogous Loans under
the Amended and Restated Credit Agreement.

 

EXHIBIT A-4-1
 
 

--------------------------------------------------------------------------------

 

This Restatement Date Conversion Notice and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the state of New York without regard to conflicts
of laws principles that would result in the application of any law other than
the law of the state of New York.  Delivery of an executed signature page hereof
by facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
 
[signature page follows]

EXHIBIT A-4-2
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Restatement Date Conversion
Notice to be duly executed and delivered by its proper and duly authorized
officer as of this ____ day of March, 2011.
 
Lender: ___________________________




By:           ­­                                                                
Name:
Title:



EXHIBIT A-4-3
 
 

--------------------------------------------------------------------------------

 

A separate Annex I must be completed for each fund.  In no event shall the
aggregate amount elected by any Converting Lender and its Related Funds for each
Class exceed the aggregate New Allocation Amount for such Converting Lender and
its Related Funds with respect to such Class.
 
___________________________________  elects as follows:
 
 
¨
U.S. TRANCHE A TERM LOANS: its Original U.S. Tranche A Term Loans in the amount
set forth below be converted to U.S. Tranche A Term Loans: (select one)



¨            100%; or
¨            the lesser amount of $____________;


 
¨
FOREIGN TRANCHE A TERM LOANS: its Original Foreign Tranche A Term Loans in the
amount set forth below be converted to Foreign Tranche A Term Loans; (select
one)



¨            100%; or
¨            the lesser amount of €____________;


 
¨
U.S. TRANCHE B TERM LOANS: its Original U.S. Tranche B Term Loans in the amount
set forth below be converted to U.S. Tranche B Term Loans; (select one)



¨            100%; or
¨            the lesser amount of $____________;


 
¨
FOREIGN TRANCHE B TERM LOANS: its Original Foreign Tranche B Term Loans in the
amount set forth below be converted to Foreign Tranche B Term Loans; (select
one)



¨            100%; or
¨            the lesser amount of €____________;


 
¨
U.S. REVOLVER: its Original U.S. Revolving Commitments (and any Original U.S.
Revolving Loans, if any) in the amount set forth below be converted to U.S.
Revolving Commitments (and U.S. Revolving Loans, as applicable); (select one)



¨            100%; or
¨            the lesser amount of $____________;


 
¨
FOREIGN REVOLVER: its Original Foreign Revolving Commitments (and any Original
Foreign Revolving Loans, if any) be converted to Foreign Revolving Commitments
(and Foreign Revolving Loans, as applicable);  (select one)



¨            100%; or
¨            the lesser amount of €____________;




 
¨
CANADIAN REVOLVER: its Original Canadian Revolving Commitments (and any Original
Canadian Revolving Loans, if any) be converted to Canadian Revolving Commitments
(and Canadian Revolving Loans, as applicable); (select one)



¨            100%; or
¨            the lesser amount of $____________.

EXHIBIT A-4-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1




TRANCHE A TERM LOAN NOTE
 
[$][€][___,___,___]
[______], 2011  
New York, New York


[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns the principal amount of [_________] ($[___,___,___])  in the
installments referred to below.]
 
[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns the principal amount of [_________] (€[___,___,___])  in the
installments referred to below.]
 
[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
March 2, 2011 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents.
 
[U.S. Borrower] [Foreign Borrower] shall make principal payments on this Note as
set forth in Section 2.12 of the Credit Agreement.
 
This Note is one of the Tranche A Term Loan Notes for [U.S.] [Foreign] Tranche A
Term Loans in the aggregate principal amount of [$640,000,000] [€86,757,741] and
is issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Loan evidenced hereby was made and is to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
[lawful money of the United States of America] [the single currency of the
European Union] in same day funds at the Principal Office of Administrative
Agent designated for [U.S. Tranche A Term Loans] [Foreign Tranche A Term Loans]
or at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.  Unless and until an
Assignment Agreement effecting the assignment or transfer of the obligations
evidenced hereby shall have been accepted by Administrative Agent and recorded
in the Register, [U.S. Borrower] [Foreign Borrower], each Agent and Lenders
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the obligations evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of the [U.S. Borrower] [Foreign Borrower] hereunder with respect
to payments of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.
 

EXHIBIT B-1-1
 
 

--------------------------------------------------------------------------------

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.
 
The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
[Remainder of page intentionally left blank]

EXHIBIT B-1-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, [U.S. Borrower] [Foreign Borrower] has caused this Note to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.


 
[PHILLIPS-VAN HEUSEN CORPORATION





By: ___________________________________
Name:
Title: ]


 
[TOMMY HILFIGER B.V.





By: ___________________________________
Name:
Title: ]









EXHIBIT B-1-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2


TRANCHE B TERM LOAN NOTE
 
[$][€][___,___,___]
[______], 2011
 New York, New York


[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns the principal amount of [_________] ($[___,___,___])  in the
installments referred to below.]
 
[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns the principal amount of [_________] (€[___,___,___])  in the
installments referred to below.]
 
[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
March 2, 2011 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents.
 
[U.S. Borrower] [Foreign Borrower] shall make principal payments on this Note as
set forth in Section 2.12 of the Credit Agreement.
 
This Note is one of the Tranche B Term Loan Notes for [U.S.] [Foreign] Tranche B
Term Loans in the aggregate principal amount of [$400,000,000] [€260,273,223]
and is issued pursuant to and entitled to the benefits of the Credit Agreement,
to which reference is hereby made for a more complete statement of the terms and
conditions under which the Loan evidenced hereby was made and is to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
[lawful money of the United States of America] [the single currency of the
European Union] in same day funds at the Principal Office of Administrative
Agent designated for [U.S. Tranche B Term Loans] [Foreign Tranche B Term Loans]
or at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.  Unless and until an
Assignment Agreement effecting the assignment or transfer of the obligations
evidenced hereby shall have been accepted by Administrative Agent and recorded
in the Register, [U.S. Borrower] [Foreign Borrower], each Agent and Lenders
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the obligations evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of the [U.S. Borrower] [Foreign Borrower] hereunder with respect
to payments of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.
 

EXHIBIT B-2-1
 
 

--------------------------------------------------------------------------------

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.
 
The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
 [Remainder of page intentionally left blank]

EXHIBIT B-2-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, [U.S. Borrower] [Foreign Borrower] has caused this Note to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.


 
[PHILLIPS-VAN HEUSEN CORPORATION





By: ___________________________________
Name:
Title: ]


 
[TOMMY HILFIGER B.V.





By: ___________________________________
Name:
Title: ]





EXHIBIT B-2-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-3




REVOLVING LOAN NOTE


[$][€][___,___,___]
[______], 2011 
New York, New York


[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [_________]
([$][___,___,___]) [(or its Canadian Dollar equivalent, as applicable)] and
(b) the unpaid principal amount of all advances made by Payee to the U.S.
Borrower as [U.S.] [Canadian] Revolving Loans under the Credit Agreement
referred to below.]
 
[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns, on or before [mm/dd/yy], the lesser of (a) [_________]
([€][___,___,___]) (or its equivalent in any Other Foreign Currency, as
applicable) and (b) the unpaid principal amount of all advances made by Payee to
the Foreign Borrower as Foreign Revolving Loans under the Credit Agreement
referred to below.]
 
[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
March 2, 2011 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents.
 
This Note is one of the Revolving Loan Notes for [U.S.] [Canadian] [Foreign]
Revolving Loans in the aggregate principal amount of [$265,000,000] [$10,000,000
(or its Canadian Dollar equivalent)] [€132,275,132 (or its Other Foreign
Currency equivalent)] and is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
[lawful money of the United States of America] [(or lawful money of Canada, as
applicable)] [the single currency of the European Union (or the lawful currency
of Japan or the United Kingdom, as applicable)] in same day funds at the
Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, [U.S. Borrower]
[Foreign Borrower], each Agent and Lenders shall be entitled to deem and treat
Payee as the owner and holder of this Note and the obligations evidenced
hereby.  Payee hereby agrees, by its acceptance hereof, that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, the failure to make a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of the [U.S. Borrower]
[Foreign Borrower] hereunder with respect to payments of principal of or
interest on this Note.
 

EXHIBIT B-3-1
 
 

--------------------------------------------------------------------------------

 

This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.
 
The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
 [Remainder of page intentionally left blank]



EXHIBIT B-3-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, [U.S. Borrower] [Foreign Borrower] has caused this Note to
be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.
 
 
[PHILLIPS-VAN HEUSEN CORPORATION





By: ___________________________________
Name:
Title: ]


 
[TOMMY HILFIGER B.V.





By: ___________________________________
Name:
Title: ]





EXHIBIT B-3-3
 
 

--------------------------------------------------------------------------------

 



TRANSACTIONS ON
REVOLVING LOAN NOTE
 
 
Date
Amount of Loan Made This Date
Amount of Principal Paid This Date
Outstanding Principal
Balance This Date
Notation
Made By
                   




                   


EXHIBIT B-3-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-4


SWING LINE NOTE


[$][___,___,___]
[______], 2011 
New York, New York


FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay Barclays Bank PLC, as Swing Line Lender
(“Payee”), on or before [mm/dd/yy], the lesser of (a) [_________]
([$][___,___,___]) [(or its Canadian Dollar equivalent, as applicable)] and
(b) the unpaid principal amount of all advances made by Payee to U.S. Borrower
as Swing Line Loans under the Credit Agreement referred to below.
 
The U.S. Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Amended and Restated Credit and Guaranty Agreement, dated as of March 2, 2011
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Phillips-Van Heusen Corporation, a
Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger B.V., a Dutch private
limited liability company with its corporate seat in Amsterdam, The Netherlands
(the “Foreign Borrower” and, together with the U.S. Borrower, the “Borrowers”),
certain subsidiaries of the U.S. Borrower, as Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Bank
of America, N.A., Credit Suisse Securities (USA) LLC and Royal Bank of
Canada, as Co-Documentation Agents.
 
This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America [(or lawful money of Canada, as
applicable)] in same day funds at the Principal Office of Swing Line Lender or
at such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
the U.S. Borrower, each as provided in the Credit Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE U.S. BORROWER AND PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the U.S. Borrower,
which are absolute and unconditional, to pay the principal of and interest on
this Note at the place, at the respective times, and in the currency herein
prescribed.
 

EXHIBIT B-4-1
 
 

--------------------------------------------------------------------------------

 

The U.S. Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note.  The U.S. Borrower and any endorsers of
this Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.
 
[Remainder of page intentionally left blank]

EXHIBIT B-4-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, U.S. Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
 
PHILLIPS-VAN HEUSEN CORPORATION




By:_______________________________
Name:
Title:

EXHIBIT B-4-3
 
 

--------------------------------------------------------------------------------

 



TRANSACTIONS ON
SWING LINE NOTE
 
 
Date
Amount of Loan Made This Date
Amount of Principal Paid This Date
Outstanding Principal
Balance This Date
Notation
Made By
                   




                   


EXHIBIT B-4-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-5 TO
AMENDED AND RESTATED
 CREDIT AND GUARANTY AGREEMENT


INCREMENTAL TERM LOAN NOTE
 
[$][€][___,___,___]
[_________], 20[_] 
New York, New York


[FOR VALUE RECEIVED, Phillips-Van Heusen Corporation, a Delaware corporation
(“U.S. Borrower”), promises to pay [Name of Lender] (“Payee”) or its registered
assigns the principal amount of [_________] ($[___,___,___])  in the
installments referred to below.]
 
[FOR VALUE RECEIVED, Tommy Hilfiger B.V., a Dutch private limited liability
company (“Foreign Borrower”), promises to pay [Name of Lender] (“Payee”) or its
registered assigns the principal amount of [_________] (€[___,___,___])  in the
installments referred to below.]
 
[U.S. Borrower] [Foreign Borrower] also promises to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full, at the rates
and at the times which shall be determined in accordance with the provisions of
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
March 2, 2011 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Phillips-Van Heusen
Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents.
 
[U.S. Borrower] [Foreign Borrower] shall make principal payments on this Note as
set forth in Section 2.24 of the Credit Agreement.
 
This Note is one of the “Incremental Term Loan Notes” for Incremental Term Loans
made to the [U.S. Borrower] [Foreign Borrower] in the aggregate principal amount
of [$[___,___,___]][€[___,___,___]] and is issued pursuant to and entitled to
the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
[lawful money of the United States of America] [the single currency of the
European Union] in same day funds at the Principal Office of Administrative
Agent or at such other place as shall be designated in writing for such purpose
in accordance with the terms of the Credit Agreement.  Unless and until an
Assignment Agreement effecting the assignment or transfer of the obligations
evidenced hereby shall have been accepted by Administrative Agent and recorded
in the Register, [U.S. Borrower] [Foreign Borrower], each Agent and Lenders
shall be entitled to deem and treat Payee as the owner and holder of this Note
and the obligations evidenced hereby.  Payee hereby agrees, by its acceptance
hereof, that before disposing of this Note or any part hereof it will make a
notation hereon of all principal payments previously made hereunder and of the
date to which interest hereon has been paid; provided, the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of the [U.S. Borrower] [Foreign Borrower] hereunder with respect
to payments of principal of or interest on this Note.
 

EXHIBIT B-5-1
| ||
 
 

--------------------------------------------------------------------------------

 

This Note is subject to mandatory prepayment and to prepayment at the option of
[U.S. Borrower] [Foreign Borrower], each as provided in the Credit Agreement.
 
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF [U.S. BORROWER] [FOREIGN BORROWER]
AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of [U.S. Borrower]
[Foreign Borrower], which are absolute and unconditional, to pay the principal
of and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.
 
The [U.S. Borrower] [Foreign Borrower] promises to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The [U.S. Borrower]
[Foreign Borrower] and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 
 [Remainder of page intentionally left blank]

EXHIBIT B-5-2
| ||
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the [U.S. Borrower] [Foreign Borrower] has caused this Note
to be duly executed and delivered by its officer thereunto duly authorized as of
the date and at the place first written above.


 
[PHILLIPS-VAN HEUSEN CORPORATION





By: ___________________________________
Name:
Title: ]


 
[TOMMY HILFIGER B.V.





By: ___________________________________
Name:
Title: ]









EXHIBIT B-5-3
| ||
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1 TO
AMENDED AND RESTATED
 CREDIT AND GUARANTY AGREEMENT


 
COMPLIANCE CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:


I am the Principal Financial Officer of the Phillips-Van Heusen Corporation, a
Delaware corporation (the “Borrower Representative”).
 
I have reviewed the terms of that certain Amended and Restated Credit and
Guaranty Agreement, dated as of March 2, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein (including in Annex A hereto) being
used herein (and in Annex A hereto) as therein defined), by and among
Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S. Borrower”),
Tommy Hilfiger B.V., a Dutch private limited liability company with its
corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation Agents.
 
The examination described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in a separate attachment, if any, to this Certificate, describing
in detail, the nature of the condition or event, the period during which it has
existed and the action which any Borrower has taken, is taking, or proposes to
take with respect to each such condition or event.
 
The foregoing certifications, together with the computations set forth in Annex
A hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.01(c) of the
Credit Agreement.
 
 
PHILLIPS-VAN HEUSEN CORPORATION, as

 
Borrower Representative





By: ______________________________
Name:
Title: Principal Financial Officer























EXHIBIT C-1-1
 
 

--------------------------------------------------------------------------------

 





ANNEX A TO
COMPLIANCE CERTIFICATE




 
FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].
 


1. Consolidated Net Income5: (i) - (ii) = $[___,___,___]


(i)           the net income (or loss) of the Group on a consolidated basis
for the applicable period taken as a single accounting period
determined in conformity with GAAP: $[___,___,___]


(ii)            minus     (a) + (b) + (c) + (d) + (e) + (f) = $[___,___,___]


(a)           the income (or loss) of any Person (other than a Group Member)
in which any other Person (other than a Group Member) has a joint
interest, except to the extent of the amount of dividends or other
distributions actually paid to any Group Member by such Person
during the applicable
period:                                                                 $[___,___,___]


(b)           to the extent included in net income, the income (or loss)
of any Person accrued prior to the date it becomes a Group Member
or is merged into or consolidated with the Group or that Person’s
assets are acquired by any Group
Member:                                                                                        $[___,___,___]


 (c)           the income of any Subsidiary of the U.S. Borrower to the extent
that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary: $[___,___,___]


(d)           any after-tax non-cash gains (or losses) attributable to
Asset Sales or returned surplus assets of any Pension Plan: $[___,___,___]


(e)           the CKI Amount and the Itochu Amount to the extent not already
reducing net income; provided that, if during the applicable period, the
U.S. Borrower or any of its Subsidiaries repaid the Itochu Amount in
whole, then for the applicable period, this amount shall be calculated
to exclude the excess of the amount of such amounts repaid over the
regularly scheduled payment of the Itochu Amount for the applicable



--------------------------------------------------------------------------------

 
5 For the avoidance of doubt, cash amounts used by the Borrowers to make
purchases of debt (including purchases of Loans under Section 2.13(c) of the
Credit Agreement and purchases of the 2023 Debentures) shall not reduce
Consolidated Net Income, nor will any non-cash gain associated with the
cancellation of such purchased debt increase Consolidated Net Income.
 

EXHIBIT C-1-A-1
 
 

--------------------------------------------------------------------------------

 

period: $[___,___,___]


(f)           to the extent not included in clauses (ii)(a) through (ii)(e)
above,
any net extraordinary gains or net extraordinary
losses:                                                                                        $[___,___,___]
 
 


2.  Consolidated Adjusted EBITDA6: (i) + (ii) - (iii) = $[___,___,___]


(i)           Consolidated Net Income (see Section 1 above): $[___,___,___]


(ii)           plus, to the extent reducing Consolidated Net Income,
the sum without duplication, of amounts for:


(a)           consolidated interest expense: $[___,___,___]


(b)           provisions for taxes based on income, profits or
capital:$[___,___,___]


(c)           total depreciation expense: $[___,___,___]


(d)           total amortization expense: $[___,___,___]


(e)           other non-cash charges (including, without limitation,
any non-cash charges related to writing up inventory in
           connection with the Acquisition, but excluding any
non-cash charge to the extent that it represents an
accrual of or reserve for cash expenditures in any future
period): $[___,___,___]


(f)           net cash charges associated with or related to any contemplated
restructurings related to the Acquisition in an aggregate amount not to
exceed $90,000,000: $[___,___,___]


(g)           all amounts in respect of extraordinary, unusual or non-recurring
losses, expenses or charges (including, without limitation,
(A) restructuring charges (other than those described in clause (ii)(f)),
(B) any fees, expenses or charges relating to plant shutdowns and
discontinued operations, (C) acquisition integration costs and (D) any
expenses or charges relating to any offering of Equity Interests,
Permitted Acquisition, or any Investment or Indebtedness permitted
under the Credit Agreement, in each case under clause (D), whether
or not
successful):                                                                                        $[___,___,___]


(h)           any financial advisory fees, accounting fees, legal fees and
other similar advisory and consulting fees and related
out-of-pocket expenses incurred by any Group Member as a
result of the Acquisition, in an aggregate amount not to
exceed $55,000,000: $[___,___,___]



--------------------------------------------------------------------------------

 
6 Determined for the Group on a consolidated basis. For the avoidance of doubt,
Consolidated Adjusted EBITDA shall be calculated to exclude any gain resulting
from any debt repurchase (including, for the avoidance of doubt, repurchases of
Loans under Section 2.13(c) of the Credit Agreement or repurchases of the 2023
Debentures).
 

EXHIBIT C-1-A-2
 
 

--------------------------------------------------------------------------------

 



(i)           with respect to any four-Fiscal Quarter measurement period
ending on or prior to the end of the eighth full Fiscal Quarter
following the Original Closing Date, the amount of cost savings
and other operating improvements and synergies projected
by the U.S. Borrower in good faith to be realized as a result of
the Acquisition (calculated on a pro forma basis as though
such cost savings and other operating improvements and
synergies had been realized on the first day of the applicable period),
without duplication of the amount of actual benefits realized
during the applicable period from such actions to the extent already
included in the Consolidated Net Income for the applicable period,
in an aggregate amount not to exceed $40,000,000: $[___,___,___]


(j)           losses on agreements with respect to Hedge Agreements
and any related tax gains, in each case incurred in connection
with or as a result of the Acquisition: $[___,___,___]


(k)           non-cash losses on agreements with respect to Hedge
Agreements: $[___,___,___]


(l)           pro forma adjustments7: $[___,___,___]




 
(iii)
minus, to the extent included in calculating Consolidated Net Income, the sum
of:



(a)           all amounts in respect of extraordinary, unusual or
nonrecurring
gains:                                                                                        $[___,___,___]


(b)           gains on agreements with respect to Hedge Agreements
and any related tax gains, in each case incurred in connection
with or as a result of the Acquisition: $[___,___,___]


(c)           non-cash gains on agreements with respect to
Hedge
Agreements:                                                                                        $[___,___,___]


(d)           cash payments made during the applicable period with respect
to non-cash charges that were added back pursuant to



--------------------------------------------------------------------------------

 
7 For purposes of making the calculation of Consolidated Adjusted EBITDA,
acquisitions (including the Acquisition), Investments, dispositions, mergers,
consolidations, operational improvements and discontinued operations (as
determined in accordance with GAAP) that have been made by any Group Member,
including through mergers or consolidations and including any related financing
transactions, during the relevant period or subsequent to such period and on or
prior to the date of such calculation (the “relevant transaction”), shall be
deemed to have occurred on the first day of the relevant period and (without
duplication of the pro forma adjustments provided for in the immediately
preceding paragraph with respect to the Acquisition) such calculation shall be
made giving pro forma effect to any cost savings and other operating
improvements and synergies in connection with such relevant transaction (without
duplication of actual benefits realized during such period from the same) that
are (a) factually supportable and determined in good faith by the U.S. Borrower,
as certified in an officer’s certificate signed by an Authorized Officer and (b)
do not exceed the actual cost savings expected in good faith to be realized by
the Group over the twelve-month period following such relevant transaction.
 

EXHIBIT C-1-A-3
 
 

--------------------------------------------------------------------------------

 

clause (ii)(e) above in a prior period: $[___,___,___]


(e)           other non-cash gains increasing Consolidated Net Income
for the applicable period (excluding any such non-cash gain to the
extent it represents the reversal of an accrual or reserve
for potential cash gain in any prior period): $[___,___,___]




3.  Consolidated Cash Interest Expense:  (i) – (ii)
=                                                                                                                        $[___,___,___]


(i)           total interest expense payable in cash in the applicable period
(including that
portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Group on a consolidated basis with
respect to all outstanding Indebtedness of the Group (net of cash
interest
income):                                                                                                           $[___,___,___]


(ii)           less, to the extent included in clause (i) for the applicable
period, any one
time financing
fees:                                                                                                   $[___,___,___]




4.  Consolidated Total Debt8: (i) + (ii) = $[___,___,___]


(i)           the aggregate stated balance sheet amount of all Indebtedness of
the Group
(or, if higher, the par value or stated face amount of all such Indebtedness
(other than zero coupon Indebtedness) determined on a consolidated basis
in accordance with GAAP, exclusive of any contingent liability in respect of
any Letter of Credit: $[___,___,___]


(ii)           plus, to the extent not included in clause (i), Indebtedness
relating to securitization
of receivables generated by the Group (whether or not such Indebtedness is
on the balance sheet of the Group): $[___,___,___]




5.  Interest Coverage Ratio: (i)/(ii) =


 
(i)
Consolidated Adjusted EBITDA:
$[___,___,___]



 
(ii)
Consolidated Cash Interest Expense:
$[___,___,___]



Actual:                         _.__:1.00
Required:                         _.__:1.00


6.  Leverage Ratio: (i)/(ii) =


(i)            Consolidated Total Debt: $[___,___,___]



--------------------------------------------------------------------------------

 
8 For the avoidance of doubt, Consolidated Total Debt will be calculated to
exclude all Indebtedness of the Group to ITOCHU Corporation pursuant to the
Itochu Agreement or otherwise related to such agreement and all Indebtedness of
the Group pursuant to the CKI Documents.
 

EXHIBIT C-1-A-4
 
 

--------------------------------------------------------------------------------

 

(ii)            Consolidated Adjusted EBITDA:$[___,___,___]


Actual:                         _.__:1.00
Required:                         _.__:1.00




Include the following calculations for the annual Compliance Certificate:


7.  Material Companies:  [to be provided]


8.  Consolidated Capital Expenditures:  (i) – (ii)
=                                                                                                                        $[___,___,___]


(i)           aggregate expenditures of the Group during the applicable Fiscal
Year determined on
a consolidated basis that, in accordance with GAAP, are or should be
included in “purchase of property and equipment” or similar items
reflected in the consolidated statement of cash flows of the
Group:                                                                                                                     $[___,___,___]


(ii)           less, to the extent included in clause (i): (a) + (b)
=                                                                                                           $[___,___,___]


(a)           expenditures for replacements and substitutions for fixed assets,
capital
assets or equipment to the extent made with Net Cash Proceeds invested
pursuant to Section 2.14(a) or 2.14(b) of the Credit Agreement:$[___,___,___]


(b)           expenditures which constitute a Permitted Acquisition permitted
under Section 6.08 of the Credit
Agreement:                                                                                                $[___,___,___]




9.  Maximum Consolidated Capital Expenditures9:
Actual:                         $[___,___,___]


Permitted:10                         $[___,___,___]


(a) Rollover Amount: 


the excess, if any, of the scheduled amount for the immediately
preceding Fiscal Year (with the amount of any rollover
from the prior Fiscal Year being deemed to be used first)
over the actual amount of Consolidated Capital Expenditures
for such previous Fiscal
Year:                                                                                                   $[___,___,___]


(b) Acquired Permitted CapEx Amount:  (i) + (ii) = $[___,___,___]





--------------------------------------------------------------------------------

 
9 Notwithstanding the foregoing, for purposes of determining compliance with
Section 6.07(c) of the Credit Agreement for any given Fiscal Year, the actual
amount of Consolidated Capital Expenditures that are made or incurred in such
Fiscal Year and that are denominated in any currency other than Dollars will be
converted into Dollars based on the relevant currency exchange rate in effect on
the Original Closing Date.
 
 
 
10 Including Rollover Amount and the Acquired Permitted CapEx Amount calculated
below.

 

EXHIBIT C-1-A-5
 
 

--------------------------------------------------------------------------------

 

(i)           an amount equal to 5% of the Acquisition Consideration
with respect to any Permitted Acquisition  prior to the
applicable Fiscal Year: $[___,___,___]


(ii)           plus, an amount equal to 5% of the Acquisition Consideration
with respect to any Permitted Acquisition during the applicable
Fiscal Year, multiplied by the fraction (a) / (b) with respect to
such Permitted Acquisition: (ii) x (a) / (b) = $[___,___,___]
(a)           the number of days remaining in such Fiscal Year after
the date such Permitted Acquisition is consummated


(b)           the actual number of days in such Fiscal Year




10.  Consolidated Current Assets:


the total assets of the Group on a consolidated
basis that may properly be classified as current assets in
conformity with GAAP, excluding cash and Cash Equivalents: $[___,___,___]


11.  Consolidated Current Liabilities:


the total liabilities of the Group on a consolidated
basis that may properly be classified as current liabilities in conformity
with GAAP, excluding the current portion of long term debt:$[___,___,___]




12.  Consolidated Working Capital as of the beginning of the applicable period:
(i) - (ii) = $[___,___,___]


(i)           Consolidated Current Assets of the Group: $[___,___,___]


(ii)            Consolidated Current Liabilities of the
Group:                                                                                                                     $[___,___,___]




13.  Consolidated Working Capital as of the end of the applicable period: (i) -
(ii) = $[___,___,___]


(i)           Consolidated Current Assets of the Group: $[___,___,___]


(ii)            Consolidated Current Liabilities of the
Group:                                                                                                                     $[___,___,___]




14.  Consolidated Working Capital Adjustment11: (i) - (ii)
=                                                                                                                        $[___,___,___]



--------------------------------------------------------------------------------

 
11 In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided, that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital at the end of such
period.
 

EXHIBIT C-1-A-6
 
 

--------------------------------------------------------------------------------

 

(i)           Consolidated Working Capital as of the beginning of such
period: $[___,___,___]


(ii)            Consolidated Working Capital as of the end of such
period:                                                                                                   $[___,___,___]




15.  Consolidated Excess Cash Flow: (i) - (ii)
=                                                                                                                        $[___,___,___]


(i)           the sum, without duplication, for the applicable period of (a) +
(b) + (c) = $[___,___,___]


(a)           Consolidated Net
Income:                                                                                        $[___,___,___]


           (b)           to the extent reducing Consolidated Net Income,
the sum, without duplication, of amounts for non cash
charges reducing Consolidated Net Income, including for
depreciation and amortization (excluding any such non cash
charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization
of a prepaid cash charge that was paid in a prior period): $[___,___,___]


(c)           Consolidated Working Capital Adjustment: $[___,___,___]


(ii)           less, the sum without duplication, of: (a) + (b)
=                                                                                                   $[___,___,___]


(a)           the amounts for the applicable period paid in cash of: (1) + (2) +
(3) = $[___,___,___]


(1)            scheduled repayments of Indebtedness to the extent actually
made (excluding for the avoidance of doubt, repayments of
revolving loans or swing line loans except to the extent the related
revolving commitments are permanently reduced in connection
with such repayments and any purchases (or repayments in
connection therewith) of Loans pursuant to Section 2.13(c) of
the Credit Agreement) and scheduled repayments of obligations
under Capital Leases (excluding any interest expense
portion
thereof):                                                                             $[___,___,___]


(2)           Consolidated Capital
Expenditures:                                                                             $[___,___,___]


(3)           to the extent actually declared, Restricted Payments permitted
by Section 6.04(d) of the Credit Agreement: $[___,___,___]


(b)            other non-cash gains increasing Consolidated Net Income for such
period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in
any prior period): $[___,___,___]





EXHIBIT C-1-A-7
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2


GUARANTOR COVERAGE CERTIFICATE
 
To: Barclays Bank PLC as Administrative Agent (as defined below)


THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:


1.      I am the principal financial officer of the Phillips-Van Heusen
Corporation, a Delaware corporation (the “Borrower Representative”).
 
2.      I have reviewed the terms of the Amended and Restated Credit and
Guaranty Agreement, dated as of March 2, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S.
Borrower”), Tommy Hilfiger B.V., a Dutch private limited liability company with
its corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation Agents.
 
3.      Terms defined in the Credit Agreement and not otherwise defined herein
shall have the meaning given to them in the Credit Agreement.
 
4.           Reference is made to Sections 5.01(c) and 5.18 of the Credit
Agreement, and in accordance with such sections, pursuant to which the
undersigned hereby certifies as follows:
 
 
(a)
as at [______], the aggregate (without duplication) Group Member Adjusted EBITDA
for the most recently ended Fiscal Year attributable to the Loan Parties as a
group is [______], being [__] percent of the Consolidated Adjusted EBITDA for
the most recently ended Fiscal Year; and

 
 
(b)
as at [______], the aggregate (without duplication) Group Member Assets of the
Loan Parties as a group as of the last day of the most recently ended Fiscal
Year are [______], being [__] percent of the Consolidated Total Assets as of the
last day of the most recently ended Fiscal Year.

 
The foregoing certifications, are made and delivered [mm/dd/yy] pursuant to
Section [5.01(c)] [and] [Section 5.18] of the Credit Agreement.


 
PHILLIPS-VAN HEUSEN CORPORATION, as

 
Borrower Representative





By: ______________________________
Name:
Title: Principal Financial Officer





EXHIBIT C-2-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


CERTIFICATE RE NON-BANK STATUS
 
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 2, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Phillips-Van
Heusen Corporation, a Delaware corporation (the “U.S. Borrower”), Tommy Hilfiger
B.V., a Dutch private limited liability company with its corporate seat in
Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the U.S.
Borrower, the “Borrowers”), certain subsidiaries of the U.S. Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, Deutsche Bank Securities Inc., as
Syndication Agent, and Bank of America, N.A., Credit Suisse Securities (USA) LLC
and Royal Bank of Canada, as Co-Documentation Agents. Pursuant to Section
2.20(c) of the Credit Agreement, the undersigned hereby certifies that it is not
a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code of 1986, as amended.
 


[NAME OF LENDER]


By: ____________________________
Name:
Title:

EXHIBIT D-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1


RESTATEMENT DATE CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:


1.  I am an Authorized Officer of Phillips-Van Heusen Corporation, a Delaware
corporation (the “Borrower Representative”).
 
2.  I have reviewed the terms of Section 3.01 of the Amended and Restated Credit
and Guaranty Agreement, dated as of March 2, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S.
Borrower”), Tommy Hilfiger B.V., a Dutch private limited liability company with
its corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation Agents, and
the definitions and provisions contained in such Credit Agreement relating
thereto, and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.
 
3.  Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of each Borrower, that as of the date hereof:
 
(i)           since the Original Closing Date, with respect to the U.S. Borrower
and its Subsidiaries (taken as a whole), no event, circumstance or change has
occurred that has caused, either individually or in the aggregate, a Material
Adverse Effect; and
 
(ii)           each of the conditions precedent described in Section 3.01 of the
Credit Agreement has been satisfied on the Restatement Date (except that no
opinion is hereby expressed as to Administrative Agent’s or Required Lenders’
satisfaction with any document, instrument or other matter).
 
The foregoing certifications are made and delivered as of [______], 2011.
 
 
PHILLIPS-VAN HEUSEN CORPORATION, asBorrower Representative





 
_______________________

Name:
Title:



EXHIBIT E-1-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2


SOLVENCY CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:
 
1.  I am the chief financial officer of the U.S. Borrower.
 
2.  Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of March 2, 2011 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S. Borrower”),
Tommy Hilfiger B.V., a Dutch private limited liability company with its
corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation Agents.
 
3.  I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and
the definitions and provisions contained in the Credit Agreement relating
thereto, and, in my opinion, have made, or have caused to be made under my
supervision, such examination or investigation as is necessary to enable me to
express an informed opinion as to the matters referred to herein.
 
4.  Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the incurrence of the
Obligations on the Restatement Date, the Group Members are, on a consolidated
basis, Solvent.
 
The foregoing certifications are made and delivered as of [______], 2011.
 
 
PHILLIPS-VAN HEUSEN CORPORATION





________________________
Name: Michael Shaffer
Title: Chief Financial Officer

EXHIBIT E-2-1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-1


COUNTERPART AGREEMENT
(Guarantor)


This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of March 2, 2011 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S. Borrower”),
Tommy Hilfiger B.V., a Dutch private limited liability company with its
corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation Agents.
 
Section 1.  Pursuant to Section 5.12 of the Credit Agreement, the undersigned
hereby:
 
(a)           agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;
 
(b)           represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
 
(c)           irrevocably and unconditionally guarantees the due and punctual
payment in full of all Obligations (or, in the case of any Foreign Subsidiary
party hereto, solely in respect of the Foreign Obligations) when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with Article VII of the Credit
Agreement (subject, in the case of any Foreign Subsidiary party hereto, to the
limitations applicable to certain Foreign Guarantors set forth in the Credit
Agreement or as set forth below [insert relevant guarantee limitation language
for any jurisdictions not referenced in the Credit Agreement]) subject to the
terms and conditions of the Credit Agreement; and
 
(d)           [(i) agrees that this counterpart may be attached to the U.S.
Pledge and Security Agreement, (ii) agrees that the undersigned will comply with
all the terms and conditions of the U.S. Pledge and Security Agreement as if it
were an original signatory thereto, (iii) grants to Collateral Agent a security
interest in all of the undersigned’s right, title and interest in and to all
“Collateral” (as such term is defined in the U.S. Pledge and Security Agreement)
of the undersigned, subject to the terms of Section 2 of the U.S. Pledge and
Security Agreement, in each case whether now or hereafter existing or in which
the undersigned now has or hereafter acquires an interest and wherever the same
may be located and (iv) delivers to Collateral Agent supplements to all
schedules attached to the U.S. Pledge and Security Agreement with respect to
assets owned by it.  All such Collateral shall be deemed to be part of the
“Collateral” as defined in and hereafter subject to each of the terms and
conditions of the U.S. Pledge and Security Agreement.][acknowledges that it has
executed and delivered or is, simultaneously with the execution of this
Counterpart Agreement, executing and delivering such other Security Documents,
if any, as shall be required pursuant to the terms of the Credit Agreement.]
 

EXHIBIT F-1-1
 
 

--------------------------------------------------------------------------------

 

Section 2.  The undersigned agrees to execute, acknowledge and deliver such
further documents as it is required to pursuant to Section 5.16 of the Credit
Agreement. Neither this Counterpart Agreement nor any term hereof may be
changed, waived, discharged or terminated, except as provided pursuant to the
Credit Agreement.  Any notice or other communication herein required or
permitted to be given shall be given pursuant to Section 10.01 of the Credit
Agreement, and for all purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof.  In case any
provision in or obligation under this Counterpart Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
[Remainder of page intentionally left blank]

EXHIBIT F-1-2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.
 
[NAME OF SUBSIDIARY]


By:______________________
Name:
Title:


Address for Notices:


______________
______________
______________
Attention:
Telecopier


with a copy to:


______________
______________
______________
Attention:
Telecopier


ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:


BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent


By:_____________________
Name:
Title:





EXHIBIT F-1-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2


COUNTERPART AGREEMENT
(Ancillary Borrower)


This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of March 2, 2011 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S. Borrower”),
Tommy Hilfiger B.V., a Dutch private limited liability company with its
corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation Agents.
 
Section 1.  Pursuant to Sections 2.26 and 10.26 of the Credit Agreement, the
undersigned hereby:
 
(a)           agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Borrower, an Ancillary Borrower [and a Guarantor]12 under the Credit
Agreement and agrees to be bound by all of the terms thereof as though it had
executed the Credit Agreement as a Borrower [and a Guarantor];
 
(b)           represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
 
(c)           [irrevocably and unconditionally guarantees the due and punctual
payment in full of all Foreign Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) and in accordance with Article VII of the Credit Agreement
(subject to the limitations applicable to certain Foreign Loan Parties set forth
in the Credit Agreement or as set forth below [insert relevant guarantee
limitation language for any jurisdictions not referenced in the Credit
Agreement]);] and
 
(d)           [acknowledges that it has delivered to the Administrative Agent
and, if applicable, executed, or is, simultaneously with the execution of this
Counterpart Agreement, delivering to the Administrative Agent and, if
applicable, executing (i) all information required by the Administrative Agent
or the relevant Ancillary Lender with respect to the regulations described in
Sections 10.21 and 10.22 of the Credit Agreement, (ii) documents and
certificates similar to those described in Sections 3.01(b), 3.01(i) and 5.12 of
the Credit Agreement and such other legal opinions as the Administrative Agent
or the relevant Ancillary Lender may request and (iii) such other Security
Documents (and such other documents and instruments) as shall be required
pursuant to the Credit Agreement.]
 
Section 2.  The undersigned agrees to execute, acknowledge and deliver such
further documents as it is required to pursuant to Section 5.16 of the Credit
Agreement. Neither this Counterpart Agreement nor any term
 



--------------------------------------------------------------------------------

 
 
12 To be included if the signing party is not already party to the Credit
Agreement as a Guarantor.

 



EXHIBIT F-2-1


| ||
 
 

--------------------------------------------------------------------------------

 

hereof may be changed, waived, discharged or terminated, except as provided
pursuant to the Credit Agreement.  Any notice or other communication herein
required or permitted to be given shall be given pursuant to Section 10.01 of
the Credit Agreement, and for all purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Counterpart Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
[Remainder of page intentionally left blank]



EXHIBIT F-2-2


| ||
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.
 
[NAME OF ANCILLARY BORROWER]




By:______________________
Name:
Title:


Address for Notices:


______________
______________
______________
Attention:
Telecopier


with a copy to:


______________
______________
______________
Attention:
Telecopier


ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:


BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent


By:_____________________
Name:
Title:









EXHIBIT F-2-3


| ||
 
 

--------------------------------------------------------------------------------

 



EXHIBIT G


[Intentionally Omitted]











EXHIBIT G-1


| ||
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H




MORTGAGE




RECORDING REQUESTED BY:
Latham &  Watkins LLP
 
AND WHEN RECORDED MAIL TO:
 
Latham & Watkins LLP
885 Third Avenue
Suite 1000
New York, New York 10022-4834
Attn: Shira Bressler, Esq.
 
 
Re: [NAME OF MORTGAGOR]
 
Location: [PROPERTY]
 
Municipality:
 
County:
 
State:
 
 

Space above this line for recorder’s use only


MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING


This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING, dated as of ______________ ___, 20__, effective as of  ______________
___, 20__ (as it may be amended, supplemented or otherwise modified from time to
time, this “Mortgage”), by and from PHILLIPS-VAN HEUSEN CORPORATION, a Delaware
corporation, with an address at _________________________________________
(“Mortgagor”) to BARCLAYS BANK PLC,  with an address at 200 Park Avenue, New
York, NY 10166, as Administrative Agent and Collateral Agent for the benefit of
the Secured Parties (in such capacity, together with its successors and assigns,
“Mortgagee”).


RECITALS:


WHEREAS, reference is made to that certain Amended and Restated Credit and
Guaranty Agreement, dated as of March 2, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; all capitalized
terms defined therein and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement), entered into by and among
PHILLIPS-VAN HEUSEN CORPORATION, a Delaware corporation (“U.S. Borrower”), TOMMY
HILFIGER B.V., a Dutch private limited liability company with its corporate seat
in Amsterdam, The Netherlands (the “Foreign Borrower” and, together with the
U.S. Borrower, “Borrower”), CERTAIN SUBSIDIARIES OF THE U.S. BORROWER, as
Guarantors, the Lenders party thereto from time to time, BARCLAYS BANK PLC
(“Barclays Bank”), as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”), and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”),
DEUTSCHE BANK SECURITIES INC., as Syndication Agent, and BANC OF AMERICA, N.A.,
CREDIT SUISSE SECURITIES (USA) LLC AND ROYAL BANK OF CANADA, as Co-Documentation
Agents;

EXHIBIT H-1
| ||
 
 

--------------------------------------------------------------------------------

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Mortgagor
may enter into one or more Hedge Agreements, Cash Management Agreements and
Treasury Transactions with one or more Lender Counterparties;


WHEREAS, pursuant to that certain indenture, dated as of November 1, 1993 (the
“2023 Debentures Indenture”), by and between the U.S. Borrower and The Bank of
New York, as Trustee (the “Debenture Trustee”), the U.S. Borrower issued a
series of 7-3/4% Debentures due 2023 (the “2023 Debentures”) and agreed, in
certain circumstances, to secure the 2023 Debentures Obligations (as defined
herein) equally and ratably with future secured obligations of the U.S. Borrower
or any of its Subsidiaries;


WHEREAS, either (a) Mortgagor is the U.S. Borrower or (b) Mortgagor is the
wholly owned subsidiary of the U.S. Borrower or (c) the U.S. Borrower directly
or indirectly owns a controlling interest in Mortgagor or (d) the U.S. Borrower
is the sole member or a member of Mortgagor or (e) the U.S. Borrower is the
general or managing partner of Mortgagor, as a result of any of which Mortgagor
is a direct or indirect beneficiary of the Loans and other accommodations of
Secured Parties as set forth in the Credit Agreement and may receive advances
therefrom, whether or not Mortgagor is a party to the Credit Agreement;


WHEREAS, in consideration of the making of the Loans and other accommodations of
Secured Parties as set forth in the Credit Agreement and the Hedge Agreements,
Cash Management Agreements and Treasury Transactions, respectively, Mortgagor
has agreed, subject to the terms and conditions hereof, each other Loan Document
and each of the Hedge Agreements, Cash Management Agreements and Treasury
Transactions, to secure Mortgagor’s obligations under the Loan Documents (and,
to the extent required by the 2023 Indenture, the 2023 Debentures Obligations)
and the Hedge Agreements, Cash Management Agreements and Treasury Transactions
as set forth herein; and


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:


DEFINITIONS
 
Definitions
 
.  Capitalized terms used herein (including the recitals hereto) not otherwise
defined herein shall have the meanings ascribed thereto in the Credit
Agreement.  In addition, as used herein, the following terms shall have the
following meanings:
 
“2023 Debentures Obligations” shall mean the prompt and complete payment of any
unpaid principal amount, any premium, any interest and any other amounts payable
in respect of the 2023 Debentures in full when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)).


“Indebtedness” means (i) with respect to each Borrower, all Obligations (as
defined below) and liabilities of every nature of such Borrower (including
incremental facilities, if any, that may be advanced on the date hereof or on a
later date) now or hereafter existing under or arising out of or in connection
with the Credit Agreement and the other Loan Documents and any Hedge Agreement,
Cash Management Agreement and Treasury Transaction; and (ii) with respect to
each Borrower or Mortgagor, all obligations and liabilities of every nature of
such Borrower or Mortgagor now or hereafter existing under or arising out of or
in connection with any other Loan Document, in each case together with all
extensions or renewals thereof, whether for principal, interest (including
interest that, but for the filing of a petition under any Debtor Relief Law with
respect to any Borrower, would accrue on such obligations, whether or not a
claim is allowed against such Borrower for such interest in the related
proceeding under such Debtor Relief Law), payments for early termination of
Hedge Agreements, payments in respect of Cash Management Agreements and Treasury
Transactions, fees, expenses, indemnities or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Mortgagor, any Lender or Lender Counterparty

EXHIBIT H-2
| ||
 
 

--------------------------------------------------------------------------------

 

as a preference, fraudulent transfer or otherwise, and all obligations of every
nature of Mortgagor now or hereafter existing under the Credit Agreement.


“Mortgaged Property” means all of Mortgagor’s interest in (i) the real property
described in Exhibit A, together with any greater or additional estate therein
as hereafter may be acquired by Mortgagor (the “Land”); (ii) all improvements
now owned or hereafter acquired by Mortgagor, now or at any time situated,
placed or constructed upon the Land subject to the Permitted Liens, (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”); (iii) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Mortgagor and which, in
either such case, is now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities used in
connection with the Land and the Improvements whether or not situated in
easements (the “Fixtures”); (iv) all goods, accounts, general intangibles,
instruments, documents, chattel paper and all other personal property of any
kind or character, including such items of personal property as defined in the
UCC (defined below), now owned or hereafter acquired by Mortgagor and which, in
either such case, is now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Premises (the
“Personalty”); (v) all reserves, escrows or impounds required under the Credit
Agreement and all deposit accounts maintained by Mortgagor, in each case, with
respect to the Mortgaged Property (the “Deposit Accounts”); (vi) all leases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant to any Person (other than
Mortgagor) a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits
subject to depositors rights and requirements of law (the “Leases”); (vii) all
of the rents, revenues, royalties, income, proceeds, profits, security and other
types of deposits subject to depositors rights and requirements of law, and
other benefits paid or payable by parties to the Leases for using, leasing,
licensing possessing, operating from, residing in, selling or otherwise enjoying
the Mortgaged Property (the “Rents”), (viii) to the extent mortgageable or
assignable, all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of the Mortgaged Property (the “Property Agreements”); (ix) to the
extent mortgageable or assignable, all rights, privileges, tenements,
hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing; (x) all property tax refunds payable to Mortgagor
with respect to the foregoing (the “Tax Refunds”); (xi) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”); (xii) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”); and (xiii) any awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements, Fixtures or Personalty (the “Condemnation Awards”).  As used in
this Mortgage, the term “Mortgaged Property” shall mean all or, where the
context permits or requires, any portion of the above.


“Obligations” means all of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor (including, without
limitation, the obligation to repay the Indebtedness) under the Credit
Agreement, any other Loan Documents (and, to the extent required by the 2023
Indenture, the 2023 Debentures Obligations) or any Hedge Agreement, Cash
Management Agreement or Treasury Transaction.


“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.


Interpretation
 
.  References to “Sections” shall be to Sections of this Mortgage unless
otherwise specifically provided.  Section headings in this Mortgage are included
herein for convenience of reference only and shall not constitute a part of this
Mortgage for any other purpose or be given any substantive effect.  The rules of
construction set forth in Section 1.03 of the Credit Agreement shall be
applicable to this Mortgage mutatis mutandis.  If any conflict or inconsistency
exists between this Mortgage and the Credit Agreement, the Credit Agreement
shall govern.
 

EXHIBIT H-3
| ||
 
 

--------------------------------------------------------------------------------

 

GRANT
 
To secure the full and timely payment of the Indebtedness and the full
performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS,
SELLS and CONVEYS WITH POWER OF SALE (if available under State law), to
Mortgagee the Mortgaged Property, subject, however, to the Permitted Liens, TO
HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does hereby
bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property unto Mortgagee, subject to Permitted Liens, for so
long as any of the Obligations remain outstanding, upon the trust, terms and
conditions contained herein and in the Credit Agreement.


WARRANTIES, REPRESENTATIONS AND COVENANTS
 
Title
 
.  Mortgagor represents and warrants to Mortgagee that except for the Permitted
Liens, (a) Mortgagor owns the Mortgaged Property free and clear of any liens,
claims or interests, and (b) this Mortgage creates valid, enforceable first
priority liens and security interests against the Mortgaged Property.


First Lien Status
 
.  Subject to Permitted Liens, Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage and the other Loan Documents
to the extent related to the Mortgaged Property.  If any lien or security
interest other than a Permitted Lien ever exists on the Mortgaged Property,
Mortgagor shall promptly, and at its expense, (a) give Mortgagee a detailed
written notice of such lien or security interest (including origin, amount and
other terms), and (b) pay the underlying claim in full or take such other action
so as to cause it to be released.


Payment and Performance
 
.  Mortgagor shall pay the Indebtedness when due under the Loan Documents and
shall perform the Obligations in full when they are required to be performed as
required under the Loan Documents.


Covenants Running with the Land
 
.  All Obligations contained in this Mortgage are intended by Mortgagor and
Mortgagee to be, and shall be construed as, covenants running with the Mortgaged
Property.  As used herein, “Mortgagor” shall refer to the party named in the
first paragraph of this Mortgage and to any subsequent owner of all or any
portion of the Mortgaged Property.  All Persons who may have or acquire an
interest in the Mortgaged Property shall be deemed to have notice of, and be
bound by, the terms of the Credit Agreement and the other Loan Documents;
however, no such party shall be entitled to any rights thereunder without the
prior written consent of Mortgagee.  In addition, all of the covenants of
Mortgagor in any Loan Document party thereto are incorporated herein by
reference and, together with covenants in this Section, shall be covenants
running with the land.


Change in Tax Law
 
.  Upon the enactment of or change in (including, without limitation, a change
in interpretation of) any applicable law (i) deducting or allowing Mortgagor to
deduct from the value of the Mortgaged Property for the purpose of taxation any
lien or security interest thereon or (ii) subjecting Mortgagee or any of the
Lenders to any tax or changing the basis of taxation of mortgages, deeds of
trust, or other liens or debts secured thereby, or the manner of collection of
such taxes, in each such case, so as to affect this Mortgage, the Indebtedness
or Mortgagee, and the result is to increase the taxes imposed upon or the cost
to Mortgagee of maintaining the Indebtedness, or to reduce the amount of any
payments receivable hereunder, then, and in any such event, Mortgagor shall, on
demand, pay to Mortgagee and the Lenders additional amounts to compensate for
such increased costs or reduced amounts, provided that if any such payment or
reimbursement shall be unlawful, or taxable to Mortgagee, or would constitute
usury or render the Indebtedness wholly or partially usurious under applicable
law, then Mortgagor shall pay or reimburse Mortgagee or the Lenders for payment
of the lawful and non-usurious portion thereof.


Mortgage Tax
 
.  Mortgagor shall (i) pay when due any tax imposed upon it or upon Mortgagee or
any Lender or Lender Counterparty pursuant to the tax law of the state in which
the Mortgaged Property is located in connection with the execution, delivery and
recordation of this Mortgage and any of the other Loan Documents, and (ii)
prepare, execute and file any form required to be prepared, executed and filed
in connection therewith.

EXHIBIT H-4
| ||
 
 

--------------------------------------------------------------------------------

 

 Reduction Of Secured Amount
.  In the event that the amount secured by the Mortgage is less than the
Indebtedness, then the amount secured shall be reduced only by the last and
final sums that Borrower repays with respect to the Indebtedness and shall not
be reduced by any intervening repayments of the Indebtedness unless arising from
the Mortgaged Property.  So long as the balance of the Indebtedness exceeds the
amount secured, any payments of the Indebtedness shall not be deemed to be
applied against, or to reduce, the portion of the Indebtedness secured by this
Mortgage.  Such payments shall instead be deemed to reduce only such portions of
the Indebtedness as are secured by other collateral located outside of the state
in which the Mortgaged Property is located or as are unsecured.


 Prohibited Transfers
 
.  Mortgagor shall not, without the prior written consent of Mortgagee, sell,
lease or convey all or any part of the Mortgaged Property if and to the extent
same is prohibited under the Credit Agreement.
 
DEFAULT AND FORECLOSURE
 
Remedies
 
.  If an Event of Default has occurred and is continuing, Mortgagee may, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses: (a) to the extent provided in the Credit Agreement, declare the
Indebtedness to be immediately due and payable, without further notice,
presentment, protest, notice of intent to accelerate, notice of acceleration,
demand or action of any nature whatsoever (each of which hereby is expressly
waived by Mortgagor), whereupon the same shall become immediately due and
payable; (b) enter the Mortgaged Property and take exclusive possession thereof
and of all books, records and accounts relating thereto or located thereon.  If
Mortgagor remains in possession of the Mortgaged Property after an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor in accordance with the terms of the
Credit Agreement; (c) to the extent provided in the Credit Agreement, hold,
lease, develop, manage, operate or otherwise use the Mortgaged Property upon
such terms and conditions as Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Mortgagee deems necessary or
desirable), and apply all Rents and other amounts collected by Mortgagee in
connection therewith in accordance with any relevant provisions of the Credit
Agreement; (d) institute proceedings for the complete foreclosure of this
Mortgage, either by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels.  With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable.  At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor.  Mortgagee or
any of the Lenders may be a purchaser at such sale and if Mortgagee is the
highest bidder, Mortgagee shall credit the portion of the purchase price that
would be distributed to Mortgagee against the Indebtedness in lieu of paying
cash.  In the event this Mortgage is foreclosed by judicial action, appraisement
of the Mortgaged Property is waived; (e)  make application to a court of
competent jurisdiction for, and obtain from such court as a matter of strict
right and without notice to Mortgagor or regard to the adequacy of the Mortgaged
Property for the repayment of the Indebtedness, the appointment of a receiver of
the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment.  Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions hereof;
and/or (f)  exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.


Separate Sales
 
.  The Mortgaged Property may be sold in one or more parcels and in such manner
and order as Mortgagee in its sole discretion may elect; the right of sale
arising out of any Event of Default shall not be exhausted by any one or more
sales.


Remedies Cumulative, Concurrent and Nonexclusive
 
.  Mortgagee shall have all rights, remedies and recourses granted in the Loan
Documents and available at law or equity (including the UCC), which rights (a)
shall be, except to the extent provided in the Credit Agreement to the contrary,
cumulated and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Loan Documents,
 

EXHIBIT H-5
| ||
 
 

--------------------------------------------------------------------------------

 

or against the Mortgaged Property, or against any one or more of them, at the
sole discretion of Mortgagee or the Lenders, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Mortgagee or the Lenders in the enforcement of any
rights, remedies or recourses under the Loan Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.
 
Release of and Resort to Collateral
 
.  Mortgagee may release, regardless of consideration and without the necessity
for any notice to or consent by the holder of any subordinate lien on the
Mortgaged Property, any part of the Mortgaged Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security interest created in or evidenced by the Loan Documents or their
status as a first and prior lien and security interest in and to the Mortgaged
Property.  For payment of the Indebtedness, Mortgagee may resort to any other
security in such order and manner as Mortgagee may elect.


Waiver of Redemption, Notice and Marshalling of Assets
 
.  To the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, and (b) any right to a
marshalling of assets or a sale in inverse order of alienation.  Borrower waives
the statutory right of redemption and equity of redemption.


Discontinuance of Proceedings
 
.  If Mortgagee or the Lenders shall have proceeded to invoke any right, remedy
or recourse permitted under the Loan Documents and shall thereafter elect to
discontinue or abandon it for any reason, Mortgagee or the Lenders shall have
the unqualified right to do so and, in such an event, Mortgagor and Mortgagee or
the Lenders shall be restored to their former positions with respect to the
Indebtedness, the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee or the
Lenders shall continue as if the right, remedy or recourse had never been
invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Mortgagee or the Lenders thereafter
to exercise any right, remedy or recourse under the Loan Documents for such
Event of Default.


Application of Proceeds
 
.  The proceeds of any sale of, and the Rents and other amounts generated by the
holding, leasing, management, operation or other use of the Mortgaged Property,
shall be applied by Mortgagee (or the receiver, if one is appointed) in
accordance with Section 2.15 of the Credit Agreement and Section 7.2 of the U.S.
Pledge and Security Agreement.


Occupancy After Foreclosure
 
.  Any sale of the Mortgaged Property or any part thereof will divest all right,
title and interest of Mortgagor in and to the property sold.  Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased.  If Mortgagor retains possession of such
property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.


Additional Advances and Disbursements
 
.  If any Event of Default exists, Mortgagee and each of the Lenders shall have
the right, but not the obligation, to cure such Event of Default in the name and
on behalf of Mortgagor in accordance with the Credit Agreement.


No Mortgagee in Possession
 
.  Neither the enforcement of any of the remedies under this Section, the
assignment of the Rents and Leases under Section 5, the security interests under
Section 6, nor any other remedies afforded to Mortgagee or the Lenders under the
Loan Documents, at law or in equity shall cause Mortgagee or any Lender to be
deemed or construed to be a mortgagee in possession of the Mortgaged Property,
to obligate Mortgagee or any Lender to lease the Mortgaged Property or attempt
to do so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.


ASSIGNMENT OF RENTS AND LEASES
 
Assignment
 
.  In furtherance of and in addition to the assignment made by Mortgagor herein,
Mortgagor hereby absolutely and unconditionally assigns, sells, transfers

EXHIBIT H-6
| ||
 
 

--------------------------------------------------------------------------------

 

and conveys to Mortgagee all of its right, title and interest in and to all
Leases, whether now existing or hereafter entered into, and all of its right,
title and interest in and to all Rents.  This assignment is an absolute
assignment and not an assignment for additional security only.  So long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have a
license from Mortgagee to exercise all rights extended to the landlord under the
Leases, including the right to receive and collect all Rents and to hold the
Rents in trust for use in the payment and performance of the Obligations and to
otherwise use the same.  The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing.  Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Obligations or solvency of Mortgagor, the
license herein granted shall automatically expire and terminate, without notice
by Mortgagee (any such notice being hereby expressly waived by Mortgagor).


Perfection Upon Recordation
 
.  Mortgagor acknowledges that Mortgagee has taken all reasonable actions
necessary to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority, present assignment of the Rents arising out of the Leases and
all security for such Leases subject to the Permitted Liens and in the case of
security deposits, rights of depositors and requirements of law.  Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and all third parties, including, without limitation,
any subsequently appointed trustee in any case under Title 11 of the United
States Code (the “Bankruptcy Code”), without the necessity of commencing a
foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.


Bankruptcy Provisions
 
.  Without limitation of the absolute nature of the assignment of the Rents
hereunder, Mortgagor and Mortgagee agree that (a) this Mortgage shall constitute
a “security agreement” for purposes of Section 552(b) of the Bankruptcy Code,
(b) the security interest created by this Mortgage extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents, and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.


SECURITY AGREEMENT
 
Security Interest
 
.  This Mortgage constitutes a “security agreement” on personal property within
the meaning of the UCC and other applicable law and with respect to the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards.  To this end, Mortgagor
grants to Mortgagee a first and prior security interest in the Personalty,
Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance, Condemnation Awards and all other Mortgaged Property which
is personal property to secure the payment of the Indebtedness and performance
of the Obligations subject to the Permitted Liens, and agrees that Mortgagee
shall have all the rights and remedies of a secured party under the UCC with
respect to such property.  Any notice of sale, disposition or other intended
action by Mortgagee with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards sent to Mortgagor at least ten (10) days prior to any action
under the UCC shall constitute reasonable notice to Mortgagor.


Financing Statements
 
.  Mortgagor shall execute and deliver to Mortgagee, in form and substance
satisfactory to Mortgagee, such financing statements and such further assurances
as Mortgagee may, from time to time, reasonably consider necessary to create,
perfect and preserve Mortgagee’s security interest hereunder and Mortgagee may
cause such statements and assurances to be recorded and filed, at such times and
places as may be required or permitted by law to so create, perfect and preserve
such security interest.  Mortgagor’s chief executive office is at the address
set forth on Schedule 1.01(d) to the Credit Agreement.


Fixture Filing
 
.  This Mortgage shall also constitute a “fixture filing” for the purposes of
the UCC against all of the Mortgaged Property which is or is to become
fixtures.  Information concerning the security interest herein granted may be
obtained at the addresses of Debtor (Mortgagor) and Secured Party (Mortgagee) as
set forth in the first paragraph of this Mortgage.
 

EXHIBIT H-7
| ||
 
 

--------------------------------------------------------------------------------

 

ATTORNEY-IN-FACT
 
Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns,
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee reasonably deems
appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do so
within thirty (30) days after written request by Mortgagee, (b) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Deposit
Accounts, Fixtures, Personalty, Property Agreements, Tax Refunds, Proceeds,
Insurance and Condemnation Awards in favor of the grantee of any such deed and
as may be necessary or desirable for such purpose, (c) to prepare, execute and
file or record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder; provided, (i) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (ii) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Indebtedness and shall bear interest at the rate or rates at which interest is
then computed on the Indebtedness pursuant to the terms of the Credit Agreement
provided that from the date incurred said advance is not repaid within five (5)
days demand therefor; (iii) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and (iv)
Mortgagee shall not be liable to Mortgagor or any other person or entity for any
failure to take any action which it is empowered to take under this Section.


MORTGAGEE AS AGENT
 
Mortgagee has been appointed to act as Mortgagee hereunder by Lenders and, by
their acceptance of the benefits hereof, Lender Counterparties.  Mortgagee shall
be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including the release or substitution of
Mortgaged Property), solely in accordance with this Mortgage and the Credit
Agreement; provided, Mortgagee shall exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of (a) Required
Lenders, or (b) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the holders of a majority of the
aggregate notional amount (or, with respect to any Hedge Agreement that has been
terminated in accordance with its terms, the amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedge Agreement) under all Hedge Agreements, Cash
Management Agreements and Treasury Transactions.  In furtherance of the
foregoing provisions of this Section, each Lender Counterparty, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Mortgaged Property, it being understood
and agreed by such Lender Counterparty that all rights and remedies hereunder
may be exercised solely by Mortgagee for the benefit of the Secured Parties in
accordance with the terms of this Section.  Mortgagee shall at all times be the
same Person that is Administrative Agent under the Credit Agreement.  Written
notice of resignation by Administrative Agent pursuant to terms of the Credit
Agreement shall also constitute notice of resignation as Mortgagee under this
Mortgage; removal of Administrative Agent pursuant to the terms of the Credit
Agreement shall also constitute removal as Mortgagee under this Mortgage; and
appointment of a successor Administrative Agent pursuant to the terms of the
Credit Agreement shall also constitute appointment of a successor Mortgagee
under this Mortgage.  Upon the acceptance of any appointment as Administrative
Agent under the terms of the Credit Agreement by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Mortgagee under this Mortgage, and the retiring or removed Mortgagee
under this Mortgage shall promptly (i) transfer to such successor Mortgagee all
sums, securities and other items of Mortgaged Property held hereunder, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Mortgagee under this Mortgage,
and (ii) execute and deliver to such successor Mortgagee such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Mortgagee of the
security interests created hereunder, whereupon such retiring or removed
Mortgagee shall be discharged from its duties and obligations under this
Mortgage thereafter accruing.  After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Mortgagee, the provisions of this
Mortgage shall continue to enure to its benefit as to any actions taken or
omitted to be taken by it under this Mortgage while it was Mortgagee hereunder.

EXHIBIT H-8
| ||
 
 

--------------------------------------------------------------------------------

 

LOCAL LAW PROVISIONS
[to be provided, if any, by local counsel or title company]


MULTI-SITE REAL ESTATE TRANSACTIONS.
 
Mortgagor acknowledges that this Mortgage is one of a number of Mortgages and
other security documents (“Other Mortgages”) that secure the
Obligations.  Mortgagor agrees that, subject to the terms of Section 9 hereof,
the lien of this Mortgage shall be absolute and unconditional and shall not in
any manner be affected or impaired by any acts or omissions whatsoever of
Mortgagee, and without limiting the generality of the foregoing, the lien hereof
shall not be impaired by any acceptance by Mortgagee of any security for or
guarantees of the Obligations, or by any failure, neglect or omission on the
part of Mortgagee to realize upon or protect any Obligation or any collateral
security therefor including the Other Mortgages. Subject to the terms of Section
9 hereof,  the lien of this Mortgage shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations or of any of the
collateral security therefor, including the Other Mortgages or any guarantee
thereof, and, to the fullest extent permitted by applicable law, Mortgagee may
at its discretion foreclose, exercise any power of sale, or exercise any other
remedy available to it under any or all of the Other Mortgages without first
exercising or enforcing any of its rights and remedies hereunder.  Such exercise
of Mortgagee’s rights and remedies under any or all of the Other Mortgages shall
not in any manner impair the indebtedness hereby secured or the lien of this
Mortgage and any exercise of the rights and remedies of Mortgagee hereunder
shall not impair the lien of any of the Other Mortgages or any of Mortgagee’s
rights and remedies thereunder.  To the fullest extent permitted by applicable
law, Mortgagor specifically consents and agrees that Mortgagee may exercise its
rights and remedies hereunder and under the Other Mortgages separately or
concurrently and in any order that it may deem appropriate and waives any right
of subrogation.
 
MISCELLANEOUS
 
Notices
 
.  Any notice required or permitted to be given under this Mortgage shall be
given in accordance with the notice provisions of the Credit Agreement.  No
failure or delay on the part of Mortgagee or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Mortgage and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.  In case any provision in or
obligation under this Mortgage shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.  This Mortgage
shall be binding upon and inure to the benefit of Mortgagee and Mortgagor and
their respective successors and assigns.  Except as permitted in the Credit
Agreement, Mortgagor shall not, without the prior written consent of Mortgagee,
assign any rights, duties or obligations hereunder.  Upon payment in full of the
Indebtedness and performance in full of the Obligations, or upon prepayment of a
portion of the Indebtedness equal to the Net Cash Proceeds for the Mortgaged
Property in connection with a permitted Asset Sale, subject to and in accordance
with the terms and provisions of the Credit Agreement, Mortgagee, at Mortgagor’s
expense, shall release the liens and security interests created by this Mortgage
or reconvey the Mortgaged Property to Mortgagor or, at the request of Mortgagor,
assign this Mortgage without recourse.  This Mortgage and the other Loan
Documents embody the entire agreement and understanding between Mortgagee and
Mortgagor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof.  Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.
 
Governing Law
 
.  THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE
 

EXHIBIT H-9
| ||
 
 

--------------------------------------------------------------------------------

 

MORTGAGED PROPERTY IS LOCATED.  ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE
RIGHTS AND OBLIGATIONS OF MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
 Conflicts with Credit Agreement
 
.  In the event of any conflict or inconsistency between the terms of this
Mortgage and the terms of the Credit Agreement, the Credit Agreement shall
control.
 
Time of Essence
 
.  Time is of the essence of this Mortgage.
 
WAIVER OF JURY TRIAL
 
.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
MORTGAGE OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
11.5 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
No Waiver
 
.  Any failure by Mortgagee to insist upon strict performance of any of the
terms, provisions or conditions of the Loan Documents shall not be deemed to be
a waiver of same, and Mortgagee shall have the right at any time to insist upon
strict performance of all of such terms, provisions and conditions.


 Subrogation
 
.  To the extent proceeds of the Loan have been used to extinguish, extend or
renew any indebtedness against the Mortgaged Property, then Mortgagee shall be
subrogated to all of the rights, liens and interests existing against the
Mortgaged Property and held by the holder of such indebtedness and such former
rights, liens and interests, if any, are not waived, but are continued in full
force and effect in favor of Mortgagee.


Waiver of Stay, Moratorium and Similar Rights
 
.  Mortgagor agrees, to the full extent that it may lawfully do so, that it will
not at any time insist upon or plead or in any way take advantage of any
appraisement, valuation, stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Mortgage or the indebtedness secured
hereby, or any agreement between Mortgagor and Mortgagee or any rights or
remedies of Mortgagee.


[Remainder of page intentionally left blank]

EXHIBIT H-10
| ||
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.


[NAME OF MORTGAGOR]




By:___________________________
Name:
Title:



EXHIBIT H-11
| ||
 
 

--------------------------------------------------------------------------------

 



[APPROPRIATE NOTARY BLOCK]

EXHIBIT H-12
| ||
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A TO
MORTGAGE




Legal Description of Premises



EXHIBIT H-A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


 
RECORDING REQUESTED BY:
Latham & Watkins LLP
 
AND WHEN RECORDED MAIL TO:
 
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: Melissa S. Alwang, Esq.
 
Re:  Phillips-Van Heusen Corporation
 

Space above this line for recorder’s use only




LANDLORD WAIVER AND CONSENT AGREEMENT


This LANDLORD WAIVER AND CONSENT AGREEMENT (this “Agreement”) is dated as
of  [mm/dd/yy] and entered into by [NAME OF LANDLORD] (“Landlord”), to and for
the benefit of BARCLAYS BANK PLC, as collateral agent for Lenders and Lender
Counterparties (in such capacity “Collateral Agent”).
 
RECITALS:
 
WHEREAS, [NAME OF GRANTOR], a [Type of Person] (“Tenant”), has possession of and
occupies all or a portion of the property described on Exhibit A annexed hereto
(the “Premises”);
 
WHEREAS, Tenant’s interest in the Premises arises under the lease agreement (the
“Lease”) more particularly described on Exhibit B annexed hereto, pursuant to
which Landlord has rights, upon the terms and conditions set forth therein, to
take possession of, and otherwise assert control over, the Premises;
 
WHEREAS, reference is made to that certain Amended and Restated Credit and
Guaranty Agreement, dated as of March 2, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S.
Borrower”), Tommy Hilfiger B.V., a Dutch private limited liability company with
its corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, Deutsche Bank
Securities Inc., as Syndication Agent, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC and Royal Bank of Canada, as Co-Documentation Agents,
pursuant to which Tenant has executed a security agreement, mortgages, deeds of
trust, deeds to secure debt and assignments of rents and leases, and other
collateral documents in relation to the Credit Agreement;
 



EXHIBIT I-1
 
 

--------------------------------------------------------------------------------

 

WHEREAS, Tenant’s repayment of the extensions of credit made by Lenders under
the Credit Agreement will be secured, in part, by all Inventory of Tenant
(including all Inventory of Tenant now or hereafter located on the Premises (the
“Subject Inventory” or the “Collateral”); and
 
WHEREAS, Collateral Agent has requested that Landlord execute this Agreement as
a condition to the extension of credit to Tenant under the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby represents and warrants to, and covenants and agrees with,
Collateral Agent as follows:
 
1.  Landlord hereby (a) waives and releases unto Collateral Agent and its
successors and assigns any and all rights granted by or under any present or
future laws to levy or distraint for rent or any other charges which may be due
to Landlord against the Collateral, and any and all other claims, liens and
demands of every kind which it now has or may hereafter have against the
Collateral, and (b) agrees that any rights it may have in or to the Collateral,
no matter how arising (to the extent not effectively waived pursuant to clause
(a) of this paragraph 1), shall be second and subordinate to the rights of
Collateral Agent in respect thereof.  Landlord acknowledges that the Collateral
is and will remain personal property and not fixtures even though it may be
affixed to or placed on the Premises.
 
2.  Landlord consents to the placement of the Collateral on the Premises, and
Landlord grants to Collateral Agent a revocable license to enter upon and into
the Premises to do any or all of the following with respect to the
Collateral:  assemble, have appraised, display, remove, maintain, prepare for
sale or lease, repair, transfer, or sell (at public or private sale).  In
entering upon or into the Premises, Collateral Agent hereby agrees to indemnify,
defend and hold Landlord harmless from and against any and all claims,
judgments, liabilities, costs and expenses incurred by Landlord caused solely by
Collateral Agent’s entering upon or into the Premises and taking any of the
foregoing actions with respect to the Collateral.  Such costs shall include any
damage to the Premises made by Collateral Agent in severing and/or removing the
Collateral therefrom.
 
3.  Landlord agrees that it will not prevent Collateral Agent or its designee
from entering upon the Premises at all reasonable times to inspect or remove the
Collateral.  In the event that Landlord has the right to, and desires to, obtain
possession of the Premises due to the default of Tenant thereunder, Landlord
will deliver to Collateral Agent a copy of the notice (the “Landlord’s Notice”)
that it delivered to the Tenant to that effect.  Within the 30 day period after
Collateral Agent receives the Landlord’s Notice, Collateral Agent shall have the
right, but not the obligation, to cause the Collateral to be removed from the
Premises.  During such 30 day period, Landlord will not remove the Collateral
from the Premises nor interfere with Collateral Agent’s actions in removing the
Collateral from the Premises or Collateral Agent’s actions in otherwise
enforcing its security interest in the Collateral.  Notwithstanding anything to
the contrary in this paragraph, Collateral Agent shall at no time have any
obligation to remove the Collateral from the Premises.
 
4.  Landlord shall send to Collateral Agent a copy of any notice of default
under the Lease sent by Landlord to Tenant.
 
5.  All notices to Collateral Agent under this Agreement shall be in writing and
sent to Collateral Agent at its address set forth on the signature page hereof
by telefacsimile, by United States mail, or by overnight delivery service.
 
6.  The provisions of this Agreement shall continue in effect until Landlord
shall have received Collateral Agent’s written certification that all amounts
advanced under the Credit Agreement have been paid in full.
 



EXHIBIT I-2
 
 

--------------------------------------------------------------------------------

 

7.  This Agreement and the rights and obligations of the parties hereunder shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of New York, without regard to conflicts of laws
principles.
 
[Remainder of page intentionally left blank]
 



EXHIBIT I-3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.


[NAME OF LANDLORD]




By: _________________________
Name:
Title:


____________________________
____________________________
____________________________
Attention:
Telecopier:


By its acceptance hereof, as of the day and year first set forth above,
Collateral Agent agrees to be bound by the provisions hereof.


BARCLAYS BANK PLC,
as Collateral Agent




By: _________________________
Name:
Title:


____________________________
____________________________
____________________________
Attention:
Telecopier:






[APPROPRIATE NOTARY BLOCKS]



EXHIBIT I-4
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A TO
LANDLORD WAIVER AND CONSENT




Legal Description of Premises:



EXHIBIT I-A-1


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO
LANDLORD WAIVER AND CONSENT


Description of Lease:

EXHIBIT I-B-1


 
 

--------------------------------------------------------------------------------

 



EXHIBIT J


JOINDER AGREEMENT


THIS JOINDER AGREEMENT, dated as of [mm/dd/yy] (this “Agreement”), by and among
Phillips-Van Heusen Corporation, a Delaware corporation (the “U.S. Borrower”),
Tommy Hilfiger B.V., a Dutch private limited liability company with its
corporate seat in Amsterdam, The Netherlands (the “Foreign Borrower” and,
together with the U.S. Borrower, the “Borrowers”), certain subsidiaries of the
U.S. Borrower, as Guarantors, the financial institution[s] party hereto as
[Incremental Revolving Lender[s]] [Incremental Term Loan Lender[s]] (the
“Incremental Lender[s]”), and Barclays Bank PLC, as Administrative Agent and
Collateral Agent.




RECITALS:


WHEREAS, reference is hereby made to the Amended and Restated Credit and
Guaranty Agreement, dated as of March 2, 2011 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among the Borrowers, the Guarantors, the Lenders party
thereto from time to time, Barclays Bank PLC, as Administrative Agent and
Collateral Agent, Deutsche Bank Securities Inc., as Syndication Agent, and Bank
of America, N.A., Credit Suisse Securities (USA) LLC and Royal Bank of Canada,
as Co-Documentation Agents.


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers  may increase the existing Revolving Loan Commitments and/or provide
Incremental Term Loan Commitments by entering into one or more Joinder
Agreements with the Incremental Term Loan Lenders and/or Incremental Revolving
Loan Lenders, as applicable.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


Each Incremental Lender party hereto hereby agrees to commit to provide its
respective Commitment as set forth on Schedule A annexed hereto, on the terms
and subject to the conditions set forth below:


Each Incremental Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement (this “Agreement”); (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

EXHIBIT J-1


| ||
 
 

--------------------------------------------------------------------------------

 

Each Incremental Lender hereby agrees to make its Commitment on the following
terms and conditions13:


1.
Incremental Term Loan Maturity Date.  The Incremental Term Loan Maturity Date
for the Series [__] Incremental Term Loan shall be [   ].



2.
Applicable Margin.



 
i.
Base Rate Loans: The Applicable Margin for each Series [__] Incremental Term
Loan that is a Base Rate Loan shall mean, as of any date of determination,
[___]% per annum.



 
ii.
Eurodollar Rate Loans: The Applicable Margin for each Series [__] Incremental
Term Loan that is a Eurodollar Rate Loan shall mean, as of any date of
determination, [___]% per annum.



3.
Principal Payments.  [U.S. Borrower] [Foreign Borrower] shall make principal
payments on the Series [__] Incremental Term  Loans in accordance with Section
2.12 of the Credit Agreement in installments on the dates and in the amounts set
forth below:



 
(A)
Payment
Date
 
(B)
Scheduled
Repayment of
Series [__] Incremental Term Loans
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
 
      [$] [€]__________
 
TOTAL
 
      [$] [€]__________

 
13 Insert completed items 1-7 as applicable, with respect to Incremental Term
Loans with such modifications as may be agreed to by the parties hereto to the
extent consistent with Section 2.24 of the Credit Agreement.

 
EXHIBIT J-2

--------------------------------------------------------------------------------

 
4.
Voluntary and Mandatory Prepayments.  Scheduled installments of principal of the
[Series [__]] Incremental Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the [Series [__]]
Incremental Term Loans in accordance with Sections 2.13, 2.14 and 2.15 of the
Credit Agreement as applicable.



5.
Other Fees.  [U.S. Borrower] [Foreign Borrower] agrees to pay each [Incremental
Term Loan Lender] [Incremental Revolving Lender] party hereto its Pro Rata Share
of an aggregate fee equal to [________ __, ____] on [_________ __, ____].



6.
Proposed Borrowing.  This Agreement represents [U.S. Borrower’s] [Foreign
Borrower’s] request to borrow [Series [__] Incremental Term Loans] from the
Incremental Term Loan Lenders party hereto as follows (the “Proposed
Borrowing”):



 
a.
Business Day of Proposed Borrowing:  ___________, ____



 
b.
Amount of Proposed Borrowing:  [$][€]___________________



 
c.
Interest rate option:
¨
   a.  Base Rate Loan(s)

               ¨      b.  Eurocurrency Rate Loans
                                                                        with an
initial Interest
                                                                         Period
of ____ month(s)


7.
[Incremental Lenders.  Each [Incremental Term Loan Lender] [Incremental
Revolving Loan Lender] party hereto acknowledges and agrees that upon its
execution of this Agreement [and the making of [Series [__]Incremental Term
Loans][ Incremental Revolving Loans]] that such [Incremental Term Loan Lender]
[Incremental Revolving Loan Lender] shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.]14



8.
Credit Agreement Governs.  Except as set forth in this Agreement, [Series [__]
Incremental Term Loans] [Incremental Revolving Loans] shall otherwise be subject
to the provisions of the Credit Agreement and the other Loan Documents.



9.
[U.S. Borrower’s] [Foreign Borrower’s] Certifications.  By its execution of this
Agreement, the undersigned officer, to the best of his or her knowledge, and
[U.S. Borrower] [Foreign Borrower] hereby certifies that:



 
i.
The representations and warranties contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of




--------------------------------------------------------------------------------

 
 
 
 
14 Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT J-3


| ||
 
 

--------------------------------------------------------------------------------

 

 
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; provided, that
to the extent any such representation or warranty is already qualified by
materiality or Material Adverse Effect, such representation or warranty is true
and correct in all respects;



 
ii.
No Default or Event of Default exists on the Increased Amount Date before or
after giving effect to the Incremental Revolving Commitments or Incremental Term
Loan Commitments, as applicable, provided for hereby; and



10.
[U.S. Borrower] [Foreign Borrower] Covenants.  By its execution of this
Agreement, [U.S. Borrower] [Foreign Borrower] hereby covenants that:



 
i.
[[U.S. Borrower] [Foreign Borrower] shall make any payments required pursuant to
Section 2.11[(a)][(b)] of the Credit Agreement in connection with the
Incremental Revolving Loan Commitments;]15



 
ii.
[U.S. Borrower] [Foreign Borrower] shall deliver or cause to be delivered the
following legal opinions and documents: [___________], together with all other
legal opinions and other documents reasonably requested by Administrative Agent
in connection with this Agreement; and



 
iii.
Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating that the U.S. Borrower [(x)] is in pro forma
compliance with each of the covenants set forth in Section 6.07 of the Credit
Agreement [and (y) on a pro forma basis, has a Senior Secured Leverage Ratio of
not more than 2.00:1.00, in each case,]16 as of the last day of the most
recently ended Fiscal Quarter after giving effect to the Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable, provided for
hereby.



11.
Eligible Assignee.  By its execution of this Agreement, each Incremental Lender
represents and warrants that it is an Eligible Assignee.



12.
Notice.  For purposes of the Credit Agreement, the initial notice address of
each [Incremental Term Loan Lender] [Incremental Revolving Loan Lender] shall be
as set forth below its signature below.



13.
Non-US Lenders.  For each Incremental Lender that is a Non-U.S. Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Incremental Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(c) of the Credit Agreement.



14.
Recordation of the Incremental Loans.  Upon execution and delivery hereof,
Administrative Agent will record the  [Series [__] Incremental Term Loans]
[Incremental Revolving Loans] made by the Incremental Lenders in the Register.




--------------------------------------------------------------------------------

 
 
15 Select this provision in the circumstance where Loans are Incremental
Revolving Loans.

 
 
 
16 Include in the circumstance where the Incremental Term Loans and Incremental
Revolving Commitments will exceed $500,000,000 in the aggregate.

 

EXHIBIT J-4


| ||
 
 

--------------------------------------------------------------------------------

 

15.           Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.


16.
Entire Agreement.  This Agreement, the Credit Agreement and  the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.



17.
GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.



18.
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.



19.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.



[Remainder of page intentionally left blank]

EXHIBIT J-5


| ||
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].
 


 
[NAME OF INCREMENTAL LENDER]




By:______________________________
Name:
Title:


Notice Address:
 
 
Attention:
Telephone:
Facsimile:




PHILLIPS-VAN HEUSEN CORPORATION




By: __________________________
Name:
Title:




TOMMY HILFIGER B.V.




By: __________________________
Name:
Title:




[GUARANTORS]




By: __________________________
Name:
Title:



EXHIBIT J-6


| ||
 
 

--------------------------------------------------------------------------------

 



Consented to by:


BARCLAYS BANK PLC
as Administrative Agent




By: _____________________________
Name:
Title:

EXHIBIT J-7


| ||
 
 

--------------------------------------------------------------------------------

 



SCHEDULE A
TO JOINDER AGREEMENT


 
Name of Lender
 
Type of Commitment
 
Amount
 
[___________________]
 
[Incremental Term Loan Commitment] [Incremental Revolving Loan Commitment]
 
[$][€]____________________
         
 
Total: [$][€]_________________

 


 


 



EXHIBIT J-8


| ||
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K


U.S. REAFFIRMATION AGREEMENT


U.S. REAFFIRMATION AGREEMENT, dated as of March 2, 2011 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
PHILLIPS-VAN HEUSEN CORPORATION, a Delaware corporation (the “U.S. Borrower”),
the U.S. Guarantors identified on the signature pages hereto (the U.S. Borrower
and the U.S. Guarantors identified on the signature pages hereto, collectively,
the “Reaffirming Parties” and each a “Reaffirming Party”) and BARCLAYS BANK PLC,
as Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”) under the Credit
Agreement referred to below.


WHEREAS, the U.S. Borrower, Tommy Hilfiger B.V., a Dutch private limited
liability company (the “Foreign Borrower”), certain subsidiaries of the U.S.
Borrower (including the U.S. Guarantors), as guarantors (the “Guarantors”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), the Administrative Agent, the Collateral Agent
and the other agents and arrangers party thereto have entered into the Amended
and Restated Credit and Guaranty Agreement, dated as of March 2, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which amends and restates the Credit and Guaranty
Agreement, dated as of May 6, 2010 (as amended by that certain First Amendment
to Credit and Guaranty Agreement, dated as of July 26, 2010, the “Original
Credit Agreement”), among the U.S. Borrower, the Foreign Borrower, the
Guarantors, the lenders party thereto (the “Original Lenders”), the
Administrative Agent, the Collateral Agent and the other agents and arrangers
party thereto;


WHEREAS, each Reaffirming Party is party to the Credit Agreement, the U.S.
Pledge and Security Agreement and to certain other Security Documents (such term
and each other capitalized term used but not defined herein having the meaning
assigned to such terms in the Credit Agreement);


WHEREAS, each Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Credit Agreement becoming effective and the
consummation of the transactions contemplated thereby; and


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Credit Agreement and the consummation of the
transactions contemplated thereby.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I


Reaffirmation
 
SECTION 1.01.  Reaffirmation.  Each Reaffirming Party hereby confirms its
respective pledges and grants of security interests, as applicable, under and
subject to the terms of each of the Security Documents to which it is party, and
agrees that, notwithstanding the effectiveness of the Credit Agreement, such
pledges and grants of security interests, and the terms of each of the Security
Documents to which it is a party, shall continue to be in full force and
effect.  Each of the Reaffirming Parties acknowledges that the Lenders providing
Loans are “Lenders” and “Secured Parties” for all purposes under the Loan
Documents.
 
SECTION 1.02.  Grant of Collateral.  (a) Each Reaffirming Party hereby assigns
and transfers to the Collateral Agent, and hereby grants to the Collateral
Agent, for the benefit of the Secured Parties (and, to the extent provided in
Section 7.1 of the U.S. Pledge and Security Agreement, the Debenture Trustee on
behalf of the 2023 Debentures Holders), a security interest in and continuing
lien on all of such Reaffirming Party’s right, title and interest in, to and
under all personal property of such Reaffirming Party, including, without
limitation, the following property, in each case, whether now or hereafter
existing or in which any such Reaffirming Party now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Collateral”),
as collateral security for the prompt and complete payment and performance in
full when due (whether at the stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) of the Secured Obligations and,
to the extent
 

EXHIBIT K-1
| ||
 
 

--------------------------------------------------------------------------------

 

provided in Section 7.1 of the U.S. Pledge and Security Agreement, the 2023
Debentures Obligations (all capitalized terms used and not defined in this
Section 1.02 or on the signature pages hereto shall have the meanings set forth
in the U.S. Pledge and Security Agreement):
 
 
(i)
Accounts;

 
 
(ii)
Chattel Paper;

 
 
(iii)
Documents;

 
 
(iv)
General Intangibles;

 
 
(v)
Goods (including, without limitation, Inventory and Equipment);

 
 
(vi)
Instruments;

 
 
(vii)
Insurance;

 
 
(viii)
Intellectual Property (including, without limitation, any Material Registered
Exclusive Copyright Licenses)

 
 
(ix)
Investment Related Property (including, without limitation, Deposit Accounts);

 
 
(x)
Letter-of-Credit Rights;

 
 
(xi)
Money;

 
 
(xii)
Receivables and Receivable Records;

 
 
(xiii)
Commercial Tort Claims now or hereafter described on Schedule 5.2 of the U.S.
Pledge and Security Agreement;

 
 
(xiv)
to the extent not otherwise included above, all other personal property of any
kind and all Collateral Records, Collateral Support and Supporting Obligations
relating to any of the foregoing; and

 
 
(xv)
to the extent not otherwise included above, all Proceeds, products, accessions,
rents and profits of or in respect of any of the foregoing.

 
Notwithstanding anything to the contrary in this Agreement, the Collateral shall
be limited to the extent provided in Section 2.2 of the U.S. Pledge and Security
Agreement, and such Section is hereby incorporated by reference.


SECTION 1.03.  Continuing Obligations. Notwithstanding anything herein to the
contrary, (i) each Reaffirming Party shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any other Secured Party, or any
2023 Debentures Holder or the Debenture Trustee (as such terms are defined in
the U.S. Pledge and Security Agreement), (ii) each Reaffirming Party shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests (as such terms are defined in the U.S. Pledge
and Security Agreement), to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent, any Secured Party, any 2023 Debentures
Holder nor the Debenture Trustee shall have any obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto nor shall the Collateral Agent, any Secured
Party, any 2023 Debentures Holders nor the Debenture Trustee have any obligation
to make any inquiry as to the nature or sufficiency of any payment received by
it or have any obligation to take any action to collect or enforce any rights
under any agreement included in the Collateral, including, without
 

EXHIBIT K-2


 
 

--------------------------------------------------------------------------------

 

limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Reaffirming Party from any of its duties
or obligations under the contracts and agreements included in the Collateral.
 
SECTION 1.04. Authorization.  Pursuant to any applicable law, each Reaffirming
Party authorizes the Collateral Agent to file financing or continuation
statements, Intellectual Property Security Agreements and amendments and
supplements to any of the foregoing, without the signature of such Reaffirming
Party, in any jurisdiction and with any filing offices as the Collateral Agent
may determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired, developed or created”
or words of similar effect. Each Reaffirming Party shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.
 
SECTION 1.05.  Rights and Remedies with Respect to Trademark Collateral.  The
rights and remedies of the Collateral Agent with respect to Collateral that is
the subject of a Trademark license agreement shall be subject to Section
9.08(d)(iii) of the Credit Agreement.
 
ARTICLE II
 
Miscellaneous
 
SECTION 2.01.  Notices.  All notices hereunder shall be given in accordance with
Section 10.01 of the Credit Agreement; provided that, for this purpose, the
address of each Reaffirming Party shall be the one specified for the U.S.
Borrower under the Credit Agreement.
 
SECTION 2.02.  Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
 
SECTION 2.03.  Effectiveness; Counterparts.  This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each of the Reaffirming Parties set forth on the signature
pages hereto and the Collateral Agent shall have been received by the
Administrative Agent and (ii) the Credit Agreement has become effective in
accordance with its terms.  This Agreement may not be amended nor may any
provision hereof be waived except pursuant to the terms of Section 10.05 of the
Credit Agreement.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 2.04.  No Novation.  This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement,
discharge or release the parties thereto from their obligations under any Loan
Document or release or terminate any security interest granted pursuant to the
U.S. Pledge and Security Agreement or any other Security Document or otherwise
in connection with the Credit Agreement.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Original Credit Agreement, any security interest granted pursuant to the U.S.
Pledge and Security Agreement or any other Security Document or otherwise in
connection with the Original Credit Agreement, which shall remain in full force
and effect, except to any extent modified hereby or by other Loan Documents
executed concurrently herewith.  Nothing in this Agreement shall be construed as
a release or other discharge of the Borrowers or any other Loan Party under any
Loan Document from any of its respective obligations and liabilities under the
Original Credit Agreement or the Loan Documents.
 
SECTION 2.05.  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
 

EXHIBIT K-3


 
 

--------------------------------------------------------------------------------

 

NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW THAN THE LAW OF THE STATE OF NEW YORK.  THE
PROVISIONS OF SECTIONS 10.15 and 10.16 OF THE CREDIT AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.
 
SECTION 2.06.  No Amendments.  No amendments to any Loan Document are intended
hereby.
 


[Remainder of page intentionally left blank]

EXHIBIT K-4


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Reaffirming Party and the Collateral Agent, for the
benefit of the Secured Parties (and, to the extent provided in Section 7.1 of
the U.S. Pledge and Security Agreement, the Debenture Trustee on behalf of the
2023 Debentures Holders), have caused this Agreement to be duly executed by
their respective authorized officers as of the day and year first above written.
 
Reaffirming Parties:
PHILLIPS-VAN HEUSEN CORPORATION, as U.S. Borrower





 
By:

 
Name:

Title:
 
TOMMY HILFIGER WHOLESALE, INC.




 
By:

 
Name:

Title:
 
TOMMY HILFIGER LICENSING LLC




 
By:

 
Name:

Title:
 
TOMMY HILFIGER RETAIL, LLC




 
By:

 
Name:

Title:
 
TOMMY HILFIGER U.S.A., INC.




 
By:

 
Name:

Title:
 
BASSNET, INC.


 
By:

 
Name:

Title:
 
CLUETT, PEABODY & CO., INC.


 
By:

 
Name:




EXHIBIT K-5


 
 

--------------------------------------------------------------------------------

 

 
Title:

CLUETT PEABODY RESOURCESCORPORATION




 
By:

 
Name:

Title:
 
IZOD.COM INC.




 
By:

 
Name:

Title:
 
PHILIPS-VAN HEUSEN PUERTO RICO LLC


 
By:

 
Name:

Title:
 
PVH FOREIGN HOLDINGS CORP.




 
By:

 
Name:

Title:
 
PVH EUROPE, INC.




 
By:

 
Name:

Title:
 
PVH PUERTO RICO, INC.




 
By:

 
Name:

Title:
 
PVH REALTY CORP.




 
By:

 
Name:

Title:
 


EXHIBIT K-6


 
 

--------------------------------------------------------------------------------

 





 
 
PVH RETAIL STORES, INC.

By:

 
Name:

Title:
 
PVH NECKWEAR, INC.


 
By:

 
Name:

Title:
 
PVH WHOLESALE CORP.


 
By:

 
Name:

Title:
 
PVH WHOLESALE NEW JERSEY, INC.




 
By:

 
Name:

Title:
 
PVH PRINCE C.V. HOLDINGCORPORATION




 
By:

 
Name:

Title:
 
TOMCAN INVESTMENTS INC.




 
By:

 
Name:

Title:
 
KARL LAGERFELD LLC




 
By:

 
Name:

Title:
 


 



EXHIBIT K-7


 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Collateral Agent




By:           ______________________________ 
Name:
Title:





EXHIBIT K-8


 
 

--------------------------------------------------------------------------------

 

EXHIBIT L


U.S. PLEDGE REAFFIRMATION AGREEMENT


U.S. PLEDGE REAFFIRMATION AGREEMENT, dated as of March 2, 2011 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
PHILLIPS-VAN HEUSEN CORPORATION, a Delaware corporation (the “U.S. Borrower”),
the other Pledgors identified on the signature pages hereto (the U.S. Borrower
and the other Pledgors, collectively, the “Reaffirming Parties” and each a
“Reaffirming Party”) and BARCLAYS BANK PLC, as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent (in such capacity,
the “Collateral Agent”) under the Credit Agreement referred to below.


WHEREAS, the U.S. Borrower, Tommy Hilfiger B.V., a Dutch private limited
liability company (the “Foreign Borrower”), certain subsidiaries of the U.S.
Borrower (including the Pledgors identified on the signature page hereto), as
guarantors (the “Guarantors”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), the
Administrative Agent, the Collateral Agent and the other agents and arrangers
party thereto have entered into the Amended and Restated Credit and Guaranty
Agreement, dated as of March 2, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), which amends and
restates the Credit and Guaranty Agreement, dated as of May 6, 2010 (as amended
by that certain First Amendment to Credit and Guaranty Agreement, dated as of
July 26, 2010, the “Original Credit Agreement”), among the U.S. Borrower, the
Foreign Borrower, the Guarantors, the lenders party thereto (the “Original
Lenders”), the Administrative Agent, the Collateral Agent and the other agents
and arrangers party thereto;


WHEREAS, each Reaffirming Party is party to the Credit Agreement, the U.S.
Pledge Agreement and to certain other Security Documents (such term and each
other capitalized term used but not defined herein having the meaning assigned
to such terms in the Credit Agreement);


WHEREAS, each Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Credit Agreement becoming effective and the
consummation of the transactions contemplated thereby; and


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Credit Agreement and the consummation of the
transactions contemplated thereby.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I


Reaffirmation


SECTION 1.01.  Reaffirmation.  Each Reaffirming Party hereby confirms its
respective pledges and grants of security interests, as applicable, under and
subject to the terms of each of the Security Documents to which it is party, and
agrees that, notwithstanding the effectiveness of the Credit Agreement, such
pledges and grants of security interests, and the terms of each of the Security
Documents to which it is a party, shall continue to be in full force and
effect.  Each of the Reaffirming Parties acknowledges that the Lenders providing
Loans are “Lenders” and “Foreign Obligations Secured Parties” for all purposes
under the Loan Documents.


SECTION 1.02.  Grant of Security.  (a) Each Reaffirming Party hereby grants to
the Collateral Agent, for the benefit of the Foreign Obligations Secured Parties
(and, to the extent provided in Section 7.1 of the U.S. Pledge Agreement, the
Debenture Trustee on behalf of the 2023 Debentures Holders), a security interest
in and continuing lien on all of such Reaffirming Party’s right, title and
interest in, to and under all outstanding Pledged Equity Interests in any
Foreign Subsidiary of such Reaffirming Party other than any such interests that
are pledged pursuant to the U.S. Pledge and Security Agreement and all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing, in each case whether now or hereafter existing or in which any such
Reaffirming Party now has or hereafter acquires an interest and wherever the
same may be located (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance in full when due (whether at the
stated

EXHIBIT L-1
 
 

--------------------------------------------------------------------------------

 

maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of the Secured Obligations and, to the extent provided in Section 7.1
of the U.S. Pledge Agreement, the 2023 Debentures Obligations (all capitalized
terms used and not defined in this Section 1.02 or on the signature pages hereto
shall have the meanings set forth in the U.S. Pledge Agreement).


Notwithstanding anything to the contrary in this Agreement, the Collateral shall
be limited to the extent provided in Section 2.2 of the U.S. Pledge Agreement,
and such Section is hereby incorporated by reference.


SECTION 1.03.  Continuing Obligations. Notwithstanding anything herein to the
contrary, (i) each Reaffirming Party shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any other Foreign Obligations
Secured Party, or any 2023 Debentures Holder or the Debenture Trustee (as such
terms are defined in the U.S. Pledge Agreement), (ii) each Reaffirming Party
shall remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests (as such terms are defined in the U.S. Pledge
Agreement), to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither the
Collateral Agent, any Foreign Obligations Secured Party, any 2023 Debentures
Holder nor the Debenture Trustee shall have any obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto nor shall the Collateral Agent, any Foreign
Obligations Secured Party, any 2023 Debentures Holders nor the Debenture Trustee
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Reaffirming Party from any of its
duties or obligations under the contracts and agreements included in the
Collateral.


SECTION 1.04.  Authorization.  Pursuant to any applicable law, each Reaffirming
Party authorizes the Collateral Agent to file financing or continuation
statements, and amendments and supplements to any of the foregoing, without the
signature of such Reaffirming Party, in any jurisdiction and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein. Each
Reaffirming Party shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.


ARTICLE II


Miscellaneous


SECTION 2.01.  Notices.  All notices hereunder shall be given in accordance with
Section 10.01 of the Credit Agreement; provided that, for this purpose, the
address of each Reaffirming Party shall be the one specified for the U.S.
Borrower under the Credit Agreement.


SECTION 2.02.  Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.


SECTION 2.03.  Effectiveness; Counterparts.  This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each of the Reaffirming Parties set forth on the signature
pages hereto and the Collateral Agent shall have been received by the
Administrative Agent and (ii) the Credit Agreement has become effective in
accordance with its terms.  This Agreement may not be amended nor may any
provision hereof be waived except pursuant to the terms of Section 10.05 of the
Credit Agreement.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which

EXHIBIT L-2


| ||
 
 

--------------------------------------------------------------------------------

 

when taken together shall constitute but one contract.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.


SECTION 2.04.  No Novation.  This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement,
discharge or release the parties thereto from their obligations under any Loan
Document or release or terminate any security interest granted pursuant to the
U.S. Pledge Agreement or any other Security Document or otherwise in connection
with the Credit Agreement.  Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Original
Credit Agreement, any security interest granted pursuant to the U.S. Pledge
Agreement or any other Security Document or otherwise in connection with the
Original Credit Agreement, which shall remain in full force and effect, except
to any extent modified hereby or by other Loan Documents executed concurrently
herewith.  Nothing in this Agreement shall be construed as a release or other
discharge of the Borrowers or any other Loan Party under any Loan Document from
any of its respective obligations and liabilities under the Original Credit
Agreement or the Loan Documents.


SECTION 2.05.  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW THAN THE LAW OF THE STATE OF NEW YORK.  THE
PROVISIONS OF SECTIONS 10.15 and 10.16 OF THE CREDIT AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.


SECTION 2.06.  No Amendments.  No amendments to any Loan Document are intended
hereby.


[Remainder of page intentionally left blank]

EXHIBIT L-3


| ||
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Reaffirming Party and the Collateral Agent, for the
benefit of the Foreign Obligations Secured Parties (and, to the extent provided
in Section 7.1 of the U.S. Pledge Agreement, the Debenture Trustee on behalf of
the 2023 Debentures Holders), have caused this Agreement to be duly executed by
their respective authorized officers as of the day and year first above written.


Reaffirming Parties:


PHILLIPS-VAN HEUSEN CORPORATION




By: ____________________________
Name:
Title:


PVH FOREIGN HOLDINGS CORP.




By: ____________________________
Name:
Title:


TOMCAN INVESTMENTS INC.




By: ____________________________
Name:
Title:







EXHIBIT L-4


| ||
 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Collateral Agent




By:           ________________________
Name:
Title:







EXHIBIT L-5


| ||
 
 

--------------------------------------------------------------------------------

 

EXHIBIT M


CKI REAFFIRMATION AGREEMENT


CKI REAFFIRMATION AGREEMENT, dated as of March 2, 2011 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among PHILLIPS-VAN
HEUSEN CORPORATION, a Delaware corporation (the “U.S. Borrower”), the U.S.
Guarantors identified on the signature pages hereto (the U.S. Borrower and the
U.S. Guarantors identified on the signature pages hereto, collectively, the
“Reaffirming Parties” and each a “Reaffirming Party”) and BARCLAYS BANK PLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”) under the Credit
Agreement referred to below.


WHEREAS, the U.S. Borrower, Tommy Hilfiger B.V., a Dutch private limited
liability company (the “Foreign Borrower”), certain subsidiaries of the U.S.
Borrower (including the U.S. Guarantors), as guarantors (the “Guarantors”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), the Administrative Agent, the Collateral Agent
and the other agents and arrangers party thereto have entered into the Amended
and Restated Credit and Guaranty Agreement, dated as of March 2, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which amends and restates the Credit and Guaranty
Agreement, dated as of May 6, 2010 (as amended by that certain First Amendment
to Credit and Guaranty Agreement, dated as of July 26, 2010, the “Original
Credit Agreement”), among the U.S. Borrower, the Foreign Borrower, the
Guarantors, the lenders party thereto (the “Original Lenders”), the
Administrative Agent, the Collateral Agent and the other agents and arrangers
party thereto;


WHEREAS, each Reaffirming Party is party to the Credit Agreement, the CKI
Related Assets Pledge and Security Agreement and to certain other Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Credit Agreement);


WHEREAS, each Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Credit Agreement becoming effective and the
consummation of the transactions contemplated thereby; and


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Credit Agreement and the consummation of the
transactions contemplated thereby.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I


Reaffirmation


SECTION 1.01.  Reaffirmation.  Each Reaffirming Party hereby confirms its
respective pledges and grants of security interests, as applicable, under and
subject to the terms of each of the Security Documents to which it is party, and
agrees that, notwithstanding the effectiveness of the Credit Agreement, such
pledges and grants of security interests, and the terms of each of the Security
Documents to which it is a party, shall continue to be in full force and
effect.  Each of the Reaffirming Parties acknowledges that the Lenders providing
Loans are “Lenders” and “Secured Parties” for all purposes under the Loan
Documents.


SECTION 1.02.  Pledge of PVH Owned CK Equity Interests.  (a) The U.S. Borrower
hereby pledges, assigns and grants to the Collateral Agent for the benefit of
the Secured Parties (and, solely upon a Discharge of Klein Obligations, to the
extent provided in Section 7.1 of the CKI Related Assets Pledge and Security
Agreement, the Debenture Trustee on behalf of the 2023 Debentures Holders), a
security interest in and continuing lien on all of the U.S. Borrower’s right,
title and interest in and to the PVH Owned CK Equity Interests, whether now or
hereafter existing or in which the U.S. Borrower now has or hereafter acquires
an interest and wherever the same may be located (all of which being hereinafter
collectively referred to as the “CK Equity Interests Collateral”), as collateral
security for, the prompt and complete payment or performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of the Secured Obligations and, solely upon a

EXHIBIT M-1
| ||
 
 

--------------------------------------------------------------------------------

 

Discharge of Klein Obligations, to the extent provided in Section 7.1 of the CKI
Related Assets Pledge and Security Agreement, the 2023 Debentures Obligations
(all capitalized terms used and not defined in this Section 1.02 or on the
signature pages hereto shall have the meanings set forth in the CKI Related
Assets Pledge and Security Agreement).


Notwithstanding anything to the contrary in this Agreement, the CK Equity
Interest Collateral shall be limited to the extent provided in Section 2.2(a) of
the CKI Related Assets Pledge and Security Agreement and qualified as provided
in Section 2.3 of the CKI Related Assets Pledge and Security Agreement, and such
Sections are hereby incorporated by reference.


SECTION 1.03.   Grant by CKI Reaffirming Parties.  Each of Calvin Klein, Inc.
and CK Service Corp. (collectively, the “CKI Reaffirming Parties” and each a
“CKI Reaffirming Party”) hereby grants to the Collateral Agent, for the benefit
of the Secured Parties (and, solely upon a Discharge of Klein Obligations, to
the extent provided in Section 7.1 of the CKI Related Assets Pledge and Security
Agreement, the Debenture Trustee on behalf of the 2023 Debentures Holders), a
security interest in and continuing lien on all of such CKI Reaffirming Party’s
right, title and interest in, to and under all personal property of such CKI
Reaffirming Party including, but not limited to the following, in each case
whether now or hereafter existing or in which any such CKI Reaffirming Party now
has or hereafter acquires an interest and wherever the same may be located
(collectively the “CK Collateral” and, together with the CK Equity Interests
Collateral, the “Collateral”), as collateral security for, the prompt and
complete payment or performance in full when due (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise) of the
Secured Obligations and, solely upon a Discharge of Klein Obligations, to the
extent provided in Section 7.1 of the CKI Related Assets Pledge and Security
Agreement, the 2023 Debentures Obligations (all capitalized terms used and not
defined in this Section 1.03 shall have the meaning set forth in the CKI Related
Assets Pledge and Security Agreement):


 
(i)
Accounts;

 
 
(ii)
Chattel Paper;

 
 
(iii)
Documents;

 
 
(iv)
General Intangibles;

 
 
(v)
Goods (including, without limitation, Inventory and Equipment);

 
 
(vi)
Instruments;

 
 
(vii)
Insurance;

 
 
(viii)
Intellectual Property (including, without limitation, any Material Registered
Exclusive Copyright Licenses);

 
 
(ix)
Investment Related Property (including, without limitation, Deposit Accounts);

 
 
(x)
Letter of Credit Rights;

 
 
(xi)
Money;

 
 
(xii)
Receivables and Receivable Records;

 
 
(xiii)
Commercial Tort Claims now or hereafter described on Schedule 5.2 of the CKI
Related Assets Pledge and Security Agreement;

 

EXHIBIT M-2


 
 

--------------------------------------------------------------------------------

 

 
(xiv)
to the extent not otherwise included above, all other personal property of any
kind and all Collateral Records, Collateral Support and Supporting Obligations
relating to any of the foregoing; and

 
 
(xv)
to the extent not otherwise included above, all Proceeds, products, accessions,
rents and profits of or in respect of any of the foregoing.

 


Notwithstanding anything to the contrary in this Agreement, the CK Collateral
shall be limited to the extent provided in Section 2.2(b) of the CKI Related
Assets Pledge and Security Agreement and qualified as provided in Section 2.3 of
the CKI Related Assets Pledge and Security Agreement, and such Sections are
hereby incorporated by reference.


SECTION 1.04.  Continuing Obligations. Notwithstanding anything herein to the
contrary, (i) each Reaffirming Party shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any other Secured Party, or any
2023 Debentures Holder or the Debenture Trustee (as such terms are defined in
the CKI Related Assets Pledge and Security Agreement), (ii) each Reaffirming
Party shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests (as such terms are defined in the
CKI Related Assets Pledge and Security Agreement), to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent, any Secured
Party, any 2023 Debentures Holder nor the Debenture Trustee shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent, any Secured Party, any 2023 Debentures Holders nor the Debenture Trustee
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Reaffirming Party from any of its
duties or obligations under the contracts and agreements included in the
Collateral.


SECTION 1.05. Authorization.  Pursuant to any applicable law, each Reaffirming
Party authorizes the Collateral Agent to file financing or continuation
statements, Intellectual Property Security Agreements and amendments and
supplements to any of the foregoing, without the signature of such Reaffirming
Party, in any jurisdiction and with any filing offices as the Collateral Agent
may determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired, developed or created”
or words of similar effect. Each Reaffirming Party shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.


SECTION 1.06.  CK Intercreditor Agreement.  Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the subordination priorities and other
provisions of the CK Intercreditor Agreement, dated as of May 6, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the “CK
Intercreditor Agreement”), among The Bank of New York Mellon Trust Company,
N.A., as First Lien Agent and the Collateral Agent, as Second Lien Agent and
certain other persons party or that may become party thereto from time to
time.  In the event of any conflict between the terms of the CK Intercreditor
Agreement and this Agreement, the terms of the CK Intercreditor Agreement shall
govern and control.


SECTION 1.07.  Rights and Remedies with Respect to Trademark Collateral.  The
rights and remedies of the Collateral Agent with respect to Collateral that is
the subject of a Trademark license agreement shall be subject to Section
9.08(d)(iii) of the Credit Agreement.

EXHIBIT M-3


 
 

--------------------------------------------------------------------------------

 

ARTICLE II


Miscellaneous


SECTION 2.01.  Notices.  All notices hereunder shall be given in accordance with
Section 10.01 of the Credit Agreement; provided that, for this purpose, the
address of each Reaffirming Party shall be the one specified for the U.S.
Borrower under the Credit Agreement.


SECTION 2.02.  Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.


SECTION 2.03.  Effectiveness; Counterparts.  This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each of the Reaffirming Parties set forth on the signature
pages hereto and the Collateral Agent shall have been received by the
Administrative Agent and (ii) the Credit Agreement has become effective in
accordance with its terms.  This Agreement may not be amended nor may any
provision hereof be waived except pursuant to the terms of Section 10.05 of the
Credit Agreement.  This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 2.04.  No Novation.  This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement,
discharge or release the parties thereto from their obligations under any Loan
Document or release or terminate any security interest granted pursuant to the
CKI Related Assets Pledge and Security Agreement or any other Security Document
or otherwise in connection with the Credit Agreement.  Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Original Credit Agreement, any security interest granted pursuant to
the CKI Related Assets Pledge and Security Agreement or any other Security
Document or otherwise in connection with the Original Credit Agreement, which
shall remain in full force and effect, except to any extent modified hereby or
by other Loan Documents executed concurrently herewith.  Nothing in this
Agreement shall be construed as a release or other discharge of the Borrowers or
any other Loan Party under any Loan Document from any of its respective
obligations and liabilities under the Original Credit Agreement or the Loan
Documents.


SECTION 2.05.  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW THAN THE LAW OF THE STATE OF NEW YORK.  THE
PROVISIONS OF SECTIONS 10.15 and 10.16 OF THE CREDIT AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.


SECTION 2.06.  No Amendments.  No amendments to any Loan Document are intended
hereby.


[Remainder of page intentionally left blank]

EXHIBIT M-4


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Reaffirming Party and the Collateral Agent, for the
benefit of the Secured Parties (and, solely upon a Discharge of Klein
Obligations, to the extent provided in Section 7.1 of the CKI Related Assets
Pledge and Security Agreement, the Debenture Trustee on behalf of the 2023
Debentures Holders), have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.


Reaffirming Parties:
PHILLIPS-VAN HEUSEN CORPORATION,
as U.S. Borrower




By:           
Name:
Title:
CALVIN KLEIN, INC.




By:           
Name:
Title:


CK SERVICE CORP.




By:           
Name:
Title:



EXHIBIT M-5


 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Collateral Agent




By:           _______________________
Name:
Title:





EXHIBIT M-6


 
 
 


